Exhibit 10.1
 
EXECUTION COPY
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 



 
STOCK PURCHASE AGREEMENT
 
Dated as of August 19, 2006
 
Between
 
ASHLAND INC.
 
and
 
OLDCASTLE MATERIALS, INC.
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------













--------------------------------------------------------------------------------








 
TABLE OF CONTENTS
 
 
Page
 
ARTICLE I
 
   
Purchase and Sale of the Shares; Closing
 
 
SECTION 1.01.
Purchase and Sale of the Shares
1
SECTION 1.02.
Closing Date
1
SECTION 1.03.
Transactions to Be Effected at the Closing
2
SECTION 1.04.
Purchase Price Adjustment
2  
 
ARTICLE II
 
   
Representations and Warranties Relating to Seller and the Shares
 
 
SECTION 2.01.
Organization, Standing and Power
 6
SECTION 2.02.
Authority; Execution and Delivery; Enforceability
 6
SECTION 2.03.
No Conflicts; Consents
 7
SECTION 2.04.
The Shares
 7  
 
ARTICLE III
 
   
Representations and Warranties Relating to the Transferred Companies
 
 
SECTION 3.01.
Organization and Standing; Books and Records
8
SECTION 3.02.
Capital Stock of the Subsidiaries
9
SECTION 3.03.
No Conflicts; Consents
10 
SECTION 3.04.
Financial Statements
10 
SECTION 3.05.
Assets Other than Real Property Interests
11
SECTION 3.06.
Real Property
11
SECTION 3.07.
Intellectual Property
12 
SECTION 3.08.
Contracts
13 
SECTION 3.09.
Permits
16 
SECTION 3.10.
Taxes
16 
SECTION 3.11.
Proceedings
18 
SECTION 3.12.
Benefit Plans
18 
SECTION 3.13.
Absence of Changes or Events
19 
SECTION 3.14.
Compliance with Applicable Laws
20
SECTION 3.15.
Compliance with Applicable Environmental Laws
21 
SECTION 3.16.
Employee and Labor Matters
22 
SECTION 3.17.
Transactions with Affiliates
22 
SECTION 3.18.
Finance Leases
22 

 
 
 
i

--------------------------------------------------------------------------------


 
 
 

 
 
ARTICLE IV
 
   
Representations and Warranties of Purchaser
 
 
SECTION 4.01.
Organization, Standing and Power
23 
SECTION 4.02.
Authority; Execution and Delivery; Enforceability
23 
SECTION 4.03.
No Conflicts; Consents
23 
SECTION 4.04.
Litigation
24 
SECTION 4.05.
Securities Act
24 
SECTION 4.06.
Availability of Funds
24   
 
ARTICLE V
 
   
Covenants
 
 
SECTION 5.01.
Covenants Relating to Conduct of Business
24 
SECTION 5.02.
Access to Information
27 
SECTION 5.03.
Confidentiality
27
SECTION 5.04.
Reasonable Best Efforts
27 
SECTION 5.05.
Expenses; Transfer Taxes
28 
SECTION 5.06.
Brokers or Finders
28 
SECTION 5.07.
Tax Matters
28 
SECTION 5.08.
Post-Closing Cooperation
30 
SECTION 5.09.
Publicity
31 
SECTION 5.10.
Agreement Not To Compete; No Hire or Solicitation of Transferred Employees
31 
SECTION 5.11.
Resignations
32 
SECTION 5.12.
Further Assurances
32 
SECTION 5.13.
Replacement of Credit Support
32 
SECTION 5.14.
Intercompany Advances, Debt and Receivables; Existing Financing
33 
SECTION 5.15.
Transition Services
34 
SECTION 5.16.
Certain Contracts
34 
SECTION 5.17.
Books and Records
35 
SECTION 5.18.
No Use of the Ashland Name
35 
SECTION 5.19.
Insurance
36   
 
ARTICLE VI
 
   
Employee Matters
 
 
SECTION 6.01.
Non-Transferred Employees
37 
SECTION 6.02.
Transferred Employees
38 
SECTION 6.03.
Benefits
39 
SECTION 6.04.
Employee-Related Liabilities
40 
SECTION 6.05.
Compliance with Local Law
41 

 
 
ii

--------------------------------------------------------------------------------


 
 
 

 
ARTICLE VII
 
   
Conditions Precedent
 
 
SECTION 7.01.
Conditions to Each Party’s Obligation
42 
SECTION 7.02.
Conditions to Obligation of Purchaser
43 
SECTION 7.03.
Conditions to Obligation of Seller
44 
SECTION 7.04.
Effect of Certain Waivers of Closing Conditions
45   
 
ARTICLE VIII
 
   
Termination, Amendment and Waiver
 
 
SECTION 8.01.
Termination
45
SECTION 8.02.
Effect of Termination
46 
SECTION 8.03.
Amendments and Waivers
46   
 
ARTICLE IX
 
   
Indemnification
 
 
SECTION 9.01.
Tax Indemnification
46 
SECTION 9.02.
Other Indemnification by Seller
48 
SECTION 9.03.
Other Indemnification by Purchaser and APAC.
50 
SECTION 9.04.
Calculation of Losses
52 
SECTION 9.05.
Termination of Indemnification
52 
SECTION 9.06.
Procedures
53 
SECTION 9.07.
Survival of Representations
56 
SECTION 9.08.
Limitations on Liability
57 
SECTION 9.09.
No Additional Representations
57 
SECTION 9.10.
LIMITATIONS OF REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
57   
 
ARTICLE X
 
   
General Provisions
 
 
SECTION 10.01.
Assignment
58 
SECTION 10.02.
No Third Party Beneficiaries
58 
SECTION 10.03.
Attorney Fees
58 
SECTION 10.04.
Notices
58 
SECTION 10.05.
Interpretation; Exhibits; Seller Disclosure Schedule; Certain Definitions
59 
SECTION 10.06.
Counterparts
64 
SECTION 10.07.
Entire Agreement
64 
SECTION 10.08.
Severability
64 
SECTION 10.09.
Consent to Jurisdiction
65 
SECTION 10.10.
Governing Law
65 

 
 
iii

--------------------------------------------------------------------------------


 
 
SECTION 10.11.
Waiver of Jury Trial
65 
SECTION 10.12.
Specific Performance
65 
Exhibit A
Form of Transition Services Agreement
 
Exhibit B
Form of APAC Indemnity Letter
 
Exhibit C
Form of Assignment and Acceptance
 

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
iv

--------------------------------------------------------------------------------


 
 
STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT, dated as of August 19, 2006, between ASHLAND INC., a
Kentucky corporation (“Seller”), and OLDCASTLE MATERIALS, INC., a Delaware
corporation (“Purchaser”) (this “Agreement”).
 
Purchaser desires to purchase from Seller, and Seller desires to sell to
Purchaser, all the issued and outstanding shares of no par value common stock
(the “Shares”) of Ashland Paving And Construction, Inc. (“APAC”). APAC and its
Subsidiaries are collectively referred to herein as the “Transferred Companies”.
 
Certain capitalized terms used in this Agreement are defined in
Section 10.05(c). Section 10.05(c) also identifies other Sections of this
Agreement in which capitalized terms used in this Agreement are defined.
 
Accordingly, the parties hereby agree as follows:
 
ARTICLE I
 
 
Purchase and Sale of the Shares; Closing
 
SECTION 1.01.  Purchase and Sale of the Shares. On the terms and subject to the
conditions of this Agreement, at the Closing, Seller shall sell, transfer and
deliver to Purchaser, and Purchaser shall purchase from Seller, the Shares for
an aggregate purchase price of $1,300,000,000 (the “Purchase Price”), payable as
set forth below in Section 1.03 and subject to adjustment as provided in Section
1.04. The purchase and sale of the Shares is referred to in this Agreement as
the “Acquisition”.
 
SECTION 1.02.  Closing Date. The closing of the Acquisition (the “Closing”)
shall take place at the offices of Cravath, Swaine & Moore LLP, 825 Eighth
Avenue, New York, New York 10019, at 10:00 a.m. on the second (2nd) business day
following the satisfaction (or, to the extent permitted, the waiver by the party
entitled to the benefits thereof) of the conditions set forth in Article VII,
provided that (i) if such second (2nd) business day is not a Monday then the
Closing shall take place on the next following Monday and (ii) if such next
following Monday is not August 28, 2006 or October 2, 2006, then the Closing
shall take place on the tenth (10th) business day following satisfaction (or, to
the extent permitted, the waiver by the party entitled to the benefits thereof)
of all the conditions set forth in Article VII, provided further that if such
tenth (10th) business day is not a Monday, the Closing shall take place on the
next following Monday. Notwithstanding the foregoing, (a) the Closing shall not
in any event take place prior to August 28, 2006 and (b) the Closing may take
place at such other place, time and date as shall be agreed between Seller and
Purchaser. The date on which the Closing occurs is referred to in this Agreement
as the “Closing Date”.
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
        SECTION 1.03.  Transactions to Be Effected at the Closing. At the
Closing:
 
(a) Seller shall deliver to Purchaser (i) certificates representing the Shares,
duly endorsed in blank or accompanied by stock powers duly endorsed in blank in
proper form for transfer, with appropriate transfer tax stamps, if any, affixed,
and (ii) such other documents as Purchaser or its counsel may reasonably request
to demonstrate satisfaction of the conditions and compliance with the covenants
set forth in this Agreement.
 
                (b) Purchaser shall deliver to Seller (i) payment, by wire
transfer to a bank account designated in writing by Seller (such designation to
be made at least two (2) business days prior to the Closing Date), in
immediately available funds in an amount equal to (A) the Purchase Price, plus
or minus (B) an estimate, prepared by Seller and delivered to Purchaser on the
date hereof, of any increase or decrease to the Purchase Price under Section
1.04 (the Purchase Price plus or minus such estimate of any increase or decrease
under Section 1.04 hereinafter called the “Closing Date Amount”), plus (C) the
aggregate amount of the Termination Payments paid or payable to Terminated
Employees under Section 6.01(a), and (ii) such other documents as Seller or its
counsel may reasonably request to demonstrate satisfaction of the conditions and
compliance with the covenants set forth in this Agreement.
 
SECTION 1.04.   Purchase Price Adjustment. (a) Within ninety (90) days after the
Closing Date, Seller shall prepare and deliver to Purchaser a statement (the
“Statement”), setting forth the Balance Sheet Amount as of the open of business
on the Closing Date (the “Closing Balance Sheet Amount”) and substantially in
the form as set forth on Schedule 1.04 of the Seller Disclosure Schedule.
 
(b) (i) The term “Balance Sheet Amount” means Specified Assets minus Specified
Liabilities. The term “Specified Assets” means Accounts Receivable, net;
Construction in Progress; Inventories; Other Current Assets; Investment in
Equity Affiliates and Other Noncurrent Assets, in each case, of the Transferred
Companies, all calculated in accordance with the Specified Requirements, and all
as adjusted pursuant to Section 1.04(b)(ii). The term “Specified Liabilities”
means Trade and Other Payables; Billings in Excess of Costs and Estimated
Earnings; Other Long-term Liabilities, in each case, of the Transferred
Companies, all calculated in accordance with the Specified Requirements, and all
as adjusted pursuant to Section 1.04(b)(ii).
 
        (ii) Notwithstanding the foregoing, the following items (each, an
“Excluded Item”) shall not be taken into account in determining the Balance
Sheet Amount: (A) cash and cash equivalents (other than petty cash included in
Other Noncurrent Assets), (B) receivables and payables between any Transferred
Company, on the one hand, and the Seller or any of its affiliates (other than a
Transferred Company), on the other hand (other than Permitted Intercompany
Receivables and Payables); (C) the book value of energy derivative instruments;
(D) prepaid insurance premiums (other than prepaid surety bond premiums paid to
Seller or Seller’s captive insurer for individual construction jobs); (E)
employment, compensation and employee benefits-related liabilities retained by
Seller and its affiliates with respect to the current portion of pension
liability, the Tanner Supplemental Executive Retirement Plan and incentive
compensation obligations payable by Seller pursuant to Section 6.04(c)(ii); and
(F) liability for any remaining purchase price payment under the Wedowee quarry
acquisition, all calculated in accordance with the Specified Requirements. For
the avoidance of doubt, the Balance Sheet Amount shall not include any amounts
related to income Taxes or deferred income Taxes or any amounts related to any
long-term disability liabilities, pension liabilities or retiree welfare
liabilities, in each case to the extent retained by Seller pursuant to
Section 6.04(c)(i).
 
 
2

--------------------------------------------------------------------------------

Table of Contents
 
 
        (iii) If, in connection with the preparation or review of the Statement,
Seller or Purchaser, as applicable, shall identify a Processing Error on the
accounting books and records of the Transferred Companies as of the open of
business on the Closing Date, then both the Balance Sheet Amount as of the open
of business on the Closing Date and, if and to the extent the same Processing
Error was also reflected in the Target Amount, the Target Amount shall be
adjusted to correct such Processing Error. The term “Processing Error” means a
processing or mathematical error in the recording of any amount included in the
Closing Balance Sheet Amount. For the avoidance of doubt, a Processing Error
shall not include any differing views between Seller and Purchaser with respect
to judgments, estimations, assumptions or the application of GAAP.
 
        (iv) Except as and to the extent expressly provided in
Section 1.04(b)(iii), (A) the Closing Balance Sheet Amount is to be calculated
by applying United States generally accepted accounting principles (“GAAP”), or
exclusions thereto or deviations therefrom, in the same way, using the same
methods, principles, conventions, policies and procedures as the amounts
comprising the Target Amount were calculated (the parties acknowledge that the
Target Amount is the Balance Sheet Amount as of September 30, 2005, calculated
based on the Specified Assets, Specified Liabilities and Excluded Items
reflected in the Balance Sheet); (B) for purposes of calculating the Closing
Balance Sheet Amount, no changes made in any reserve or other account existing
as of the Balance Sheet Date shall be taken into account except for changes as a
result of any fact, circumstance or event occurring after the Balance Sheet Date
and, in such event, only in a manner consistent with past practices, provided
that the parties agree that reserves for incurred but not reported claims (IBNR)
shall be calculated using the same methods, principles, conventions, policies
and procedures that were applied by Seller in its fiscal year-end closing on
September 30, 2005, including actuarial review by Marsh & McLennan Companies
Inc; (C) the parties agree that the adjustment contemplated by this Section 1.04
is intended to show the change in those items comprising the Balance Sheet
Amount from the Balance Sheet Date to the Closing Date, and such change can only
be measured if the calculation is done in the same way, using the same methods,
principles, conventions, policies and procedures, for both dates; and
(D) following the Closing, to the extent Purchaser takes any actions with
respect to the accounting books and records of the Transferred Companies on
which the Statement is to be based that are not consistent with the Transferred
Companies’ past practices, such changes shall not be taken into account in
calculating the Closing Balance Sheet Amount. In furtherance of the foregoing,
except for any Processing Errors, any items on or omissions from the Balance
Sheet that are based upon errors or that are not in accordance with GAAP shall
be retained for purposes of calculating the Closing Balance Sheet Amount. The
requirements of this Section 1.04(b)(iv) are referred to herein as the
“Specified Requirements”.
 
 
3

--------------------------------------------------------------------------------

Table of Contents
 
 
                (c) (i) The Statement shall become final and binding upon the
parties on the sixtieth (60th) day following delivery thereof, unless Purchaser
gives written notice of its disagreement with the Statement (a “Notice of
Disagreement”) to Seller prior to such date. Any Notice of Disagreement shall
(A) specify in reasonable detail the nature of any disagreement so asserted and
(B) only include disagreements based on mathematical errors on the Statement or
based on the Closing Balance Sheet Amount not being calculated in accordance
with this Section 1.04 (including the Specified Requirements). Notwithstanding
the foregoing, Purchaser shall not deliver to Seller a Notice of Disagreement,
and no adjustment to the Purchase Price contemplated by this Section 1.04 shall
be effected, unless such Notice of Disagreement shall specify an adjustment to
the Closing Balance Sheet Amount in excess of $3,000,000 and otherwise satisfies
the requirements of this Section 1.04.
 
        (ii) If a Notice of Disagreement is received by Seller in a timely
manner, then the Statement (as revised in accordance with this sentence) shall
become final and binding upon Seller and Purchaser on the earlier of (A) the
date Seller and Purchaser resolve in writing any differences they have with
respect to the matters specified in the Notice of Disagreement and (B) the date
any disputed matters specified in the Notice of Disagreement are finally
resolved in writing by the Accounting Firm. During the thirty (30)-day period
following the delivery of a Notice of Disagreement, Seller and Purchaser shall
seek in good faith to resolve in writing any differences that they may have with
respect to the matters specified in the Notice of Disagreement. At the end of
such thirty (30)-day period, Seller and Purchaser shall submit to an independent
accounting firm (the “Accounting Firm”) for arbitration any and all matters that
remain in dispute and were properly included in the Notice of Disagreement. The
scope of the disputes to be resolved by the Accounting Firm shall be limited to
whether there were mathematical errors on the Statement or whether the Closing
Balance Sheet Amount was not calculated in accordance with the provisions of
this Section 1.04 (including the Specified Requirements), and the Accounting
Firm is not to make any other determination, including any determination as to
whether GAAP was followed for the Balance Sheet or the Statement (in each case,
except to the extent required to establish that the Specified Requirements were
not applied uniformly and consistently for the Balance Sheet and the Statement)
or whether the Target Amount is correct. Without limiting the generality of the
foregoing, the Accounting Firm is not authorized or permitted to make any
determination as to the accuracy of Section 3.04 or any other representation or
warranty in this Agreement or as to compliance by Seller with any of its
covenants in this Agreement (other than in this Section 1.04). Any
determinations by the Accounting Firm, and any work or analyses performed by the
Accounting Firm, in connection with its arbitration of any dispute under this
Section 1.04 shall not be admissible in evidence in any suit, action or
proceeding between the parties other than to the extent necessary to enforce
payment obligations under Section 1.04(e). The Accounting Firm shall be
PricewaterhouseCoopers LLP or, if such firm is unable or unwilling to act, such
other nationally recognized independent public accounting firm as shall be
agreed upon by the parties hereto in writing. The Accounting Firm shall be
instructed to render its determination of all matters submitted to it within
sixty (60) days following submission. Judgment may be entered upon the
determination of the Accounting Firm in any court having jurisdiction over the
party against which such determination is to be enforced. The cost of any
arbitration (including the fees and expenses of the Accounting Firm and
reasonable attorney fees and expenses of the parties) pursuant to this Section
1.04(c) shall be borne by Purchaser and Seller in inverse proportion as they may
prevail on matters resolved by the Accounting Firm, which proportionate
allocations shall also be determined by the Accounting Firm at the time the
determination of the Accounting Firm is rendered on the merits of the matters
submitted. The fees and disbursements of Seller’s independent auditors incurred
in connection with their review of the Statement and review of any Notice of
Disagreement shall be borne by Seller, and the fees and disbursements of
Purchaser’s independent auditors incurred in connection with their review of the
Statement shall be borne by Purchaser.
 
 
4

--------------------------------------------------------------------------------

Table of Contents
 
(d) Purchaser shall assist, and shall cause the Transferred Companies to assist,
Seller in the preparation of the Statement. Purchaser acknowledges that Seller’s
independent auditors may participate in the preparation of the Statement. During
the period of time from and after the Closing Date through the date on which the
Statement becomes final and binding on the parties (the “Finalization Period”),
Purchaser shall afford, and shall cause the Transferred Companies to afford, to
Seller and any of its independent auditors, counsel or financial advisers
retained by Seller in connection with the preparation of the Statement and any
adjustment to the Purchase Price contemplated by this Section 1.04 and to the
Accounting Firm, reasonable access during normal business hours to all the
properties, books, contracts, personnel and records of the Transferred Companies
relevant to the preparation of the Statement and the adjustment contemplated by
this Section 1.04, and, if Purchaser shall deliver a Notice of Disagreement to
Seller, to the working papers of Purchaser and Purchaser’s auditors, if any,
prepared in connection with the Notice of Disagreement. If, during the
Finalization Period, Purchaser takes any action with respect to the data
contained in the accounting books and records of the Transferred Companies as of
the open of business on the Closing Date on which the Statement is to be based
that is not consistent with the Transferred Companies’ past practices, Purchaser
shall promptly advise Seller of such action and shall preserve the data as of
the open of business on the Closing Date without any change resulting from such
action. Following Purchaser’s receipt of the Statement through the date on which
the Statement becomes final and binding on the parties, Seller shall afford, and
shall cause its affiliates to afford, to Purchaser and any accountants, counsel
or financial advisers retained by Purchaser in connection with any adjustment to
the Purchase Price contemplated by this Section 1.04 and to the Accounting Firm
reasonable access during normal business hours to all the properties, books,
contracts, personnel and records of Seller relevant to the adjustment
contemplated by this Section 1.04, including to the extent reasonably required
to establish the methods, principles, conventions, policies and procedures,
including GAAP and exceptions thereto and deviations therefrom, that were
applied in the preparation of the Balance Sheet, the Target Amount and the
Statement.
 
 
5

--------------------------------------------------------------------------------

Table of Contents
 
 
(e) The Purchase Price shall be increased by the amount by which the Closing
Balance Sheet Amount exceeds $193,963,000 (the “Target Amount”), plus or minus,
as applicable, the aggregate amount of adjustments, if any, to the Target Amount
pursuant to Section 1.04(b)(iii) (the Target Amount, as so adjusted, the
“Adjusted Target Amount”), and the Purchase Price shall be decreased by the
amount by which the Closing Balance Sheet Amount is less than the Adjusted
Target Amount (the Purchase Price as so increased or decreased shall hereinafter
be referred to as the “Adjusted Purchase Price”). If the Closing Date Amount is
less than the Adjusted Purchase Price, Purchaser shall, and if the Closing Date
Amount is more than the Adjusted Purchase Price, Seller shall, within 10
business days after the Statement becomes final and binding on the parties, make
payment by wire transfer in immediately available funds of the amount of such
difference, together with interest thereon at a rate equal to the rate of
interest announced publicly by Citibank, N.A., as its prime rate on the last
business day preceding the Closing Date, calculated on the basis of the actual
number of days elapsed, divided by 365, from the Closing Date to the date of
payment.
 
ARTICLE II
 
Representations and Warranties
Relating to Seller and the Shares
 
Except as set forth in the Schedule of the Seller Disclosure Schedule attached
hereto (the “Seller Disclosure Schedule”) referenced in the corresponding
representation or warranty or as set forth in the last sentence of
Section 10.05(b), Seller hereby represents and warrants to Purchaser as follows:
 
SECTION 2.01.  Organization, Standing and Power. Seller is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized. Seller has made available to Purchaser true and complete
copies of its certificate of incorporation and by-laws, in each case as amended
through the date of this Agreement.
 
                   SECTION 2.02.  Authority; Execution and Delivery;
Enforceability. Seller has full corporate power and authority to execute this
Agreement, the Transition Services Agreement and the other agreements and
instruments to be executed and delivered in connection with this Agreement
(together with the Transition Services Agreement, collectively, the “Ancillary
Agreements”) to which it is, or is specified to be, a party, to perform its
obligations hereunder and thereunder and to consummate the Acquisition and the
other transactions contemplated hereby and thereby. The execution and delivery
by Seller of this Agreement and the Ancillary Agreements to which it is, or is
specified to be, a party, the performance by Seller of its obligations hereunder
and thereunder and the consummation by Seller of the Acquisition and the other
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action. Seller has duly executed and delivered this
Agreement and, at or prior to the Closing, will have duly executed and delivered
each Ancillary Agreement to which it is, or is specified to be, a party, and
this Agreement constitutes, and each Ancillary Agreement to which it is, or is
specified to be, a party will at and after the Closing constitute, its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.
 
 
6

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 2.03.  No Conflicts; Consents. Except as set forth on Schedule 2.03 of
the Seller Disclosure Schedule, the execution and delivery by Seller of this
Agreement do not, the execution and delivery by Seller of each Ancillary
Agreement to which it is, or is specified to be, a party will not, and the
consummation of the Acquisition and the other transactions contemplated hereby
and thereby and compliance by Seller with the terms hereof and thereof will not
conflict with, result in any violation of or default (with or without notice or
lapse of time, or both) under, give rise to a right of termination, cancellation
or acceleration of any obligation or loss of a material benefit under, result in
the creation of any Lien upon any of the properties or assets of Seller or
require the consent of any person other than a Governmental Entity under any
provision of (i) the certificate of incorporation or by-laws of Seller, each as
amended to the date hereof, (ii) any contract, lease, license, indenture,
agreement, commitment or other legally binding arrangement (a “Contract”) to
which Seller is a party or by which any of its properties or assets is bound or
(iii) any judgment, injunction, writ, order, binding arbitration determination
or decree (“Judgment”) or statute, law, ordinance, rule or regulation
(“Applicable Law”) applicable to Seller or its properties or assets, other than,
in the case of clause (ii) above, any such items that, individually or in the
aggregate, have not had and would not reasonably be expected to have a material
adverse effect on the ability of Seller to perform its obligations under this
Agreement and the Ancillary Agreements and otherwise consummate the transactions
contemplated hereby and thereby. No consent, approval, license, permit, order or
authorization (“Consent”) of, or registration, declaration or filing with, any
Federal, state, local or foreign government or any court of competent
jurisdiction, administrative agency, governmental arbitral body or commission or
other governmental authority or instrumentality, domestic or foreign, (a
“Governmental Entity”) is required to be obtained or made by or with respect to
Seller in connection with the execution, delivery and performance of this
Agreement or any Ancillary Agreement or the consummation of the Acquisition or
the other transactions contemplated hereby and thereby, other than
(A) compliance with and filings under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 (the “HSR Act”), (B) compliance with and such filings
and notifications as may be required under applicable state property transfer
laws or other Environmental Laws, (C) those that may be required solely by
reason of Purchaser’s (as opposed to any other third party’s) participation in
the Acquisition and the other transactions contemplated hereby and by the
Ancillary Agreements and (D) such Consents, registrations, declarations and
filings the absence of which, or the failure to make or obtain which,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on the ability of Seller to perform its obligations
under this Agreement and the Ancillary Agreements and otherwise consummate the
transactions contemplated hereby and thereby.
 
SECTION 2.04.   The Shares. (a) Seller has good and valid title to the Shares,
free and clear of all Liens. Assuming Purchaser has the requisite power and
authority to be the lawful owner of the Shares, upon delivery to Purchaser at
the Closing of certificates representing the Shares, duly endorsed by Seller for
transfer to Purchaser, and upon Seller’s receipt of the Closing Date Amount,
good and valid title to the Shares will pass to Purchaser, free and clear of any
Liens, other than those arising from acts of Purchaser or its affiliates. Other
than this Agreement, the Shares are not subject to any voting trust agreement or
other Contract, including any Contract restricting or otherwise relating to the
voting, dividend rights or disposition of the Shares.
 
 
7

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) The authorized capital stock of APAC consists of 1,000 authorized shares of
Common Stock, no par value, of which 10 shares, constituting the Shares, are
issued and outstanding. Except for the Shares, there are no shares of capital
stock or other equity securities of APAC issued, reserved for issuance or
outstanding.
 
(c) The Shares are duly authorized, validly issued, fully paid and nonassessable
and not subject to or issued in violation of any purchase option, call option,
right of first refusal, preemptive right, subscription right or any similar
right (a “Share Right”) under any provision of the Delaware General Corporation
Law, the certificate of incorporation or by-laws of APAC or any Contract to
which APAC is a party or otherwise bound.
 
(d) There are not any bonds, debentures, notes or other indebtedness of APAC
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters on which holders of the Shares may vote
(“Voting Company Debt”). Except as set forth on Schedule 2.04 of the Seller
Disclosure Schedule, as of the date of this Agreement, there are not any
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which APAC
or Seller is a party or by which it is bound (i) obligating APAC or Seller to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, APAC or any Voting Company Debt, (ii) obligating APAC
or Seller to issue, grant, extend or enter into any such option, warrant, call,
right, security, commitment, Contract, arrangement or undertaking or
(iii) giving any person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of Shares. As of the date of this Agreement, there are not any outstanding
contractual obligations of APAC to repurchase, redeem or otherwise acquire any
Shares.
 
ARTICLE III
 
Representations and Warranties
Relating to the Transferred Companies
 
Except as set forth in the Schedule of the Seller Disclosure Schedule referenced
in the corresponding representation or warranty or as set forth in the last
sentence of Section 10.05(b), Seller hereby represents and warrants to Purchaser
as follows:
 
SECTION 3.01.  Organization and Standing; Books and Records.
 
(a) Each of the Transferred Companies is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, which jurisdiction is set forth in Schedule 3.01 of the Seller
Disclosure Schedule. Each of the Transferred Companies is duly qualified to do
business and in good standing as a foreign corporation in each jurisdiction in
which the conduct or nature of its business or the ownership, leasing or holding
of its properties makes such qualification necessary, except such jurisdictions
where the failure to be so qualified or in good standing, individually or in the
aggregate, would not reasonably be expected to have a Company Material Adverse
Effect.
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) Seller has delivered to Purchaser true and complete copies of the
certificate of incorporation and by-laws, each as amended to the date hereof, of
each of the Transferred Companies. The stock certificate and transfer books and
the minute books of each of the Transferred Companies (which have been made
available for inspection by Purchaser prior to the date hereof) are true and
complete in all material respects as of the date hereof.
 
SECTION 3.02.  Capital Stock of the Subsidiaries. (a) Schedule 3.02 of the
Seller Disclosure Schedule sets forth for each Subsidiary the amount of its
authorized capital stock, the amount of its outstanding capital stock and the
record and beneficial owners of its outstanding capital stock. Except as set
forth in Schedule 3.02 of the Seller Disclosure Schedule, there are no shares of
capital stock or other equity securities of any Subsidiary issued, reserved for
issuance or outstanding. All the outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and are not subject to or issued in violation of any Share Right
under any provision of any Applicable Law, certificate of incorporation or
by-laws (or other equivalent organizational document) of the Subsidiaries or any
Contract to which any Subsidiary is a party or otherwise bound, except for such
violations that, individually or in the aggregate, would not reasonably be
expected to have a Company Material Adverse Effect. There are not any bonds,
debentures, notes or other indebtedness of the Subsidiaries having the right to
vote (or convertible into, or exchangeable for, securities having the right to
vote) on any matters on which holders of the outstanding shares of any
Subsidiary may vote (“Subsidiary Voting Company Debt”). Except as set forth in
Schedule 3.02 of the Seller Disclosure Schedule, as of the date of this
Agreement, there are not any options, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which any Transferred Company is a party or by which
any of them is bound (i) obligating any Subsidiary to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or
other equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, or pledge or
otherwise encumber any share of capital stock or other ownership interest in,
any Transferred Company or any Subsidiary Voting Company Debt, (ii) obligating
any Subsidiary to issue, grant, extend or enter into any such option, warrant,
call, right, security, commitment, Contract, arrangement or undertaking or (iii)
giving any person the right to receive any economic benefit or right similar to
or derived from the economic benefits and rights occurring to holders of any
shares of capital stock of any Subsidiary. As of the date of this Agreement,
there are not any outstanding contractual obligations of any Transferred Company
to repurchase, redeem or otherwise acquire any shares of capital stock of any
Subsidiary.
 
(b) Except for its interests in the Subsidiaries and except for the ownership
interests set forth in Schedule 3.02 of the Seller Disclosure Schedule, none of
the Transferred Companies, as of the date of this Agreement, owns, directly or
indirectly, any capital stock, membership interest, partnership interest, joint
venture interest or other equity interest.
 
 
 
9

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 3.03.  No Conflicts; Consents. Except as set forth on Schedule 3.03 of
the Seller Disclosure Schedule, the execution and delivery by Seller of this
Agreement does not, the execution and delivery by Seller of each Ancillary
Agreement to which it is, or is specified to be, a party will not, and the
consummation of the Acquisition and the other transactions contemplated hereby
and thereby and compliance by Seller with the terms hereof and thereof will not
conflict with, result in any violation of or default (with or without notice or
lapse of time, or both) under, give rise to a right of termination, cancellation
or acceleration of any obligation or to loss of a material benefit under, result
in the creation of any Lien upon any of the properties or assets of the
Transferred Companies or require the consent of any person other than a
Governmental Entity under any provision of (i) the certificate of incorporation
or by-laws of any of the Transferred Companies, (ii) any Contract to which any
of the Transferred Companies, Seller or its subsidiaries is a party or by which
any of the respective properties or assets of any of the Transferred Companies
is bound or, in the case of Seller or any of its subsidiaries, that affect the
operations of any of the Transferred Companies or (iii) any Judgment or
Applicable Law applicable to any of the Transferred Companies or their
respective properties or assets, other than, in the case of clauses (ii) and
(iii) above, any such items that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Company Material Adverse Effect.
No Consent of, or registration, declaration or filing with, any Governmental
Entity is required to be obtained or made by or with respect to any of the
Transferred Companies in connection with the execution, delivery and performance
of this Agreement or any Ancillary Agreement or the consummation of the
Acquisition or the other transactions contemplated hereby and thereby, other
than (A) compliance with and filings under the HSR Act, (B) compliance with and
such filings and notifications as may be required under applicable state
property transfer laws or other Environmental Laws, (C) those that may be
required solely by reason of Purchaser’s (as opposed to any other third party’s)
participation in the Acquisition and the other transactions contemplated hereby
and by the Ancillary Agreements and (D) such Consents, registrations,
declarations and filings the absence of which, or the failure to make or obtain
which, individually or in the aggregate, would not reasonably be expected to
have a Company Material Adverse Effect.
 
SECTION 3.04.  Financial Statements. (a) Schedule 3.04(a) of the Seller
Disclosure Schedule sets forth (i) the audited consolidated balance sheet of
APAC and its Subsidiaries (including Limpus Quarries, Inc. “Limpus”) as of
September 30, 2004 and September 30, 2005 (the “Balance Sheet Date”, and the
balance sheet dated as of such date, the “Balance Sheet”) and the audited
statements of consolidated income, statements of consolidated cash flows and
statements of consolidated shareholders’ equity (deficit) of APAC and its
Subsidiaries (including Limpus) for the periods as of and ended September 30,
2003, September 30, 2004 and September 30, 2005, in each case together with all
notes and schedules thereto and the independent auditors’ report of Ernst &
Young LLP thereon and (ii) the unaudited balance sheet, statements of
consolidated income, statements of consolidated cash flows and statements of
consolidated shareholders’ equity (deficit) of APAC and its Subsidiaries
(including Limpus) on a consolidated basis for the nine-month period as of and
ended June 30, 2006, together with all notes and schedules thereto (the
financial statements referred to in clauses (i) and (ii), the “Financial
Statements”). The Financial Statements have been prepared in conformity with
GAAP consistently applied (except in each case as described in the notes
thereto) and on that basis fairly present (subject, in the case of the unaudited
statements, to normal, recurring year-end audit adjustments) the consolidated
financial condition, results of operations and cash flows of APAC and its
Subsidiaries (including Limpus) as of the respective dates thereof and for the
respective periods indicated.
 
 
10

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) No Transferred Company has any indebtedness or liability (whether accrued,
fixed or contingent) of a nature required by GAAP to be reflected on a
consolidated balance sheet or in the notes thereto, that has had or could
reasonably be expected to have, individually or in the aggregate with other
liabilities or indebtedness that are not Disclosed Liabilities, a Company
Material Adverse Effect, except (i) as disclosed, reflected or reserved against
in the Financial Statements, (ii) for liabilities incurred in the ordinary
course of business of the Transferred Companies subsequent to June 30, 2006,
(iii) indebtedness or liabilities that are set forth on Schedule 3.04(b) of the
Seller Disclosure Schedule and (iv) for Taxes (the indebtedness and liabilities
set forth in clauses (i) through (iv), the “Disclosed Liabilities”). This
representation shall not be deemed breached as a result of a change in
Applicable Law or GAAP after the Closing Date.
 
            SECTION 3.05.  Assets Other than Real Property Interests. (a) A
Transferred Company has good and valid title or a valid leasehold interest or
license to all the material assets reflected on the Balance Sheet or thereafter
acquired, other than those set forth in Schedule 3.05 of the Seller Disclosure
Schedule or otherwise disposed of since the Balance Sheet Date in the ordinary
course of business, in each case free and clear of all mortgages, liens,
security interests, charges, easements, leases, subleases, covenants, rights of
way, options, claims, restrictions or encumbrances of any kind (collectively,
“Liens”), except (i) such Liens as are set forth in Schedule 3.05 of the Seller
Disclosure Schedule, (ii) mechanics’, carriers’, workmen’s, repairmen’s or other
like Liens arising or incurred in the ordinary course of business, Liens arising
under original purchase price conditional sales contracts and equipment leases
with third parties entered into in the ordinary course of business and Liens for
Taxes that are not due and payable or that may thereafter be paid without
penalty, (iii) Liens that secure obligations that are reflected as liabilities
on the Balance Sheet or Liens the existence of which is referred to in the notes
to the Balance Sheet and (iv) other imperfections of title or encumbrances, if
any, that, individually or in the aggregate, do not materially impair, and would
not reasonably be expected materially to impair, the continued use and operation
of the assets to which they relate in the conduct of the business of the
Transferred Companies as presently conducted (the Liens described above,
together with the Liens referred to in clauses (ii) through (vi) of Section
3.06, are referred to collectively as “Permitted Liens”).
 
(b) This Section 3.05 does not relate to real property or interests in real
property, such items being the subject of Section 3.06, or to Intellectual
Property, such items being the subject of Section 3.07.
 
SECTION 3.06.  Real Property. (a) Schedule 3.06(a) of the Seller Disclosure
Schedule sets forth, as of the date of this Agreement, a complete list of all
real property and interests in real property owned in fee by any Transferred
Company (individually, an “Owned Property”). Schedule 3.06(a) of the Seller
Disclosure Schedule sets forth, as of the date of this Agreement, a complete
list of all real property and interests in real property leased by any
Transferred Company on terms that provide for a future liability in excess of
$250,000 annually (individually, a “Leased Property”). A Transferred Company has
good and insurable fee title to all Owned Property and good and valid title to
the leasehold estates in all Leased Property (an Owned Property or Leased
Property being sometimes referred to herein, individually, as an “APAC
Property”), in each case free and clear of all Liens, except (i) Liens described
in clause (ii), (iii) or (iv) of Section 3.05(a), (ii) such Liens as are set
forth in Schedule 3.06(a) of the Seller Disclosure Schedule, (iii) leases,
subleases and similar agreements set forth in Schedule 3.06(a) of the Seller
Disclosure Schedule, (iv) easements, covenants, rights-of-way and other similar
restrictions of record, (v) any conditions that may be shown by a current,
accurate survey of any APAC Property, provided that such survey has been made
available to Purchaser prior to the Closing, and (vi) (A) zoning, building and
other similar restrictions, (B) Liens that have been placed by any developer,
landlord or other third party on property over which a Transferred Company has
easement rights or on any Leased Property and subordination or similar
agreements relating thereto and (C) unrecorded easements, covenants,
rights-of-way and other similar restrictions. None of the items set forth in
clause (vi) above, individually or in the aggregate, materially impairs or would
reasonably be expected materially to impair, the continued use and operation of
APAC Property to which they relate in the conduct of the business of the
Transferred Companies as presently conducted on such respective APAC Properties.
 
 
11

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) Schedule 3.06(b) of the Seller Disclosure Schedule sets forth (i) each real
property or interest in real property owned in fee by a Transferred Company that
was sold, transferred or otherwise disposed of for consideration greater than
$1,000,000 during the period from the Balance Sheet Date to the date of this
Agreement and (ii) each real property or interest in real property that was
leased by a Transferred Company on terms that provided for liability in excess
of $250,000 annually as of the Balance Sheet Date and which expired and was not
renewed or was otherwise terminated during the period from the Balance Sheet
Date to the date of this Agreement, in each case, other than any such
disposition or termination in the ordinary course of business.
 
            SECTION 3.07.  Intellectual Property. (a) Schedule 3.07 of the
Seller Disclosure Schedule sets forth a true and complete list of all material
Intellectual Property owned, used, filed by or licensed to any Transferred
Company, other than unregistered designs and copyrights that, individually and
in the aggregate, are not material to the conduct of the business of the
Transferred Companies as presently conducted. The Intellectual Property set
forth on Schedule 3.07 of the Seller Disclosure Schedule is referred to in this
Agreement as the “APAC Intellectual Property”. Except as set forth in
Schedule 3.07 of the Seller Disclosure Schedule, and except as, individually or
in the aggregate, would not reasonably be expected to have a Company Material
Adverse Effect, (i) to the knowledge of Seller, all APAC Intellectual Property
has been duly registered in, filed in or issued by the appropriate Governmental
Entity where such registration, filing or issuance is necessary or appropriate
for the conduct of the business of the Transferred Companies as presently
conducted and (ii) during the two (2) years prior to the date of this Agreement,
none of Seller or any Transferred Company has received any written communication
from any person asserting any ownership interest in any APAC Intellectual
Property. Except as specified in Schedule 3.07 of the Seller Disclosure
Schedule, one or more of the Transferred Companies owns all right, title and
interest in and to the APAC Intellectual Property listed in Schedule 3.07 of the
Seller Disclosure Schedule, free and clear of any Lien other than Permitted
Liens.
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) None of Seller or any Transferred Company has granted any license of any
kind relating to any Technology or APAC Intellectual Property or the marketing
or distribution thereof, except nonexclusive licenses granted in the ordinary
course of business. None of Seller or any Transferred Company is bound by or a
party to any option, license or similar Contract relating to the Intellectual
Property of any other person for the use of such Intellectual Property in the
conduct of the business of the Transferred Companies that is material to the
conduct of the business of the Transferred Companies as presently conducted,
except as set forth in Schedule 3.07 of the Seller Disclosure Schedule and
except for so called “shrink-wrap” license agreements relating to computer
software licensed to any Transferred Company in the ordinary course of business.
To the knowledge of Seller, the conduct of the business of the Transferred
Companies as presently conducted does not violate, conflict with or infringe the
Intellectual Property of any other person, except for such violations, conflicts
or infringements that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Company Material Adverse Effect. Except as
set forth in Schedule 3.07 of the Seller Disclosure Schedule, to the knowledge
of Seller, no claims are pending as of the date of this Agreement against any
Transferred Company by any person with respect to the ownership, validity,
enforceability, effectiveness or use in the business of the Transferred
Companies of any Intellectual Property, except for such claims that would not
reasonably be expected to have a Company Material Adverse Effect.
 
(c) In this Agreement:
 
“Intellectual Property” means any patent (including all reissues, divisions,
continuations and extensions thereof), patent application, patent right,
trademark, trademark registration, trademark application, service mark, trade
name, business name, brand name, copyright, copyright registration, design,
design registration, or any right to any of the foregoing.
 
“Technology” means all trade secrets, confidential information, inventions,
know-how, formulae, processes, procedures, research records, records of
inventions, test information, market surveys and marketing know-how of the
Transferred Companies.
 
SECTION 3.08.  Contracts. (a) Except as set forth in Schedule 3.08 of the Seller
Disclosure Schedule, as of the date of this Agreement, no Transferred Company is
a party to or bound by any:
 
        (i) written employment or consulting agreement or contract (including
with any Ashland/APAC Employee not employed by any Transferred Company, whether
or not a Transferred Company is a party to such contract or is bound by it) that
provides for annual cash compensation in excess of $100,000;
 
        (ii) collective bargaining agreement or other contract with any labor
organization, union or association;
 
        (iii) covenant not to compete or engage in any line of business or
similar agreement that materially limits the conduct of the business of the
Transferred Companies as presently conducted;
 
 
13

--------------------------------------------------------------------------------

Table of Contents
 
 
                    (iv) Contract with respect to any disposition or acquisition
of capital stock, business or assets of any person that contains any right of
first refusal or any similar rights or involves consideration in excess of
$500,000;
 
        (v) lease, sublease or similar Contract with any person (other than a
Transferred Company) under which a Transferred Company is a lessor or sublessor
of, or makes available for use to any person (other than a Transferred Company),
(A) any APAC Property or (B) any portion of any premises otherwise occupied by
the Transferred Companies, in any such case which provides for a future
liability or receivable, as the case may be, in excess of $250,000 annually;
 
        (vi) lease, sublease or similar Contract with any person (other than a
Transferred Company) under which (A) a Transferred Company is lessee of, or
holds or uses, any machinery, equipment, vehicle or other tangible personal
property owned by any person or (B) a Transferred Company is a lessor or
sublessor of, or makes available for use by any person, any tangible personal
property owned or leased by a Transferred Company, in any such case which
provides for a future liability or receivable, as the case may be, in excess of
$250,000 annually;
 
        (vii) Contract under which a Transferred Company has borrowed any money
from, or issued any note, bond, debenture or other evidence of indebtedness to,
any person (other than a Transferred Company) or any other note, bond, debenture
or other evidence of indebtedness of a Transferred Company (other than in favor
of the relevant Transferred Company), in each case other than (A) indebtedness
owed to Seller or any subsidiary of Seller (other than a Transferred Company) to
be discharged on or prior to the Closing, (B) trade payables arising in the
ordinary course of business, (C) surety bonds on which a Transferred Company is
principal provided to a third party in the ordinary course of business and (D)
and obligations to assure payment to subcontractors and material suppliers
undertaken in the ordinary course of business, in any such case which,
individually, is in excess of $1,000,000;
 
        (viii) Contract (including any so-called take-or-pay or keepwell
agreements, but excluding any GIA provided to a third party in the ordinary
course of business with respect to which a Transferred Company is a principal
and which GIA is listed on Schedule 5.13(b)-1 of the Seller Disclosure Schedule)
under which (A) any person, other than a Transferred Company, has directly or
indirectly guaranteed indebtedness, liabilities or obligations of a Transferred
Company or (B) a Transferred Company has, directly or indirectly, guaranteed
indebtedness, liabilities or obligations of any person, other than a Transferred
Company (in each case other than endorsements for the purpose of collection in
the ordinary course of business, surety bonds on which a Transferred Company is
principal provided to a third party in the ordinary course of business, and
obligations to assure payment to subcontractors and material suppliers
undertaken in the ordinary course of business), in any such case which,
individually, is in excess of $500,000;
 
 
14

--------------------------------------------------------------------------------

Table of Contents
 
 
        (ix) Contract under which a Transferred Company has, directly or
indirectly, made any advance, loan, extension of credit or capital contribution
to, or other investment in, any person (other than a Transferred Company and
other than extensions of trade credit in the ordinary course of business), in
any such case which, individually, is in excess of $500,000;
 
                        (x) Contract for the provision of goods and services by
any Transferred Company or from third parties to any Transferred Company (other
than Contracts for the provision of goods and services by or to any
subcontractor or supplier with respect to a construction project whereby a
Transferred Company is the principal contractor for such project) in each case
involving consideration in excess of $3,000,000 or containing a right of first
refusal or similar right;
 
        (xi) Contract for the purchase or sale of any asset of a Transferred
Company or for the purchase of any asset from any third party by a Transferred
Company (other than purchases and sales in the ordinary course of business) or
the grant of any rights to purchase or sell any such asset or requiring the
consent of any party to the transfer thereof, other than any such Contract
entered into in the ordinary course of business and not in violation of this
Agreement;
 
        (xii) hedging instrument, currency exchange, interest rate exchange,
commodity exchange or similar Contract;
 
        (xiii) Contract for any joint venture, partnership or similar
arrangement; or
 
        (xiv) other Contract that creates an obligation on the part of any
Transferred Company in excess of $3,000,000 that cannot be cancelled without
penalty or further payment and without more than 90 days notice (other than
Contracts of the type covered in clauses (i) to (xiii) of this Section 3.08 and
other than Contracts excluded from clauses (i) to (xiii) of this Section 3.08
based on a dollar or other materiality threshold, an ordinary course of business
exception, a cancellation or termination provision or other exclusion, including
other than Contracts for the provision of goods and services by or to any
subcontractor or supplier with respect to a construction project whereby a
Transferred Company is the principal contractor for such project).
 
                (b) Except as set forth in Schedule 3.08 of the Seller
Disclosure Schedule, all Contracts listed or required to be listed in Schedule
3.08 of the Seller Disclosure Schedule (the “APAC Contracts”) are valid, binding
and in full force and effect and are enforceable by the applicable Transferred
Company in accordance with their terms, except for such failures to be valid,
binding, in full force and effect or enforceable that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect. Except as set forth in Schedule 3.08 of the Seller
Disclosure Schedule, the applicable Transferred Company has performed all
material obligations required to be performed by it to date under APAC
Contracts, and it is not (with or without the lapse of time or the giving of
notice, or both) in breach or default in any material respect thereunder and, to
the knowledge of Seller, no other party to any APAC Contract is (with or without
the lapse of time or the giving of notice, or both) in breach or default in any
material respect thereunder, except for such noncompliance, breaches and
defaults that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect.
 
 
15

--------------------------------------------------------------------------------

Table of Contents
 
 
(c) For the purposes of this Section 3.08, a Transferred Company shall be deemed
a party to each of the Contracts listed on Schedule 5.16(a)-1 of the Seller
Disclosure Schedule.
 
SECTION 3.09.  Permits. The Transferred Companies possess or have applied for
all licenses, permits, certifications, consents, authorizations and approvals
from any Governmental Entity (“Permits”) to own or hold under lease and operate
their respective assets and to conduct the business of the Transferred Companies
as currently conducted, other than such Permits the absence of which,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect. Except a set forth in
Schedule 3.09 of the Seller Disclosure Schedule, Seller does not have knowledge
of any fact, error or omission relevant to any Permit that would permit the
revocation or withdrawal, the threatened revocation or withdrawal or result in
the failure to obtain the renewal or re-issuance thereof, other than where such
revocation, withdrawal or failure to obtain renewal or re-issuance has not had
and would not reasonably be expected to have a Company Material Adverse Effect.
This Section 3.09 does not relate to Environmental Permits or matters relating
to asbestos, which are the subject of Section 3.15.
 
SECTION 3.10.  Taxes. (a) For purposes of this Agreement:
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Post-Closing Tax Period” shall mean any taxable period that begins after the
Closing Date and the portion of any Straddle Period beginning after the Closing
Date.
 
“Pre-Closing Tax Period” shall mean any taxable periods ending on or before the
Closing Date and the portion of any Straddle Period ending on and including the
Closing Date.
 
“Straddle Period” shall mean any taxable period that includes (but does not end
on) the Closing Date.
 
“Tax” or “Taxes” shall mean all Federal, state, county, local, municipal,
foreign and other taxes, assessments, duties or similar charges of any kind
whatsoever, including all corporate franchise, income, sales, use, ad valorem,
receipts, value added, profits, license, withholding, payroll, employment,
excise, premium, property, customs, net worth, capital gains, transfer, stamp,
documentary, social security, environmental, alternative minimum, occupation,
recapture and other taxes, and including all interest, penalties and additions
imposed with respect to such amounts, and all amounts payable pursuant to any
agreement or arrangement with respect to Taxes.
 
 
16

--------------------------------------------------------------------------------

Table of Contents
 
 
“Taxing Authority” shall mean any domestic, foreign, Federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising tax
regulatory authority.
 
“Tax Return” or “Tax Returns” shall mean all returns, declarations of estimated
tax payments, reports, estimates, information returns and statements, including
any related or supporting information with respect to any of the foregoing,
filed or to be filed with any Taxing Authority in connection with the
determination, assessment, collection or administration of any Taxes.
 
(b) Except as set forth in Schedule 3.10 of the Seller Disclosure Schedule,
(i) each Transferred Company, and any affiliated group, within the meaning of
Section 1504 of the Code, of which any Transferred Company is or has been a
member, has filed or caused to be filed in a timely manner (within any
applicable extension periods) all material Tax Returns required to be filed by
the Code or by applicable state, local or foreign Tax laws, (ii) all material
Taxes with respect to taxable periods covered by such Tax Returns, and all other
material Taxes for which any Transferred Company is or might otherwise be
liable, have been timely paid in full or will be timely paid in full or is being
contested in a timely fashion in appropriate proceedings, and (iii) no material
Liens for Taxes with respect to any of the assets or properties of any
Transferred Company exist other than Liens for Taxes that are not yet due and
payable or that may thereafter be paid without penalty.
 
(c) Except as set forth on Schedule 3.10 of the Seller Disclosure Schedule, no
material Tax Return of any Transferred Company or any affiliated group of which
any Transferred Company is now a member is under audit or examination by any
Taxing Authority.
 
(d) Except as set forth in Schedule 3.10 of the Seller Disclosure Schedule, each
material deficiency resulting from any completed audit or examination relating
to Taxes by any Taxing Authority has been timely paid or is being contested in a
timely fashion in appropriate proceedings.
 
(e) Except as set forth in Schedule 3.10 of the Seller Disclosure Schedule, no
Transferred Company is party to or bound by any income Tax allocation,
indemnity, sharing or similar agreement.
 
(f) Except as set forth in Schedule 3.10 of the Seller Disclosure Schedule,
there are no outstanding agreements or waivers extending, or having the effect
of extending, the statutory period of limitation for the assessment and
collection of any Taxes applicable to any material Tax returns required to be
filed with respect to any Transferred Company.
             
(g) Seller is not a “foreign person” within the meaning of Section 1445 of the
Code.
 
 
17

--------------------------------------------------------------------------------

Table of Contents
 
 
                (h) No Transferred Company is or has been a party to a
“reportable transaction” to which disclosure is required pursuant to Treasury
Regulation Section 1.6011-4 (excluding Section 1.6011-4(b)(6))or to a
transaction that is substantially similar to a “listed transaction” as such term
is defined in Treasury Regulation Section 1.6011-4(b)(2).
 
                (i) No Transferred Company is a party to any agreement,
contract, arrangement or plan that (i) has resulted or would reasonably be
expected to result separately or in the aggregate, in connection with this
Agreement or any change of control of a Transferred Company, in the payment of
any “excess parachute payment” within the meaning of Section 280G of the Code,
(ii) could obligate any Transferred Company to make any payments that will not
be fully deductible under Section 162(m) of the Code or (iii) would reasonably
be expected to give rise to an excise Tax under Section 409A of the Code.
 
                (j) There are no material deferred intercompany transactions
between any Transferred Company and any other member of its consolidated group
and there is no excess loss account (within the meaning of Treasury Regulation
Section 1.1502-19 with respect to the stock of a Transferred Company) which
will, or may, result in the recognition of income in a Post-Closing Tax Period
upon the consummation of the transactions contemplated by this Agreement.
 
SECTION 3.11.   Proceedings. Except as set forth in Schedule 3.11 of the Seller
Disclosure Schedule, as of the date of this Agreement, there is no pending or,
to the knowledge of Seller, threatened Proceeding against Seller or any
Transferred Company that has had or would reasonably be expected to result in a
liability for damages in excess of $1,000,000 or involves a claim for material
equitable relief. Except as set forth in Schedule 3.11 of the Seller Disclosure
Schedule, as of the date of this Agreement, no Transferred Company is a party or
subject to or in default under any Judgment, other than for such Judgments that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect. Except as set forth in
Schedule 3.11 of the Seller Disclosure Schedule, as of the date of this
Agreement, there is not any suit, action or proceeding (a “Proceeding”) or claim
by any Transferred Company pending, or which any Transferred Company intends to
initiate, against any other person, other than claims of $500,000 or less. As of
the date of the Agreement, there is no pending or, to the knowledge of Seller,
threatened Proceeding or investigation by any Governmental Entity, to restrain
or prevent the consummation of the transactions contemplated by this Agreement.
This Section 3.11 does not relate to environmental matters or matters relating
to asbestos, which are the subject of Section 3.15.
 
SECTION 3.12.  Benefit Plans. (a) Each “employee pension benefit plan” (as
defined in Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) (“Pension Plan”), each “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA), and each other plan, arrangement or policy
(written or oral) relating to stock options, stock purchases, deferred
compensation, severance, fringe benefits or other employee benefits, in each
case maintained or contributed to, or required to be maintained or contributed
to, by Seller, any Transferred Company or any other person or entity that,
together with Seller, is treated as a single employer under Section 414(b), (c),
(m) or (o) of the Code (each, together with Seller, a “Commonly Controlled
Entity”) for the benefit of any current or former employee of any Transferred
Company (each, an “APAC Employee”) or any current Ashland/APAC Employee, other
than any “multiemployer plan” (within the meaning of Section 3(37) of ERISA) or
any plans, arrangements or policies mandated by Applicable Law, is herein
referred to as a “Seller Benefit Plan”. Schedule 3.12(a) of the Seller
Disclosure Schedule contains a list, as of the date of this Agreement, of each
material Seller Benefit Plan. Seller has delivered or made available to
Purchaser true, complete and correct copies of (A) each material Seller Benefit
Plan, (B) the most recent annual report on Form 5500 (including all schedules
and attachments thereto) filed with the Internal Revenue Service with respect to
the APAC, Inc. Hourly Savings Plan (the “Assumed Benefit Plan”), (C) the most
recent summary plan description (or similar document) for each material Seller
Benefit Plan for which a summary plan description is required by Applicable Law,
(D) each trust agreement relating to the Assumed Benefit Plan and (E) the most
recent determination letter issued by the Internal Revenue Service for the
Assumed Benefit Plan.
 
 
18

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) The Seller Benefit Plans have been administered substantially in accordance
with their terms and in substantial compliance with the applicable provisions of
ERISA, the Code, all other Applicable Laws and the terms of all applicable
collective bargaining agreements, except where the failure to be so administered
would not reasonably be expected to have a Company Material Adverse Effect.
There are no investigations by any Governmental Entity, termination proceedings
or other claims (except routine claims for benefits payable under the Seller
Benefit Plans) or Proceedings against or involving the Seller Benefit Plans or
asserting any rights to or claims for benefits under the Seller Benefit Plans
that, individually or in the aggregate, would reasonably be expected to have a
Company Material Adverse Effect.
 
(c) The Assumed Benefit Plan is not subject to Title IV of ERISA or Section 412
of the Code. Except as set forth in Schedule 3.12(c) of the Seller Disclosure
Schedule, on or following the consummation of the transactions contemplated by
this Agreement, no Transferred Company would reasonably be expected to incur any
liability under Title IV of ERISA as a result of being treated as a single
employer with Seller for purposes of Section 414(b), (c), (m) or (o) of the
Code.
 
(d) Except with respect to the individuals set forth on Schedule 3.12(d) of the
Seller Disclosure Schedule (the “Primary Company Executives”), any amount that
could be received (whether in cash or property or the vesting of property) as a
result of any of the transactions contemplated by this Agreement by any
employee, officer, director or independent contractor of the Transferred
Companies who is a “disqualified individual” (as such term is defined in
Treasury Regulation Section 1.280G-1) under any Seller Benefit Plan or otherwise
would not be characterized as an “excess parachute payment” (as such term is
defined in Section 280G(b)(1) of the Code.)
 
SECTION 3.13.  Absence of Changes or Events. (a) Except as set forth in Schedule
3.13(a) of the Seller Disclosure Schedule, since the Balance Sheet Date, there
has not been a material adverse effect (i) on the assets, business, financial
condition or results of operations of the Transferred Companies, taken as a
whole, (ii) on the ability of Seller to perform its obligations under this
Agreement and the Ancillary Agreements or (iii) on the ability of Seller to
consummate the Acquisition and the other transactions contemplated hereby;
provided that, for all purposes of this Agreement, none of the following shall
be deemed, either alone or in combination, to constitute, and none of the
following shall be taken into account in determining whether there has been or
will be, such a material adverse effect (other than, in the case of clauses (A)
and (B) below, any such change or disruption having a materially
disproportionate effect on the business of the Transferred Companies,
individually or in the aggregate, relative to other participants in the industry
in which the Transferred Companies operate): (A) any change or disruption
relating to United States or foreign economies in general, (B) any change or
disruption in each of the Transferred Companies’ industries in general and not
specifically relating to any of the Transferred Companies, (C) any change or
disruption to any of the Transferred Companies’ businesses as a result of the
execution of this Agreement and the consummation of the transactions contemplate
hereby or the announcement of or other publicity regarding the possible sale of
the Transferred Companies’ businesses, and (D) any change or disruption to any
of the Transferred Companies’ businesses as a result of the ongoing litigation
between the Sierra Club and the U.S. Army Corps of Engineers regarding the
issuance of permits for the mining of construction aggregates in the Lake Belt
area of Miami-Dade County, Florida.
 
 
19

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) Except as set forth in Schedule 3.13(b) of the Seller Disclosure Schedule,
since the Balance Sheet Date, the business of the Transferred Companies has been
conducted in the ordinary course and in substantially the same manner as
previously conducted. Except as set forth in Schedule 3.13 of the Seller
Disclosure Schedule, no Transferred Company has:
 
                      (i) from June 30, 2006 to the date of this Agreement,
increased or established any material reserve for liabilities (other than
Specified Liabilities) on its books, other than in the course of ordinary
business;
 
                          (ii) from June 30, 2006 to the date of this Agreement,
made, authorized or committed to any capital expenditure for additions to plant
and equipment accounts of any Transferred Company in excess of $1,000,000 each,
except as may have been necessary for ordinary repair, maintenance and
replacement; or
 
                           (iii) from the Balance Sheet Date to the date of this
Agreement, declared, set aside or paid any dividend or other distribution to its
stockholders, whether or not upon or in respect of its capital stock, or
redeemed or purchased any shares of its capital stock, or agreed to take any
such action, other than dividends and distributions of cash made by a
Transferred Company to another Transferred Company or to Seller in the ordinary
course of business.
 
SECTION 3.14.  Compliance with Applicable Laws. Except as set forth in Schedule
3.14 of the Seller Disclosure Schedule, the Transferred Companies (i) to the
knowledge of Seller, have been in compliance with Federal or state antitrust or
anti-competition laws and regulations during the two year period prior to the
date hereof, and (ii) are in compliance with all Applicable Laws, in each case
except for instances of noncompliance that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Company Material
Adverse Effect. This Section 3.14 does not relate to matters with respect to
Taxes, which are the subject of Section 3.10; employee benefits, which are the
subject of Section 3.12; environmental matters or matters relating to asbestos,
which are the subject of Section 3.15; or employee and labor matters, which are
the subject of Section 3.16.
 
 
20

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 3.15.  Compliance with Applicable Environmental Laws. Except as set
forth in Schedule 3.15 of the Seller Disclosure Schedule and except for matters
that would not reasonably be expected to have, individually or in the aggregate,
a Company Material Adverse Effect, (i) the Transferred Companies are in
compliance with all applicable Environmental Laws, including any requirements
under the National Emissions Standards for Hazardous Air Pollutants applicable
to asbestos and asbestos-containing materials contained in any building,
structure or equipment at any facility currently owned or operated by any of the
Transferred Companies, (ii) the Transferred Companies hold, and are in
compliance with, all Permits required under applicable Environmental Laws
(“Environmental Permits”) for the Transferred Companies to conduct their
respective businesses as currently conducted, (iii) no Transferred Company has
any outstanding obligation under any binding agreement (other than any lease,
sublease, license, indenture, credit agreement or contract for the provision of
goods or services) or is subject to any Judgment, in each case, primarily or
exclusively relating to an actual or alleged violation of any applicable
Environmental Law or the investigation or cleanup of Hazardous Materials, (iv)
there are no claims pending or, to the knowledge of the Seller, threatened
against any Transferred Company relating to matters arising under or pursuant to
applicable Environmental Laws or to human exposure to Hazardous Materials
(except that this clause (iv) does not relate to any claims alleging exposure to
asbestos or asbestos-containing materials which arise under, or are covered or
barred by, workers’ compensation and workers’ compensation, disability or other
insurance providing medical care and/or compensation to injured workers); (v) no
Hazardous Materials (except that, for the purposes of this clause (v),
“Hazardous Materials” shall not include asbestos or asbestos-containing
materials) have been Released by any of the Transferred Companies or their
respective predecessors in interest at, on, about or under (A) any property now
or formerly owned, operated or leased by any of the Transferred Companies or
their respective predecessors in interest, or (B) to the knowledge of Seller,
any property to which any of the Transferred Companies or their respective
predecessors in interest sent waste for disposal; (vi) there are no underground
storage tanks at any property currently owned or operated by any of the
Transferred Companies which any of the Transferred Companies is required to
upgrade, retrofit or remove under applicable Environmental Laws; (vii) none of
the Transferred Companies nor any of their respective predecessors in interest
has ever manufactured, produced, sold, conveyed or otherwise put into the stream
of commerce any product, merchandise, manufactured good, part, component or
other item comprised of or containing asbestos; and (viii) Seller has delivered
or made available to Purchaser all of the material environmental studies and
reports (including, without limitation, Phase I and Phase II investigation
reports) prepared during the last five (5) years and listed on Schedule 3.15
and, to the knowledge of Seller, there are no other material studies or reports
relating to the condition of any property currently owned, leased or operated by
any of the Transferred Companies which are not listed on such Schedule 3.15.
Except as specifically provided in Sections 2.03 or 3.03, the representations
and warranties in this Section 3.15 shall be the exclusive representations and
warranties with respect to environmental matters and/or matters relating to
asbestos.
 
The term “Environmental Laws” means all Applicable Laws relating to pollution or
protection of the environment, preservation or reclamation of land or natural
resources, or the generation, use, management, storage, treatment, recycling,
distribution, transportation, disposal, remediation or Release of Hazardous
Materials.
 
 
21

--------------------------------------------------------------------------------

Table of Contents
 
 
      The term “Hazardous Materials” means (i) any radioactive materials or
wastes, petroleum (including crude oil or any fraction thereof) or petroleum
by-products, urea formaldehyde foam insulation, polychlorinated biphenyls, and
asbestos or asbestos-containing materials and (ii) any other wastes, materials,
chemicals or substances regulated pursuant to any Environmental Laws.
 
           The term “Release” has the meaning ascribed to that term in 42 U.S.C.
9601(22).
 
SECTION 3.16.  Employee and Labor Matters. Except as set forth in Schedule 3.16
of the Seller Disclosure Schedule, (i) there is no unfair labor practice, charge
or complaint or other proceeding pending or, to the knowledge of Seller,
threatened against any Transferred Company before the National Labor Relations
Board or any similar sovereign state or local agency and (ii) there is no labor
strike, slowdown, work stoppage or lockout pending, or, to the knowledge of
Seller, threatened, against or affecting any Transferred Company, nor has there
been any such activity within the 12 months prior to the date of this Agreement,
except, in the case of clauses (i) and (ii), for any such action, conduct,
practice or proceeding that has not had and would not reasonably be expected to
have a Company Material Adverse Effect. Seller and the Transferred Companies are
in compliance with all laws respecting employment of labor, except to the extent
that any noncompliance would not reasonably be expected to have a Company
Material Adverse Effect
 
SECTION 3.17.  Transactions with Affiliates. (a) Except as set forth in
Schedule 3.17(a) of the Seller Disclosure Schedule and except for any Permitted
Intercompany Receivables and Payables, none of the Contracts between any
Transferred Company, on the one hand, and Seller, any of its affiliates (other
than any Transferred Company), any officer or director thereof or of any
Transferred Company or any relative of any of the foregoing individuals (any
such person, a “Related Party”), on the other hand, will continue in effect
subsequent to the Closing and no Transferred Company shall have any liability
with respect to any such Contracts.
 
(b) Except for (i) assets or rights used in connection with services provided to
the Transferred Companies by Seller and its subsidiaries (other than any
Transferred Company), including environmental, health and safety, purchasing and
logistics, legal, planning and analysis, tax, real estate, risk and insurance,
government relations, information technology, payroll, human resources and
benefit plan administration, accounting, treasury, cash management, credit and
accounts receivable, communications, security, office and building services,
internal audit, air transportation, derivatives management and other corporate
services; and (ii) the Contracts and other assets or rights set forth on
Schedule 3.17(b), Seller and its subsidiaries (other than the Transferred
Companies) do not own or hold any assets or rights that are necessary for the
Transferred Companies to carry on their respective businesses as currently
conducted.
 
SECTION 3.18.  Finance Leases. No Transferred Company is a party to any finance
lease other than (i) office or other real estate leases, (ii) mineral leases or
(iii) any job-specific equipment or plant lease (A) with a remaining lease or
rental commitment of less than one (1) year or (B) where the total period of
usage commitment (past and remaining) is less than fifty percent (50%) of the
overall useful life of such equipment based on the standard depreciable lives
used by the Transferred Companies in accordance with their accounting policies
in effect on the date of this Agreement.
 
 
22

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE IV
 
Representations and Warranties of Purchaser
 
Purchaser hereby represents and warrants to Seller as follows:
 
SECTION 4.01.  Organization, Standing and Power. Purchaser is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and has full corporate power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to carry on its business as presently conducted, other than such franchises,
licenses, permits, authorizations and approvals the lack of which, individually
or in the aggregate, have not had and would not reasonably be expected to have a
material adverse effect on the ability of Purchaser to perform its obligations
under this Agreement and the Ancillary Agreements or on the ability of Purchaser
to consummate the Acquisition and the other transactions contemplated hereby (a
“Purchaser Material Adverse Effect”). Purchaser has made available to Seller
true and complete copies of the certificate of incorporation and by-laws of
Purchaser, in each case as amended through the date of this Agreement.
 
           SECTION 4.02.  Authority; Execution and Delivery; Enforceability.
Purchaser has full power and authority to execute this Agreement and the
Ancillary Agreements to which it is, or is specified to be, a party, to perform
its obligations hereunder and thereunder and to consummate the Acquisition and
the other transactions contemplated hereby and thereby. The execution and
delivery by Purchaser of this Agreement and the Ancillary Agreements to which it
is, or is specified to be, a party, the performance by Purchaser of its
obligations hereunder and thereunder and the consummation by Purchaser of the
Acquisition and the other transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action. Purchaser has duly executed
and delivered this Agreement and, at or prior to the Closing, will have duly
executed and delivered each Ancillary Agreement to which it is, or is specified
to be, a party, and this Agreement constitutes, and each Ancillary Agreement to
which it is, or is specified to be, a party will after the Closing constitute,
its legal, valid and binding obligation, enforceable against it in accordance
with its terms.
 
SECTION 4.03.  No Conflicts; Consents. The execution and delivery by Purchaser
of this Agreement do not, the execution and delivery by Purchaser of each
Ancillary Agreement to which it is, or is specified to be, a party will not, and
the consummation of the Acquisition and the other transactions contemplated
hereby and thereby and compliance by Purchaser with the terms hereof and thereof
will not conflict with, result in any violation of or default (with or without
notice or lapse of time, or both) under, give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, result in the creation of any Lien upon any of the properties or assets
of Purchaser or any of its subsidiaries or require the consent of any person
other than a Governmental Entity under any provision of (i) the certificate of
incorporation or by-laws of Purchaser or any of its subsidiaries, (ii) any
Contract to which Purchaser or any of its subsidiaries is a party or by which
any of their respective properties or assets is bound or (iii) any Judgment or
Applicable Law applicable to Purchaser or any of its subsidiaries or their
respective properties or assets, other than, in the case of clauses (ii) and
(iii) above, any such items that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Purchaser Material Adverse
Effect. No Consent of or registration, declaration or filing with any
Governmental Entity is required to be obtained or made by or with respect to
Purchaser or any of its subsidiaries in connection with the execution, delivery
and performance of this Agreement or any Ancillary Agreement or the consummation
of the Acquisition or the other transactions contemplated hereby and thereby,
other than (A) compliance with and filings under the HSR Act, (B) compliance
with and filings under Section 13(a) of the Securities Exchange Act of 1934, (C)
compliance with and such filings and notifications as may be required under
applicable state property transfer laws or other Environmental Laws, (D) those
that may be required solely by reason of the participation of Seller and APAC
(as opposed to any other third party) in the Acquisition and other transactions
contemplated hereby and by the Ancillary Agreements and (E) such Consents,
registrations, declarations and filings the absence of which, or the failure to
make or obtain which, individually or in the aggregate, would not reasonably be
expected to have Purchaser Material Adverse Effect.
 
 
23

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 4.04.  Litigation. As of the date of this Agreement, there are no
(i) outstanding Judgments against or affecting Purchaser or any of its
subsidiaries, (ii) Proceedings pending or, to the knowledge of Purchaser,
threatened against or affecting Purchaser or any of its subsidiaries or
(iii) investigations by any Governmental Entity that are, to the knowledge of
Purchaser, pending or threatened against or affecting Purchaser or any of its
subsidiaries that, in any case, individually or in the aggregate, have had or
would reasonably be expected to have a Purchaser Material Adverse Effect.
 
SECTION 4.05.  Securities Act. The Shares purchased by Purchaser pursuant to
this Agreement are being acquired for investment only and not with a view to any
public distribution thereof, and Purchaser shall not offer to sell or otherwise
dispose of the Shares so acquired by it in violation of any of the registration
requirements of the Securities Act of 1933, as amended.
 
SECTION 4.06.  Availability of Funds. Purchaser has cash on hand or has existing
borrowing facilities that are sufficient to enable it to consummate the
Acquisition.
 
ARTICLE V
 
Covenants
 
SECTION 5.01.  Covenants Relating to Conduct of Business. (a) Except for matters
set forth in Schedule 5.01 or otherwise expressly permitted or required by the
terms of this Agreement (including actions contemplated to be taken in
connection with Sections 5.14 and 5.15), from the date of this Agreement to the
Closing, Seller shall cause the businesses of the Transferred Companies to be
conducted in the usual, regular and ordinary course in substantially the same
manner as previously conducted (including, without limitation, with respect to
the payment of claims described in Section 6.04(c)(i)(D)) and, to the extent
consistent therewith, use commercially reasonable efforts to keep intact their
respective businesses, keep available the services of their current employees
and preserve their relationships with customers, suppliers, licensors,
licensees, distributors and others with whom they deal such that their
respective businesses shall be unimpaired at the Closing. Seller shall not, and
shall not permit any Transferred Company to, take any action that would, or that
would reasonably be expected to, result in any of the conditions to the purchase
and sale of the Shares set forth in Article VII not being satisfied. In addition
(and without limiting the generality of the foregoing), except as set forth in
Schedule 5.01 of the Seller Disclosure Schedule or otherwise expressly permitted
or required by the terms of this Agreement (including actions contemplated to be
taken in connection with Sections 5.14 and 5.15), Seller shall not permit any
Transferred Company to do any of the following without the prior written consent
of Purchaser:
 
 
24

--------------------------------------------------------------------------------

Table of Contents
 
 
        (i) amend its certificate of incorporation or by-laws;
 
        (ii) declare, set aside or pay any dividend or make any other
distribution to its stockholders, whether or not upon or in respect of any
shares of its capital stock; provided, however, that (A) Purchaser acknowledges
that Seller will withdraw any cash balances of the Transferred Companies, (B)
dividends and distributions may continue to be made by the Subsidiaries to APAC
or to other Subsidiaries and (C) dividends and distributions of cash may
continue to be made by APAC to Seller in the ordinary course of business or as
provided in clause (A) above;
 
        (iii) reclassify, redeem or otherwise acquire any shares of its capital
stock or issue any capital stock or any option, warrant or right relating
thereto or any securities convertible into or exchangeable for any shares of
capital stock, or otherwise change its capital structure;
 
        (iv) (A) enter into, adopt, amend in any material respect or terminate
any Seller Benefit Plan in respect of any APAC Employees, (B) increase in any
manner the compensation or benefits of, or pay or otherwise grant any benefit
not required by any Seller Benefit Plan or any existing agreement to, any APAC
Employee or (C) enter into any contract to do any of the foregoing, in the case
of clauses (A), (B) and (C), except (1) to the extent required by Applicable
Law, (2) as may be required under any agreement in effect on the date hereof,
(3) as effected in the ordinary course of business, (4) as would relate to a
substantial number of other similarly situated employees of Seller or its
affiliates or (5) for any actions described in each of clauses (A), (B) and (C)
for which Seller or its affiliates (other than the Transferred Companies) shall
be solely obligated;
 
        (v) incur or assume any liabilities, obligations or indebtedness for
borrowed money or guarantee any such liabilities, obligations or indebtedness,
other than in the ordinary course of business and consistent with past practice;
provided, however, that in no event shall any Transferred Company incur or
assume any long-term indebtedness for borrowed money, except in connection with
(A) intercompany transactions among the Transferred Companies and (B)
intercompany transactions among any Transferred Company, on the one hand, and
Seller and any of its subsidiaries (other than the Transferred Companies), on
the other hand, in each case in the ordinary course of business and in the case
of transactions described in clause (B) above that will either be discharged in
full as set forth in Section 5.14 or constitute Permitted Intercompany
Receivables and Payables;
 
 
25

--------------------------------------------------------------------------------

Table of Contents
 
 
        (vi) permit, allow or suffer any of its assets to become subjected to
any Lien of any nature whatsoever that would have been required to be set forth
in Schedule 3.06 or 3.07 of the Seller Disclosure Schedule if existing on the
date of this Agreement;
 
        (vii) cancel any material indebtedness (individually or in the
aggregate) or waive any claims or rights of substantial value other than in the
ordinary course of business consistent with past practice;
 
        (viii) pay, loan or advance any amount to, or sell, transfer or lease
any of its assets to, or enter into any agreement or arrangement with, Seller or
any of its affiliates, except for (A) transactions among the Transferred
Companies, (B) dividends and distributions permitted under clause (ii) above and
(C) intercompany transactions in the ordinary course of business;
 
        (ix) extend credit in excess of $500,000 to any customer who was not a
customer before the date of this Agreement or depart in any material respect
from the normal and customary trade, discount and credit policies of the
Company;
 
        (x) make any material change in any method of accounting or accounting
practice or policy other than those required by GAAP;
 
        (xi) acquire by merging or consolidating with, or by purchasing a
substantial portion of the assets of, or by any other manner, any business or
any corporation, partnership, association or other business organization or
division thereof or otherwise acquire any assets (other than inventory) that are
material to the Transferred Companies, taken as a whole;
 
        (xii) commit to make any capital expenditure that, individually, is in
excess of $500,000;
 
        (xiii) settle any Proceeding that would be required to be disclosed on
Schedule 3.11 or Schedule 3.15 of the Seller Disclosure Schedule;
 
        (xiv) sell, lease, license or otherwise dispose of any of its assets,
except in the ordinary course of business and consistent with past practice;
 
        (xv) enter into any lease of real property other than in the ordinary
course of business and consistent with past practice; or
 
 
26

--------------------------------------------------------------------------------

Table of Contents
 
 
        (xvi) authorize any of, or commit or agree to take, whether in writing
or otherwise, any of, the foregoing actions.
 
(b) From the date of this Agreement to the Closing, Seller shall promptly advise
Purchaser in writing of the occurrence of any matter or event that results in a
breach of any representation, warranty or covenant that would reasonably be
expected to result in a failure of a condition set forth in Article VII.
 
           SECTION 5.02.  Access to Information. From the date of this Agreement
to the Closing, Seller shall, and shall cause the Transferred Companies to,
afford to Purchaser and its accountants, counsel and other representatives
reasonable access, upon reasonable notice during normal business hours to the
personnel, properties, books, contracts, commitments, Tax Returns and records of
the Transferred Companies, and shall furnish promptly to Purchaser copies of
such documents and any other information concerning any Transferred Company as
Purchaser may reasonably request; provided, however, that such access does not
unreasonably disrupt the normal operations of the Transferred Companies. Except
to the extent provided by the express written consent of Seller, such access
excludes any right or permission to disturb surface or subsurface conditions at
any APAC Property or to perform any environmental assessment, investigation,
sampling or testing of the soil, subsurface strata, groundwater or surface water
at, on or under any APAC Property (including, for example, the preparation of
any Phase II environmental assessments).
 
SECTION 5.03.  Confidentiality. (a) Purchaser acknowledges that the information
being provided to it in connection with the Acquisition and the consummation of
the other transactions contemplated hereby is subject to the terms of a
confidentiality agreement between Purchaser and Seller dated March 22, 2006 (the
“Confidentiality Agreement”), the terms of which are incorporated herein by
reference. Effective upon, and only upon, the Closing, the Confidentiality
Agreement shall terminate as to confidentiality with respect to information
relating solely to the Transferred Companies; provided, however, that Purchaser
acknowledges that any and all other terms and conditions of the Confidentiality
Agreement (including relating to the confidentiality of information relating to
Seller and its affiliates (other than the Transferred Companies) and any
standstill provision) shall survive the Closing Date in accordance with the
terms of the Confidentiality Agreement.
 
(b) Seller shall keep confidential, and cause its affiliates and instruct its
and their officers, directors, employees and advisors to keep confidential, all
information relating to the Transferred Companies, except as required by
Applicable Law or administrative process and except for information that is
available to the public on the Closing Date, or thereafter becomes available to
the public other than as a result of a breach of this Section 5.03(b). The
covenant set forth in this Section 5.03(b) shall terminate three (3) years after
the Closing Date.
 
SECTION 5.04.  Reasonable Best Efforts. (a) On the terms and subject to the
conditions of this Agreement, each party shall use its reasonable best efforts
to cause the Closing to occur, including taking all reasonable actions necessary
to comply promptly with all legal requirements that may be imposed on it or any
of its affiliates with respect to the Closing.
 
 
27

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) Each of Seller and Purchaser has filed with the United States Federal Trade
Commission (the “FTC”) and the United States Department of Justice (the “DOJ”)
the notification and report form required for the transactions contemplated
hereby and shall as promptly as practicable file any supplemental information
requested in connection therewith pursuant to the HSR Act. Any such notification
and report form shall be in substantial compliance with the requirements of the
HSR Act. Each of Seller and Purchaser shall furnish to the other such necessary
information and reasonable assistance as the other may request in connection
with its preparation of any filing or submission that is necessary under the HSR
Act. Seller and Purchaser shall keep each other apprised of the status of any
communications with, and any inquiries or requests for additional information
from, the FTC and the DOJ and shall comply promptly with any such inquiry or
request and shall promptly provide any supplemental information requested in
connection with the filings made hereunder pursuant to the HSR Act. Any such
supplemental information shall be in substantial compliance with the
requirements of the HSR Act.
 
SECTION 5.05.  Expenses; Transfer Taxes. (a) Whether or not the Closing takes
place, and except as specifically set forth in this Agreement or in any
Ancillary Agreement to the contrary, or as otherwise agreed in writing by the
parties, all costs and expenses incurred in connection with this Agreement and
the Ancillary Agreements and the transactions contemplated hereby and thereby
shall be paid by the party incurring such expense, including all costs and
expenses incurred in connection with any filings or obtaining Consents in
connection with the transactions contemplated by this Agreement.
 
(b) All transfer, documentary, sales, use, stamp, registration and applicable
real estate transfer and stock transfer Taxes incurred in connection with the
Agreement shall be paid by Purchaser. Each party shall use reasonable efforts to
avail itself of any available exemptions from any such Taxes or fees, and to
cooperate with the other parties in providing any information and documentation
that may be necessary to obtain such exemptions.
 
SECTION 5.06.Brokers or Finders. Each of Purchaser and Seller represent, as to
itself and its affiliates, that no agent, broker, investment banker or other
firm or person is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement, except, as to Seller, Credit Suisse Securities
(USA) LLC, whose fees and expenses will be paid by Seller.
 
           SECTION 5.07.  Tax Matters. (a) Return Filings. Seller shall timely
prepare and file all Tax Returns with the appropriate Taxing Authorities
relating to the Transferred Companies for taxable periods ending on or prior to
the Closing Date, subject to Section 9.01, and shall pay all Taxes due with
respect to such Tax Returns. To the extent permitted by law, all such Tax
Returns shall be prepared in a manner consistent with past practice of Seller
and the Transferred Companies. Purchaser shall timely prepare and file, or cause
to be prepared and filed, with the appropriate Tax Authorities all Tax Returns
for Straddle Periods and for taxable periods beginning after the Closing Date
required to be filed by the Transferred Companies and, subject to Section 9.01,
shall cause the Transferred Companies to pay all Taxes due with respect to such
Tax Returns. Seller will furnish to Purchaser all information and records
reasonably requested by Purchaser for use in preparation of any Straddle Period
Tax Returns. Purchaser shall present each Straddle Period Tax Return to Seller
for review at least forty (40) days before the date on which such Straddle
Period Tax Return is required to be filed. In the event that Seller reasonably
objects to such Straddle Period Tax Return or to the allocation of the amount of
Taxes for which Seller is responsible under Section 9.01, then Seller shall
raise its reasonable objection in writing together with the basis for such
objection no later than fifteen (15) days after the delivery of such Straddle
Period Tax Return. To the extent that Seller has so objected, Seller and
Purchaser shall attempt in good faith to resolve the dispute and, if they are
unable to do so, the disputed items shall be resolved within a reasonable time,
taking into account the deadline for filing such Straddle Period Tax Return, by
a mutually acceptable certified public accounting firm. Upon resolution of such
disputed items, Purchaser shall file the relevant Straddle Period Tax Return on
that basis. The costs, fees, and expenses of such certified public accounting
firms shall be borne equally by Seller and Purchaser. In the event that the
parties are unable to resolve a dispute with respect to a Straddle Period Tax
Return prior to the due date of such Straddle Period Tax Return, Purchaser shall
in all events be permitted to file such Straddle Period Tax Return as required
by law.
 
 
28

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) Cooperation. Seller and Purchaser shall reasonably cooperate, and shall
cause their respective affiliates, officers, employees, agents, auditors and
representatives reasonably to cooperate, in preparing and filing all Tax
Returns, including maintaining and making available to each other all records
necessary in connection with Taxes and in resolving all disputes and audits with
respect to all taxable periods relating to Taxes. Seller and its affiliates will
need access, from time to time, after the Closing Date, to certain accounting
and Tax records and information held by the Transferred Companies to the extent
such records and information pertain to events occurring prior to the Closing
Date; therefore, Purchaser shall, and shall cause each Transferred Company to,
(i) properly retain and maintain such records until the applicable statute of
limitations expires (giving effect to any extension thereof), and (ii) allow
Seller and its agents and representatives (and agents or representatives of any
of its affiliates), at times and dates mutually acceptable to the parties, to
inspect, review and make copies of such records as Seller may deem necessary or
appropriate from time to time, such activities to be conducted during normal
business hours and at Seller’s expense.
 
                (c) Refunds and Credits. Any refund or credit of Taxes described
in Section 9.01(a)(i) or (ii) shall belong to and shall promptly be paid to
Seller. Any refund or credit of Taxes of any Transferred Company for any taxable
period beginning after the Closing Date shall belong to and shall promptly be
paid to Purchaser. Any refund or credit of Taxes of any Transferred Company for
any Straddle Period shall be equitably apportioned between Seller and Purchaser
based on the principles described in 9.01(c). Purchaser shall, if Seller so
requests and at Seller’s expense, cause any Transferred Company to file for and
obtain any refunds or credits to which Seller is entitled under this Section
5.07(c). Purchaser shall permit Seller to control the prosecution of any such
refund claim and, where deemed appropriate by Seller, shall authorize by
appropriate powers of attorney such persons as Seller shall designate to
represent any Transferred Company with respect to such refund claim, provided
that such claim is solely related to a Pre-Closing Period. Purchaser shall
control the prosecution of any refund claim relating to a Straddle Period. Each
party shall, or shall cause its affiliates to, forward to any other party
entitled under this Section 5.07(c) to any refund or credit of Taxes any such
refund within ten (10) days after such refund is received or reimburse such
other party for any such credit within ten (10) days after the credit is allowed
or applied against other Tax liability.
 
 
29

--------------------------------------------------------------------------------

Table of Contents
 
 
(d) Tax Sharing Agreements. Seller shall cause to be terminated on or before the
Closing Date the provisions of any Tax sharing agreement between (i) Seller or
any of its affiliates (other than the Transferred Companies) and (ii) any
Transferred Company. After the Closing Date, no party shall have any rights or
obligations under any such Tax sharing agreement.
 
(e) Closing Date. On the Closing Date, Purchaser shall cause each Transferred
Company to conduct its business in the ordinary course in substantially the same
manner as presently conducted and shall not permit any Transferred Company to
effect any extraordinary transactions (other than any such transactions
expressly required by Applicable Law or by this Agreement) that could result in
Tax liability or reduce any Tax attribute of any Transferred Company or any
Subsidiary in excess of Tax liability associated with the conduct of its
business in the ordinary course.
 
(f) Percentage of Completion Method. From the date of this Agreement to the
Closing, Seller shall use the percentage of completion method (as described in
Section 460(b) of the Code) in determining the taxable income of the Transferred
Companies with respect to long-term contracts (as defined in Treasury Regulation
§ 1.460-1(b)(1), a “Long-Term Contract”) in a manner consistent with past
practice. From and after the Closing, Purchaser and the Transferred Companies
shall not revise or adjust any amount used to calculate the taxable income of
the Transferred Companies with respect to any Long-Term Contract to the extent
that such revision or adjustment results in any increase in the taxable income
or Tax liability of any Transferred Company or of Seller and any of its
affiliates for any Pre-Closing Tax Period, unless required to do so by any
Applicable Law.
 
                (g) Estimates of Reserves. From and after the Closing, Purchaser
and the Transferred Companies shall not revise or adjust any estimate of
reserves for the purpose of computing any deduction for depletion (as described
in Section 611 (a) of the Code) to the extent that such revision or adjustment
results in an increase in the taxable income or Tax liability of any Transferred
Company or of Seller and any of its affiliates for any Pre-Closing Tax Period,
unless required to do so by any Applicable Law.
 
SECTION 5.08.  Post-Closing Cooperation. (a) Seller and Purchaser shall
cooperate with each other, and shall cause their officers, employees, agents,
auditors and representatives to cooperate with each other, for a period of 180
days after the Closing to ensure the orderly transition of the Transferred
Companies from Seller to Purchaser and to minimize any disruption to the
Transferred Companies and the other respective businesses of Seller and
Purchaser that might result from the transactions contemplated hereby. After the
Closing, upon reasonable written notice, Seller and Purchaser shall furnish or
cause to be furnished to each other and their respective employees, counsel,
auditors and representatives access, during normal business hours, to such
information and assistance relating to the Transferred Companies (to the extent
within the control of such party) as is reasonably necessary for financial
reporting and accounting matters.
 
(b) Each party shall reimburse the other for reasonable out-of-pocket costs and
expenses incurred in assisting the other pursuant to this Section 5.08. Neither
party shall be required by this Section 5.08 to take any action that would
unreasonably interfere with the conduct of its business or unreasonably disrupt
its normal operations (or, in the case of Purchaser, those of the Transferred
Companies) or violate any Applicable Law.
 
 
30

--------------------------------------------------------------------------------

Table of Contents
 
 
(c) From and after the Closing, except as prohibited by any Applicable Laws
relating to the safeguarding of data privacy, Purchaser shall, or shall cause
its affiliates to, promptly in response to any request by Seller, provide Seller
with all data and records requested by Seller relating to the employment of the
Transferred Employees by Purchaser and its affiliates following the Closing in
order to assist Seller and its affiliates in administering any Seller Benefit
Plans (other than the Assumed Benefit Plan) that cover any Transferred Employees
following the Closing.
 
SECTION 5.09.  Publicity. No public release or announcement concerning the
transactions contemplated hereby shall be issued by any party without the prior
consent of the other parties (which consent shall not be unreasonably withheld),
except as such release or announcement may be required by law or the rules or
regulations of any United States or foreign securities exchange, in which case
the party required to make the release or announcement shall allow the other
party reasonable time to comment on such release or announcement in advance of
such issuance; provided, however, that each of Seller and Purchaser may make
internal announcements to their respective employees after reasonable prior
notice to and consultation with the other.
 
SECTION 5.10.  Agreement Not To Compete; No Hire or Solicitation of Transferred
Employees. (a) Seller understands that Purchaser shall be entitled to protect
and preserve the going concern value of the business of the Transferred
Companies to the extent permitted by law and that Purchaser would not have
entered into this Agreement absent the provisions of this Section 5.10 and,
therefore, for a period of three (3) years from the Closing (the “Restricted
Period”), Seller shall not, and shall cause each of its affiliates (each of
Seller and its affiliates, a “Restricted Entity”) not to, directly or
indirectly, engage in activities or businesses or invest in, own, manage,
operate, finance, control or participate in the ownership, management,
operation, financing, or control of, any person that engages or conducts any
businesses or activities (i) related to asphalt and concrete construction work
or (ii) related to road and highway paving and repair, excavation and grading,
or the production of asphaltic and ready-mix concrete, crushed stone or other
aggregate, all as currently conducted by the Transferred Companies (“Competitive
Activities”), provided that Competitive Activities shall not include the
manufacturing, marketing, distribution or sale of chemical products (including
composites, specialty polymers adhesives and other chemical products and road
construction materials that include any such chemical products), other than, in
all cases, aggregates, asphaltic and ready-mix concrete as currently produced
and sold by any Transferred Company.
 
(b) Section 5.10(a) shall be deemed not breached as a result of the ownership by
the Restricted Entities, in the aggregate, of:
 
                      (i) no more than 5% of any class of equity security of a
person that is engaged, directly or indirectly, in Competitive Activities, the
securities of which are publicly traded on an internationally recognized
securities exchange; or
 
 
31

--------------------------------------------------------------------------------

Table of Contents
 
 
                      (ii) less than 10% in value of any instrument of
indebtedness, of a person engaged, directly or indirectly, in Competitive
Activities, provided that such instrument is not convertible into more than 5%
of any class of equity security of a person engaged, directly or indirectly, in
Competitive Activities, the securities of which are publicly traded on an
internationally recognized securities exchange;
 
provided that in each case of clauses (i) and (ii), Restricted Entities,
collectively, do not control the management or affairs of such person or do not
have a right to designate a majority or such higher amount constituting a
controlling number of the members of the board of directors (or similar
governing body) of such person.
 
                (c) For a period of twelve (12) months following the Closing,
Seller shall not, and shall cause each of its affiliates not to, directly or
indirectly hire any Transferred Employee, or solicit or induce such individuals
to leave the employ of Purchaser or any of the Transferred Companies; provided,
however, that the foregoing shall not apply to (i) any general solicitation of
employment not targeted at Purchaser or the Transferred Companies or any such
individual and any subsequent hiring of any such individual pursuant to such
general solicitation, and (ii) any officer, director, or other individual if
such officer, director or individual is discharged from employment with
Purchaser, a Transferred Company or any of their respective affiliates at or
after the Closing.
 
(d) If, at any time of enforcement of any of the provisions of this Section
5.10, a court of competent jurisdiction holds that the restrictions stated in
this Section 5.10 are unreasonable under the circumstances then existing, the
parties hereto agree that the maximum period, scope or geographic area of this
Section 5.10 shall be limited to those that are reasonable under the
circumstances.
 
SECTION 5.11.Resignations. On the Closing Date, Seller shall cause to be
delivered to Purchaser duly signed resignations, effective immediately after the
Closing, of all directors of each Transferred Company as Purchaser shall
designate prior to the Closing.
 
SECTION 5.12.  Further Assurances. From time to time, as and when requested by
any party, each party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions, as such other party may reasonably
deem necessary or desirable to consummate the transactions contemplated by this
Agreement, including, in the case of Seller, executing and delivering to
Purchaser such assignments, deeds, bills of sale, consents and other instruments
as Purchaser or its counsel may reasonably request as necessary or desirable for
such purpose.
 
SECTION 5.13.  Replacement of Credit Support. (a) Purchaser (i) shall use its
commercially reasonable efforts to arrange, as soon as practicable after the
Closing, at its sole cost and expense, for replacement arrangements for all
guarantees, indemnities, letters of credit or similar assurances or credit
support provided by Seller or any of its affiliates for the benefit of any
Transferred Company, including replacement guarantees and letters of credit, in
each case in existence as of the Closing Date and set forth on Schedule 5.13(a)
of the Seller Disclosure Schedule and such other guarantees, indemnities,
letters of credit or similar assurances or credit support provided by Seller or
any of its affiliates for the benefit of any Transferred Company of which Seller
informs Purchaser after the Closing or of which Purchaser is or becomes aware,
in each case to the extent that Seller or any of its affiliates other than any
Transferred Company continues to have any obligations thereunder (“Guarantees”),
and (ii) shall use its commercially reasonable efforts to obtain, as soon as
practicable after the Closing, releases indicating that Seller and its
affiliates have no liability with respect to such Guarantees, in each case
reasonably satisfactory to Seller.
 
 
32

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) Purchaser shall use its commercially reasonable efforts, and shall cause the
Transferred Companies to use their respective commercially reasonable efforts,
to, as soon as practicable after the Closing, (i) replace (whether or not
through novation, assumption, provision of a substitute instrument or otherwise)
each general indemnity agreement, surety bond or similar instrument (each, a
“GIA”) provided by Seller to any surety company on behalf of the Transferred
Companies and set forth on Schedule 5.13(b)-1 of the Seller Disclosure Schedule,
to the extent such GIA is in effect on or after the Closing Date, with a GIA
from Purchaser or a Transferred Company to such surety companies and obtain the
release of Seller from the GIA to which it is a party set forth on
Schedule 5.13(b)-2 to the extent such GIA is in effect on or after the Closing
Date, (ii) replace all Owner & Contractors Protective or Railroad Protective
Insurance Policies issued on behalf of Seller for the benefit of the Transferred
Companies and set forth on Schedule 5.13(b)-3 of the Seller Disclosure Schedule
(“OCP Policies”) to the extent such OCP Policies are in effect on or after the
Closing Date and (iii) replace all certificates of insurance provided by Seller
on behalf of any Transferred Company (“Certificates”).
 
(c) To the extent that any Guarantee, GIA, OCP Policy or Certificate that
Purchaser is required to replace pursuant to Section 5.13(a) or (b) is not
replaced or Seller and its affiliates are not released from liability with
respect thereto within 90 days after the Closing Date, Purchaser shall and
hereby does indemnify Seller for any and all payments required to be made by
Seller or any of its affiliates on or after the Closing Date under such
Guarantee, GIA, OCP Policy or policy set forth on such Certificate; provided,
however, that Purchaser shall continue to use its commercially reasonable
efforts after such 90-day period to replace such arrangements and obtain such
releases as set forth in Section 5.13(a) and (b), in each case to the extent
commercially reasonable after such 90 day-period.
 
(d) Seller shall provide reasonable cooperation to Purchaser in connection with
transactions contemplated pursuant to Sections 5.13(a) and (b); provided,
however, that Seller shall not be obligated to expend money, commence, defend or
participate in any litigation, incur any obligation in favor of, or offer or
grant any accommodation (financial or otherwise) to, any third party, and all
costs and expenses related to seeking and obtaining such replacement Guarantees,
GIAs, OCP Policies, Certificates and releases shall be for Purchaser’s account.
 
SECTION 5.14.  Intercompany Advances, Debt and Receivables; Existing Financing.
(a) On or prior to the Closing Date, all advances, indebtedness and receivables
between any Transferred Company, on the one hand, and Seller and any of its
affiliates (other than another Transferred Company), on the other (except for
Permitted Intercompany Receivables and Payables), shall be satisfied and
discharged in full or settled without payment of cash.
 
 
33

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) On or prior to the Closing Date, (i) all guarantees or similar assurances,
credit support or obligations of any Transferred Company provided in respect of
any indebtedness of Seller and any of its affiliates (other than any Transferred
Company) shall be terminated and released and the Transferred Companies shall
have no further liability with respect thereto, (ii) the participation of the
Transferred Companies in any and all group financing arrangements and
facilities, including any commodity hedging arrangements, of Seller and any
affiliates (other than any Transferred Company) shall be terminated and
(iii) all other agreements and arrangements (other than the Transition Services
Agreement and the Permitted Intercompany Receivables and Payables) between any
Transferred Company, on the one hand, and Seller and its affiliates (other than
any Transferred Company), on the other hand, shall be terminated.
 
SECTION 5.15.  Transition Services. After the Closing Date, and for the period
of time specified in the Transition Services Agreement between Seller and
Purchaser, substantially in the form as set forth in Exhibit A to this Agreement
(the “Transition Services Agreement”), Seller shall provide the Transferred
Companies with the services set forth in the Transition Services Agreement (the
“Transition Services”). The Transition Services will be provided by Seller to
the Transferred Companies at the fees and on the other terms and conditions set
forth in the Transition Services Agreement.
 
SECTION 5.16.  Certain Contracts. (a) Immediately prior to the Closing, Seller
and its affiliates (other than the Transferred Companies) shall (i) transfer and
assign to APAC the Contracts set forth on Schedule 5.16(a)-1 of the Seller
Disclosure Schedule (the “Assigned Agreements”) and (ii) use commercially
reasonable efforts cause APAC to enter into agreements (the “Replacement
Agreements”) with providers party to the agreements set forth on
Schedule 5.16(a)-2 of the Seller Disclosure Schedule (“Split Agreements”) on
substantially similar terms and conditions as the Split Agreements.
 
(b) Purchaser acknowledges that certain consents and waivers with respect to the
transactions contemplated by this Agreement may be required from parties to the
Contracts listed on the Schedules hereto and that such consents and waivers have
not been obtained. Prior to the Closing, Seller and Purchaser shall cooperate to
obtain all consents and waivers that may be required in connection with such
Contracts including in connection with the assignment of the Assigned Agreements
to APAC or entering into Replacement Agreements; provided, however, that such
efforts shall not include any requirement of Seller or any of its affiliates to
expend money, commence, defend or participate in any litigation, incur any
obligation in favor of, or offer or grant any accommodation (financial or
otherwise) to, any third party, and all costs and expenses related to seeking
and obtaining such consents and waivers or entering into such Replacement
Agreements shall be for Purchaser’s account. Without limiting the provisions set
forth in the second sentence of this Section 5.16(b), (i) Purchaser agrees that
Seller shall not have any liability whatsoever to Purchaser arising out of or
relating to the failure to obtain any such consents or waivers, or because of
the failure to enter into a Replacement Agreement or because of the termination
of any Contract, Assigned Agreement or Split Agreement as a result of such
failure and (ii) Purchaser further agrees that no representation, warranty or
covenant of Seller contained herein shall be breached or deemed breached, and no
condition shall be deemed not satisfied, as a result of (A) the failure to
obtain any such consent or waiver or enter into such Replacement Agreement, (B)
any such termination or (C) any lawsuit, action, Proceeding or investigation
commenced or threatened by or on behalf of any person arising out of or relating
to the failure to obtain any such consent, enter into such Replacement Agreement
or any such termination.
 
 
34

--------------------------------------------------------------------------------

Table of Contents
 
 
(c) Without limiting the provisions set forth in the second sentence of Section
5.16(b), if any such consent or waiver is not obtained, or a Replacement
Agreement is not entered into, prior to the Closing, Seller, on the one hand,
and Purchaser, on the other hand, each shall cooperate (at their own expense) in
any lawful and commercially reasonable arrangement reasonably proposed by
Purchaser under which Purchaser shall receive (without infringing upon the legal
rights of such third party or outside party or violating any Applicable Law) the
economic claims, rights and benefits (net of the amount of any related Tax costs
imposed on Seller and its affiliates) under the asset, claim or right with
respect to which the consent has not been obtained or Replacement Agreement has
not been entered into in accordance with this Agreement, provided that Purchaser
shall assume any related economic burden (including the amount of any related
Tax costs imposed on Seller and its affiliates) with respect to the asset, claim
or right with respect to which both of the following conditions apply: (i) the
consent has not been obtained or Replacement Agreement has not been entered into
(including any related liability) and (ii) such economic benefits have been
received by Purchaser.
 
SECTION 5.17.  Books and Records. (a) After the Closing, Purchaser shall use
commercially reasonable efforts to preserve and keep all books and records
relating to the Transferred Companies with respect to any period prior to the
Closing (“Purchaser Pre-Closing Books and Records”) for such periods as may be
required by Applicable Law. If, after the Closing, Purchaser decides to destroy
or to cease to maintain any Purchaser Pre-Closing Books and Records, Purchaser
shall provide Seller with prior notice and an opportunity to review such
Purchaser Pre-Closing Books and Records and shall have them transferred to
Seller’s possession upon Seller’s request, and, if at such time Seller shall
then be subject to any third party or other claim, including an indemnity claim
under Article IX, Purchaser shall preserve all related Purchaser Pre-Closing
Books and Records and provide access thereto for such reasonable period of time
as Seller may request and deliver copies of the same to Seller. Purchaser’s
obligations under this Section 5.17(a) shall survive any sale or other transfer
of any of the assets or stock of any Transferred Company (as a whole or in part)
to any other person, and any other transaction that involves the transfer of
such books or records to another person.
 
(b) After the Closing, Seller shall use commercially reasonable efforts to
preserve and keep all books and records relating to the Transferred Companies
with respect to any period prior to the Closing (“Seller Pre-Closing Books and
Records”) for such periods as may be required by Applicable Law. If, after the
Closing, Seller decides to destroy or to cease to maintain any Seller
Pre-Closing Books and Records, Seller shall provide Purchaser with prior notice
and an opportunity to review such Seller Pre-Closing Books and Records and shall
have them transferred to Purchaser’s possession upon Purchaser’s request, and,
if at such time Purchaser shall then be subject to any third party or other
claim, including an indemnity claim under Article IX, Seller shall preserve all
related Seller Pre-Closing Books and Records and provide access thereto for such
reasonable period of time as Purchaser may request and deliver copies of the
same to Purchaser.
 
SECTION 5.18.  No Use of the Ashland Name. Prior to the Closing, Seller shall
change the names of the Transferred Companies set forth on Schedule 5.18 of the
Seller Disclosure Schedule to discontinue any references to the Ashland Name and
replace such references with “APAC”. Purchaser shall promptly, and in any event
within one hundred eighty days (180) days after the Closing, (a) revise product
literature, signage, letterheads, labeling and any other material to delete,
strike over, sticker over or otherwise cover all references to the Ashland Name
and (b) refrain from making any type of reference to the operation of the
Transferred Companies as linked to the Ashland Name. After such one hundred
eighty (180) day period, Purchaser shall in no event use the Ashland Name in any
manner or for any purpose whatsoever. “Ashland Name” means (i) “Ashland” and any
variations thereof and (ii) any logos or trademarks of Seller or its affiliates
not specifically included in Schedule 3.07 of the Seller Disclosure Schedule and
of which Purchaser is or becomes aware. Notwithstanding the foregoing, Purchaser
shall not be required to amend, modify or restate any Contract in order to
remove the Ashland Name from such Contract.
 
 
35

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 5.19.  Insurance. (a) From and after the Closing, the Transferred
Companies shall have all rights of a named insured with respect to any and all
insurance policies applicable to the Transferred Companies and their respective
assets and properties (the “Applicable Insurance Policies”) with respect to an
occurrence, accident, incident or claim that occurred prior to the Closing Date;
provided, however, that with respect to an occurrence, accident, incident or
claim that occurred prior to the Closing Date involving the Transferred
Companies, the Transferred Companies (i) shall not be entitled to make any
claims or collect any proceeds under the following policies or self-insurance
programs (such policies and programs collectively, the “Excluded Policies”): (A)
any policies issued by Seller’s insurance subsidiaries (except to the extent
such policies that were or are reinsured to third party reinsurers and payment
is actually made by such third party reinsurers), (B) any self insurance
programs of Seller or its affiliates (except for excess reinsurance coverage) or
(C) any other insurance policies or programs (including “fronting” or matching
deductible insurance policies) whereby and to the extent that payments made
pursuant to such policies or programs are indemnified by Seller or its
affiliates (including Seller’s insurance subsidiaries) and (ii) agree to
indemnify Seller with respect to any third party claims against the insurer
under the Excluded Policies for which and to the extent Seller or its affiliates
have indemnified such insurer.
 
(b) Purchaser shall reimburse Seller for any claim payments and the related
third party loss handling charges and other related administrative expenses
payable to third parties; taxes, surcharges and assessments; and letter of
credit fees allocable to the Transferred Companies with respect to claims
against the insurer by the Transferred Companies after the Closing arising from
an occurrence, accident, incident or claim that occurred prior to the Closing
Date, in each case to the extent the payment with respect thereof is made by
Seller on or after the Closing Date. Such reimbursement shall be made within
fifteen (15) business days after receipt of an invoice from Seller setting forth
reasonable details of the requested reimbursement.
 
(c) Seller agrees to cooperate with Purchaser and the Transferred Companies in
making claims under the Applicable Insurance Policies with respect to an
occurrence, accident, incident or claim that occurred prior to the Closing Date,
and shall remit promptly any recoveries with respect thereto, to the extent
received by Seller or any of its affiliates, to Purchaser.
 
 
36

--------------------------------------------------------------------------------

Table of Contents
 
 
(d) From and after the Closing, Seller shall provide to Purchaser and its
agents, upon request by Purchaser, reasonable access to copies of the Applicable
Insurance Policies and other documents and information with respect to any
claims made or that may potentially be made by or on behalf of the Transferred
Companies or by third parties pursuant to any Applicable Insurance Policies
(including any claims referred to in Section 5.19(a) above). Purchaser, at its
own expense, shall be entitled to make copies of such policies, documents and
information, provided that Purchaser shall not provide such documents to any
third party without the prior written consent of Seller.
 
(e) Notwithstanding the foregoing, nothing in this Section 5.19 shall obligate
Seller or any of its affiliates to maintain any insurance policy or self
insurance programs for an occurrence, accident or incident that occurred on or
subsequent to the Closing Date.
 
ARTICLE VI
 
Employee Matters
 
SECTION 6.01.  Non-Transferred Employees. (a) Prior to the date of this
Agreement, Purchaser and Seller have agreed in writing to a list of current APAC
Employees and current Ashland/APAC Employees , in each case who Purchaser does
not wish to be employed by the Transferred Companies as of the Closing (such
listed APAC Employees and Ashland/APAC Employees, collectively, the
“Non-Transferred Employees”). Prior to the Closing, each Non-Transferred
Employee shall be either (i) terminated by the Transferred Companies or by
Seller, as the case may be (each, a “Terminated Employee”) or (ii) in the case
of an APAC Employee who is a Non-Transferred Employee and who is not terminated
prior to the Closing, transferred to employment with Seller, or in the case of
an Ashland/APAC Employee who is a Non-Transferred Employee and who is not
terminated prior to the Closing, retained by Seller (each, a “Retained
Employee”). Purchaser shall reimburse Seller for all cash retention payments or
cash severance payments (including all payroll taxes related to such payments)
made under, or in accordance with, the terms of the APAC Divestiture Stay Bonus
Letters, the APAC Divestiture Severance Program and the APAC Divestiture
Severance Program for Executive Level Employees (such programs, together, the
“APAC Divestiture Programs”, and such cash payments, collectively, the
“Termination Payments”) to (i) each Terminated Employee and (ii) to each
Retained Employee whose employment is terminated on or prior to the six-month
anniversary of the Closing.
 
(b) At least two (2) business days prior to the Closing Date, Seller shall
provide Purchaser with a schedule listing each Non-Transferred Employee who is a
Terminated Employee and the amount of the Termination Payments paid or payable
to each such Terminated Employee, and Purchaser shall reimburse Seller for all
such amounts at the Closing by wire transfer to a bank account designated in
writing by Seller (such designation to be made at least two (2) business days
prior to the Closing) in immediately available funds. From time to time
thereafter, Seller shall provide Purchaser with a schedule listing each Retained
Employee whose employment has been terminated since the Closing or, if
applicable, the date of the preceding such schedule, and the amount of the
Termination Payments paid or payable to each such Retained Employee, and
Purchaser shall reimburse Seller for all such amounts not later than five (5)
business days following the delivery of such schedule by wire transfer to the
bank account designated by Seller in such schedule in immediately available
funds.
 
 
37

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 6.02.  Transferred Employees. (a) Prior to the Closing, Seller shall
transfer the employment of each Ashland/APAC Employee who is not a
Non-Transferred Employee to APAC. From and after the Closing, Purchaser shall
retain the employment of each APAC Employee (including any Ashland/APAC Employee
transferred to APAC pursuant to the first sentence of this Section 6.02)
employed by the Transferred Companies immediately prior to the Closing (each, a
“Transferred Employee”) which continuing employment shall be at a wage rate or
salary that is no less favorable than such employee receives immediately prior
to the Closing and within fifty (50) miles of each such employee’s work location
as in effect immediately prior to the Closing and with benefits as provided in
Section 6.03. The terms and conditions of each Transferred Employee’s employment
with the Purchaser shall be subject to (i) any existing agreements between any
Transferred Company or Seller, on the one hand, and such Transferred Employee,
on the other hand, including any APAC Divestiture Stay Bonus Letter to which
such Transferred Employee is a party; (ii) any collective bargaining agreements
that a Transferred Company is a party to or otherwise bound by covering such
Transferred Employee immediately prior to the Closing; and (iii) any Applicable
Law. For the avoidance of doubt, APAC Employees (including any Ashland/APAC
Employees transferred to APAC pursuant to the first sentence of this Section
6.02) employed immediately prior to the Closing shall include those APAC
Employees (including any Ashland/APAC Employee transferred to APAC pursuant to
the first sentence of this Section 6.02) who are actually at work on the Closing
Date or who are not actively at work on the Closing Date due to vacation,
holiday, illness, jury duty, bereavement leave or other leave of absence,
including short-term disability leave, military leave and family and medical
leave under Applicable Law, and shall not include any Non-Transferred Employee
or any APAC Employee or Ashland/APAC Employee who is not actively at work on the
Closing Date and whose short term disability period has ended and as a result
has become eligible to receive long-term disability benefits prior to the
Closing Date. Nothing in this Section 6.02(a) shall restrict Purchaser, the
Transferred Companies or their affiliates from terminating the employment of any
Transferred Employee with Purchaser at any time after the Closing.
 
(b) From and after the Closing, Purchaser shall, or shall cause its affiliates
to, comply with the terms of all collective bargaining agreements (including all
obligations to contribute to pension plans) that cover one or more Transferred
Employees (each, a “CBA”) as in effect on the Closing Date and to comply with
Applicable Law. Notwithstanding anything to the contrary in this
Section 6.02(b), Purchaser further agrees that the provisions of this Article VI
shall be subject to any applicable provisions of a CBA in respect of Transferred
Employees, to the extent such provisions are inconsistent with or otherwise in
conflict with the provisions of any such CBA.
 
(c) The parties hereto intend that each Transferred Employee shall have
continuous and uninterrupted employment immediately prior to and immediately
after the Closing, and that, except as otherwise specifically provided for in
APAC Divestiture Programs or the APAC Mirror Divestiture Programs, for purposes
of any severance or termination benefit plan, program, policy, agreement or
arrangement of Seller or any Transferred Company, any change in employer
contemplated by this Agreement shall not constitute a severance of employment of
any Transferred Employee.
 
 
38

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 6.03.  Benefits. (a) Purchaser shall provide each Transferred Employee
with the employee benefits, employment policies and employment programs that are
no less favorable than the Purchaser provides its employees who are similarly
situated to such Transferred Employee.
 
(b) (i) Effective as of the Closing, the Transferred Employees shall cease all
participation in all Seller Benefit Plans other than the Assumed Benefit Plan
(other than as a former employee of Seller and its affiliates to the extent, if
any, required by the terms of such Seller Benefit Plan).
 
        (ii) From and after the Closing, Purchaser shall, or shall cause its
affiliates to, assume and honor the Assumed Benefit Plan as in effect as of the
Closing, regardless of whether the obligations, liabilities and commitments
pursuant to the Assumed Benefit Plan arise prior to, on or after the Closing.
Purchaser agrees to reasonably cooperate with Seller to transfer the assets and
liabilities of the Assumed Benefit Plan to a trust maintained by the Purchaser
or its affiliates that is exempt from tax under Section 501(a) of the Code and
to effect such transfer in compliance with all Applicable Laws, including,
without limitation the applicable provisions of the Sarbanes-Oxley Act of 2002.
 
(c) With respect to each “employee welfare benefit plan” within the meaning of
Section 3(1) of ERISA, maintained by Purchaser or its affiliates for the benefit
of the Transferred Employees (a “Purchaser Welfare Plan”), Purchaser shall, and
shall cause its third party insurance providers and/or third party
administrators and claims administrators to, (A) waive all limitations as to
insurability, proof of good health, preexisting conditions, exclusions and
waiting periods and actively-at-work requirements with respect to participation
and coverage requirements applicable to the each Transferred Employees and his
or her dependents under the Purchaser Welfare Plans and (B) provide each
Transferred Employee and his or her eligible dependents with credit under
Purchaser Welfare Plans for any co-payments, co-insurance and deductibles paid
under corresponding Seller Benefit Plans prior to the Closing Date for purposes
of satisfying any applicable deductible or out-of-pocket requirements under any
Purchaser Welfare Plans in which the APAC Employees and their dependents
participate.
 
(d) Purchaser shall, and shall cause its affiliates to, credit service accrued
by each Transferred Employees with, or otherwise recognized for benefit plan
purposes by, the Transferred Companies, Seller and its subsidiaries and
affiliates as of the Closing Date (“Pre-Closing Date Service”) for all purposes
(including for purposes of eligibility to participate, early retirement
eligibility and early retirement subsidies, vesting and benefit accrual) under
any employee benefit plans and arrangements and employment-related entitlements
provided, maintained or contributed to by Purchaser and/or its affiliates, for
such Transferred Employee’s Pre-Closing Date Service to the same extent
recognized by the Transferred Companies, Seller and its affiliates immediately
prior to the Closing, provided, however, that if Purchaser or any of its
affiliates offers a defined benefit pension plan to any Transferred Employee,
the accrued benefit thereunder for each such Transferred Employee shall be
reduced by the benefit such Transferred Employee is entitled to under any
defined benefit pension plan of Seller or its affiliates in which such
Transferred Employee participated, calculated as of the day immediately prior to
the Closing Date in the same manner and using the same actuarial assumptions
used to determine the lump-sum mandatory cash-out amount under the terms of such
plan.
 
 
39

--------------------------------------------------------------------------------

Table of Contents
 
 
(e) For purposes of determining the number of vacation days to which each
Transferred Employee shall be entitled, Purchaser shall assume and honor all
vacation days (regular, supplemental or banked) earned but not yet taken by such
Transferred Employee as of the Closing Date. To the extent that a Transferred
Employee is entitled under any Applicable Law or any policy of Seller or any of
its affiliates to be paid for any vacation days (regular, supplemental or
banked) earned but not yet taken by such Transferred Employee as of the Closing
Date, Purchaser shall assume the liability for such vacation days.
 
(f) Purchaser shall continue to maintain in full force and effect for such
period as is required to give effect to the terms thereof, the APAC Divestiture
Mirror Severance Program and the APAC Divestiture Mirror Severance Program for
Executive Level Employees (collectively, the “APAC Mirror Divestiture Programs”)
on the same terms as in effect as of the date of this Agreement. Purchaser shall
be solely responsible and liable for making all payments to be made and benefits
to be provided under, or in accordance with, the terms of the APAC Mirror
Divestiture Programs. Purchaser shall assume all Seller's obligations under the
APAC Divestiture Stay Bonus Letters. Purchaser shall discharge all obligations
under the APAC Mirror Divestiture Programs and the APAC Divestiture Stay Bonus
Letters. Except as specifically set forth in Section 6.01 or this
Section 6.03(c), Seller shall be solely responsible for any severance benefits
incurred with respect to any Ashland/APAC Employee prior to the Closing for
reasons unrelated to the transaction contemplated by this Agreement.
 
SECTION 6.04.  Employee-Related Liabilities. (a) (i) Except as otherwise
expressly provided in Section 6.04(c), Purchaser and its affiliates shall be
liable for all employment and employee benefits-related matters, liabilities,
obligations, commitments, claims and losses incurred or arising prior to, on or
after the Closing Date, for each Transferred Employee.
 
        (ii) Except as otherwise expressly provided in Sections 6.03(e)
and 6.04(b), Seller shall be liable for all employment and employee
benefits-related matters, liabilities, obligations, commitments, claims and
losses incurred or arising prior to, on or after the Closing Date, for each
Non-Transferred Employee.
 
(b) Purchaser and its affiliates shall be solely liable for all liabilities,
obligations, commitments, claims and losses incurred or arising with respect to
salary and wages (including payroll taxes) for the payroll period in which the
Closing occurs in respect of each Transferred Employee who was an Ashland/APAC
Employee.
 
 
40

--------------------------------------------------------------------------------

Table of Contents
 
 
(c) (i) Seller shall retain all liabilities (A) for benefits continuation in
accordance with Section 4980B of the Code with respect to each APAC Employee and
Ashland/APAC Employee (and any dependents and beneficiaries of such APAC
Employees and Ashland/APAC Employees) whose “qualifying event” occurs prior to
the Closing; (B) for long term disability liabilities with respect to each APAC
Employee and Ashland/APAC Employee who is not actively at work on the Closing
Date and whose short term disability period has ended and who has become
eligible for long-term disability benefits prior to the Closing Date; (C) under
all qualified and nonqualified retirement plans of Seller other than the Assumed
Benefit Plan; (D) under the Seller Benefit Plans that are welfare benefit plans
(within the meaning of Section 3(1) of ERISA) (I) with respect to claims that
have been paid on or prior to the Closing with respect to any Transferred
Employees who are APAC Employees (and their eligible dependents and
beneficiaries) other than Ashland/APAC Employees, and (II) with respect to
claims that are incurred and reported (i.e., “date-stamped”) prior to the
Closing with respect to any Ashland/APAC Employees who are Transferred Employees
(and their eligible dependents and beneficiaries); (E) for all payments due
under the terms of the Seller’s flexible spending account plans, programs and
arrangements with respect to claims that are incurred on or prior to December
31, 2006; and (F) for retiree medical, dental or group life insurance benefits
with respect to retired former APAC Employees and retired former Ashland/APAC
Employees (and, in each case, their eligible dependents and beneficiaries) and
current APAC Employees and Ashland/APAC Employees (and, in each case, their
eligible dependents and beneficiaries) who would be eligible to retire as of the
Closing Date, provided, however, that for purposes of determining the amount of
such benefits, age and service shall be credited only through the Closing Date.
 
        (ii) With respect to any annual or long-term incentive plan or
arrangement of Seller in which a Transferred Employee participates that relates
to any period commencing prior to and ending after the Closing Date, at the
times prescribed by such applicable plan or arrangement as in effect as of the
Closing Date, Seller shall make payments to such Transferred Employee in
accordance with the terms of such applicable plan or arrangement as in effect as
of the Closing Date, on a pro-rata basis with such modifications as are
required, in Seller’s sole discretion, to take into account the impact of the
transactions contemplated by this Agreement on the performance measures
(quantitative and qualitative) set forth in such applicable plan or arrangement.
 
SECTION 6.05.  Compliance with Local Law. Purchaser and Seller agree to comply
with all Applicable Laws, rules and collective agreements pertaining to the
subject matter of this Article VI and applicable to Purchaser and Seller,
respectively.
 
 
41

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE VII
 
Conditions Precedent
 
SECTION 7.01.  Conditions to Each Party’s Obligation. The obligation of
Purchaser to purchase and pay for the Shares and the obligation of Seller to
sell the Shares to Purchaser is subject to the satisfaction or waiver on or
prior to the Closing of the following conditions:
 
(a) Governmental Approvals. All applicable waiting periods (and any extensions
thereof) under the HSR Act to the consummation of the Acquisition, shall have
expired or been terminated.
 
 
42

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) No Injunctions or Restraints. No Applicable Law or injunction enacted,
entered, promulgated, enforced or issued by any Governmental Entity or other
legal restraint or prohibition preventing the consummation of the Acquisition
shall be in effect.
 
SECTION 7.02.Conditions to Obligation of Purchaser. The obligation of Purchaser
to purchase and pay for the Shares is subject to the satisfaction (or waiver by
Purchaser) on or prior to the Closing Date of the following conditions:
 
(a) Representations and Warranties. The representations and warranties of Seller
in this Agreement that are qualified as to “materiality” (including by reference
to a specified dollar amount) or “Company Material Adverse Effect” shall be true
and correct, and those not so qualified shall be true and correct in all
material respects, as of the Closing Date as though made on the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties qualified as to
materiality (including by reference to a specified dollar amount) or “Company
Material Adverse Effect” shall be true and correct, and those not so qualified
shall be true and correct in all material respects, on and as of such earlier
date); provided, however, that notwithstanding the foregoing, the
representations and warranties set forth in Section 3.15(vii) shall be true and
correct as of the Closing Date in all respects. Purchaser shall have received a
certificate signed by an authorized officer of Seller to such effect.
 
(b) Performance of Obligations of Seller. Seller shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by Seller by the time of the
Closing, and Purchaser shall have received a certificate signed by an authorized
officer of Seller to such effect.
 
(c) Absence of Proceedings. No Governmental Entity shall have brought or
threatened to bring any Proceeding (i) challenging or seeking to restrain or
prohibit the Acquisition or any other transaction contemplated by this Agreement
or the Ancillary Agreements or seeking to obtain from Purchaser or any of its
subsidiaries in connection with the Acquisition any damages that are material in
relation to Purchaser, APAC and their respective subsidiaries, taken as a whole,
(ii) seeking to prohibit or limit the ownership or operation by Purchaser or any
of its subsidiaries of any portion of the business or assets of Purchaser, APAC
or any of their respective subsidiaries that is material in relation to
Purchaser, APAC and their respective subsidiaries, taken as a whole, or to
compel Purchaser, APAC or any of their respective subsidiaries to dispose of or
hold separate any material portion of the business or assets of Purchaser, APAC
or any of their respective subsidiaries that is material in relation to
Purchaser, APAC and their respective subsidiaries, taken as a whole, in each
case as a result of the Acquisition or any of the other transactions
contemplated by this Agreement, (iii) seeking to impose limitations on the
ability of Purchaser to acquire or hold, or exercise full rights of ownership
of, the Shares, including the right to vote the Shares on all matters properly
presented to the stockholders of APAC or (iv) seeking to prohibit Purchaser or
any of its subsidiaries from effectively controlling in any material respect the
business or operations of any Transferred Company.
 
 
43

--------------------------------------------------------------------------------

Table of Contents
 
 
(d) Tax Certificate. Seller shall deliver to Purchaser a certification of
non-foreign status executed by Seller and satisfying the requirements of §
1.1445-2(b)(2)(i) of the United States Treasury Regulations promulgated under
the Code.
 
(e) Transition Services Agreement. Seller shall have executed and delivered to
Purchaser the Transition Services Agreement.
 
(f) Assignment and Assumption Agreement. Purchaser shall have received an
Assignment and Assumption Agreement substantially in the form of Exhibit E
hereto executed and delivered by Seller and APAC.
 
SECTION 7.03.  Conditions to Obligation of Seller. The obligation of Seller to
sell is subject to the satisfaction (or waiver by Seller) on or prior to the
Closing Date of the following conditions:
 
(a) Representations and Warranties. The representations and warranties of
Purchaser, CRH and Oldcastle made in this Agreement and the Guaranty Agreements
that are qualified as to “materiality” (including by reference to a dollar
amount) or “Purchaser Material Adverse Effect” shall be true and correct, and
those not so qualified shall be true and correct in all material respects, as of
the Closing Date as though made on the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties qualified as to “materiality”
(including by reference to a specified dollar amount) or “Purchaser Material
Adverse Effect” shall be true and correct, and those not so qualified shall be
true and correct in all material respects, on and as of such earlier date).
Seller shall have received a certificate signed by an authorized officer of each
of Purchaser, CRH and Oldcastle to such effect.
 
(b) Performance of Obligations of Purchaser, CRH and Oldcastle. Each of
Purchaser, CRH and Oldcastle shall have performed or complied in all material
respects with all of its obligations and covenants required by this Agreement
and the Guaranty Agreements to be performed or complied with by Purchaser, CRH,
or Oldcastle, as applicable, by the time of the Closing, and Seller shall have
received a certificate signed by an authorized officer of each of Purchaser, CRH
and Oldcastle to such effect.
 
(c) Absence of Proceedings. No Governmental Entity shall have brought or
threatened to bring any Proceeding challenging or seeking to restrain or
prohibit the Acquisition or any other transaction contemplated by this Agreement
or the Ancillary Agreements or seeking to obtain from Seller or any of its
subsidiaries in connection with the Acquisition any damages that are material in
relation to Seller and its subsidiaries taken as whole.
 
(d) Transition Services Agreement. Purchaser shall have executed and delivered
to Seller the Transition Services Agreement.
 
(e) APAC Indemnity Letter. APAC shall have executed and delivered to Seller the
APAC Indemnity Letter.
 
 
44

--------------------------------------------------------------------------------

Table of Contents
 
 
(f) Guaranty Agreements. Each of the Guaranty Agreements shall be in full force
and effect and shall not have been modified, amended, terminated or withdrawn.
 
        SECTION 7.04.  Effect of Certain Waivers of Closing Conditions. If
(a) prior to the Closing any party (the “Informing Party”) informs another party
(the “Waiving Party”)in writing of any breach by the Informing Party of any
representation or warranty contained in this Agreement and acknowledges in
writing that the effect of such breach is a failure of any condition to the
Waiving Party’s obligations set forth in this Article VII and (b) the Waiving
Party proceeds with the Closing, the Waiving Party shall be deemed to have
waived such breach and the Waiving Party and its successors, assigns and
affiliates shall not be entitled to be indemnified pursuant to Article IX, to
sue for damages or to assert any other right or remedy for any losses arising
from any matters relating to such condition or breach, notwithstanding anything
to the contrary contained herein or in any certificate delivered pursuant
hereto.
 
ARTICLE VIII
 
Termination, Amendment and Waiver
 
SECTION 8.01.  Termination. (a) Notwithstanding anything to the contrary in this
Agreement, this Agreement may be terminated and the Acquisition and the other
transactions contemplated by this Agreement abandoned at any time prior to the
Closing:
 
        (i) by mutual written consent of Seller and Purchaser;
 
        (ii) by Seller if any of the conditions set forth in Sections 7.01 or
7.03 shall have become incapable of fulfillment, and shall not have been waived
by Seller;
 
        (iii) by Purchaser if any of the conditions set forth in Sections 7.01
or 7.02 shall have become incapable of fulfillment, and shall not have been
waived by Purchaser; or
 
        (iv) by Seller or Purchaser, if the Closing does not occur on or prior
to October 2, 2006;
 
provided, however, that the party seeking termination pursuant to clause (ii),
(iii) or (iv) is not then in material breach of any of its representations,
warranties, covenants or agreements contained in this Agreement.
 
(b) In the event of termination by Seller or Purchaser pursuant to this Section
8.01, written notice thereof shall forthwith be given to the other and the
transactions contemplated by this Agreement shall be terminated, without further
action by any party. If the transactions contemplated by this Agreement are
terminated as provided herein:
 
        (i) Purchaser shall return all documents and other material received
from Seller relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to Seller; and
 
 
45

--------------------------------------------------------------------------------

Table of Contents
 
 
                            (ii) all confidential information received by
Purchaser with respect to the business of Seller or the Transferred Companies
shall be treated in accordance with the Confidentiality Agreement, which shall
remain in full force and effect in accordance with its terms, notwithstanding
the termination of this Agreement.
 
SECTION 8.02.  Effect of Termination. If this Agreement is terminated and the
transactions contemplated hereby are abandoned as described in Section 8.01,
this Agreement shall become null and void and of no further force and effect,
except for the provisions of (i) Section 5.03 relating to the obligation of
Purchaser to keep confidential certain information and data obtained by it, (ii)
Section 5.05 relating to certain expenses, (iii) Section 5.06 relating to
finder’s fees and broker’s fees, (iv) Section 5.09 relating to publicity, (v)
Section 8.01 and this Section 8.02; and (vi) Sections 10.03 through 10.11.
Nothing in this Section 8.02 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or to impair the right of any party to compel specific performance by
any other party of its obligations under this Agreement.
 
SECTION 8.03.  Amendments and Waivers. This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the parties hereto. By
an instrument in writing, Purchaser, on the one hand, or Seller, on the other
hand, may waive compliance by the other with any term or provision of this
Agreement that such other party was or is obligated to comply with or perform.
 
ARTICLE IX
 
Indemnification
 
SECTION 9.01.  Tax Indemnification. (a) From and after the Closing, Seller shall
be liable for, and shall indemnify Purchaser, its affiliates (including the
Transferred Companies) and each of their respective officers, directors,
employees, stockholders, agents and representatives (the “Purchaser
Indemnitees”) against and hold them harmless from (i) all liability for income
Taxes of any Transferred Company for Pre-Closing Tax Periods; (ii) all liability
for non-income Taxes of any Transferred Company for Pre-Closing Tax Periods in
excess of the amount of such non-income Taxes included in the Closing Balance
Sheet Amount; (iii) all liability for Taxes of any member (other than any
Transferred Company) of an affiliated, consolidated, combined or unitary group
of which any Transferred Company is or was a member on or prior to the Closing
Date pursuant to Treasury Regulation § 1.1502-6 or any comparable provision of
state, local, or foreign law or regulation; and (iv) all liability for
reasonable legal fees and expenses attributable to any item in clause (i), (ii)
or (iii) above. Notwithstanding the foregoing, Seller shall not indemnify and
hold harmless any Purchaser Indemnitee from any liability for Taxes (i)
attributable to any action taken after the Closing by Purchaser, any of its
affiliates (including any Transferred Company), or any transferee of Purchaser
or any of its affiliates (other than any such action expressly required by
Applicable Law or by this Agreement) or any breach by Purchaser or any such
person of its obligations under this Agreement (a “Purchaser Tax Act”),
including any changes in accounting methods or elections (including revision or
adjustment by Purchaser or any Transferred Company to any calculation concerning
any Long-Term Contract, unless required by Applicable Law) or (ii) imposed on
Purchaser or any of the Transferred Companies with respect to recapture in a
Post-Closing Tax Period of percentage depletion pursuant to Section 1254 of the
Code or otherwise.
 
 
46

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) From and after the Closing, Purchaser shall indemnify Seller and its
affiliates and each of their respective officers, directors, employees,
stockholders, agents and representatives (the “Seller Indemnitees”) and hold
them harmless from (i) all liability for Taxes of the Transferred Companies for
any Post-Closing Tax Period, (ii) all liability for Taxes attributable to a
Purchaser Tax Act or to a failure to comply by Purchaser with its obligations
under this Agreement, (iii) all liability for Taxes (A) arising as a result of
any revision or adjustment by Purchaser or the Transferred Companies with
respect to any calculation concerning any Long-Term Contract, unless required by
Applicable Law or (B) imposed on Purchaser or any of the Transferred Companies
with respect to the recapture of percentage depletion pursuant to Section 1254
of the Code or otherwise, and (iv) all liability for reasonable legal fees and
expenses attributable to any item in clause (i), (ii) or (iii) above.
 
                (c) The amount of any Taxes of any Transferred Company (other
than Property Taxes) allocable to the portion of the Straddle Period ending on
the Closing shall be determined based on an interim closing of the Company’s
books as of the Closing (based on the actual operations of the Company during
the portion of the Straddle Period ending on the Closing Date and the portion of
such period beginning after the Closing Date), consistent with its past practice
for reporting items, except that exemptions, allowances or deductions that are
calculated on a time basis, such as deductions for depreciation, shall be
apportioned on a time basis. The amount of real, personal and intangible
property Taxes (“Property Taxes”) of a Transferred Company for a Straddle Period
allocable to the portion of the Straddle Period ending on the Closing shall be
equal to the amount of the Property Taxes imposed in respect of real, personal
and intangible property owned by such Transferred Company prior to the Closing
for the entire Straddle Period, multiplied by a fraction, the numerator of which
is the number of days during the portion of the Straddle Period beginning on the
first date in such Straddle Period on which such real, personal or intangible
property was owned by the Company and ending on the Closing Date and the
denominator of which is the number of days in the entire Straddle Period. All
Property Taxes of a Transferred Company for the Straddle Period not allocated to
the portion of the Straddle Period ending on the Closing Date pursuant to the
preceding sentence shall be allocated to the portion of the Straddle Period
beginning after the Closing Date.
 
(d) Any indemnity payment to be made under this Section 9.01 shall be paid
within thirty (30) days after the indemnified party makes written demand upon
the indemnifying party, but in no case earlier than five (5) business days prior
to the date on which the relevant Taxes are required to be paid by the
indemnified party to the relevant Taxing Authority (including as estimated Tax
payments). To the extent that indemnity is sought with respect to a particular
Tax for a Pre-Closing Tax Period, any payment, including any estimated payment,
with respect to such Tax made by or on behalf of any Transferred Company on or
prior to the Closing Date shall each be credited to any indemnity obligation in
respect of such Tax for the Pre-Closing Tax Period.
 
 
47

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 9.02.  Other Indemnification by Seller. (a) From and after the Closing,
Seller shall be liable for, and shall indemnify each Purchaser Indemnitee
against and hold it harmless from, any loss, liability, claim, obligation,
damage or expense including reasonable legal fees and expenses (collectively,
“Losses”), suffered or incurred by such Purchaser Indemnitee (other than any
Loss relating to Taxes (except in the case of the covenants set forth in Section
5.07), for which indemnification provisions are exclusively set forth in Section
9.01) to the extent arising from any of the following:
 
        (i) any breach as of the Closing Date of any representation or warranty
of Seller contained in this Agreement (other than Section 3.10), in any
Ancillary Agreement or in any certificate delivered pursuant hereto;
 
        (ii)  (A) any breach of any covenant of Seller contained in this
Agreement (x) prior to the Closing (other than for breaches of covenants
described in Section 9.02(a)(ii)(B)) or (y) after the Closing;
 
                               (B) any knowing and wilful material breach of
Section 5.01 made with an intent to obtain the benefit of the limitations on
indemnity set forth in Section 9.02(b);
 
        (iii) any fees, expenses or other payments incurred or owed by Seller to
any brokers, financial advisors or comparable other persons retained or employed
by it in connection with the transactions contemplated by this Agreement;
 
                            (iv) any Third Party Claim to the extent, and only
to the extent, such claim alleges (A) exposure to asbestos arising from the
actual or alleged manufacture, production, sale, distribution, conveyance, or
placement in the stream of commerce by any of the Transferred Companies or their
respective predecessors in interest prior to the Closing Date of any product,
merchandise, manufactured good, part, component, or any other item actually or
allegedly comprised of or containing asbestos, or (B) exposure to asbestos prior
to the Closing Date arising from the repair, maintenance, installation, or use
by any current or former employee, contractor or subcontractor of any of the
Transferred Companies or their respective predecessors in interest of any
building material or fixture (excluding, for the avoidance of doubt, any pipes,
machinery, equipment, vehicles, spare parts and other personal property)
allegedly comprised of or containing asbestos and appurtenant to any facility or
real property then owned or leased by the Transferred Companies or their
respective predecessors in interest (except to the extent any such claims arise
under, or are barred or covered by, workers’ compensation and workers’
compensation, disability or other insurance providing medical care and/or
compensation to injured workers);
 
        (v) the failure of Seller or any other person to pay, perform or
otherwise promptly discharge any liabilities and obligations required to be
satisfied by Seller pursuant to Sections 6.03(f) and 6.04; and
 
 
48

--------------------------------------------------------------------------------

Table of Contents
 
 
        (vi) any liability or obligation under any Assigned Contract to the
extent arising out of events or circumstances that occurred prior to the Closing
and that relate to the business of Seller and its affiliates (other than the
business of the Transferred Companies).
 
 
For the purposes of Section 9.02(a)(i), the representations and warranties set
forth in any of Articles II and III shall be deemed made as of the Closing Date.


(b) Seller shall not be required to indemnify any Purchaser Indemnitee, and
shall not have any liability:
 
                           (i) under clauses (i), (ii)(A)(x) and (iv) of Section
9.02(a), unless the aggregate of all Losses for which Seller would, but for this
clause (i), be liable thereunder exceeds on a cumulative basis an amount equal
to one and a half percent (1.5)% of the Purchase Price, and then only to the
extent of any such excess; provided, however, that this clause (i) shall not
apply to any claim for indemnification arising out of a breach of any of
Sections 2.01, 2.02 and 2.04 (collectively, the “Specified Representations”);
 
                           (ii) under clauses (i), (ii)(A)(x) and (iv) of
Section 9.02(a), for any individual claim or any series of claims for Losses
arising from the same or similar facts, conduct, events, circumstances,
occurrences or causes where the Loss relating thereto is less than $100,000 and
such claims shall not be aggregated for purposes of clause (i) of this Section
9.02(b); provided, however, that this clause (ii) shall not apply to any claim
for indemnification arising out of a breach of any Specified Representations;
provided, further, that all claims pursuant to Section 9.02(a)(iv)(A) shall be
deemed to have arisen from the same facts and events;
 
        (iii) under clauses (i) and (ii)(A)(x) of Section 9.02(a), for any
breach if Section 7.04 is applicable to such breach;
 
                            (iv) under clauses (i) and (ii)(A)(x) of Section
9.02(a), in the aggregate, in excess of twenty-five percent (25%) of the
Purchase Price; provided, however, that this clause (iv) shall not apply to any
claim for indemnification arising out of a breach of any Specified
Representations;
 
        (v) under clause (i) of Section 9.02(a) with respect to Specified
Representations, in the aggregate, in excess of the Purchase Price;
 
        (vi) under clause (iv) of Section 9.02(a) in the aggregate, in excess of
fifty percent (50%) of the Purchase Price;
 
 
49

--------------------------------------------------------------------------------

Table of Contents
 
 
        (vii) under clauses (i), (ii)(A)(x) and (iv) of Section 9.02(a) in the
aggregate in excess of the Purchase Price, provided that the limitations on
liability set forth in clauses (iv), (v) and (vi) of this Section 9.02(b) shall
continue to apply.
 
(c) Notwithstanding anything herein to the contrary, any indemnification claims
relating to asbestos or asbestos-containing materials shall be made exclusively
under Section 9.02(a)(iv) or Section 9.02(a)(i) to the extent such Section
relates to any breaches of representations and warranties set forth in Section
3.15 (except to the extent Purchaser would be entitled to be indemnified in
respect thereof pursuant to Section 9.02(a)(iv)).
 
(d) Except as otherwise specifically provided in this Agreement or in any
Ancillary Agreement, Purchaser acknowledges that its sole and exclusive remedy
after the Closing with respect to any and all claims (other than claims of, or
causes of action arising from, fraud or claims for equitable relief related to
any covenant of Seller contained in this Agreement requiring performance after
the Closing or in any covenant or agreement in the Assignment and Acceptance)
relating to this Agreement, any other document or certificate delivered in
connection herewith, the Ancillary Agreements, the Acquisition and the other
transactions contemplated hereby and thereby, the Transferred Companies and
their assets and liabilities shall be pursuant to Section 1.04 and the
indemnification provisions set forth in this Article IX and, in the case of the
Transition Services Agreement, pursuant to Section 4 of the Transition Services
Agreement. In furtherance of the foregoing, Purchaser hereby waives, from and
after the Closing, to the fullest extent permitted under Applicable Law, any and
all rights, claims and causes of action (other than claims of, or causes of
action arising from, fraud or claims for equitable relief related to any
covenant of Seller contained in this Agreement requiring performance after the
Closing or in any covenant or agreement in the Assignment and Acceptance) it may
have against Seller arising under or based upon this Agreement, any other
document or certificate delivered in connection herewith, the Ancillary
Agreements, any Applicable Law (including, inter alia, any rights of
contribution or recovery under The Comprehensive Environmental Response,
Compensation, and Liability Act or other Environmental Law), common law or
otherwise, in each case relating to the transactions contemplated by this
Agreement and the Ancillary Agreements (except pursuant to Section 1.04 and the
indemnification provisions set forth in this Article IX and, in the case of the
Transition Services Agreement, pursuant to Section 4 of the Transition Services
Agreement).
 
SECTION 9.03.  Other Indemnification by Purchaser and APAC.
 
(a) Indemnification by Purchaser. From and after the Closing, Purchaser shall
indemnify each Seller Indemnitee against and hold it harmless from any Loss
suffered or incurred by such Seller Indemnitee (other than relating to Taxes
(except in the case of covenants set forth in Section 5.07), for which
indemnification provisions are exclusively set forth in Section 9.01) to the
extent arising from any of the following:
 
        (i) any breach as of the Closing Date of any representation or warranty
of Purchaser, Oldcastle or CRH contained in this Agreement, in any Ancillary
Agreement or in any certificate delivered pursuant hereto;
 
 
50

--------------------------------------------------------------------------------

Table of Contents
 
 
        (ii) any breach of any covenant of Purchaser contained in this
Agreement;
 
        (iii) any Guarantee or obligation to assure performance given or made by
Seller or any affiliate of Seller with respect to any obligation of any
Transferred Company;
 
        (iv) any discontinuance, suspension or modification on or after the
Closing Date of the Assumed Benefit Plan;
 
        (v) any claim that the purchase and sale of the Shares or the
transactions contemplated thereby give rise to any severance obligations;
 
        (vi) (A) any GIA posted by such Seller Indemnitee for the benefit of any
Transferred Company, or (B) under any Owner & Contractors Protective or Railroad
Protective Insurance Policies outstanding on the Closing Date and issued on
behalf of any Seller Indemnitee for the benefit of any Transferred Company;
 
        (vii) (i) the failure of Purchaser or any other person to pay, perform
or otherwise promptly discharge any liabilities and obligations required to be
satisfied by Purchaser pursuant to Article VI or (ii) any claim arising as a
result of any actions or omissions by Purchaser or its affiliates and each of
their officers, directors, managers, employees, agents and representatives with
respect to the termination, including the selection process with respect to the
termination, of any APAC Employee or Ashland/APAC Employee; and
 
        (viii) the failure of APAC to perform under the APAC Indemnity Letter;
provided, however, that Purchaser shall not be required to indemnify any Seller
Indemnitee, and shall not have any liability under this Section 9.03(a)(viii) in
the aggregate in excess of sixty-two and one-half percent (62.5%) of the
Purchase Price.
 
For the purposes of Section 9.03(a)(i), the representations and warranties set
forth in any of Article IV shall be deemed made as of the Closing Date.
 
(b) Indemnification by APAC. At or upon the Closing, Purchaser shall cause APAC
to deliver to Seller an agreement substantially in the form of Exhibit B hereto
(the “APAC Indemnity Letter”) pursuant to which APAC shall agree to indemnify
each Seller Indemnitee against and hold it harmless from any Loss suffered or
incurred by such Seller Indemnitee to the extent arising from all obligations
and liabilities of whatever kind and nature, primary or secondary, direct or
indirect, absolute or contingent, known or unknown, whether or not accrued,
whether arising before on or after the Closing Date, of any Transferred Company,
including any such obligations or liabilities contained in APAC Contracts to
which any Transferred Company is a party or any agreement, lease, license,
permit, plan or commitment that, because it fails to meet the relevant threshold
amount or term, is not included within the definition of APAC Contracts (in each
case other than to the extent indemnification by Seller is provided under this
Article IX).
 
 
51

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 9.04.  Calculation of Losses. The amount of any Loss for which
indemnification is provided under this Article IX shall be net of any amounts
actually recovered by the indemnified party under insurance policies with
respect to such Loss and shall be (i) increased to take account of any net Tax
cost incurred by the indemnified party arising from the receipt of indemnity
payments hereunder (grossed up for such increase) and (ii) reduced to take
account of any net Tax benefit actually realized by the indemnified party
arising from the incurrence or payment of any such Loss. In computing the amount
of any such Tax cost or Tax benefit, the indemnified party shall be deemed to
recognize all other items of income, gain, loss deduction or credit before
recognizing any item arising from the receipt of any indemnity payment hereunder
or the incurrence or payment of any indemnified Loss. Any payment under this
Agreement shall be treated as an adjustment to the Purchase Price for Tax
purposes, unless a final determination (which shall include the execution of a
Form 870 AD or successor form) with respect to the indemnified party or any of
its affiliates causes any such payment not to be treated as an adjustment to the
Purchase Price for United States Federal income purposes. Amounts payable
pursuant to this Article IX shall be payable without duplication of any other
amount payable pursuant to any of this Agreement, the APAC Indemnity Letter and
the Guaranty Agreements (including any amount included as a Specified Liability
or reflected in the reported value of any Specified Asset in calculating the
Closing Balance Sheet Amount).
 
SECTION 9.05.  Termination of Indemnification. The obligations to indemnify and
hold harmless any party (i) pursuant to Section 9.02(a)(i) or 9.03(a)(i) shall
terminate when the applicable representation or warranty terminates pursuant to
Section 9.07, (ii) pursuant to Section 9.02(a)(ii) or 9.03(a)(ii) shall
terminate when the applicable covenant terminates pursuant to Section 9.07,
(iii) pursuant to Section 9.02(a)(iv) or 9.03(a)(viii) shall terminate on the
fifteenth (15th) anniversary of the Closing Date, (iv) pursuant to the other
clauses of Sections 9.02 and 9.03 shall not terminate and (v) pursuant to
Section 9.01 shall terminate upon the expiration of the statute of limitations
applicable to the matters covered therein (giving effect to any extension
thereof); provided, however, that such obligations to indemnify and hold
harmless shall not terminate with respect to any item as to which the person to
be indemnified shall have, before the expiration of the applicable period,
previously made a claim by delivering a notice of such claim (stating in
reasonable detail the basis of such claim), pursuant to Section 9.06, to the
party to be providing the indemnification. Notwithstanding anything to the
contrary in this Agreement, (i) the prior written consent of Purchaser shall not
be required in connection with the assignment or transfer of Seller’s rights and
obligations under this Agreement, including Seller’s rights to indemnification
pursuant to this Article IX by Purchaser and APAC, pursuant to any merger or
consolidation of Seller into, or a sale of all or substantially all of the
assets of Seller to, another person; provided that, in the event of any sale of
all or substantially all of the assets of Seller to another person, (A) such
person shall assume all obligations of Seller under this Agreement, including
all obligations of Seller to indemnify Purchaser pursuant to this Article IX,
and (B) Seller shall remain subject to the restrictions set forth in Section
5.10 in accordance with the terms thereof, and (ii) the prior written consent of
Seller shall not be required in connection with the assignment or transfer of
Purchaser’s rights and obligations under this Agreement, including Purchaser’s
rights to indemnification pursuant to this Article IX by Seller, pursuant to any
merger or consolidation of Purchaser into, or a sale of all or substantially all
of the assets of Purchaser to, another person; provided that, in the event of
any sale of all or substantially all of the assets of Purchaser to another
person, such person shall assume all obligations of Purchaser under this
Agreement, including all obligations of Purchaser to indemnify Seller pursuant
to this Article IX.
 
 
52

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 9.06.  Procedures. (a) Third Party Claims. In order for any indemnified
party to be entitled to any indemnification provided for under Section 9.02 or
9.03 in respect of, arising out of or involving a claim made by any person
against the indemnified party (a “Third Party Claim”), such indemnified party
must notify the indemnifying party in writing (and in reasonable detail) of the
Third Party Claim within fifteen (15) business days after receipt by such
indemnified party of written notice of the Third Party Claim; provided, however,
that, subject to Sections 9.05 and 9.07, failure to give such notification shall
not affect the indemnification provided hereunder except to the extent the
indemnifying party shall have been prejudiced as a result of such failure
(except that the indemnifying party shall not be liable for any expenses
incurred during the period in which the indemnified party failed to give such
notice). Thereafter, the indemnified party shall deliver to the indemnifying
party, within five (5) business days’ time after the indemnified party’s receipt
thereof, copies of all notices and documents (including court papers) received
by the indemnified party relating to the Third Party Claim.
 
(b) Assumption. (i) If a Third Party Claim (other than a Criminal Claim) is made
against an indemnified party, the indemnifying party shall be entitled to
participate in the defense thereof and, if it so chooses, to assume the defense
thereof with counsel selected by the indemnifying party, provided that such
counsel is not reasonably objected to by the indemnified party. If a Third Party
Claim with respect to a criminal matter (a “Criminal Claim”) is made against an
indemnified party, the indemnified party shall have the right to retain the
defense of such Criminal Claim if it notifies the indemnifying party of such
indemnified party’s intent to retain such defense in the notice delivered with
respect to such Criminal Claim pursuant to the first sentence of
Section 9.06(a). If the indemnified party retains such defense, the indemnifying
party shall have the right to participate in the defense thereof and to employ
counsel (not reasonably objected to by the indemnified party), at its own
expense, separate from the counsel employed by the indemnified party, it being
understood that, subject to Section 9.06(b)(ii), the indemnified party shall
control such defense. If the indemnified party does not so notify the
indemnifying party of its intent to retain the defense of such Criminal Claim,
the indemnifying party shall be entitled to participate in the defense thereof
and assume the defense thereof with counsel selected by the indemnifying party,
provided that such counsel is not reasonably objected to by the indemnified
party. Should the indemnifying party assume the defense of a Third Party Claim
in accordance with the terms of this Section 9.06(b), the indemnifying party
shall not be liable to the indemnified party for any legal expenses subsequently
incurred by the indemnified party in connection with the defense thereof. If the
indemnified party assumes the defense of any Criminal Claim, the indemnifying
party shall not be liable to the indemnified party for any legal expenses
incurred by the indemnified party in connection with the defense thereof. If the
indemnifying party assumes such defense, the indemnified party shall have the
right to participate in the defense thereof and to employ counsel (not
reasonably objected to by the indemnifying party), at its own expense, separate
from the counsel employed by the indemnifying party, it being understood that
the indemnifying party shall control such defense. The indemnifying party shall
be liable for the fees and expenses of counsel employed by the indemnified party
for any period during which the indemnifying party has not assumed the defense
thereof (other than during any period in which the indemnified party shall have
failed to give notice of the Third Party Claim as provided above). If the
indemnifying party chooses to defend or prosecute a Third Party Claim, all the
indemnified parties shall cooperate in the defense or prosecution thereof. Such
cooperation shall include the retention and (upon the indemnifying party’s
request) the provision to the indemnifying party of records and information that
are reasonably relevant to such Third Party Claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder; provided, however, that nothing
in this Agreement shall obligate the indemnified party or its affiliates to
contravene any Applicable Laws or binding agreements entered into prior to the
date hereof. If the application of a prior agreement materially prejudices the
indemnifying party in its defense or resolution of a Third Party Claim, the
indemnifying party shall be released from its indemnity obligation to the extent
of such prejudice.
 
 
53

--------------------------------------------------------------------------------

Table of Contents
 
 
        (ii) Criminal Claims. If the indemnified party assumes the defense of a
Criminal Claim, (A) the indemnified party shall promptly inform the indemnifying
party of any offer of settlement, compromise or discharge received from or which
it proposes to make to other parties to the matter (including any Governmental
Entity) and (B) the indemnified party shall not admit any liability with respect
to, or settle, compromise or discharge, such Third Party Claim or accept or make
any offer with respect thereto without the indemnifying party’s prior written
consent (which consent shall not be unreasonably withheld or delayed). If the
indemnifying party assumes the defense of a Criminal Claim, the indemnifying
party shall inform the indemnified party of any offer of settlement, compromise
or discharges received from or which it proposes to make to the other parties to
such matter (including any Governmental Entity) and the indemnified party shall
agree to any settlement, compromise or discharge of a Criminal Claim that the
indemnifying party may recommend that by its terms obligates the indemnifying
party to pay the full amount of the liability in connection with such Criminal
Claim, releases the indemnified party completely and unconditionally in
connection with such Criminal Claim and does not impose any equitable relief or
other obligation on the indemnified party.
 
                            (iii) Other Claims. Whether or not the indemnifying
party assumes the defense of a Third Party Claim (other than a Criminal Claim),
the indemnified party shall not admit any liability with respect to, or settle,
compromise or discharge, such Third Party Claim without the indemnifying party’s
prior written consent (which consent shall not be unreasonably withheld or
delayed). If the indemnifying party assumes the defense of a Third Party Claim
(other than a Criminal Claim), the indemnified party shall agree to any
settlement, compromise or discharge of a Third Party Claim that the indemnifying
party may recommend and that by its terms obligates the indemnifying party to
pay the full amount of the liability in connection with such Third Party Claim,
which releases the indemnified party completely and unconditionally in
connection with such Third Party Claim and does not impose any equitable relief
or other obligation on the indemnified party. If the indemnifying party assumes
the defense of a Third Party Claim, the indemnifying shall promptly inform the
indemnified party of any offer of settlement, compromise or discharge received
from or which it proposes to make to other parties to the matter.
 
 
54

--------------------------------------------------------------------------------

Table of Contents
 
 
        (iv) For the purposes of Section 9.06(b), whenever a determination is
made on whether a withholding or a delay of a consent is reasonable,
consideration shall be given not only to any amounts of Losses involved but also
to any effect on the business of the indemnified party and its affiliates
(including any loss profits and indirect and consequential damages).
 
(c) Other Claims. In the event any indemnified party should have a claim against
any indemnifying party under Section 9.02 or 9.03 that does not involve a Third
Party Claim being asserted against or sought to be collected from such
indemnified party, the indemnified party shall deliver notice of such claim with
reasonable promptness to the indemnifying party. Subject to Sections 9.05 and
9.07, the failure by any indemnified party so to notify the indemnifying party
shall not relieve the indemnifying party from any liability that it may have to
such indemnified party under Section 9.02 or 9.03, except to the extent that the
indemnifying party demonstrates that it has been materially prejudiced by such
failure.
 
(d) Procedures Relating to Indemnification of Tax Claims. (i) If a claim shall
be made by any Taxing Authority, which, if successful, might result in an
indemnity payment to any party pursuant to Section 9.01, the indemnified party
shall promptly notify the indemnifying party in writing of such claim (a “Tax
Claim”). If notice of a Tax Claim is not given to the indemnifying party within
a sufficient period of time to allow the indemnifying party to effectively
contest such Tax Claim, or in reasonable detail to apprise the indemnifying
party of the nature of the Tax Claim, in each case taking into account the facts
and circumstances with respect to such Tax Claim, the indemnifying party shall
not be liable to the indemnified party to the extent that the indemnifying
party’s position is prejudiced as a result thereof.
 
                            (ii) With respect to any Tax Claim (other than a Tax
Claim relating solely to Taxes of APAC or any Transferred Company for a Straddle
Period) for which a party may be required to indemnify another party pursuant to
Section 9.01 of this Agreement, the indemnifying party may participate in and,
upon notice to indemnified party, assume the defense of any such Tax Claim. If
the indemnifying party assumes such defense, (i) the indemnifying party shall
have the sole discretion as to the conduct of such defense, including selection
of counsel and choice of forum, and the indemnifying party may, in its sole
discretion, (A) pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with any Taxing Authority with respect
thereto and (B) either pay the Tax claimed and sue for a refund where Applicable
Law permits such refund suits or contest the Tax Claim in any permissible manner
and (ii) the indemnified party shall have the right (but not the duty) to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the indemnifying party. Without limiting
the foregoing, the indemnifying party shall not settle any Tax Claim without the
prior written consent of the indemnified party (such consent not to be
unreasonably delayed or withheld); provided, however, that if the indemnified
party withholds such consent and, upon the final resolution of the matter, the
amount for which the indemnifying party is liable under this Agreement exceeds
the amount for which the indemnifying party would have been liable had the
indemnified party not withheld such consent, then the indemnified party shall be
liable for and shall indemnify the indemnifying party and hold them harmless
from the amount of any such excess. Purchaser shall control all proceedings
taken in connection with any Tax Claim relating solely to Taxes of a Transferred
Company for a Straddle Period; provided that Purchaser shall not settle any
Straddle Period Tax Claim without the prior written consent of Seller (such
consent not to be unreasonably delayed or withheld).
 
 
55

--------------------------------------------------------------------------------

Table of Contents
 
 
        (iii) Purchaser and its affiliates (including the Transferred Companies)
shall cooperate with Seller in contesting any Tax Claim, which cooperation shall
include the retention and (upon Seller’s request) the provision to Seller of
records and information which are reasonably relevant to such Tax Claim, and
making employees available on a mutually convenient basis to provide additional
information or explanation of any material provided hereunder or to testify at
proceedings relating to such Tax Claim.
 
(e) Mitigation. Purchaser, on the one hand, and Seller, on the other hand, shall
cooperate with each other with respect to resolving any claim or liability with
respect to which one party is obligated to indemnify the other party hereunder,
including by using reasonable efforts to mitigate or resolve any such claim or
liability. In the event that Purchaser, on the one hand, or Seller, on the other
hand, shall fail to use reasonable efforts to mitigate or resolve any claim or
liability, then, notwithstanding anything else to the contrary contained herein,
the other party shall not be required to indemnify any person for any loss,
liability, claim, obligation, damage or expense that could reasonably be
expected to have been avoided if Purchaser or Seller, as the case may be, had
made such efforts. Without limiting the foregoing, the indemnified party shall
use commercially reasonable efforts to make a claim under insurance policies of
such indemnified party applicable to any Loss to be indemnified hereby by the
indemnifying party; provided, however, no provision of this Section 9.06(e)
shall be deemed to require the indemnified party to expend money, commence,
defend or participate in any litigation, incur any obligation in favor of, or
grant any accommodation to any third party in connection therewith.
 
SECTION 9.07.  Survival of Representations. The representations, warranties,
covenants and agreements contained in this Agreement and in any document
delivered in connection herewith (other than in the Ancillary Agreements) shall
survive the Closing solely for purposes of this Article IX as follows: (i) the
representations and warranties (other than in Section 3.10) shall terminate on
the 18 month anniversary of the Closing Date; provided that the representations
and warranties contained in Section 2.04, 3.14 (solely to the extent related to
compliance with Federal or state antitrust or anti-competition laws and
regulations) and the other Specified Representations shall terminate on the
three (3) year anniversary of the Closing Date and the representations in
Section 3.10 shall not survive the Closing; (ii) the covenants requiring
performance prior to the Closing shall terminate on the eighteen (18) month
anniversary of the Closing Date; and (iii) all other provisions of this
Agreement shall survive indefinitely.
 
 
56

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 9.08.  Limitations on Liability. Notwithstanding any provision herein,
none of Seller or Purchaser shall in any event be liable to each other or their
affiliates, officers, directors, employees, agents or representatives on account
of any indemnity obligation set forth in Sections 9.01, 9.02 or 9.03 for any
indirect, consequential, special, incidental or punitive damages (including lost
profits, loss of use, damage to goodwill or loss of business) except with
respect to such damages payable by any indemnified party to any third party.
 
SECTION 9.09.  No Additional Representations. Purchaser acknowledges that it and
its representatives have been permitted full and complete access to the books
and records, facilities, equipment, tax returns, contracts, insurance policies
(or summaries thereof) and other properties and assets of the Transferred
Companies that it and its representatives have desired or requested to see or
review, and that it and its representatives have had a full opportunity to meet
with the officers and employees of the Transferred Companies to discuss the
business of the Transferred Companies. Purchaser acknowledges that (i) none of
Seller, APAC or any other person has made any representation or warranty,
expressed or implied, as to the Transferred Companies or the accuracy or
completeness of any information regarding the Transferred Companies furnished or
made available to Purchaser and its representatives, except as expressly set
forth in this Agreement, the Ancillary Agreements or the Schedules, (ii)
Purchaser has not relied on any representation or warranty from Seller, or any
other person in determining to enter into this Agreement, except as expressly
set forth in this Agreement, the Ancillary Agreements and the Schedules, and
(iii) none of Seller or any other person shall have or be subject to any
liability to Purchaser or any other person resulting from the distribution to
Purchaser, or Purchaser’s use of, any such information, including the
confidential memorandum dated March 14, 2006, and any information, documents or
material made available to Purchaser in any “data rooms”, management
presentations or in any other form in expectation of the transactions
contemplated hereby. Purchaser acknowledges that, should the Closing occur,
Purchaser shall acquire the assets of the Transferred Companies without any
representation or warranty as to merchantability or fitness for any particular
purpose, in an “as is” condition and on a “where is” basis, except as otherwise
expressly set forth in this Agreement, the Ancillary Agreements and the
Schedules.
 
SECTION 9.10.  LIMITATIONS OF REPRESENTATIONS, WARRANTIES AND COVENANTS OF
SELLER. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT OR
ANY ANCILLARY AGREEMENT, NO REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT OF
SELLER CONTAINED IN THIS AGREEMENT SHALL BE BREACHED OR DEEMED BREACHED AS A
RESULT OF, AND SELLER SHALL NOT HAVE ANY LIABILITY FOR, ANY IMPACT ON THE
BUSINESS OF THE TRANSFERRED COMPANIES AS A RESULT OF THE ONGOING LITIGATION
BETWEEN THE SIERRA CLUB AND THE U.S. ARMY CORPS OF ENGINEERS REGARDING THE
ISSUANCE OF PERMITS FOR THE MINING OF CONSTRUCTION AGGREGATES IN THE LAKE BELT
AREA OF MIAMI-DADE COUNTY, FLORIDA.
 
 
57

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE X
 
General Provisions
 
SECTION 10.01.  Assignment. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by any party (including by
operation of law in connection with a merger or consolidation of such party)
without the prior written consent of the other parties hereto. Any attempted
assignment in violation of this Section 10.01 shall be void.
 
SECTION 10.02.  No Third Party Beneficiaries. Except as provided in Article IX,
this Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein expressed or implied shall give or be construed to
give to any person, other than the parties hereto and such assigns, any legal or
equitable rights hereunder.
 
SECTION 10.03.  Attorney Fees. A party in breach of this Agreement shall, on
demand, indemnify and hold harmless the other party for and against all
reasonable out-of-pocket expenses, including legal fees, incurred by such other
party by reason of the enforcement and protection of its rights under this
Agreement. The payment of such expenses is in addition to any other relief to
which such other party may be entitled.
 
            SECTION 10.04.  Notices. All notices or other communications
required or permitted to be given hereunder shall be in writing and shall be
delivered by hand or sent by facsimile or sent, postage prepaid, by registered,
certified or express mail or overnight courier service and shall be deemed given
when received, to the addresses as follows, or such other address as shall be
furnished in writing by any party to the others:
 
(a) if to Purchaser,
 
                Oldcastle, Inc.
375 Northridge Road, Suite 350
Atlanta, GA 30350
Telecopy: (770) 673-2400
 
Attention: Chief Financial Officer
 
with a copy to (that shall not constitute notice):
 
                Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166
Telecopy: (212) 351-4035
 
                Attention: Steven R. Shoemate, Esq.; and
 
                (b) if to Seller,
 
Ashland Inc.
50 E. River Center Boulevard
Covington, KY 41012
 
 
58

--------------------------------------------------------------------------------

Table of Contents
 
 
Telecopy:  (859) 815-5053
 
Attention:  General Counsel
 
with a copy to:
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Telecopy:  (212) 474-3700
 
Attention:  Susan Webster, Esq.
 
SECTION 10.05.  Interpretation; Exhibits; Seller Disclosure Schedule; Certain
Definitions. (a) For all purposes hereof:
 
        (i) The headings contained in this Agreement, in any Exhibit, the Seller
Disclosure Schedule or any other Schedule hereto and in the table of contents to
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
 
        (ii) All references to articles, sections, paragraphs and schedules
contained herein shall be construed to refer, respectively, to articles,
sections, paragraphs and schedules hereof unless otherwise expressly indicated.
 
        (iii) The terms defined in the singular shall have a comparable meaning
when used in the plural, and vice versa.
 
        (iv) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement.
 
        (v) The term “knowledge” or “known” or “know” as used in this Agreement,
shall mean, with respect to any person, those facts or circumstances actually
known by such person as of the date of this Agreement.
 
        (vi) This Agreement shall be construed as if drafted jointly by the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the extent to which any such party or its
counsel participated in the drafting of any provision hereof or by virtue of the
extent to which any such provision is inconsistent with any prior draft hereof.
 
 
59

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) All Exhibits and the Seller Disclosure Schedule annexed hereto or referred
to herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in the Seller Disclosure
Schedule or any Exhibit but not otherwise defined therein, shall have the
meaning as defined in this Agreement. When a reference is made in this Agreement
to a Section, Exhibit or Schedule, such reference shall be to a Section of, or
an Exhibit or Schedule to, this Agreement unless otherwise indicated. Any matter
set forth in any provision, subprovision, section or subsection of the Seller
Disclosure Schedule shall be deemed set forth for all purposes of the Seller
Disclosure Schedule to the extent relevant and reasonably apparent.
 
(c) The terms set forth below as used in this Agreement shall have the following
meanings:
 
“affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person.
 
“APAC Divestiture Stay Bonus Letters” means the individual retention agreements
between certain APAC Employees and Ashland/APAC Employees entered into pursuant
to the APAC Divestiture Stay Bonus Program, all as disclosed to the Seller in
writing prior to the date of this Agreement.
 
“Ashland/APAC Employee” means an employee of Seller who perform services
primarily in connection with the business of the Transferred Companies.
 
“business day” means any day, other than a Saturday or a Sunday, on which
commercial banks are not required or authorized to close in New York, New York,
United States of America.
 
“Company Material Adverse Effect” means a material adverse effect on the assets,
business, financial condition or results or operations of the Transferred
Companies, taken as a whole, in excess of $3,000,000; provided that, for all
purposes of this Agreement, any change or disruption to any of the Transferred
Companies’ businesses as a result of the ongoing litigation between the Sierra
Club and the U.S. Army Corps of Engineers regarding the issuance of permits for
the mining of construction aggregates in the Lake Belt area of Miami-Dade
County, Florida shall not be deemed to constitute, and shall not be taken into
account in determining whether there has been or will be, a Company Material
Adverse Effect.
 
“CRH” means CRH plc, a corporation organized under the laws of the Republic of
Ireland.
 
“Guaranty Agreements” means, collectively, (a) the Guaranty Agreement, dated the
date hereof, from Oldcastle for the benefit of Seller, and (b) the Guaranty
Agreement, dated the date hereof, from CRH plc for the benefit of Seller.
 
“including” means including, without limitation.
 
        “Oldcastle” means Oldcastle Inc, a Delaware corporation.
 
 
60

--------------------------------------------------------------------------------

Table of Contents
 
 
“Permitted Intercompany Receivables and Payables” means trade accounts payable
and receivable for commercial transactions on arms’ length basis in the ordinary
course of business between any Transferred Company, in the one hand, and the
Seller or any of its affiliates (other than the Transferred Companies), on the
other hand.
 
“person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.
 
“subsidiary” of any person means (i) another person of which such first person
owns (either directly or indirectly by another subsidiary of such first person)
an amount of the voting securities, other voting ownership or voting partnership
interests sufficient to elect at least a majority of the Board of Directors (or
other governing body) (or such other number as is necessary to control the Board
of Directors or such other body) of such other person or (ii) another person in
which such first person possesses 50% or more of the equity interest.
 
“Subsidiary” means each subsidiary of APAC.
 
The terms set forth below as used in this Agreement shall have the meanings
assigned to such terms in the Sections set forth below:
 
Terms
Section
   
Accounting Firm
1.04(c)(ii)
Acquisition
1.01
Adjusted Purchase Price
1.04(e)
Adjusted Target Amount
1.04(e)
affiliate
10.05(c)
Agreement
Preamble
Ancillary Agreements
2.02
APAC
Preamble
APAC Contracts
3.08(b)
APAC Divestiture Programs
6.01(a)
APAC Divestiture Stay Letters
10.05(c)
APAC Employee
3.12(a)
APAC Indemnity Letter
9.03(b)
APAC Intellectual Property
3.07(a)
APAC Mirror Divestiture Programs
6.03(c)
APAC Property
3.06(a)
Applicable Insurance Policies
5.19(a)
Applicable Law
2.03
Ashland/APAC Employee
10.05(c)
Ashland Name
5.18
Assigned Agreement
5.16
Assumed Benefit Plan
3.12(a)
Balance Sheet
3.04(a)
Balance Sheet Amount
1.04(b)
Balance Sheet Date
3.04(a)
business day
10.05(c)

 
 
61

--------------------------------------------------------------------------------

Table of Contents
 
 
 
CBA
6.02(b)
Certificates
5.13(b)
Closing
1.02
Closing Balance Sheet Amount
1.04(a)
Closing Date
1.02
Closing Date Amount
1.03(b)
Code
3.10(a)
Commonly Controlled Entity
3.12(a)
Company Material Adverse Effect
10.05(c)
Competitive Activities
5.10(a)
Confidentiality Agreement
5.03(a)
Consent
2.03
Contract
2.03
CRH plc
10.05(c)
Criminal Claims
9.06(b)
Disclosed Liabilities
3.04(b)
DOJ
5.04(b)
Environmental Laws
3.15
Environmental Permits
3.15
ERISA
3.12(a)
Excluded Item
1.04(b)(ii)
Excluded Policies
5.19(a)
Financial Statements
3.04(a)
Finalization Period
1.04(d)
FTC
5.04(b)
GAAP
1.04(b)(iv)
GIA
5.13(b)
Governmental Entity
2.03
Guarantees
5.13(a)
Guaranty Agreements
10.05(c)
Hazardous Materials
3.15
HSR Act
2.03
including
10.05(c)
Informing Party
7.04
Intellectual Property
3.07(c)
Judgment
2.03
Leased Property
3.06(a)
Liens
3.05(a)
Long-Term Contract
5.07(f)
Limpus
3.04(a)
Losses
9.02(a)
Non-Transferred Employees
6.01(a)
Notice of Disagreement
1.04(c)
OCP Policies
5.13(b)
Oldcastle
10.05(c)
Owned Property
3.06(a)

 
 
 
62

--------------------------------------------------------------------------------

Table of Contents
 
 
Pension Plan
3.12(a)
Permits
3.09
Permitted Intercompany Receivables and Payables
1.04(b)(ii)
Permitted Liens
3.05(a)
person
10.05(c)
Post-Closing Tax Period
3.10(a)
Pre-Closing Date Service
6.03(d)
Pre-Closing Tax Period
3.10(a)
Primary Company Executives
3.12(d)
Proceeding
3.11
Processing Error
1.04(b)(iii)
Property Taxes
9.01(c)
Purchase Price
1.01
Purchaser
Preamble
Purchaser Indemnitees
9.01(a)
Purchaser Material Adverse Effect
4.01
Purchaser Pre-Closing Books and Records
5.17(a)
Purchaser Tax Act
9.01(a)
Purchaser Welfare Plan
6.03(b)
Related Party
3.17(a)
Release
3.15
Replacement Agreement
5.16
Restricted Entity
5.10(a)
Restricted Period
5.10(a)
Retained Employee
6.01(a)
Seller
Preamble
Seller Benefit Plan
3.12(a)
Seller Disclosure Schedule
Article II
Seller Indemnitees
9.01(b)
Seller Pre-Closing Books and Records
5.17(b)
Share Right
2.04(c)
Shares
Preamble
Specified Assets
1.04(b)
Specified Liabilities
1.04(b)
Specified Representations
9.02(b)(i)
Specified Requirements
1.04(b)(iv)
Split Agreements
5.16(a)
Statement
1.04(a)
Straddle Period
3.10(a)
subsidiary
10.05(c)
Subsidiary
10.05(c)
Subsidiary Voting Company Debt
3.02(a)
Target Amount
1.04(e)
Tax or Taxes
3.10(a)
Tax Claim
9.06(d)(i)

 
 
63

--------------------------------------------------------------------------------

Table of Contents
 
 
Tax Return or Tax Returns
3.10(a)
Taxing Authority
3.10(a)
Technology
3.07(c)
Terminated Employee
6.01(a)
Termination Payments
6.01(a)
Third Party Claim
9.06(a)
Transferred Companies
Preamble
Transferred Employee(s)
6.02(a)
Transition Services
5.15
Transition Services Agreement
5.15
Voting Company Debt
2.04(d)
Waiving Party
7.04
   



SECTION 10.06.  Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other parties.
 
SECTION 10.07.  Entire Agreement. This Agreement, the Ancillary Agreements and
the Confidentiality Agreement, along with the Schedules and Exhibits hereto and
thereto, contain the entire agreement and understanding among the parties hereto
with respect to the subject matter hereof and supersede all prior agreements and
understandings relating to such subject matter. None of the parties shall be
liable or bound to any other party in any manner by any representations,
warranties or covenants relating to such subject matter except as specifically
set forth herein or in the Ancillary Agreements or the Confidentiality
Agreement.
 
       SECTION 10.08.  Severability. Whenever possible, each provision or
portion of any provision of this Agreement shall be interpreted in such manner
as to be effective and valid under Applicable Law, but if any provision of this
Agreement (or any portion thereof) or the application of any such provision (or
any portion thereof) to any person or circumstance shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof (or the remaining portion thereof) or the application of such
provision to any other persons or circumstances.
 
 
64

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 10.09.  Consent to Jurisdiction. Each party irrevocably submits to the
exclusive jurisdiction of (a) the Supreme Court of the State of New York, New
York County, and (b) the United States District Court for the Southern District
of New York, for the purposes of any suit, action or other proceeding arising
out of this Agreement, any Ancillary Agreement or any transaction contemplated
hereby or thereby. Each party agrees to commence any such action, suit or
proceeding either in the United States District Court for the Southern District
of New York or if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the Supreme Court of the State of New
York, New York County. Each party further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth above shall be effective service of process for any action,
suit or proceeding in New York with respect to any matters to which it has
submitted to jurisdiction in this Section 10.09. Each party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, any Ancillary Agreement or the
transactions contemplated hereby in (i) the Supreme Court of the State of New
York, New York County, or (ii) the United States District Court for the Southern
District of New York, and hereby and thereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.
 
SECTION 10.10.  Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.
 
SECTION 10.11.  Waiver of Jury Trial. Each party hereby waives to the fullest
extent permitted by Applicable Law, any right it may have to a trial by jury in
respect of any litigation directly or indirectly arising out of, under or in
connection with this Agreement, any Ancillary Agreement or any transaction
contemplated hereby or thereby. Each party (a) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the Ancillary Agreements, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 10.11.
 
SECTION 10.12.  Specific Performance. The Seller acknowledges that the
Transferred Companies and their business are unique and that Purchaser will have
no adequate remedy at law and may suffer irreparable damage if the Seller
breaches any covenant contained herein requiring performance at or after the
Closing. Accordingly, the Seller agrees that Purchaser shall have the right, in
addition to any other rights which it may have, to specific performance and
equitable injunctive relief if the Seller shall fail or threaten to fail to
perform any of its obligations under any covenant contained in this Agreement
that requires performance at or after the Closing.
 
 
65

--------------------------------------------------------------------------------

Table of Contents
            IN WITNESS WHEREOF, Seller and Purchaser have duly executed this
Agreement as of the date first written above.
 
 
ASHLAND INC.,
 
by
/s/ James J. O’Brien
 
Name: James J. O'Brien
 
Title: Chairman of the Board and Chief Executive Officer





OLDCASTLE MATERIALS, INC.,
 
 
by
/s/ Thomas W. Hill
 
Name: Thomas W. Hill
 
Title: Chief Executive

 
 
66

--------------------------------------------------------------------------------

Table of Contents
 
 

 List of Schedules  
 
Schedule 1.04 -
 
Form of Statement
 
Schedule 2.03-
 
No Conflicts; Consents (Seller)
 
Schedule 2.04 -
 
The Shares
 
Schedule 3.01 -
 
Organization and Standing
 
Schedule 3.02 -
 
Capital Stock of the Subsidiaries
 
Schedule 3.03 -
 
No Conflicts; Consents (APAC)
 
Schedule 3.04(a) -
 
Financial Statements
 
Schedule 3.04(b) -
 
Indebtedness or Liabilities
 
Schedule 3.05 -
 
Assets Other than Real Property Interests
 
Schedule 3.06(a) -
 
Real Property
 
Schedule 3.06(b) -
 
Owned and Leased Property Sold, Transferred, or Otherwise Disposed Of
 
Schedule 3.07 -
 
Intellectual Property
 
Schedule 3.08 -
 
Contracts
 
Schedule 3.09 -
 
Permits
 
Schedule 3.10 -
 
Taxes
 
Schedule 3.11 -
 
Proceedings
 
Schedule 3.12(a) -
 
Benefit Plans
 
Schedule 3.12(c) -
 
Assumed Benefit Plans - ERISA Liability
 
Schedule 3.12(d) -
 
Primary Company Executives
 
Schedule 3.13(a) -
 
Absence of Changes or Events (No Material Adverse Effect)
 
Schedule 3.13(b) -
 
Absence of Changes or Events (Conduct in the Ordinary Course)
 
Schedule 3.14 -
 
Compliance with Applicable Laws
 
Schedule 3.15 -
 
Compliance with Applicable Environmental Laws
 
Schedule 3.16 -
 
Employee and Labor Matters
 
Schedule 3.17(a ) -
 
Transactions with Affiliates
 
Schedule 3.17(b) -
 
Contracts Held by Seller
 
Schedule 5.01 -
 
Covenants Relating to Conduct of Business
 
Schedule 5.13(a) -
 
Guarantees
 
Schedule 5.13(b) -
 
GIAs; Owner & Contractors Protective or Railroad Protective Insurance Policies
 
Schedule 5.16 -
 
Certain Contracts
 
Schedule 5.18 -
 
No Use of the Ashland Name

 
67

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT A
 
TRANSITION SERVICES AGREEMENT
 
This Transition Services Agreement (this “Agreement”) is entered into as of
August 28, 2006, by and among Ashland Inc., a Kentucky corporation (“Provider”),
and Oldcastle Materials, Inc., a Delaware corporation (“Recipient”) (each a
“Party” and together, the “Parties”).
 
WHEREAS, pursuant to that certain Stock Purchase Agreement dated as of August
19, 2006, between Provider and Recipient (the “Purchase Agreement”) (terms
contained and not defined herein but defined in the Purchase Agreement shall
have the meanings defined in the Purchase Agreement), Recipient has agreed to
purchase the Shares of Ashland Paving And Construction, Inc. (“APAC”, and,
together with its Subsidiaries, the “Transferred Companies”);
 
WHEREAS, Recipient is interested in purchasing the Services (as defined below)
from Provider during the Services Periods (as defined below); and
 
NOW, THEREFORE, the Parties, intending to become legally bound, agree as
follows:
 
1.
SERVICES

 

 
1.1.
Types of Services Provided; Services Periods. Provider hereby agrees to perform
each of the services described in Schedules 1 and 2 (the “IT Services”) and
Schedules 3, 4 and 5 (the “Payroll and Benefit Management Services”) hereto
(each a “Service,” collectively, the “Services,” and each group of Services
identified in the column headed “Service Sub-Category” on Schedules 1 and 3, a
“Service Sub-Category”) for the Transferred Companies for a period commencing on
the Closing Date and ending on and including the date set forth opposite each
such Service Sub-Category on Schedules 1 and 3 hereto, as applicable, in the
column headed “Expected Discontinuation Date” (with respect to any Service
Sub-Category, (i) such date the “Expected Discontinuation Date”; (ii) such
period, the “Initial Services Period”), and (iii) such period, subject to
earlier termination or extension pursuant to Section 5.2, Section 5.3 or Section
6, as the case may be, the “Services Period”). Notwithstanding anything to the
contrary herein, Provider shall not be required to perform or to cause to be
performed any of the Services for the benefit of any third party or any person
other than the Transferred Companies.

 
1.2. Standard of Delivery.
 

 
1.2.1.
In providing the Services, Provider shall use commercially reasonable efforts to
provide such Services consistent with its past practice and at substantially the
same level and quality as performed by Provider and its affiliates for the
Transferred Companies during the twelve (12) months immediately preceding the
Closing Date; provided, however, that neither Provider nor any of its affiliates
shall be obligated to perform or to cause to be performed any Service in a
volume or quantity which exceeds, in any material respect, the historical volume
or quantity of such Service performed by Provider and its affiliates for the
Transferred Companies at comparable times and periods during the twelve (12)
months immediately preceding the Closing Date; provided, further, that neither
Provider

 

--------------------------------------------------------------------------------

Table of Contents
 
nor any of its affiliates shall be required to incur any capital expenses or
other additional expenses in providing any Services to the Transferred
Companies, other than expenses related to routine maintenance of systems
necessary for the provision of comparable services to Provider for its own
businesses. The Parties acknowledge the transitional nature of the Services and
that Provider may make changes from time to time in the manner of performing the
Services if (i) Provider is making similar changes in performing similar
services for its own affiliates and (ii) Provider furnishes to Recipient
substantially the same notice (in content and timing) as Provider shall furnish
to its own affiliates with respect to such changes; provided, however, that such
changes shall not materially reduce the level and quality of the Services
provided to Recipient.
 

 
1.2.2.
Compliance with Applicable Law. In all events, Provider shall perform the
Services in compliance with Applicable Law. Notwithstanding anything to the
contrary set forth in this Agreement, Provider shall not be obligated to take
any action or fail to take any action that in the reasonable opinion of
Provider, upon the advice of its counsel, would cause Provider to violate, or
otherwise fail to comply with, any Applicable Law whether or not Recipient shall
have directed, instructed, requested or otherwise purported to require Provider
or any of its officers, directors, employees or agents to take any action or
fail to take any such action. Recipient shall cooperate with Provider in such
manner as Provider may reasonably request to assist with the compliance of
Applicable Law.

 

 
1.2.3.
No Additional Representations or Warranties. Except as expressly provided in
this Section 1.2, Provider makes no representation or warranty, expressed or
implied, with respect to the Services. Without limiting the generality of the
foregoing, Provider shall not express an opinion or provide Recipient with any
representations or other form of assurance with respect to Provider’s internal
control systems or its auditors’ compliance with laws, regulations or other
matters, including in connection with any SAS No. 70 review by Recipient’s
auditors or Recipient’s compliance with Section 404 of the Sarbanes-Oxley Act of
2002 (“Section 404”), and Provider shall not perform an evaluation of internal
control over financial reporting upon which Recipient shall base its assertions
in connection with Section 404. PROVIDER DOES NOT MAKE ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE SUITABILITY, ORIGINALITY, FITNESS
FOR A PARTICULAR USE OR PURPOSE, OR RESULTS TO BE DERIVED FROM THE USE OF ANY
SERVICES PROVIDED UNDER THIS AGREEMENT. WITHOUT LIMITING THE PROVISIONS OF
SECTIONS 1.2.1 AND 1.2.2, PROVIDER DOES NOT GUARANTEE THAT ANY WORK PRODUCT WILL
BE ERROR FREE.

 
1.3. Administration.
 

 
1.3.1.
Representatives. Each Party shall designate (i) a representative responsible for
coordinating the performance of all of the Services and the transition process
in general (each, a “Transition Representative”), and (ii) representatives to

 
2

--------------------------------------------------------------------------------

Table of Contents
 
 

    implement and administer the Services provided with respect to each Service
Sub-Category (each, a “Service Sub-Category Representative” and, together with
the Transition Representatives, the “Representatives”). Each Party may change
any of its Representatives by giving written notice to the other Party.
Provider’s Transition Representative shall provide Recipient and its
Representatives with contacts in the applicable Provider departments for
purposes of implementing and performing the Services. Provider and any director,
officer, employee, agent or Representative of Provider may rely in good faith on
any document of any kind prima facie properly executed and submitted by
Recipient respecting any matters arising hereunder. To the extent Provider fails
to provide any Services when and as required pursuant to this Agreement as a
result of a failure by a Recipient or any of its Representatives to provide
timely information or instructions reasonably necessary for Provider to perform
the Services and requested by Provider, Provider shall not be deemed to be in
breach or default of this Agreement.

 

 
1.3.2.
Consultation / Meetings. During the Term and upon reasonable request of a Party,
during normal business hours and in such a manner as shall not unduly interfere
with or disrupt the operation and conduct of the other Party’s other businesses,
such other Party shall permit the requesting Party to consult on a reasonable
periodic basis with the Representatives and other applicable employees of the
other Party with respect to the operation of the Transferred Companies and the
transition process (the “Transition”). The Parties agree to cooperate as
reasonably required to assist Provider in performing the Services during the
Term and to assist each other with the transition process during the Term and
upon expiration thereof; provided, however, that the Party requesting
cooperation shall pay all reasonable out-of-pocket expenses incurred by the
Party furnishing cooperation. The Parties shall hold monthly meetings to discuss
the provision of the Services, including operational details, transitional
matters, dispute resolution and any other issues related to this Agreement. Such
meetings may take place telephonically or at mutually agreed locations and may
include a reasonable number of representatives from each Party.

 
1.4.  Access / Transition / Records.
 

 
1.4.1.
During the Term, Provider shall provide reasonable access to the files and all
servicing records related to the Transferred Companies that are in Provider’s
possession or under Provider’s control, including those which are reasonably
necessary to enable Recipient to respond to employee, customer and supplier
inquiries or otherwise manage the Transferred Companies and those that are
necessary to enable Recipient to transition the Services and operations of the
Transferred Companies. Recipient shall be entitled to make copies of and extract
from such records at its own expense.

 

 
1.4.2.
During the Term, Provider shall provide Recipient with assistance necessary to
permit an orderly transition of the books and records (including electronic
files and data) of the Transferred Companies that are in Provider’s possession
to Recipient

 
3

--------------------------------------------------------------------------------

Table of Contents
 

    or to a successor service provider designated by Recipient (including
permitting reasonable access to Provider’s system and premises).

 

 
1.4.3.
At the end of the Term, Provider shall deliver to Recipient all of the
Transferred Companies’ files created during the Term that are in Provider’s
possession or under Provider’s control, with an inventory listing of records
delivered.

 

 
1.4.4.
Recipient is entitled to files, servicing records and other books and records
related to the Transferred Companies in Provider’s possession or under
Provider’s control, pursuant to Sections 1.4.1, 1.4.2 and 1.4.3, to the extent
that such records (i) are necessary to enable Recipient to transition the
Services and operations of the Transferred Companies, (ii) exist in a form that
sets forth information related solely to the Transferred Companies (provided
that, to the extent that this is not the case, Provider shall provide Recipient
with copies of the data or excerpts thereof to the extent such data relates to
the Transferred Companies; provided, further, with respect to any third party
invoice for which it is not practicable to provide a copy or an excerpt,
Provider shall provide a summary of the necessary information containing a level
of detail consistent with current practice) and (iii) are not subject to any
confidentiality agreements between Provider and a third party; provided,
further, that (A) Recipient shall be entitled to obtain all employment-related
files and records with respect to the Transferred Employees to the extent
permitted by Applicable Law, except to the extent that such files and records
are for the administration and maintenance of employee benefit liabilities
retained by Provider under the Purchase Agreement, and (B) the restrictions set
forth in clauses (i)-(iii) of this Section 1.4.4 shall not be applicable to any
file, book and records that are owned by any Transferred Company.

 

 
1.4.5.
Recipient shall grant to Provider, during the applicable Services Period,
subject to Recipient’s reasonable security requirements, reasonable access to
Recipient’s premises for purposes necessary for the delivery of any Services
hereunder or the performance of any obligations required by this Agreement.

 

 
1.4.6.
Upon notice of termination of any Service, Provider shall reasonably cooperate
with Recipient to facilitate the assumption and performance of such Service by
Recipient or another servicer.

 

 
1.4.7.
Recipient shall pay all reasonable out-of-pocket expenses incurred by Provider
in connection with the transition activities set forth in Sections 1.4.1, 1.4.2,
1.4.3, 1.4.5 and 1.4.6 above.

 

  1.4.8. After the completion of the transition of the Transferred Companies
from JD Edwards to Viewpoint, Recipient and Provider shall use commercially
reasonable efforts to determine jointly which files of the Transferred Companies
containing historical data from JD Edwards and other information systems used by
APAC are to be archived. Provider shall provide Recipient, no later than ninety
(90) days after the Closing Date, a list of information that is to be archived.
Recipient shall provide Provider a copy of the mutually agreed-upon archived
data in an SQL

 
4

--------------------------------------------------------------------------------

Table of Contents
 

    database at no cost to Provider; provided, however, that if Provider’s data
archival requirements are incremental to those of APAC, Provider shall reimburse
Recipient for any out-of-pocket expenses (excluding expenses related to internal
labor) that are reasonably attributable to such incremental archival
requirements.


 

 
1.4.9.
Notwithstanding any provision to the contrary in this Agreement, Provider shall
provide Recipient Entities with any additional security and network services not
already included in the existing security cost allocations set forth on Schedule
1 hereto to enable the Transferred Companies to use the applications and
services hosted by Provider on the network of Transferred Companies during the
Term; provided that Recipient shall pay all reasonable out-of-pocket expenses of
Provider in connection therewith.

 

  1.4.10. Miscellaneous Services. In addition to the Services described in
Section 1.1, (i) for a period commencing on the Closing Date and ending thirty
days after the Closing Date, Provider shall provide to the Transferred Companies
invoice printing services, (ii) for a period commencing on Closing Date and
ending on (and including) September 30, 2006, Provider shall continue to provide
assistance to the political action committees formed in the states of Alabama,
Arkansas, Florida, Georgia, Kansas, Mississippi, Missouri, North Carolina,
Oklahoma, South Carolina, Tennessee, Texas and Virginia in which employees of
the Transferred Companies are members to enable those political action
committees to file all reports required by Applicable Law and (iii) for a period
commencing on Closing Date and ending on (and including) September 20, 2006,
Provider shall provide treasury and cash management-related services, including
cash positioning, concentration, collections, disbursements and other services
reasonably required to operate the treasury function of the Transferred
Companies.  Recipient shall reimburse Provider for all out-of-pocket, internal
labor, supplies and training expenses incurred by Provider in connection with
provision of such services, which expenses are not otherwise included in any
other amount payable by Recipient pursuant to this Agreement (including Treasury
Variable Costs).

 

 
1.4.11.
Dispute Resolution. Each Party shall nominate a member of that Party’s senior
management as that Party’s executive representative under this Agreement for
resolving disputes hereunder. Any dispute between the Parties relating to this
Agreement which cannot be resolved with reasonable promptness shall be referred
to each executive representative in an effort to obtain prompt resolution.
Neither Party shall commence any action against the other Party until the
expiration of sixty (60) days from the date of referral to such executive
representatives; provided, however, that this provision shall not preclude a
Party from instituting an action seeking injunctive relief.

 
1.5.  Disbursement of Funds.
 

 
1.5.1.
In no event shall Provider be required, directly or indirectly, to advance funds
to or on behalf of Recipient. To the extent any Service requires Provider to
disburse funds on behalf of Recipient, upon reasonable notice by Provider,
Recipient shall provide such funds to Provider, by electronic funds transfer to
any account designated by Provider in writing, no later than the business day
immediately preceding the day such disbursement is to be made.

 

 
1.5.2.
In furtherance of the foregoing, in advance of any distribution of funds
pursuant to the Payroll and Benefit Management Services, including the
administration of

 
5

--------------------------------------------------------------------------------

Table of Contents
 

   
any employee benefits claims (i) Provider shall provide Recipient with payroll
and payroll tax reports, as applicable, and (ii) Recipient shall deposit in a
bank account designated by Provider funds in an amount equal to the amount of
such distribution. Recipient shall provide Provider with all information
required to appropriately distribute such funds, including any necessary bank
account numbers of employees, payment amounts and information required to remit
funds to applicable tax authorities and benefits providers.

 

 
1.5.3.
The Parties acknowledge and agree that the obligations of Provider to disburse
any funds on behalf of Recipient is contingent on the satisfaction by Recipient
of its obligations relating to such funds under this Section 1.5.

 

 
1.6.
Benefit Plans. At the conclusion of the Services Period with regard to the
employee benefit plans and the benefits administration thereof identified in
Schedule 3, Recipient shall take all necessary actions to remove Provider as the
identified plan administrator and shall promptly notify all participants and
eligible employees of such removal and identify the new plan administrator.
Additionally, Recipient shall indemnify and hold Provider, its employees,
officers and directors harmless from any and all liabilities, including any
attorney fees, asserted against Provider as a plan administrator for acts
occurring after the conclusion of said Services Period.

 
2.
CONTRACT PRICE AND PAYMENT SCHEDULE

 
2.1.  Contract Price.
 

 
2.1.1.
Initial Services Period Price. Recipient shall pay, with respect to each Service
provided hereunder, the following amounts: (i) with respect to any Service
Sub-Category of any Payroll and Benefit Management Service Sub-Category, any
one-time charges set forth in the column headed “Initial Set Up Charge” in
Schedule 3 hereto (the aggregate of all such one-time charges, the “Initial
Fee”), (ii) with respect to any Service Sub-Category the amount set forth
opposite such Service Sub-Category in the column headed “Monthly Base Fee” in
Schedule 1 or Schedule 3 hereto, as the case may be (such amount, the “Monthly
Base Fee”), if any, (iii) with respect to any Service Sub-Category of IT
Services, the total variable costs associated with the provision of such Service
Sub-Category, if any, calculated based on the factors set forth opposite such
Service in the column headed “Monthly Variable Costs” in Schedule 1 hereto (such
total variable costs, together with Treasury Variable Costs, the “Monthly
Variable Cost”), (iv) with respect to the Treasury Services Service
Sub-Category, the total variable costs associated with the provision of such
Services, if any, calculated based on the factors set forth opposite the
Treasury Service Service Sub-Category in Schedule 3 (the “Treasury Variable
Costs”) and (v) any out-of-pocket expenses incurred by Provider in connection
with the provision of each Service actually provided hereunder, which
out-of-pocket expenses are not otherwise included in any of clauses (i), (ii)
and (iii) above (the “Additional Out-of-Pocket Expenses”).

 
6

--------------------------------------------------------------------------------

Table of Contents
 

 
2.1.2.
Fees after Termination. In the event that Provider relies on any third party
provider in provision of any Services hereunder, Provider shall give prompt
notice to such third party provider of any proposed termination of such Services
and shall use its commercially reasonable efforts to cause such third party
provider to terminate such Services on the scheduled termination date. In the
event such third party service provider does not terminate such service on such
date and Provider incurred any out-of-pocket expenses after the date of
termination of the related Service, Recipient shall reimburse Provider for such
reasonable out-of-pocket expenses to the extent they constitute Monthly Variable
Costs.

 

 
2.1.3.
Extended Services Period Price. Recipient shall pay, with respect to each
Payroll and Benefit Management Service for which an Extended Services Period is
entered into pursuant to Section 6 of this Agreement, an amount equal to the
amounts set forth in Section 2.1.1(ii), plus one hundred thirty percent (130%)
of the Monthly Base Fee, if any, for such Service for the Extended Services
Period.

 

 
2.1.4.
Monthly Base Fee for Payroll Tax Services. The Monthly Base Fee for Payroll Tax
Services is (i) included in the Monthly Base Fee for Payroll Services, as set
forth on Schedule 3 hereto, for the period from the date hereof through December
31, 2006, and is (ii) $5,000 per month for the period from January 1, 2007 to
March 31, 2007.

 
2.2.  Calculation and Payment Schedule.
 

 
2.2.1.
Payment of Initial Fee. Recipient shall pay the Initial Fees of $50,000, as set
forth in Schedule 3 hereto, on the Closing Date.

 

 
2.2.2.
Payment of Monthly Base Fees. Each month during the Term, Recipient shall pay
the Monthly Base Fee for each Service provided during such month on or prior to
the last business day of such month.

 

 
2.2.3.
Payment of Monthly Variable Costs and Out-of-Pocket Expenses. On a monthly
basis, Provider shall deliver to Recipient a separate invoice for each Service
with respect to which Provider incurred a Monthly Variable Cost and/or
Additional Out-of-Pocket Expenses, setting forth the amounts of such costs. Each
invoice shall be accompanied by a reasonably detailed description of the Monthly
Variable Cost and/or Additional Out-of-Pocket Expenses associated with the
provision of such Service during such month and, with respect to invoices for IT
Services, each invoice shall be in a form consistent with the past practices of
Provider with respect to such Services, as previously provided to APAC.
Recipient shall pay all amounts due pursuant to each invoice within ten (10)
business days of the date of such invoice.

 

 
2.2.4.
Wire Transfer. All payments made pursuant to this Section 2.2 shall be made in
United States’ dollars by wire transfer to an account at a financial institution
designated in writing by Provider.

 
7

--------------------------------------------------------------------------------

Table of Contents
 

 
2.2.5.
Late Payment Fee. Any (i) portion of the Initial Fee not paid as of the Closing
Date, (ii) Monthly Base Fees not paid by the last business day of the month and
(iii) any Monthly Variable Costs or Additional Out-of-Pocket Expenses not paid
within ten (10) business days after the receipt by Recipient of any invoice (any
such day on which a payment amount is due, the “Due Date”) shall bear interest
at a rate equal to the rate of interest announced publicly by Citibank, N.A., as
its prime rate on such Due Date, calculated on the basis of the actual number of
days elapsed, divided by 365, from the Due Date until the date payment is
received in full by Provider.

 

 
2.2.6.
Taxes. Recipient shall pay any and all applicable taxes and assessments,
including, without limitation, any U.S., foreign, state, local, sales, use,
property, gross receipts, provincial, transaction, value-added, goods and
services, excise or similar taxes or other taxes of whatever nature, including
any penalties or interest thereon (“Taxes”), incurred in connection with
Provider’s performance of the Services, if any, excluding income or franchise
taxes that are based on or measured by the income of, or any branch profits or
similar tax imposed on, Provider or any of its subsidiaries; provided, however,
that, subject to the limitations set forth in Section 4.1, Recipient shall pay
any excise tax or assessment imposed in connection with Provider’s violation of
ERISA or the Code with respect to any benefit plan (“ERISA Taxes”). With respect
to Tax matters, the procedures set forth in Sections 9.01 and 9.06 of the
Purchase Agreement are incorporated herein by reference and shall apply to this
Agreement in the same manner such provisions apply to the Purchase Agreement.

 

 
2.2.7.
Audit. Upon the reasonable request and with prior written notice, during normal
business hours and in such a manner as shall not unduly interfere with or
interrupt the operation and conduct of Provider’s other businesses, Provider
shall provide representatives of Recipient (including its internal and external
auditors) with reasonable access to (i) the books, records, files and papers,
whether in hard copy or computer format, used or held for use in the provision
of the Services, and (ii) applicable employees of Provider who provide or manage
provision of the Services, to permit an audit of any Monthly Variable Costs
and/or out-of-pocket expenses required to be paid or reimbursed to Recipient
pursuant to this Agreement. Notwithstanding anything in the foregoing to the
contrary, the provisions of this Section 2.2.7 shall be subject to and limited
by the provisions of any agreement Provider has with any third party vendor that
provides some or all of the Services or otherwise assists in such Services that
are subject to the audit.

 
3.
FORCE MAJEURE

 
Neither Party shall have liability for any interruption of Services, delay or
failure to perform under this Agreement when such interruption, delay or failure
results from causes beyond its reasonable control or from compliance with any
law, decree, requirement or order of any Governmental Entity, or as the result
of strikes, lock-outs or other labor difficulties; riot, insurrection or other
hostilities; embargo, fuel or energy shortage, fire, flood, acts of God; acts of
war or terrorism; or inability to obtain necessary labor, materials or utilities
as a result thereof.
 
8

--------------------------------------------------------------------------------

Table of Contents
 
In such event, a Party’s obligations hereunder shall be postponed for such time
as its performance is suspended or delayed on account thereof. Each Party shall
promptly notify the other upon learning of the occurrence of such event of force
majeure. Upon the cessation of the force majeure event, the delayed Party shall
use all commercially reasonable efforts to resume its performance with all
reasonable speed.
 
4.
LIABILITY; INDEMNIFICATION

 

 
4.1.
Liability. Notwithstanding anything to the contrary in this Agreement, except in
the case of any ERISA Taxes to the extent that such ERISA Taxes are attributable
to Provider’s gross negligence or willful misconduct, claims for equitable
relief and fraud, the maximum liability of Provider and its affiliates to, and
the sole remedy of, Recipient and any of its affiliates (including the
Transferred Companies) for breach of this Agreement or for any losses under this
Agreement or otherwise arising with respect to the matters addressed herein
(including any ERISA Taxes to the extent that such ERISA Taxes are not
attributable to Provider’s gross negligence or willful misconduct), regardless
of the form of action that imposes liability, whether in contract, negligence,
intentional conduct, tort or otherwise, shall be a termination of the provision
of the Service to which such breach or loss relates in accordance with Section
5.3 hereof and payment of an amount not to exceed the lesser of (i) the Initial
Fee and the Monthly Base Fees payable during the applicable Service Period for
the particular Service, (ii) the cost to Recipient or any of its affiliates
(including the Transferred Companies) of performing the Service itself during
the remainder of the applicable Services Period or (iii) the cost to Recipient
or any of its affiliates (including the Transferred Companies) of obtaining the
Service from a third party during the remainder of the applicable Services
Period.

 
4.2.  Indemnity and Third Party Claims.
 

 
4.2.1.
Except with respect to any ERISA Taxes to the extent that such ERISA Taxes are
attributable to Provider’s gross negligence or willful misconduct, Recipient
shall indemnify, defend and hold harmless Provider, each affiliate of Provider
and each of their respective officers, directors, employees, stockholders,
agents and representatives, and each of the successors and assigns of any of the
foregoing, from and against any and all losses, claims, damages, liabilities,
Taxes, expenses (including reasonable legal fees and expenses) (“Losses”) or
other obligations that are incurred by Provider and its affiliates in connection
with or arising from a breach of this Agreement by, or gross negligence or
willful misconduct on the part of, Recipient or its affiliates (including the
Transferred Companies).

 

 
4.2.2.
Provider shall indemnify, defend and hold harmless Recipient and its respective
officers, directors, employees, stockholders, agents and representatives and
assigns from and against any and all Losses or other obligations that are
incurred by Recipient or its affiliates (including the Transferred Companies) in
connection with or arising from a breach of this Agreement by, or gross
negligence or willful misconduct on the part of, Provider or its affiliates.

 
9

--------------------------------------------------------------------------------

Table of Contents
 
 

 
4.2.3.
With respect to any claim brought pursuant to this Section 4, the procedures set
forth in Sections 9.04, 9.06 and 9.08 of the Purchase Agreement are incorporated
herein by reference as if fully set forth herein; provided, however, that (i)
references to Article IX in Section 9.04 shall be deemed to refer to Section 4
of this Agreement, (ii) the words “(including any amount included as a Specified
Liability or reflected in the reported value of any Specified Asset in
calculating the Closing Balance Sheet Amount)” in Section 9.04 shall be deemed
deleted, (iii) references to “Section 9.02 or 9.03” in Section 9.06(a) shall be
deemed to refer to Section 4 of this Agreement, (iv) the words “subject to
Sections 9.05 and 9.07” in Section 9.06(a) shall be deemed deleted, (v) the
words “under Section 9.02 or 9.03” in Section 9.06(c) shall be deemed to refer
to Section 4 of this Agreement, (vi) the words “Subject to Section 9.05 and
9.07, the failure” in Section 9.06(c) shall be deemed amended and restated to
read “The failure”, (vii) references to “Section 9.01” in Section 9.06(d)(i)
shall be deemed to refer to Section 4 of this Agreement and (viii) references to
“Sections 9.01, 9.02 or 9.03” in Section 9.08 shall be deemed to refer to
Section 4 of the Agreement.

 
5.
TERM; CANCELLATION FOR DEFAULT AND TERMINATION FOR CONVENIENCE

 

 
5.1.
Term. The term of this Agreement (the “Term”) shall commence on the date hereof
and end on the last day of the longest Services Period.

 

 
5.2.
Termination for Convenience. Recipient may terminate this Agreement as to any
Service under this Agreement by delivering to Provider a written notice of
termination no later than sixty (60) days prior to the effective date of such
termination, which notice shall specify the Service to be terminated and the
effective date of such termination.

 

 
5.3.
Termination of Entire Agreement. Either Party shall have the right to terminate
this Agreement effective upon delivery of notice to the other Party if the other
Party materially defaults in the performance of any of its covenants or
obligations contained in this Agreement and such default is not remedied to the
non-defaulting Party’s reasonable satisfaction within sixty (60) days following
written notice of such default. In the case of a breach of Recipient’s payment
obligations under Section 2 of this Agreement, Provider shall have the right to
terminate this Agreement ten (10) business days after written notice of such
breach is delivered to Recipient.

 

 
5.4.
Procedures on Termination. Following any termination of this Agreement, in whole
or in part, each Party shall cooperate with the other Party as reasonably
necessary to avoid disruption of the ordinary course of the other Party’s
business. Termination shall not affect any right to payment for Services
provided prior to termination and rights to payments with respect to terminated
services as set forth in Section 2.1.1. From and after the termination of any or
all Services, Recipient shall have to further payment obligations with respect
to such terminated services except as provided in this Section 5.4 and in
Sections 2.1.1 and 2.1.2.

 
10

--------------------------------------------------------------------------------

Table of Contents
 

 
5.5.
Effect of Termination. The early termination of this Agreement shall not affect
the rights of either Party against the other for any prior breach of any
covenant or agreement contained herein, including, without limitation, the
obligation of Recipient to pay Provider any and all amounts payable hereunder
for Services theretofore provided.

 
6.
EXTENSION OF SERVICES PERIOD

 
Recipient may extend the period for which any Service is provided (any such
period of extension with respect to a Service, the “Extended Services Period”)
by giving written notice of such extension to Provider no later than sixty (60)
days prior to the expiration of the Initial Services Period. Provider shall not
be obligated to provide Services for any periods of time longer than the
following: (i) with respect to any Payroll and Benefit Management Services, the
Initial Services Period shall end on December 31, 2006, and such Services can be
extended through March 31, 2007, provided that the Parties understand that (A)
the last paychecks actually paid will be on the dates such paychecks are paid in
the last month such Services are provided; (B) Provider cannot perform only
Payroll or only Benefit Management Services during any period and (C) with
respect to Form W-2 preparation, mailing and filing and Tax reporting, filing
and remittance Services (collectively, the “Payroll Tax Services”) that will be
provided by Provider to Recipient beyond December 31, 2006, in order to comply
with tax reporting and filing requirements, the Initial Services Period shall
end on March 31, 2007, and no extension beyond that date shall be requested by
Recipient with respect to such Payroll Tax Services and (ii) with respect to any
IT Services, the Initial Services Period shall end on July 31, 2007, and such
Services can be extended through December 31, 2007.
 
7.
PROPRIETARY INFORMATION

 

 
7.1.
Definition. The term “Proprietary Information” means all confidential or
proprietary information, including but not limited to code or intellectual
property information, which relates to and is disclosed by one Party (the
“Originating Party”) to the other (the “Receiving Party”) in connection with
this Agreement, it being acknowledged that, except for Proprietary Information
that is protected from disclosure by the attorney-client privilege or work
product doctrine, such Proprietary Information does not include the Tax
structure or Tax treatment of the transactions contemplated by this Agreement),
except as required by Applicable Law.

 

 
7.2.
Disclosure and Use. The Receiving Party shall preserve Proprietary Information
received from the Originating Party in confidence and shall refrain from
disclosing Proprietary Information to any third party without written
authorization from the Originating Party. Except for software in source code
form, these obligations will terminate three (3) years after the earlier of (i)
the date on which this Agreement is terminated under either Section 5.2 or 5.3
hereof and (ii) the last day of the Term. During the Term, the Receiving Party
shall use Proprietary Information received from the Originating Party solely in
connection with the performance of this Agreement or the Transition. The
disclosure and use obligations set forth above shall be considered satisfied by
the Receiving Party through the exercise of the degree of care, but in no event
less than reasonable care, used to restrict disclosure and use of its own
information of like kind and importance.

 
11

--------------------------------------------------------------------------------

Table of Contents
 
7.3.  Protection of Systems and Data.
 

 
7.3.1.
Without Recipient’s written permission, Provider agrees to use its commercially
reasonable efforts not to access or manipulate Recipient data or systems during
the Term except as required to perform Provider’s obligations under this
Agreement or as agreed in writing between the Parties.

 

 
7.3.2.
Without Provider’s written permission, Recipient agrees to use its commercially
reasonable efforts not to access or manipulate Provider’s data or system during
the Term except as reasonably necessary in connection with the transition of the
operations and data of the Transferred Companies from systems of Provider and
its affiliates and except as otherwise permitted in this Agreement, which access
is hereby permitted subject to the terms of this Agreement.

 

 
7.4.
Injunctive Relief. Both Parties acknowledge that breach of this Section 7 may
cause damage of an irreparable and continuing nature to the Originating Party
for which monetary damages may not provide adequate relief. Therefore, in
addition to any monetary damages, the Originating Party is also entitled to seek
an injunction, including if applicable, a temporary restraining order, to
prohibit continued breach of this Agreement.

 

 
7.5.
Exceptions. This Agreement shall not restrict disclosure or use of Proprietary
Information that is:

 

 
7.5.1.
known to the Receiving Party without restriction when received or thereafter is
developed independently by the Receiving Party without reference to Proprietary
Information of the Originating Party; or

 

 
7.5.2.
obtained without restriction from a source other than the Originating Party
through no breach of confidence by the Receiving Party; or

 

 
7.5.3.
in the public domain when received, or thereafter enters the public domain
through no fault of the Receiving Party; or

 

 
7.5.4.
disclosed by the Originating Party to a third party without restriction; or

 

 
7.5.5.
required by Applicable Law or regulation, provided the Receiving Party notifies
the Originating Party of the requirement promptly, and cooperates with the
Originating Party (at the request and expense of the Originating Party) in
contesting the requirement.

 

 
7.6.
No Other Rights Granted. Proprietary Information shall remain the property of
the Originating Party. Except for the rights expressly granted under this
Agreement, neither this Agreement nor disclosure of Proprietary Information
hereunder shall be construed as granting any right or license under any trade
secrets, copyrights, inventions, or patents now or hereafter owned or controlled
by either Party. Nor does this Agreement grant any right or license, or impose
any restriction on use of disclosure

 
12

--------------------------------------------------------------------------------

Table of Contents
 

    with respect to information, other than Proprietary Information, disclosed
or received by either Party in connection with this Agreement.

 

 
7.7.
Wind-up Activities. Upon completion or termination of the Services and unless
instructed in writing to do otherwise by the Originating Party, the Receiving
Party shall use commercially reasonable efforts to cease use of and return or
destroy all of the Proprietary Information, if any, received from the
Originating Party. The Originating Party may request, within sixty (60) days
after termination of this Agreement, and the Receiving Party shall provide,
written certification of the return or destruction. In the event that
information not related to the sale or operation of the Transferred Companies is
discovered by Recipient, Recipient shall contact Provider for instructions as to
the disposition of that information and protect that information at the level of
“Proprietary” in accordance with this Section 7.

 
8.
MISCELLANEOUS

 

 
8.1.
Further Assurances. Each Party shall, from time to time after the Closing Date,
at the request of any other Party and without further consideration, execute and
deliver such other documents and instruments and take such other actions, as
such other Party may reasonably request to effect the transactions contemplated
by this Agreement.

 

 
8.2.
Agency. Provider and Recipient each agree and confirm that (a) they do not
intend to create any form of partnership or joint venture with the other Party
with respect to any of the Services, (b) they will not hold themselves out to
the public as a partner with the other Party hereto or any other person with
respect to any of the Services, (c) they do not have, or intend to form, a joint
profit motive with the other Party or any other person with respect to any of
the Services, (d) they are not authorized to act as, or to hold themselves out
as, the agent of or to otherwise bind the other Party with respect to any of the
Services, (e) unless otherwise required by the Internal Revenue Service or like
governmental authority with jurisdiction over income tax matters, they will not
file any partnership or other joint income tax return reflecting the other Party
as a partner or joint venturer with respect to items of income, loss, deduction,
or credit attributable to the Services, and (f) they will report all items of
income, loss, deduction and credit attributable to the Services on their own tax
returns in a manner consistent with the terms of this Agreement.

 

 
8.3.
Incorporation by Reference. The following provisions of the Purchase Agreement
are incorporated herein by reference and shall apply to this Agreement in the
same manner such provisions apply to the Purchase Agreement: Sections 8.01
(Amendments and Waivers), 10.03 (Attorney Fees), 10.04 (Notices), 10.07 (Entire
Agreement), 10.5(a) (Interpretation), 10.08 (Severability), 10.06
(Counterparts), 10.09 (Jurisdiction), 10.10 (Governing Law), 10.11 (Waiver of
Jury Trial) and 10.12 (Specific Performance).

 

 
8.4.
Competing Provisions. The Parties acknowledge and agree that certain provisions
of this Agreement may be inconsistent with the provisions of the Purchase
Agreement. To the extent that any provision hereof is inconsistent with the
provisions of the Purchase

 
13

--------------------------------------------------------------------------------

Table of Contents
 

    Agreement, the provisions of the Purchase Agreement shall govern the subject
of such inconsistencies in all respects.

 

 
8.5.
Survival: Sections 2 (with respect to Initial Fees and Monthly Base Fees accrued
prior to termination of the applicable Services), 7 (with respect to Proprietary
Information) and 8 (with respect to Miscellaneous provisions) hereof shall
survive the termination of this Agreement.

 

 
8.6.
Assignment. This Agreement shall inure to the benefit of and be binding upon the
Parties hereto and their respective successors and permitted assigns. This
Agreement and the rights and obligations hereunder may not be assigned by either
Party without the express written consent of the other, except that Provider may
delegate its obligations for the provision of Services that historically have
been performed by affiliates or third party service providers to such affiliates
and third party providers consistent with past practice; provided that any such
delegation shall not reduce or otherwise limit the liability of Provider under
this Agreement.

 

 
8.7.
No Third Party Beneficiaries. This Agreement is for the sole benefit of the
Parties hereto and their permitted assigns and nothing herein expressed or
implied shall be construed to give to any person, other than the Parties hereto
and such assigns, any legal or equitable rights hereunder.

 

 
8.8.
Announcements. All media releases, public announcements and public disclosures
by Provider, Recipient or their respective affiliates relating to this Agreement
or the subject matter of this Agreement, excluding announcements solely intended
for internal distribution or to meet legal or regulatory requirements, shall be
approved by Provider and Recipient prior to release; provided, however, that
Provider hereby consents to all uses of its name by Recipient which refer in
accurate terms to the Services that Provider shall provide hereunder. Provider
shall not use the names of Recipient and its affiliates (including the
Transferred Companies) without prior written consent, except as may reasonably
be necessary for the performance of its duties under this Agreement.

 

 
8.9.
No Solicitation. Without Provider’s prior written consent, Recipient shall not
directly or indirectly solicit for employment or hire any person is employed by
Provider on the date hereof in an executive or management level position. This
obligation shall terminate one (1) year after the earlier of (i) the date on
which this Agreement is terminated under either Section 5.2 or 5.3 hereof and
(ii) the last day of the Term.

 
 
[The remainder of this page is intentionally left blank.]


14

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.


 
Ashland Inc.
 
 
By: /s/ Lamar M. Chambers
Name: Lamar M. Chambers
Title:  Vice President and Controller
 
 
Oldcastle Materials, Inc.
 
 
By: /s/ Michael O’Driscoll
Name: Michael O’Driscoll
Title: Assistant Secretary






--------------------------------------------------------------------------------

Table of Contents

SCHEDULE 1
IT SERVICES PRICING
 
 
Service Sub-Category
 
Monthly Variable Cost
Expected
Discontinuation
Date
 
Monthly
Base Fee
Voice Network
 
Voice network monthly variable costs based largely on number and duration of
calls and use of toll free numbers, with some costs based on historical
allocations.
 
Local phone services (home office and business lines) billed directly through
Profitline.
 
Mobile phone services (including Blackberry and Wireless Cards) based upon
historical charges for various plans and number and duration of calls.
August 1, 2007
 
$26,537
 
Data Network
 
Variable costs based on number of network lines, capacity and type of line.
Description of Lines               Number of Lines        Cost per Line*
  768 KB/sec                   2                         $850
  1.5MB/sec                    2                      $1,200
  512 KB                         20                        $790
  384 KB                   7                        $625
  256 KB                         67                        $575
Broadband VPN             1                $100
 
*includes circuit and associated router and switch maintenance
August 1, 2007
 
$118,361
 
OS/390
N/A
August 1, 2007
 
$22,917
 
Intel
 
N/A
 
August 1, 2007
 
$16,400
 
Distributed Computing
 
N/A
 
August 1, 2007
 
$33,333
 
Total Service Delivery and Service Desk
 
Variable costs based on # of PCs (currently 2,588 total PCs: 2,207 PCs have
variable costs of $40/PC/month and the remaining 381 PCs do not have associated
variable costs because they are plant PCs). Billing by third party service
provider to Provider occurs each quarter and is based on the # of PCs in use at
the time of the once-a-quarter count, regardless of whether the use of any such
PC continues subsequent to the count and the termination of such TSE.
August 1, 2007
 
$75,831
 
AS400
 
N/A
 
August 1, 2007
 
$33,333
 
UNIX
 
N/A
 
August 1, 2007
 
$17,000
 
Security
 
N/A
 
August 1, 2007
 
$40,250
 
Telephone Local Service
 
Variable costs paid by Ashland via Profitline and direct billed to APAC at cost.
 
August 1, 2007
 
$0
 
Mobile Phones
 
Variable costs paid by Ashland via Profitline and direct billed to APAC at cost.
 
August 1, 2007
 
$0
 
FiberLink Remote Access
 
Variable costs paid by Ashland via Profitline and direct billed to APAC at cost.
 
August 1, 2007
 
$0
 
Total
 
   
$368,723
 






--------------------------------------------------------------------------------

Table of Contents

SCHEDULE 2
IT SERVICES DETAILED SERVICE DESCRIPTION
 
Services
Sub-Category
 
Activity Description
 
Key Service Products
Voice Network
 
Engineering, implementation, optimization, administration, call routing, call
accounting administration and support, procurement, problem reporting, incident
and problem management, problem resolution, 24X7 operational monitoring, and
support (includes IMAC activity) of the voice communication network, hardware,
software and services. Also includes hardware maintenance, software maintenance
and licensing, and support for adjunct voice related applications.
 
PBX, Voice Mail, VoIP, and Video Conferencing System Configuration services,
maintenance and support
· Capacity planning, business need assessment, network planning, system design
and
    implementation
· Change, incident, problem and asset management
· Security administration (includes third party access) and Sarbanes-Oxley
Compliance
· 24X7 operational monitoring and support (problem monitoring, reporting and
resolution)
· System upgrades / optimization
· Supplier management / selection
PBX, Voice Mail, Video Conferencing System and Contact Center Install/ Move /
Add / Change activity
· Coordinate all IMAC activity with suppliers and interface with the business
and site contacts
· Manage equipment inventory
· Manage remote administration of IMAC activity
Manage, support and maintain Contact Center and Call Logging applications
· Call logging installation, administration, support and quality monitoring
· Report administration
· Scripting of call and email / fax interaction for call routing and call
treatments
· Provide call flow designs
· Agent, supervisor and application administration
Manage voice services installation, support, upgrades and all other IMAC
activity
· Local phone service (home office and business lines),
· Long distance, audio conferencing
· Supplier, expense and contract management of mobile phone service (includes
BlackBerry and
   Wireless Cards)
· Small telephone and voice mail systems
· Toll free numbers and routing
· Circuit optimization
Provide Tier 3 support to Global Operations for problem resolution
Invoice and supplier management, and procurement of all voice services,
hardware, software and maintenance purchases




--------------------------------------------------------------------------------

Table of Contents

 
Services
Sub-Category 
 Activity Description  Key Service Products

Data Network
 
Engineering, implementation, optimization, problem reporting, incident and
problem management, problem resolution, 24X7 operational monitoring, and support
(includes IMAC activity) of the data communication network, hardware, software
and services. Also includes hardware maintenance, software maintenance and
licensing.
 
Wide Area Network (WAN), Local Area Network (LAN), Remote / Mobile access and
Wireless Network configuration, engineering, maintenance and support
· Capacity planning, business need assessment, network planning, system design
and
    implementation
· Disaster recovery planning and testing
· Internet connectivity
· Domain name services (DNS) and IP address management (DHCP)
· Quality of Service (QOS) supported of the WAN
· Network security and firewall administration (includes third party access)
· Change, incident, problem and asset management
· Network upgrades / optimization
· 24X7 operational monitoring and support
· Problem monitoring, reporting and resolution
· Sarbanes-Oxley compliance
Wide Area Network (WAN), Local Area Network (LAN), and Wireless Network Install/
Move / Add / Change activity
· Coordinate all IMAC activity with suppliers
· Interface with the business and site contacts
· Manage equipment inventory
· Manage remote administration of IMAC activity
Provide Tier 3 support to Global Operations for problem resolution
Invoice management, supplier selection and management, and procurement of all
data related services, hardware, software and maintenance purchases
OS/390
 
Engineering & support, back-up & recovery, disaster recovery planning and
testing, capacity management, performance tuning, 24X7 operational monitoring,
problem reporting, incident and problem management, problem resolution,
printing, storage and microfiche.
 
· HR Services
· Payroll
· APAC MCS (1535)
· Integrated Accounting System (1510)
· QMF
· DB2
· File Aid for DB2
· Data Collection (1581)
· Conversion Test (1588)
· Project Pass

 

--------------------------------------------------------------------------------

Table of Contents

 
Services
Sub-Category 
 Activity Description  Key Service Products

Intel
 
Usage and file/print activities, engineering and support,
data back-up & recovery, disaster recovery planning and testing, capacity
management, performance tuning, 24X7 operational monitoring and support,
software maintenance licensing and support, the Citrix environment.
 
· Citrix
· Meta Frame Farm
· HCSS Heavy Bid Software
· Primavera Expedition
· MCS
Distributed
Computing
 
Engineering & support, back-up & recovery, disaster recovery planning and
testing, capacity management, performance tuning, 24X7 operational monitoring,
problem reporting, incident and problem management, problem resolution,
printing, storage of applications that are distributed across multiple platforms
(includes Lotus Notes).
 
· Large scale computer based printing
· Application to application messaging
· Business to business messaging
· Lotus Notes
· Web Methods
Security
 
Provide efficient, effective, and simplistic authentication and authorization
processes and establish procedures to protect against inappropriate data access.
Develop and maintain policy and standards to ensure data integrity, coordinate
with auditing the review evaluation and compliance requirements necessary to
provide appropriate security processes and procedures. Provide appropriate
systems and business management tools to ensure reliable service levels.
Maximize service level performance while stabilizing overhead requirements and
achieving minimized costs. Providing control objectives (integrity,
accountability, availability, etc.) using security services (authentication,
authorization, etc) comprised of controls and technology (Logon id's,
encryption, password management, audit assessments, etc.) to security
information at all levels of the organization.
 
· 2,182 APAC computer users of which 1,518 reside on an AS/400 that we help
administratively manage
· Manage 652 ID's on an APAC development machine
· Notes setup and ongoing security access to Lotus Notes databases and group
distribution change requests
· Manage fire-call ID requests and approvals
· Administer their AS/400 platform access
· Troubleshoot AS/400 issues and request status issues
· Administer formal process for allowing one person to view another persons
Lotus Notes
· Review daily/weekly reports for cell phone and blackberry access
· AS/400 user reviews
· NetIQ reviews seeking proactive problem identification
· HRDS updates (terminations, retirements, leave of absence, military leave,
etc.)
· Coordinate 1,518 JDE updates on ID information
· Manage audit reports and assist with non-Ashland ID management
· Manage all shares and permissions, group account in terms of moves, adds,
changes and deletes, as well and troubleshoot security issues to 72 APAC servers




--------------------------------------------------------------------------------

Table of Contents

 
Services
Sub-Category 
 Activity Description  Key Service Products

Service
Delivery /PC
Services
 
Support of the PC environment. Application wrapping, application registration,
tools development, asset and configuration management, Tier 3 support, service
delivery management, quality assurance testing, break / fix and IMAC activities.
Delivery, procurement and support of all PC related hardware and software
products and services to the business.
 
Service Delivery
· PC IMACD, hardware and software installation, and hardware break/fix
· Printer repair
· LAN/WAN IMACD; Tier-2 troubleshooting; and repair
· Voice desktop and switch IMACD; Tier-2 troubleshooting; and repair
· Video IMACD; Tier-2 troubleshooting; and repair
Service Management
· Coordination with business on application registration and deployment events
· Incident escalation for business impacting PC issues
PC Engineering
· PC operating system engineering and image creation
· Engineering and maintenance of standard set of PC applications
· Maintain software distribution systems
Quality Assurance
· Testing and acceptance of PC software to ensure compatibility with Ashland
standard
    PC software
· Develop installation and support instructions registered PC applications
Tier-3
· Printer support, such as: driver testing, acceptance, and installation; print
server setup; print
    server configuration break/fix
· Tier-3 client configuration, application and hardware support
· PC hardware add-ons (i.e. PCI cards) and peripheral testing and
implementation.
· Client OS security software patching
Asset and Configuration Management
· Software license compliance tracking and optimization
· PC and peripheral asset tracking
AS/400
 
Engineering & support, back-up & recovery, disaster recovery planning and
testing, capacity management, performance tuning, 24X7 operational monitoring,
problem reporting, incident and problem management, problem resolution,
printing, storage.
 
· ERP System (JD Edwards)
· Financial order entry, manufacturing and purchasing
· Tape Management (LXI)
· Turnover
· Taa Tools
· Blockade (password synchronization)
· EMC Copy Point
· EMC Time Finder
· Mplus
· STK / RMLS
· Communicator
· ESSBAS
· Websphere
· IXOS

 

--------------------------------------------------------------------------------

Table of Contents


Services
Sub-Category 
 Activity Description  Key Service Products

Service Desk
 
Incident resolution of PC related service calls, performs password resets and
the immediate software install process, Tier 1 and Tier 2 application support
 
Service Desk (Tier-1)
· 7x24x365 single point of contact for all IT related issues
· Enters all reported IT related issues in Incident Management tool
· Resolves incidents with scriptable and semi-scriptable resolutions
· Provide installation of software
· Communication with IM team for all Severity 1 and Severity 2 reported issues
· Escalate tickets that are not scriptable, or require additional resources to
resolve
· Solicit customer satisfaction using an automated survey
· Provide detailed reporting on daily, weekly, and monthly basis
Application Support (Tier-2)
· Escalation point for the Service Desk
· Resolves incidents with non-scriptable resolutions
· Test configuration changes in various applications
· Perform documented procedural activities within application back-end systems
· System administration in various applications
· Enters/completes security requests in various applications
· Solicit customer satisfaction using an automated survey
· Document work instructions and process flows
· Root cause analysis for problem identification and resolution
J2EE / Unix
 
Engineering & support, back-up & recovery, disaster recovery planning and
testing, capacity management, performance tuning, 24X7 operational monitoring,
problem reporting, incident and problem management, problem resolution,
printing, storage.
 
· Infrastructure for J2EE and other Unix applications
· Business to Business and Application to Application environment
· Weblogic
· Webmethods
· Inet Drivers
· Oracle DBS
· Microsoft SQL Server (DBMS)
· Apache
· AIX operating system
· Tivoli
· EMC Storage
· Windows operating system
· Cognos Report Net
· OneSight






--------------------------------------------------------------------------------

Table of Contents

SCHEDULE 3
PAYROLL AND BENEFIT MANAGEMENT SERVICES PRICING
 
 
Service Sub-Category
 
Description
Monthly Base Fee
Initial Set Up Charge
One-time Variable Cost
Expected Discontinuation Date
 
Comments

Payroll
 
- Bi-weekly pay processing for salaried population
- Weekly pay processing for hourly population
- W4 Maintenance and entry
- Garnishment interpretation, setup and Maintenance
- Tax withholding administration
- Government reporting
- Disbursement control and remittance
- Special check processing
- Check printing, handling and distribution
- FMLA process
- Deduction Maintenance
- Direct deposit management
- Payroll journal entry processing
- Unemployment Tax management support
- Absence tracking (salaried only)
- Other services (see Schedule 2 -- Detailed Payroll)
- Provide all payroll data to Recipient or its delegate on 12/15/06
$125,000
 
$30,000
 
 
January 1, 2007
 
- Payroll Transition services include 4.75 FTE months for system set-up on
front-end and data/file transfer work on back-end
 
- Does not include cost of JDE contractor, which will be direct billed
 
Payroll Tax Services
 
- Tax reporting, filing and remittance
- W2 preparation, mailing and filing
 
See Note in "Comments"
 
N/A
 
 
March 31, 2007
 
The Monthly Base Fee for Payroll Tax Services is included in the Monthly Base
Fee for Payroll Services for the period through 12/31/06, and is $5,000 for the
period from 1/1/07 to 3/31/07.
 
Records Management
 
- All data entry for salaried
- Partial data entry for hourly
- Records Maintenance
- System Maintenance
$56,000
 
N/A
 
 
January 1, 2007
 
 

 

--------------------------------------------------------------------------------

Table of Contents
 
 
Service Sub-Category
 
Description
Monthly Base Fee
Initial Set Up Charge
One-time Variable Cost
Expected Discontinuation Date
 
Comments

Call center
 
- Maintenance of the call center for benefits and HR policy related questions
- Harassment hotline, dedicated line for Spanish speaking APAC employees
- Enrollment related questions
- Employment verification
- Personnel data inquiries
$22,300
 
N/A
 
 
January 1, 2007
 
For changes in benefits, calls will be escalated to Cambridge associates; if
volume of calls will increase due to the transition, Ashland will notify
Oldcastle and provide basis for headcount increase. Cambridge will conduct early
November enrollment for January 2007 time period
Treasury Services
 
- Check stock
- Automated Clearing House ("ACH") credits/debits fees
- Stop payment fees
- Wire transfer fees
- Positive pay exceptions fees
- File transmission fees
- Treasury personnel
"Treasury Variable Costs" shall be calculated according to the following:
- Check stock and ACH fees based upon the number of employees paid during the
period
- Fees related to stopped payments, wire transfers, positive pay exceptions and
file transmission will be charged to Oldcastle as they occur
- Personnel at a rate of $25 / hour / employee
 
January 1, 2007
 
 

 

--------------------------------------------------------------------------------

Table of Contents
 
Service Sub-
Category 
Description
Monthly Base
Fee
Initial Set Up
Charge
One-time
Variable Cost
Expected
Discontinuation Date
Comments
Benefits Administration
 
The following services for all Buyer Plans listed on Schedule 5, directly or
through service providers retained by Provider and listed on Schedule 5:
- Handle all benefit determinations, claims and appeals
- Interpret and implement the terms of the Buyer Plans
- Authorize and direct all disbursements of benefits and other sums
- Handle all payroll deductions and corresponding contributions
- Track plan costs and make reports available to Buyer in the same manner Seller
does for its own plans, except with respect to Buyer Plan # 19 on Schedule 5
- Support Recipient's employees and management with respect to vendor and other
service issues in the same manner as such support is provided with respect to
Seller's employees and management
- Assist in communicating with Business Employees and Seller Business Employees
- Handle all administrative support for passive/elective open enrollment at the
time of Closing and during August open enrollment and process any enrollment
changes
- Handle all necessary regulatory compliance (including but not limited to
COBRA, HIPAA and FMLA)
- Manage external vendors
- Provide support and information on plan design and administrative features
that are to be in effect after the Service Period and aid in the transition of
any applicable carriers at the end of the Service Period, except as relates to
vendor negotiated fees
- Provide all information to Recipient after the Service Period ends as
reasonably requested by Recipient to assist Recipient with completion of any
applicable forms to be filed with gov't agencies relating to the Buyer Plans due
after the Service Period
- Provide all LTD claims records to Recipient on 12/15/06 and 12/31/06, so
Recipient can take over claims management on 1/1/07
$69,000
 
$20,000
 
 
January 1, 2007
 
- During the Term, Provider shall be the administrator of the Buyer Plans
(within the meaning of Section 3(16) of ERISA);
 
- Recipient shall become the administrator of the Buyer Plans effective on the
end of the Term if it chooses to continue any such plans;
 
- If Recipient chooses to become the administrator of a Buyer Plan, Provider
shall transfer all records relating to the administration of any Buyer Plan, as
reasonably requested by Recipient, subject to any reasonable limitations and
Recipient's reimbursement of reasonable costs incurred by Provider in connection
therewith. With respect to the transfer of any such records, Provider will not
provide or accept any direct electronic feeds to new third party providers, and
will not provide or accept any direct electronic feeds to current third party
providers after the expiration of the Term.
Benefits Administration (Other)
 
- Print, assemble, mail benefits brochures for August enrollment
 
   
$1.50 / employee,
total
estimate $13,500
 
OMG will create benefits-related communications regarding August enrollment

 

--------------------------------------------------------------------------------

Table of Contents
 
 
Service Sub-
Category 
 
Description
Monthly Base
Fee 
Initial Set Up
Charge
One-time
Variable Cost
Expected
Discontinuation Date
 
Comments
Medical Services Administration
 
Short Term Disability administration includes:
- Intake of completed medical forms
- Medical review and approval of each form
- Email notification to APAC/purchasing company contact(s) of each case
- Follow up of each case until closed. 800# will still be available to managers
and patients who need to call
- Medical record management of STD cases only
- Tracking of all cases by region, division, etc as requested with confidential
medical information blinded
 
Other Medical Services administration includes:
- Medical records maintenance
- Administration of new hire, DOT and OSHA exams
- Assistance with the development and launch of a new medical exam management
system
 
$30,000
 
N/A
 
 
January 1, 2007
 
- Medical does not have access to information with respect to eligibility for
FMLA, short term disability, vacation, etc. This information shall be tracked by
Recipient.
 
- Decisions in cases that are questionable regarding Workers Compensation or
short term disability shall be made by Recipient.
 
Reporting
 
- HRIS system maintenance
- HR data reporting
- SOX compliance for HR data
$9,700
 
N/A
 
 
January 1, 2007
 
 
Total
 
$312,000
$50,000
     






--------------------------------------------------------------------------------

Table of Contents

SCHEDULE 4
DETAILED PAYROLL SERVICES
 
APAC Salaried Payroll Services
APAC Hourly Payroll Services
W4 maintenance & entry
W4 maintenance & entry
Garnishment interpretation, setup and maintenance
Garnishment interpretation, setup and maintenance
Process payroll
Process payroll
Tax reporting, filing, remittance
Tax reporting, filing, remittance
Tax withholding administration
Tax withholding administration
Government reporting
Government reporting
Disbursement control & remittance
Disbursement control & remittance
Special check processing
Special check processing
Check printing, handling, distribution
Check printing, handling, distribution
Payroll journal entry processing
Payroll journal entry processing
Banking and positive pay processing
Banking and positive pay processing
Direct deposit management
Direct deposit management
ACH processing and control
ACH processing and control
FMLA process
FMLA process
W2 preparation, mailing, filing
W2 preparation, mailing, filing
Ad-hoc reporting
Ad-hoc reporting
Unemployment tax management support
Unemployment tax management support
Special projects
Special projects
Timesheet entry
 
Deduction maintenance
 
Special earnings processing (executive compensation support)
 
Absence tracking
 
Policy interpretation & enforcement
 
Payroll employee data record maintenance
 
Account reconciliation
 






--------------------------------------------------------------------------------

Table of Contents

SCHEDULE 5
BUYER PLANS and SERVICE PROVIDERS
 
1)
Medical Plan for Salaried Employees - Anthem Blue Cross/Blue Shield shall be the
third party administrator, and Medco shall provide prescription drug services

 
2)
Hourly Medical Plan - Anthem Blue Cross/Blue Shield shall be the third party
administrator, and Medco shall provide prescription drug services

 
3)
Dental Plan for Salaried Employees - Basic option shall be administered by
MetLife and enhanced option shall be administered by Delta Dental

 
4)
Hourly Dental Plan - Basic option shall be administered by MetLife and enhanced
option shall be administered by Delta Dental

 
5)
Vision Cost Assistance Plan - Benefits shall be provided through an insurance
policy underwritten by Combined Life Insurance Company of America and
administered by EyeMed Vision Care

 
6)
Group Life Insurance Plan - Prudential shall be the insurer

 
7)
Group Variable Universal Life Insurance Plan - Metropolitan Life (formerly
Paragon) shall be the insurer

 
8)
Group Life Insurance Plan for Hourly Employees - Prudential shall be the insurer

 
9)
The accidental death and dismemberment portion of the Group Life Insurance Plan
and the Group Life Insurance Plan for Hourly Employees - Mutual of Omaha shall
be the insurer

 
10)
Voluntary Personal and Family Accidental Death and Dismemberment Plan - Mutual
of Omaha shall be the insurer

 
11)
Long Term Disability Plan - Prudential shall be the third party administrator

 
12)
Occupational and Accidental Death and Disability Plan - Mutual of Omaha shall be
the insurer

 
13)
Travel Accident Insurance Plan - Life Insurance Co. of North America shall be
the insurer

 
14)
Employee Assistance Plan - Ashland will provide the current third party provider
with data on eligible employees

 
15)
Legal Plan - Hyatt Legal Plans shall be the provider

 
16)
Adoption Assistance Program - Provider shall administer

 
17)
Long Term Care Insurance Program - CNA shall be the insurer

 
18)
Educational Reimbursement Program - Recipient shall approve and Provider shall
administer

 
19)
Sick Pay Policy and Short Term Disability Program - Provider shall provide Short
Term Disability medical review and case and medical record management, as
currently provided by Provider to the Transferred Companies

 
20)
APAC Divestiture Severance Program pre-Closing - Provider shall execute
severance and retention program for day-one eliminations

 
21)
APAC Mirror Divestiture Severance Program post-Closing - Provider shall help
administer by providing necessary information

 
22)
The following other employee benefits:

 
a)
Ashland Inc. Employees Credit Union

 
b)
Ayco Group Financial Services

 
c)
529 Savings Plan offered by Fidelity

 
d)
Group Auto & Homeowner's insurance - MetLife shall be the insurer.

 
23)
In addition, (i) as provided under the Stock Purchase Agreement, Recipient shall
assume sponsorship of the APAC, Inc. Hourly Savings Plan (which such plan shall
be treated as a Buyer Plan for purposes hereof and with respect to which
Fidelity Management Trust Company shall be the trustee and Fidelity Investments
shall provide third party administration services and mutual fund investment
options), and (ii) Provider shall continue to sponsor the Flexible Spending
Accounts Plan (and WageWorks shall be the third party administrator), which Plan
shall continue to cover Recipient's employees and their eligible dependents
until the end of the Service Period.

 
24)
Medical Department Services - Provider shall administer

 
 

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT B


APAC INDEMNITY LETTER




August 28, 2006


Ashland Inc.
50 E. River Center Boulevard
Covington, KY 41012


Reference is made to Section 9.03(b) of that certain Stock Purchase Agreement
dated as of August 19, 2006 (the “Purchase Agreement”) by and between Ashland
Inc., a Kentucky corporation (“Seller”), and Oldcastle Materials, Inc., a
Delaware corporation (“Purchaser”). Unless otherwise defined herein, capitalized
terms used in this letter agreement without definition shall have the meanings
given such terms in the Purchase Agreement.


From and after the Closing, Ashland Paving And Construction, Inc. (“APAC”) shall
indemnify and hold harmless each of Seller and its affiliates and each of their
respective officers, directors, employees, stockholders, agents and
representatives (the “Seller Indemnitees”) against and from any Loss suffered or
incurred by such Seller Indemnitee to the extent arising from all obligations
and liabilities of whatever kind and nature, primary or secondary, direct or
indirect, absolute or contingent, known or unknown, whether or not accrued,
whether arising before on or after the Closing Date, of any Transferred Company,
including any such obligations or liabilities contained in APAC Contracts to
which any Transferred Company is a party or any agreement, lease, license,
permit, plan or commitment that, because it fails to meet the relevant threshold
amount or term, is not included within the definition of APAC Contracts (in each
case other than to the extent indemnification by Seller is provided under
Article IX of the Purchase Agreement).


Sections 9.04, 9.06 and 9.08 of the Purchase Agreement are hereby incorporated
herein by reference as if fully set forth herein; provided, however, that (i)
references to “Article IX” in Section 9.04 of the Purchase Agreement shall be
deemed to refer to this letter agreement, (ii) the last sentence of Section 9.04
shall be deemed amended and restated to read as follows: “Amounts payable
pursuant to this letter agreement shall be payable without duplication of any
other amount payable pursuant to the Purchase Agreement”, (iii) references to
“Section 9.02 or 9.03” in Section 9.06(a) of the Purchase Agreement shall be
deemed to refer to this letter agreement, (iv) the words “subject to Sections
9.05 and 9.07” in Section 9.06(a) of the Purchase Agreement shall be deemed
deleted, (v) the words “under Section 9.02 or 9.03” in Section 9.06(c) of the
Purchase Agreement shall be deemed to refer to this letter agreement, (vi) the
words “Subject to Section 9.05 and 9.07, the failure” in Section 9.06(c) of the
Purchase Agreement shall be deemed amended and restated to read “The failure”,
(vii) references to “Section 9.01” in Section 9.06(d)(i) of the Purchase
Agreement shall be deemed to refer to this letter agreement and (viii)
references to “Sections 9.01, 9.02 or 9.03” in Section 9.08 shall be deemed to
refer to this letter agreement.


 

--------------------------------------------------------------------------------

Table of Contents
 
 
This letter agreement and the rights and obligations hereunder shall not be
assignable or transferable by any party (including by operation of law in
connection with a merger or consolidation of such party) without the prior
written consent of the other party thereto. Any attempted assignment in
violation of the foregoing sentence shall be void. Notwithstanding anything to
the contrary in this letter agreement, (i) the prior written consent of APAC
shall not be required in connection with the assignment or transfer of Seller’s
rights and obligations under this letter agreement pursuant to any merger or
consolidation of Seller into, or a sale of all or substantially all of the
assets of Seller to, another person; provided that, in the event of any sale of
all or substantially all of the assets of Seller to another person, such person
shall assume all obligations of Seller under this letter agreement, and (ii) the
prior written consent of Seller shall not be required in connection with the
assignment or transfer of APAC’s rights and obligations under this letter
agreement pursuant to any merger or consolidation of APAC into, or a sale of all
or substantially all of the assets of APAC to, another person; provided that, in
the event of any sale of all or substantially all of the assets of APAC to
another person, such person shall assume all obligations of APAC under this
letter agreement.


[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
The parties have duly executed this letter agreement as of the date first
written above.
 
Very truly yours,
  ASHLAND PAVING AND CONSTRUCTION, INC.
a Delaware corporation
             By:    /s/ R. Kirk Randolph     Name: R. Kirk Randolph     Title:
President



Agreed and Accepted:




ASHLAND INC.
a Kentucky corporation



 By:    /s/ Lamar M. Chambers     Name:  Lamar M. Chambers     Title:  Vice
President and Controller

 
 

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT C


ASSIGNMENT AND ASSUMPTION AGREEMENT




This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is between Ashland
Inc., a Kentucky corporation (“Ashland”) and Ashland Paving And Construction,
Inc. and its Subsidiaries (collectively, “APAC”). Reference is made to that
certain Stock Purchase Agreement (the “Purchase Agreement”), dated as of August
19, 2006, between Ashland and Oldcastle Materials, Inc., a Delaware corporation
(“Oldcastle”), for the sale of APAC. Unless otherwise defined herein,
capitalized terms used in this Agreement without definition shall have the
meanings given to such terms in the Purchase Agreement.
 
Ashland desires to assign to APAC, and APAC desires to assume from Ashland, the
contracts (the “Assigned Contracts”) set forth on Schedule 1 (attached hereto).
Therefore, in consideration of the mutual covenants set forth herein, the
parties agree as follows:
 
SECTION 1. Assignment. Ashland hereby assigns, conveys, transfers and delivers
all of Ashland’s right, title and interest in, to and under the Assigned
Contracts.
 
SECTION 2. Assumption. APAC hereby accepts such assignment, conveyance, transfer
and delivery of all of Ashland’s right, title and interest in and to the
Assigned Contracts and, subject to Oldcastle’s rights under Section 9.02(a)(vi)
of the Purchase Agreement, assumes and agrees to pay, honor, perform and
discharge all obligations and liabilities of Ashland under such Assigned
Contracts.
 
SECTION 3. Certain Waivers. APAC hereby waives, relinquishes and releases
Ashland and its affiliates and each of their respective officers, directors,
managers, employees, stockholders, agents and representatives (the “Related
Parties”) from any and all Losses that any party to any Assigned Contract might
have asserted or alleged against Ashland or any Related Party at any time by
reason of, or arising out of, any matters relating to such Assigned Contract
except to the extent set forth in, and subject to Oldcastle’s rights under,
Section 9.02(a)(vi) of the Purchase Agreement. Notwithstanding anything to the
contrary in this Agreement, (i) the prior written consent of Oldcastle shall not
be required in connection with the assignment or transfer of Ashland’s rights
and obligations under this Agreement pursuant to any merger or consolidation of
Ashland into, or a sale of all or substantially all of the assets of Ashland to,
another person; provided that, in the event of any sale of all or substantially
all of the assets of Ashland to another person, such person shall assume all
obligations of Ashland under this Agreement, and (ii) the prior written consent
of Ashland shall not be required in connection with the assignment or transfer
of Oldcastle’s rights and obligations under this Agreement pursuant to any
merger or consolidation of Oldcastle into, or a sale of all or substantially all
of the assets of Oldcastle to, another person; provided that, in the event of
any sale of all or substantially all of the assets of Oldcastle to another
person, such person shall assume all obligations of Oldcastle under this
Agreement.
 
SECTION 4. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.
 

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same instrument.
 
SECTION 6. Severability. Whenever possible, each provision or portion of any
provision of this Guarantee shall be interpreted in such manner as to be
effective and valid under Applicable Law, but if any provision of this Guarantee
(or any portion thereof) or the application of any such provision (or any
portion thereof) to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof (or the remaining portion thereof) or the application of such provision
to any other persons or circumstances.
 
[Remainder of page intentionally left blank]
 
 

--------------------------------------------------------------------------------

Table of Contents


 
Effective the 28th day of August 2006.
 


Ashland Inc.
Ashland Paving And Construction, Inc.
       
By:
 /s/ Lamar M. Chambers
By:
/s/ R. Kirk Randolph
       
Name:
Lamar M. Chambers    
Name:
R. Kirk Randolph
       
Title:
Vice President and Controller
Title:
President


--------------------------------------------------------------------------------

Table of Contents

SCHEDULE 1
ASSIGNED CONTRACTS
 


 
1)
Corporate Procurement Agreement between Ashland, Inc. and Bucyrus Blades, Inc.,
dated October 6, 2003, amended effective August 1, 2005

 
2)
Corporate Procurement Agreement between Ashland, Inc. and Donaldson Company,
Inc., dated August 1, 2003, amended September 27, 2005

 
3)
Master Purchase Agreement between Ashland, Inc. and Goodyear Tire & Rubber
Company, dated December 19, 2002 and amended by Addendum effective January 1,
2005

 
4)
Master Rental Agreement between Ashland, Inc. and Hertz, dated January 21, 2003,
amended November 2004

 
5)
Corporate Procurement Agreement between Ashland, Inc. and Ingersoll-Rand
Company, effective October 30, 2003

 
6)
Corporate Procurement Agreement between Ashland, Inc. and Interstate Battery,
dated March 21, 2005

 
7)
Master Purchase Agreement between Ashland Inc. and Kawasaki Construction
Machinery Corporation of America, effective March 1, 2003, and Amendment dated
September 5, 2004

 
8)
Corporate Procurement Agreement between Ashland, Inc. and Komatsu America Corp.,
effective May 1, 2004

 
9)
Corporate Procurement Agreement between Ashland, Inc. and Menardi-Mikropul, LLC
(Baghouses), effective July 1, 2005

 
10)
Corporate Procurement Agreement between Ashland, Inc. and Roadtec, Inc.,
effective January 8, 2004

 
11)
Corporate Procurement Agreement between Ashland, Inc. and Sakai America, Inc.,
effective October 30, 2003

 
12)
Supply Agreement between Ashland, Inc. and Truman Arnold Companies, effective
March 1, 2006

 



--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
SELLER DISCLOSURE SCHEDULE TO
 
STOCK PURCHASE AGREEMENT
 
between
 
ASHLAND INC.
 
and
 
OLDCASTLE MATERIALS, INC.
 
_________________
 
Dated as of August 19, 2006
_________________
 


 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





INTRODUCTION
 
REFERENCE IS MADE TO THE STOCK PURCHASE AGREEMENT DATED AS OF AUGUST 19, 2006
(THE “STOCK PURCHASE AGREEMENT”), BETWEEN ASHLAND INC., A KENTUCKY CORPORATION
(“SELLER”) AND OLDCASTLE MATERIALS, INC., A DELAWARE CORPORATION (“PURCHASER”).
CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE
RESPECTIVE MEANINGS ASCRIBED TO SUCH TERMS IN THE STOCK PURCHASE AGREEMENT.
 
This Seller Disclosure Schedule is qualified in its entirety by reference to
specific provisions of the Stock Purchase Agreement, and is not intended to
constitute, and shall not be construed as constituting, representations or
warranties of Seller or its affiliates except as and to the extent provided in
the Stock Purchase Agreement. Inclusion of information herein shall not be
construed as an admission that such information is material to the business,
assets, properties, financial condition, results of operations or prospects of
the Transferred Companies, taken as a whole.
 
Matters reflected in this Seller Disclosure Schedule are not necessarily limited
to matters required by the Stock Purchase Agreement to be reflected in this
Seller Disclosure Schedule. To the extent any such additional matters are
included, they are set forth for informational purposes only and do not
necessarily include other matters of a similar nature.
 
This Seller Disclosure Schedule and the information and disclosures contained in
this Seller Disclosure Schedule are intended only to qualify and limit the
representations, warranties and covenants of Seller contained in the Stock
Purchase Agreement and shall not be deemed to expand in any way the scope or
effect of any such representations, warranties or covenants.
 
Any matter set forth in any provision, subprovision, section or subsection of
this Seller Disclosure Schedule shall be deemed set forth for all purposes of
this Seller Disclosure Schedule to the extent relevant and reasonably apparent.
 
Headings and subheadings have been inserted herein for convenience of reference
only and shall to no extent have the effect of amending or changing the express
description of the Sections as set forth in the Stock Purchase Agreement.
 
The information contained herein is in all events subject to the Confidentiality
Agreement.
 





--------------------------------------------------------------------------------





Table of Contents
 


Schedule 1.04: Form of Statement
1
Schedule 2.03: No Conflicts; Consents (Seller)
2
Schedule 2.04: The Shares
3
Schedule 3.01: Organization and Standing
4
Schedule 3.02: Capital Stock of the Subsidiaries
5
Schedule 3.03: No Conflicts; Consents (APAC)
6
Schedule 3.04(a): Financial Statements
7
Schedule 3.04(b): Indebtedness or Liabilities
8
Schedule 3.05: Assets Other than Real Property Interests
9
Schedule 3.06(a): Real Property
10
Schedule 3.06(b): Owned and Leased Property Sold, Transferred or Otherwise
Disposed Of
13
Schedule 3.07: Intellectual Property
14
Schedule 3.08: Contracts
15
Schedule 3.09: Permits
25
Schedule 3.10: Taxes
26
Schedule 3.11: Proceedings
27
Schedule 3.12(a): Benefit Plans
34
Schedule 3.12(c): Assumed Benefit Plans - ERISA Liability
36
Schedule 3.12(d): Primary Company Executives
37
Schedule 3.13(a): Absence of Changes or Events (No Material Adverse Effect)
38
Schedule 3.13(b): Absence of Changes or Events (Conduct in the Ordinary Course)
39
Schedule 3.14: Compliance with Applicable Laws
40
Schedule 3.15: Compliance with Applicable Environmental Laws
41
Schedule 3.16: Employee and Labor Matters
54
Schedule 3.17(a): Transactions with Affiliates
55
Schedule 3.17(b): Contracts Held By Seller
56
Schedule 5.01: Covenants Relating to Conduct of Business
59
Schedule 5.13(a): Guarantees
60
Schedule 5.13(b): GIAs; Owner & Contractors Protective; Railroad Protective
Insurance Policies
61
Schedule 5.16(a): Certain Contracts
66
Schedule 5.18: No Use of the Ashland Name
67


--------------------------------------------------------------------------------

Table of Contents

 
Schedule 1.04:
Form of Statement
 


Dollars in Thousands
Target Balance
Sheet Amount
(Sept. 30, 2005)
 
Closing Balance Sheet Amount (Closing Date)
 
Stock Purchase Agreement
Reference
           
Specified Assets:
         
Accounts receivable, net
$358,060
     
1.04(b)(i)
Construction in progress
145,117
     
1.04(b)(i)
Inventories
87,260
     
1.04(b)(i)
Other current assets
18,788
     
1.04(b)(i)
Investment in equity affiliates
10,505
     
1.04(b)(i)
Other noncurrent assets
17,542
     
1.04(b)(i)
(Less) Specified Liabilities:
         
Trade and other payables
(335,957)
     
1.04(b)(i)
Billings in excess of costs and estimated earnings
(65,168)
     
1.04(b)(i)
Other long-term liabilities
(90,214)
     
1.04(b)(i)
           
Adjustments:
         
(Less) amounts to be excluded from current assets:
         
Cash, cash in transit and cash equivalents
-
     
1.04(b)(ii)
Energy derivatives instruments and related margin accounts - current portion
-
     
1.04(b)(ii)
Prepaid insurance premium (excludes prepayment for surety bonds)
(3,888)
(a)(b)
     
(Less) amounts to be excluded from non-current assets:
         
Energy derivatives instruments and related margin accounts - non-current portion
(5,295)
     
1.04(b)(ii)
Add amounts to be executed from current liabilities:
         
Pension liability - current
46,900
     
1.04(b)(ii)
Incentive compensation (variable pay) reserves - current portion
7,967
     
1.04(b)(ii)
Add amounts to be excluded from other long-term liabilities:
         
Tanner supplemental executive retirement plan liability
351
     
1.04(b)(ii)
Incentive compensation (variable pay) reserves - non-current portion
1,495
     
1.04(b)(ii)
Liability for remaining payment under Wedowee quarry acquisition
500
     
1.04(b)(ii)
Total
$193,963
                   
Purchase Price Adjustment - Increase (Decrease)
     
(c)
 

 
(a) Unamortized annual premiums prepaid to Ashland or Ashland’s captive insurer
for workers compensation, auto/general liability, all-risk property and
pollution and excess liability coverage amortized over the year.
(b) Excludes unamortized surety bond costs prepaid for individual construction
jobs and amortized over the life of the respective jobs.
(c) Calculated as total Closing Balance Sheet Amount less total Target Balance
Sheet Amount.
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
Schedule 2.03:
No Conflicts; Consents (Seller)
 


For purposes of this Schedule 2.03, Purchaser acknowledges and agrees that
Purchaser shall be deemed on notice of any required consent to the extent that
it is set forth in any contract that is listed on Schedule 3.08, including the
following:
 
1)
Bandag Fleet Sales Agreement between Ashland, Inc. (Fleet) and Bandag
Incorporated, effective September 3, 2002, amended March 3, 2005

 
2)
Master Purchase Agreement between Ashland, Inc. and Bridgestone, effective
September 5, 2002, amended August 18, 2004

 
3)
Cintas Corporation and Ashland Inc.—Multiple Location Rental Account Agreement
dated December 8, 2000 and Addendums of January 1, 2001, September 25, 2001,
November 30, 2005, and December 20, 2005

 
4)
JPMorgan - Commercial Card Agreement between Bank One, NA and Ashland Inc. dated
May 20, 2002

 
5)
Master Services Agreement between Ashland Inc. and Verifications, Inc., dated
June 24, 2004

 

2

--------------------------------------------------------------------------------

Table of Contents

 
Schedule 2.04:
The Shares
 


None.
 
 
3

--------------------------------------------------------------------------------

Table of Contents
 

Schedule 3.01:
Organization and Standing
 


Ashland Paving And Construction, Inc. (DE) (Name to be changed to “APAC
Holdings, Inc.” on August 22, 2006.)
 
APAC, Inc. (DE)
 
APAC-Arkansas, Inc. (DE)
 
APAC-Atlantic, Inc. (DE)
 
APAC-Kansas, Inc. (DE)
 
APAC-Mississippi, Inc. (DE)
 
APAC-Missouri, Inc. (DE)
 
APAC-Oklahoma, Inc. (DE)
 
APAC-Southeast, Inc. (GA)
 
APAC-Tennessee, Inc. (DE)
 
APAC-Texas, Inc. (DE)
 
Ashland Construction Communications Company (DE) (Name to be changed to “APAC
Construction Communications Company” on August 22, 2006.)
 
Limpus Quarries, Inc. (MO)

 
4

--------------------------------------------------------------------------------

Table of Contents

 
Schedule 3.02:
Capital Stock of the Subsidiaries
 


 
Subsidiary
 
Authorized
Capital Stock
 
Outstanding
Capital Stock
 
Record Owners
 
 
Beneficial Owners
 
APAC-Arkansas, Inc.
 
1,000 Common
 
10 Common
 
 
APAC
 
 
N/A
 
APAC-Atlantic, Inc.
 
 
1,000 Common
 
 
10 Common
 
 
APAC
 
 
N/A
 
 
APAC-Kansas, Inc.
 
 
1,000 Common
 
 
10 Common
 
 
APAC
 
 
N/A
 
 
APAC-Mississippi, Inc.
 
 
1,000 Common
 
 
10 Common
 
 
APAC
 
 
N/A
 
 
APAC-Missouri, Inc.
 
 
1,000 Common
 
 
10 Common
 
 
APAC
 
 
N/A
 
 
APAC-Oklahoma, Inc.
 
1,000 Common Class A;
1,000 Non-voting Class B Cumulative Preferred
10 Common;
0 Preferred
 
 
APAC
 
 
N/A
 
 
APAC-Southeast, Inc.
 
 
1,000 Common
 
 
10 Common
 
 
APAC
 
 
N/A
 
 
APAC-Tennessee, Inc.
 
 
1,000 Common
 
 
10 Common
 
 
APAC
 
 
N/A
 
 
APAC-Texas, Inc.
 
 
1,000 Common
 
 
10 Common
 
 
APAC
 
 
N/A
 
 
APAC, Inc.
 
 
1,000 Common
 
 
10 Common
 
 
APAC
 
 
N/A
 
Ashland Construction Communications
Company (Name to be
changed to “APAC
Construction
Communications
Company” on 8/22/06)
1,000 Common
 
10 Common
 
APAC
 
N/A
 
 
Limpus Quarries, Inc.
 
 
2,000 Common
 
 
132 Common
 
 
APAC-Kansas, Inc.
 
 
N/A
 



 
5

--------------------------------------------------------------------------------

Table of Contents
 
 
Schedule 3.03:
No Conflicts; Consents (APAC)
 


For purposes of this Schedule 3.03, Purchaser acknowledges and agrees that
Purchaser shall be deemed on notice of any required consent to the extent that
it is set forth in any contract that is listed on Schedule 3.08, including the
following:
 
1)
Civil Equipment Agreement between APAC, Inc. and Caterpillar, effective May 1,
2004

 
2)
Mineral Extraction Agreement between APAC-Southeast, Inc. and Vecellion & Grogan
(White Rock Quarries-South), entered into October 19, 2004

 
 
6

--------------------------------------------------------------------------------

Table of Contents
 
 
Schedule 3.04(a):
Financial Statements
 


See attached Financial Statements (audited as of September 30, 2005, and
unaudited as of June 30, 2006.)
 

 

7

--------------------------------------------------------------------------------

Table of Contents
 


Schedule 3.04
 


 
CONSOLIDATED FINANCIAL STATEMENTS
 
Ashland Paving and Construction, Inc.
and Subsidiaries
Years Ended September 30, 2005, 2004 and 2003


--------------------------------------------------------------------------------



Ashland Paving and Construction, Inc.
and Subsidiaries
 
Years Ended September 30, 2005, 2004 and 2003
 
Contents
 
Report of Independent Auditors
....................................................................................................................................................................................1


Consolidated Financial Statements


Consolidated Balance
Sheets.........................................................................................................................................................................................2
Consolidated Statements of
Operations..........................................................................................................................................................................3
Consolidated Statements of Owner’s
Equity...................................................................................................................................................................4
Consolidated Statements of Cash
Flows.........................................................................................................................................................................5
Notes to Consolidated Financial
Statements....................................................................................................................................................................6





--------------------------------------------------------------------------------

Table of Contents






Report of Independent Auditors
 
The Board of Directors
Ashland Inc.
 
We have audited the accompanying consolidated balance sheets of Ashland Paving
and Construction, Inc. as of September 30, 2005 and 2004, and the related
consolidated statements of operations, owner’s equity, and cash flows for each
of the three years in the period ended September 30, 2005. These financial
statements are the responsibility of Ashland Paving and Construction, Inc.’s
management. Our responsibility is to express an opinion on these financial
statements based on our audits.
 
We conducted our audits in accordance with auditing standards generally accepted
in the United States. Those standards require that we plan and perform the audit
to obtain reasonable assurance about whether the financial statements are free
of material misstatement. We were not engaged to perform an audit of the
Company’s internal control over financial reporting. Our audits included
consideration of internal control over financial reporting as a basis for
designing audit procedures that are appropriate in the circumstances, but not
for the purpose of expressing an opinion on the effectiveness of the Company’s
internal control over financial reporting. Accordingly, we express no such
opinion. An audit also includes examining, on a test basis, evidence supporting
the amounts and disclosures in the financial statements, assessing the
accounting principles used and significant estimates made by management, and
evaluating the overall financial statement presentation. We believe that our
audits provide a reasonable basis for our opinion.
 
In our opinion, the consolidated financial statements referred to above present
fairly, in all material respects, the consolidated financial position of Ashland
Paving And Construction, Inc. as of September 30, 2005 and 2004, and the
consolidated results of its operations and its cash flows for the three years in
the period ended September 30, 2005, in conformity with accounting principles
generally accepted in the United States.
 


 
 
October 28, 2005



1

--------------------------------------------------------------------------------

Table of Contents
Ashland Paving and Construction, Inc.
and Consolidated Subsidiaries
 
Consolidated Balance Sheets
 



   
September 30
     
2005
 
2004
 
 
 
(In Thousands) 
               
    Assets
             
    Current assets:
             
   Accounts receivable, net (includes billed retainage of $73,441 thousand in
2005 and $67,629 thousand in 2004)
 
$
358,060
 
$
337,136
 
  Construction in progress
   
145,117
   
127,567
 
   Inventories
   
87,260
   
75,281
 
   Deferred income taxes
   
20,594
   
10,068
 
   Receivable from parent
   
-
   
75,144
 
   Other current assets
   
18,788
   
15,131
 
    Total current assets
   
629,819
   
640,327
                 
    Goodwill and other intangibles
   
414,574
   
413,902
 
    Investment in equity affiliates
   
10,505
   
6,529
 
    Other noncurrent assets
   
17,542
   
10,435
 
    Net property, plant, and equipment
   
591,968
   
478,151
 
    Total assets
 
$
1,664,408
 
$
1,549,344
                 
    Liabilities and owner’s equity
             
    Current liabilities:
             
    Trade and other payables
 
$
335,957
 
$
288,873
 
    Billings in excess of costs and estimated earnings
   
65,168
   
45,612
 
    Income taxes
   
3,108
   
-
 
    Payable to parent
   
70,343
   
-
 
    Total current liabilities
   
474,576
   
334,485
                 
    Employee benefit obligations
   
23,505
   
55,572
 
    Deferred income taxes
   
30,258
   
52,453
 
    Other long-term liabilities
   
90,214
   
80,738
 
    Total liabilities
   
618,553
   
523,248
                 
    Owner’s equity
   
1,045,855
   
1,026,096
 
    Total liabilities and owner’s equity
 
$
1,664,408
 
$
1,549,344
 



  See accompanying notes.
 


2

--------------------------------------------------------------------------------

Table of Contents
Ashland Paving and Construction, Inc.
and Consolidated Subsidiaries
 
Consolidated Statements of Operations
 
 

   
Years Ended September 30
     
2005
 
2004
 
2003
 
 
 
(In Thousands) 
                     
Sales and operating revenues
 
$
2,539,184
 
$
2,525,300
 
$
2,400,305
 
Gain (loss) on disposal of assets
   
9,116
   
18,271
   
(3,614
)
Equity in income of affiliates
   
6,156
   
19,275
   
9,492
 
Interest and other income
   
10,778
   
3,787
   
3,157
 
Total revenue
   
2,565,234
   
2,566,633
   
2,409,340
                       
Cost of sales and operating revenue
   
2,278,103
   
2,226,871
   
2,200,897
 
Gross profit
   
287,131
   
339,762
   
208,443
                       
Selling, general, and administrative expenses
   
211,931
   
203,090
   
225,777
 
Corporate expenses
   
45,503
   
42,276
   
39,408
 
Total expenses
   
257,434
   
245,366
   
265,185
                       
Operating income (loss) before income taxes
   
29,697
   
94,396
   
(56,742
)
Income taxes (benefit)
   
9,938
   
32,958
   
(23,201
)
Net income (loss)
 
$
19,759
 
$
61,438
 
$
(33,541
)

 
   See accompanying notes.
 


3

--------------------------------------------------------------------------------

Table of Contents


 
Ashland Paving and Construction, Inc.
and Consolidated Subsidiaries
 
Consolidated Statements of Owner’s Equity
 



   
Paid-in
Capital
 
Retained Earnings
 
Total
     
(In Thousands)
                 
   Balance at September 30, 2002
 
$
150,761
 
$
847,438
 
$
998,199
 
   Net loss
   
-
   
(33,541
)
 
(33,541
)
   Balance at September 30, 2003
   
150,761
   
813,897
   
964,658
 
   Net income
   
-
   
61,438
   
61,438
 
   Balance at September 30, 2004
   
150,761
   
875,335
   
1,026,096
 
   Net income
   
-
   
19,759
   
19,759
 
   Balance at September 30, 2005
 
$
150,761
 
$
895,094
 
$
1,045,855
 



  See accompanying notes.
 


4

--------------------------------------------------------------------------------

Table of Contents


Ashland Paving and Construction, Inc.
and Consolidated Subsidiaries
 
Consolidated Statements of Cash Flows
 


 
 
Years Ended September 30
     
2005
   
2004
   
2003
   
(In Thousands) 
   Operating activities
                   
   Net income (loss)
 
$
19,759
 
$
61,438
 
$
(33,541
)
   Adjustments to reconcile to cash flows from operations:
                   
   Depreciation, depletion and amortization
   
93,624
   
95,034
   
108,248
 
   (Benefit) provision for deferred income taxes
   
(31,945
)
 
21,411
   
(16,330
)
   Equity in income of affiliates
   
(6,156
)
 
(19,275
)
 
(9,492
)
   Distributions from equity affiliates
   
1,931
   
16,383
   
-
 
   (Gain) loss from sale of property, plant, and equipment
   
(8,541
)
 
(7,712
)
 
4,479
 
   (Gain) loss from sale of operations
   
(575
)
 
(10,559
)
 
(865
)
   Change in operating assets and liabilities, net of businesses acquired:
                   
   (Increase) in accounts receivable
   
(20,924
)
 
(7,460
)
 
(27,928
)
   (Increase) decrease in construction completed and in progress
   
(17,550
)
 
9,879
   
(5,188
)
   (Increase) decrease in inventories
   
(11,979
)
 
(5,485
)
 
1,521
 
   (Increase) decrease in other current assets
   
(3,657
)
 
(1,086
)
 
4,122
 
   (Increase) in other noncurrent assets
   
(6,207
)
 
(260
)
 
(8,911
)
   Increase (decrease) in trade and other payables
   
47,084
   
(12,229
)
 
13,895
 
   Increase (decrease) in billings in excess of costs and estimated earnings
   
19,556
   
(10,541
)
 
(13,650
)
   Increase (decrease) in income taxes
   
3,108
   
1,462
   
(2,661
)
   (Decrease) increase in noncurrent liabilities
   
(15,876
)
 
7,001
   
8,388
 
   Net cash provided by operating activities
   
61,652
   
138,001
   
22,087
                       
   Financing activities
                   
   Transfers (to) from parent, net
   
75,875
   
(124,476
)
 
8,906
 
   Cash provided by (used in) financing activities
   
75,875
   
(124,476
)
 
8,906
                       
   Investing activities
                   
   Additions to property, plant, and equipment
   
(138,428
)
 
(72,903
)
 
(46,956
)
   Proceeds from sale of property, plant, and equipment
   
19,189
   
11,763
   
13,575
 
   Purchases of operations, net of cash acquired
   
(20,679
)
 
-
   
(5,045
)
   Proceeds from sale of operations
   
2,391
   
47,615
   
7,433
 
   Net cash used in investing activities
   
(137,527
)
 
(13,525
)
 
(30,993
)
   Change in cash and cash equivalents
   
-
   
-
   
-
 
   Cash and cash equivalents at beginning of year
   
-
   
-
   
-
 
   Cash and cash equivalents at end of year
 
$
-
 
$
-
 
$
-
                       
   Supplemental non-cash disclosure
                   
   Addition to property, plant, and equipment funded by parent
 
$
61,238
 
$
-
 
$
-
 



  See accompanying notes.
 







5

--------------------------------------------------------------------------------

Table of Contents




Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements
 
September 30, 2005
 
 
1. Nature of Operations
 
The Ashland Paving And Construction, Inc. group of companies (APAC) is one of
the nation’s largest transportation construction contractors and is a major
supplier of construction materials. APAC performs construction work, such as
paving, repairing and resurfacing highways, streets, airports, residential and
commercial developments, sidewalks and driveways, and grading and base work. In
addition, it performs a number of services such as excavation and site work for
the construction of bridges, other structures, drainage facilities and
underground utilities for public and private projects. APAC conducts its
business through 25 market-focused business units and a Major Projects Group
operating in 14 southern and mid-continent states. These business units provide
construction services and materials throughout the regions in which they
operate.
 
APAC currently has 92 aggregate production facilities, including 41 permanent
operating quarry locations; 24 ready-mix concrete plants; 227 hot-mix asphalt
plants; and a fleet of over 13,000 mobile equipment units, including
construction equipment, on-highway construction support assets and vehicles. In
certain market areas, APAC is vertically integrated with asphalt, aggregate and
ready-mix operations, all complementing each other. Raw materials and aggregate
generally consist of sand, gravel, granite, limestone and sandstone. About 30%
of the aggregate produced by APAC is used in APAC’s own contract construction
work and the production of various processed construction materials. The
remainder is sold to third parties. APAC also purchases substantial quantities
of raw aggregate from other producers whose proximity to the job site renders
these purchases economically attractive. Most other materials, such as liquid
asphalt, Portland cement and reinforcing steel, are purchased from third
parties.
 
Approximately 77%, 78% and 77% of APAC’s sales and operating revenues for fiscal
years 2005, 2004 and 2003, respectively, were construction revenues, with the
remaining 23%, 22% and 23% for the respective periods coming from sales of
construction materials. Approximately 82% for 2005 and 2004, and 84% for 2003,
of APAC’s construction revenues were derived directly from highway and other
public sector sources, with the remaining 18% for 2005 and 2004, and 16% for
2003, coming from industrial and commercial customers and private developers.
 
Climate and weather significantly affect revenues and margins in the
construction business. Due to its location, APAC tends to enjoy a relatively
long construction season. Most of APAC’s operating income is generated during
the construction period of May to October.
 



6

--------------------------------------------------------------------------------

Table of Contents
 
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)
 
 
2. Significant Accounting Policies
 
Principles of Consolidation and Basis of Presentation
 
Ashland Paving And Construction, Inc. is a wholly-owned subsidiary of Ashland
Inc. (Ashland) and is consolidated within Ashland’s financial statements.
 
The consolidated financial statements include the accounts of APAC and its
majority owned subsidiaries. In addition, Limpus Quarries, Inc., which is a
separate legal entity structure and a wholly owned subsidiary of Ashland, is
managed and operated by APAC employees and consolidated within APAC’s financial
statements. Investments in joint ventures are accounted for by the equity
method. All material inter-company transactions and balances have been
eliminated.
 
Use of Estimates, Risks, and Uncertainties
 
The preparation of APAC’s consolidated financial statements requires management
to make estimates and assumptions that affect the reported amounts of assets,
liabilities, revenues, and expenses, and the disclosures of contingent assets
and liabilities. Significant items that are subject to such estimates and
assumptions include long-lived assets, employee benefit obligations, income
taxes, reserves, environmental remediation, and income recognized under
construction contracts. Although management bases its estimates on historical
experience and various other assumptions that are believed to be reasonable
under the circumstances, actual results could differ significantly from the
estimates under different assumptions or conditions.
 
APAC’s results are affected by domestic and international economic, political,
legislative, regulatory and legal actions, as well as weather conditions.
Economic conditions, such as recessionary trends, inflation, interest rates, and
changes in the prices of hydrocarbon-based products, can have a significant
effect on operations. Political actions may include changes in the policies of
the Organization of Petroleum Exporting Countries or other developments
involving or affecting oil-producing countries, including military conflicts,
embargoes, internal instability or actions or reactions of the U.S. government
in anticipation of, or in response to, such actions. While APAC maintains
reserves for anticipated liabilities and carries various levels of insurance,
APAC could be affected by civil, criminal, regulatory or administrative actions,
claims or proceedings relating to environmental remediation or other matters. In
addition, climate and weather can significantly affect APAC’s results of
operations.
 


7

--------------------------------------------------------------------------------

Table of Contents
 
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)
 
 
2. Significant Accounting Policies (continued)
 
Revenue Recognition
 
APAC has three distinct methods of recognizing revenue for its different
business operations in construction, materials and the Major Projects Group.
Income related to construction contracts generally is recognized by the
units-of-production method, which is a variation of the percentage-of-completion
method. It reflects measurement of progress in each contract for individual pay
items and/or phases of work. Change orders are included in total contract
revenue when it is probable that the change order will result in an addition to
contract value and can be estimated. Change orders occur in most of the
company’s large projects. APAC evaluates when a change order is probable based
upon its experience in negotiating change orders, customer’s written approval of
such changes or other separate documentation of change order costs that are
identifiable. Any anticipated losses on construction contracts are charged
against operations as soon as such losses are determined to be probable and
estimable.
 
The Major Projects Group, which typically performs work on contracts with total
revenues in excess of $50 million, recognizes revenue and earnings on the
percentage of completion method as the ratio of costs incurred to estimated
final costs. Revenue in an amount equal to cost incurred is recognized prior to
contracts reaching 25% completion. The related profit is deferred until the
period in which such percentage completion is attained because APAC management
believes that until projects of this size reach 25% completion, there is
insufficient information to determine what the estimated profit on the project
will be within a reasonable level of assurance.
 
Other revenues, including revenues from the sale of hot-mix asphalt, aggregates
and ready-mix concrete to third parties, are recognized when products are
shipped or services are provided to customers, the sales price is fixed and
determinable, and collectibility is reasonably assured. Revenue from contract
claims is recognized when a signed settlement agreement has been obtained and
payment is assured. If a signed agreement is not obtained, revenue is recognized
when cash is received.
 


8

--------------------------------------------------------------------------------

Table of Contents
 
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)
 
 
2. Significant Accounting Policies (continued)
 
Expense Recognition
 
Cost of sales and operating expenses include material and production costs, as
well as the costs of inbound and outbound freight, purchasing and receiving,
inspection, warehousing, internal transfers, and all other distribution network
costs. Selling, general and administrative expenses include sales and marketing
costs, advertising, research and development, customer support, environmental
remediation and administrative costs, other than corporate charges from Ashland.
 
APAC incurs minor costs associated with research and development and, because
APAC’s products and services are generally sold without any extended warranties,
liabilities for product warranties are insignificant. Costs for both research
and development and product warranties generally are expensed as incurred.
 
Cash and Cash Equivalents
 
Cash equivalents include highly liquid investments maturing within three months
after purchase. Cash generated by APAC operations is generally sent on a daily
basis to APAC’s parent, Ashland, for consolidated treasury services and cash
management.
 
Allowance for Doubtful Accounts
 
APAC records an allowance for doubtful accounts as a best estimate of the amount
of probable credit losses for accounts receivable. Each month APAC reviews this
allowance and considers factors such as customer credit, past transaction
history with the customer and changes in customer payment terms when determining
whether the collection of a receivable is reasonably assured. Past due balances
over 90 days and over a specified amount are reviewed individually for
collectibility. Receivables are charged off against the allowance for doubtful
accounts when it is probable a receivable will not be recovered. The reserve
recorded was $10,265 thousand as of September 30, 2005, and $9,420 thousand as
of September 30, 2004.
 


9

--------------------------------------------------------------------------------

Table of Contents


Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)
 
 
2. Significant Accounting Policies (continued)
 
Inventories
 
Inventories are carried and expensed at the lower of average cost or market.
APAC has recorded a reserve for slow-moving inventory of $2,322 thousand at
September 30, 2005, and $3,139 thousand at September 30, 2004, which is
classified on the balance sheets as a reduction of inventories.
 
Goodwill and Other Intangible Assets
 
APAC assesses goodwill for impairment at least annually and noted no indicators
of goodwill impairment as of September 30, 2005. During 2004 and 2003, APAC
recorded impairment charges of $2,000 thousand and $9,000 thousand,
respectively, resulting from the preparation for and sale of its Rainbow
ready-mix operations. Separable intangible assets that are not deemed to have an
indefinite life, which are comprised of covenants not to compete, are amortized
on a straight-line basis over a period of 5 to 10 years.
 
Property, Plant and Equipment
 
The cost of property, plant, and equipment is depreciated by the straight-line
method over the estimated useful lives of the assets. The cost of mineral rights
is depleted principally over 5 to 50 years, plants and buildings are principally
depreciated over 5 to 30 years and machinery and equipment, including autos and
trucks, are principally depreciated over 4 to 10 years. Such costs are
periodically reviewed for recoverability when impairment indicators are present.
Such indicators include, among other factors, operating losses, unused capacity,
market value declines and technological obsolescence. Recorded values of
property, plant, and equipment that are not expected to be recovered through
undiscounted future net cash flows are written down to current fair value, which
generally is determined from estimated discounted future net cash flows (assets
held for use) or net realizable value (assets held for sale). APAC did not incur
an impairment charge for property, plant, and equipment during fiscal years
2005, 2004, or 2003.
 


10

--------------------------------------------------------------------------------

Table of Contents
 
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)
 
 
2. Significant Accounting Policies (continued)


Derivative Instruments
 
APAC uses commodity-based derivative instruments to manage its exposure to price
fluctuations associated with the purchase of diesel fuel, gasoline and natural
gas. All derivative instruments are recognized as either assets or liabilities
on the balance sheet and are measured at fair value. Changes in the fair value
of all derivatives are recognized immediately in income unless the derivative
qualifies and is classified as a hedge of future cash flows. As of September 30,
2005, APAC did not have any derivative instruments that were classified as a
hedge. Credit risks arise from the possible inability of counterparties to meet
the terms of their contracts, but exposure is limited to the replacement value
of the contracts. APAC further minimizes this credit risk through internal
monitoring procedures employed by Ashland. As of September 30, 2005, APAC had
assets of $6,645 thousand recorded for its diesel fuel and gasoline derivative
fair values and recorded gains of $8,475 thousand for 2005 and $720 thousand for
2004 and a loss of $363 thousand for 2003.
 
Commitments, Contingencies and Environmental Costs
 
Liabilities for loss contingencies, including environmental remediation costs
not within the scope of Financial Accounting Standards Board (FASB) Statement
No. 143 (FAS 143), Accounting for Asset Retirement Obligations, arising from
claims, assessments, litigation, fines, and penalties and other sources are
recorded when it is probable that a liability has been incurred and the amount
of the assessment and/or remediation can be reasonably estimated. Environmental
expenditures that relate to current or future revenues are expensed or
capitalized as appropriate. Expenditures that relate to an existing condition
caused by past operations and that do not impact future earnings are expensed.
Liabilities for environmental remediation costs are recognized when
environmental assessments or clean-ups are probable and the associated costs can
be reasonably estimated. Generally, the timing of these provisions coincides
with the commitment to a formal plan of action or, if earlier, the divestment or
closure of the relevant sites. The amount recognized reflects management’s best
estimate of the expenditures expected to be required. Where a liability is not
to be settled for a number of years, the amount recognized is the estimated
future expenditure on an undiscounted basis.
 


11

--------------------------------------------------------------------------------

Table of Contents
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)
 
 
2. Significant Accounting Policies (continued)


Income Taxes
 
APAC accounts for income taxes using the liability method of accounting. APAC’s
operations are included in the consolidated federal income tax return of
Ashland, which allocates tax charges or benefits included in its return on the
basis of separate return computations. Income taxes currently payable represent
APAC’s allocated portion. Deferred income taxes are provided for all significant
temporary differences between income reported for financial reporting and income
reported for tax purposes. For further detailed information on the components of
deferred tax assets and liabilities, see Note 12.
 
New Accounting Standards
 
In March 2005, the Emerging Issues Task Force (EITF) reached a consensus on
Issue 04-6, Accounting for Stripping Costs Incurred During Production in the
Mining Industry (EITF 04 6). EITF 04-6 is effective for the first reporting
period in fiscal years beginning after December 15, 2005 and requires that
stripping costs incurred during the production phase of the mine be included in
the costs of the inventory produced during the period that the stripping costs
are incurred. APAC is in the process of evaluating the impact of this
interpretation.
 
In March 2005, the FASB issued Interpretation No. 47 (FIN 47), Accounting for
Conditional Asset Retirement Obligations, an Interpretation of FASB Statement
No. 143. This interpretation is effective for APAC no later than the end of
fiscal 2006. APAC is in the process of evaluating the impact of this
interpretation.
 
In November 2004, the FASB issued Statement No. 151 (FAS 151), Inventory Costs.
FAS 151 amends the guidance in Accounting Research Bulletin No. 43, Chapter 4,
Inventory Pricing, to clarify the accounting for abnormal amounts of idle
facility expense, freight, handling costs and wasted material (spoilage). FAS
151 will be effective for APAC in fiscal 2006 and is expected to have an
immaterial effect on APAC’s financial position, results of operations and cash
flows.
 
12

--------------------------------------------------------------------------------

Table of Contents
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)
 
 
3. Relationship with Ashland Inc.
 
APAC utilizes centralized functions of Ashland to support its operations, and in
return, Ashland allocates certain of its expenses to APAC. Such expenses
represent costs related, but not limited to treasury, legal, accounting,
insurance, information technology, payroll administration, human resources and
other services. These costs, together with an allocation of central Ashland
overhead costs, are included within the corporate expenses caption of the
Consolidated Statements of Operations. Where it is possible to specifically
attribute such expenses to activities of APAC, these amounts have been charged
or credited directly to APAC without allocation or apportionment. Allocation of
all other such expenses is based on a general corporate-determined cost
allocation percentage.
 
APAC management supports the methods used in allocating expenses and believes
these methods to be reasonable estimates. However, resulting expenses may not
represent the amounts that would have been incurred had such transactions been
entered into with third parties at “arm’s length.”
 
The following table shows the major components of Ashland corporate charges
incurred by APAC during the last three fiscal years.
 

     
2005
   
2004
   
2003
   
(In Thousands) 
                     
    Information technology
 
$
10,477
 
$
9,963
 
$
9,490
 
    Deferred and incentive compensation
   
6,132
   
6,199
   
2,117
 
    Human resources
   
6,088
   
4,658
   
4,984
 
    Stock options
   
1,857
   
1,349
   
1,468
 
    Other general and administrative
   
20,949
   
20,107
   
21,349
 
    Total
 
$
45,503
 
$
42,276
 
$
39,408
 





13

--------------------------------------------------------------------------------

Table of Contents
 
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)
 
 
4. Acquisitions and Divestitures
 
Acquisitions
 
During fiscal 2005, APAC acquired certain assets, including two asphalt plants
in Georgia, of Shepherd Construction Co., Inc., for $5,298 thousand in a series
of cash transactions. Effective February 25, 2005, APAC acquired certain assets,
including one asphalt plant in both Texas and Arkansas, of Martin Marietta
Materials, Inc., for $5,431 thousand in cash. Effective March 16, 2005, APAC
acquired certain assets, including a concrete batch plant in Missouri, of James
S. Cape and Sons Company, for $1,412 thousand in cash. Effective May 19, 2005,
APAC acquired certain assets, including one asphalt plant in Florida, of J.W.
Conner and Sons, Inc. for $5,538 thousand in cash with $1,899 thousand of
goodwill recorded as a result of this acquisition. Effective July 20, 2005, APAC
acquired certain assets, including one aggregate plant, of Wedowee Quarry, Inc.
for $3,500 thousand in cash with $500 thousand of other intangibles recorded as
a result of the acquisition.
 
Effective October 7, 2002, APAC acquired certain assets, including an asphalt
plant in North Carolina, of MAPCO, Inc. for $5,045 thousand in cash with $625
thousand of other intangibles recorded as a result of the acquisition.
 
Divestitures
 
Effective February 8, 2005, APAC sold its Mississippi ready-mix operations to
MMC Materials, Inc. for $2,391 thousand recognizing an after-tax gain on this
sale of $351 thousand, net of $224 thousand in taxes.
 
Effective January 15, 2004, APAC sold its Carolina asphalt terminal to Colas,
Inc. for $6,425 thousand recognizing an after-tax gain on this sale of $970
thousand, net of $556 thousand in taxes. Effective February 12, 2004, APAC sold
the Tidewater branch of its Virginia division for $3,559 thousand with a gain on
this sale of $93 thousand. Effective May 11, 2004, APAC sold its Coastal
Carolina ready-mix operations asphalt terminal for $27,680 thousand recognizing
an after-tax gain on this sale of $5,591 thousand, net of $3,297 thousand in
taxes. Effective May 21, 2004, APAC sold its Rainbow ready-mix operations for
$9,951 thousand. The gain on this sale was insignificant.
 
14

--------------------------------------------------------------------------------

Table of Contents
 
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)
 
 
4. Acquisitions and Divestitures (continued)
 
Effective July 29, 2003, APAC sold its Missouri ready-mix operations for $2,127
thousand with the gain on this sale being insignificant. Effective December 20,
2002, APAC sold its Nashville operations to LoJack Corporation for $5,306
thousand with the after-tax loss on this sale of $162 thousand, net of $499
thousand in taxes.
 
5. Inventories
 
Inventories at September 30 consisted of the following.
 

     
2005
   
2004
 
 
 
(In Thousands) 
               
   Raw materials
 
$
53,891
 
$
39,738
 
   Finished goods
   
24,878
   
29,333
 
   Fuel and other supplies
   
7,307
   
4,691
 
   Other
   
1,184
   
1,519
 
   Total
 
$
87,260
 
$
75,281
 



 
15

--------------------------------------------------------------------------------

Table of Contents
 
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)
 
 
6. Goodwill and Other Intangibles
 
In accordance with FASB Statement No. 142 (FAS 142), Goodwill and Other
Intangible Assets, APAC has discontinued the practice of amortizing goodwill and
initiated an annual review for impairment. Impairment is to be examined more
frequently if certain indicators are encountered.
 
The following is a progression of goodwill for the fiscal years ended September
30, 2005 and 2004 (in thousands).
 
   Balance at September 30, 2003
$      426,294
  Goodwill assigned to sold businesses
            (12,762)
   Impairment losses
              (2,000)
   Balance at September 30, 2004
           411,532
  Goodwill assigned to sold businesses
                 (697)
  Acquisitions
                1,899
   Balance at September 30, 2005
$      412,734



Intangible assets at September 30 consisted of the following (in thousands).
 

 
2005
 
2004
 
Gross Carrying Amount
Accumulated Amortization
Net Carrying Amount
 
Gross Carrying Amount
Accumulated Amortization
Net Carrying Amount
   Covenants not to compete
$    5,313
$    (3,473)
$    1,840
 
$    6,987
$    (4,617)
$    2,370



Amortization expense recognized on intangible assets was $906 thousand for 2005,
$1,285 thousand for 2004 and $1,186 thousand for 2003. As of September 30, 2005,
all of APAC’s intangible assets that had a carrying value were being amortized.
Estimated amortization expense for future periods is $727 thousand in 2006, $419
thousand in 2007, $173 thousand in 2008, $173 thousand in 2009 and $170 thousand
in 2010.


16

--------------------------------------------------------------------------------

Table of Contents
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)
 
 
7. Unconsolidated Affiliates
 
The investments in joint ventures, which are accounted for on the equity method
of accounting, recorded on the Consolidated Balance Sheets represent APAC’s
investment and equity in earnings, net of distributions received. The most
significant of these investments is the 41.25% interest in 5R Constructors LLC
(5R). The primary purpose of 5R was to submit bids and proposals in response to
requests for bids by The City of Atlanta and perform certain capital
improvements at Hartsfield-Jackson Atlanta International Airport. Summarized
financial information of the amounts recorded on APAC’s financial statements for
its equity affiliates is presented in the following table.
 



     
2005
   
2004
   
2003
 
 
 
(In Thousands) 
   Balance sheet data
                   
   Current assets
 
$
22,834
 
$
24,924
       
   Current liabilities
   
(2,104
)
 
(7,329
)
     
   Working capital
   
20,730
   
17,595
       
   Noncurrent assets
   
985
   
15,974
       
   Noncurrent liabilities
   
(3,031
)
 
(4,343
)
     
   Equity
 
$
18,684
 
$
29,226
                             
   Amounts recorded by APAC
                   
   Investment in equity affiliates
   
10,505
   
6,529
                             
   Income data
                   
   Sales and operating revenues
 
$
18,184
 
$
102,631
 
$
90,908
 
   Income from operations
   
1,425
   
23,951
   
15,747
 
   Net income
   
3,458
   
24,948
   
15,873
                       
   Amounts recorded by APAC
                   
   Equity income
   
6,156
   
19,275
   
9,492
 
   Distributions received
   
1,931
   
16,383
   
-
 



 
17

--------------------------------------------------------------------------------

Table of Contents
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)
 
 
8. Property, Plant and Equipment
 
Property, plant, and equipment at September 30 consisted of the following.
 

     
2005
   
2004
   
(In Thousands) 
               
   Land
 
$
41,114
 
$
45,082
 
   Mineral rights and land improvements
   
79,386
   
46,899
 
   Plants and buildings
   
598,991
   
560,594
 
   Machinery and equipment
   
511,864
   
458,834
 
   Autos and trucks
   
204,086
   
178,250
 
   Construction in progress
   
8,493
   
11,955
 
   Total
   
1,443,934
   
1,301,614
 
   Less accumulated depreciation
   
(851,966
)
 
(823,463
)
   Net
 
$
591,968
 
$
478,151
 



9. Other Long-Term Liabilities
 
Other non-current liabilities at September 30 consisted of the following.
 

     
2005
   
2004
   
(In Thousands) 
               
   Self-insurance reserves
 
$
82,525
 
$
72,375
 
   Other
   
7,689
   
8,363
 
   Total
 
$
90,214
 
$
80,738
 



APAC partially insures its workers compensation claims and other general
business insurance needs through Ashmont Insurance Company, Inc., which is a
wholly-owned subsidiary of Ashland that was created for the purpose of funding
Ashland’s insurance claims within Ashland’s corporate retention. Ashland charges
its operating divisions (including APAC) for the costs of third-party insurance
and allocates the costs of self-insured claims to the applicable operating
division.

 
18

--------------------------------------------------------------------------------

Table of Contents
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)
 
 
10. Employee Benefit Plans
 
Defined Benefit Plans
 
Qualifying APAC employees participate in Ashland’s pension and other
postretirement benefit plans. Ashland pension plans typically provide pension
payments that depend on an employee’s length of service and earnings at, or
near, retirement or have a “cash balance” design. These plans are funded by the
employer with contributions and costs being determined after annually assessing
and receiving advice from independent actuaries. Ashland’s postretirement plans
include healthcare and life insurance plans for all eligible employees.
Ashland’s retiree life insurance plans are noncontributory, while Ashland shares
the costs of providing healthcare coverage with its retired employees through
premiums, deductibles and coinsurance provisions. Ashland funds its share of the
costs of the postretirement benefit plans as the benefits are paid.
 
Ashland determines pension and postretirement benefit costs for its plans on a
consolidated basis and therefore specific information and costing relating to
APAC’s assets and obligations take into account certain allocation assumptions.
As a result, for the fiscal years ended September 30, 2005, 2004, and 2003 the
Consolidated Statements of Operations include an allocation to APAC of the
benefit costs for these plans.
 
As a result of APAC’s participation in Ashland’s pension and postretirement
plans, APAC has recorded net liabilities of $70,405 thousand as of September 30,
2005, and $80,732 thousand as of September 30, 2004. These liabilities are
included within the trade and other payables and employee benefit obligations
captions of the Consolidated Balance Sheets. Pension and other postretirement
expense recorded for the three fiscal years ended September 30 are as follows.
 

     
2005
   
2004
   
2003
   
(In Thousands) 
                     
   Pension plans
 
$
20,416
 
$
24,724
 
$
24,217
 
   Postretirement plans
   
5,892
   
4,709
   
9,442
 
   Total
 
$
26,308
 
$
29,433
 
$
33,659
 





19

--------------------------------------------------------------------------------

Table of Contents
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)

 
10. Employee Benefit Plans (continued)
 
Defined Contribution Plans
 
Qualifying APAC employees are eligible to participate in Ashland’s qualified
savings plan that assists employees in providing for retirement or other future
needs. APAC recorded expense related to these defined contribution plans of
$5,975 thousand, $5,782 thousand, and $4,172 thousand in 2005, 2004, and 2003,
respectively.
 
11. Commitments, Contingencies and Litigation
 
Operating Leases
 
APAC and its subsidiaries are lessees of office buildings, transportation and
off-road construction equipment, warehouses and storage facilities, and other
equipment, facilities and properties under leasing agreements that expire at
various dates. As of September 30, 2005, APAC did not have any capitalized lease
obligations.
 
In June 2005, Ashland used $61,238 thousand of proceeds from the sale of its 38%
interest in MAP and two other businesses to Marathon Oil Corporation (the MAP
Transaction) to purchase assets, primarily construction equipment, formerly
leased under operating leases. Future minimum rental payments were not affected
by this purchase. Future minimum rental payments at September 30, 2005, and
rental expense for the past three fiscal years under operating leases follow.
 
 Future Minimum Rental Payments
Rental Expense
2005
2004
2003
   
(In Thousands)
     
   2006
$          7,923
    Minimum rentals (including rentals under short-term leases)
     
   2007
                 6,586
     
   2008
                 5,291
     
   2009
                 3,703
    $      52,833
    $    45,920
       $   39,882
   2010
                 2,035
       
   Thereafter
                 5,060
         
$       30,598
       





20

--------------------------------------------------------------------------------

Table of Contents
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)


11. Commitments, Contingencies and Litigation (continued)
 
Other Commitments
 
During the normal course of business, APAC enters into purchase commitments with
subcontractors in selected markets to perform specific services related to
business operations. As of September 30, 2005, APAC had approximately $583,344
thousand in these contract commitments with $525,010 thousand committed for
services to be performed within the next year.
 
As part of its materials operations business, APAC enters into various
“take-or-pay” contracts which relate to minimum royalty payments for quarry
sites that are leased from third parties as well as contracts to purchase liquid
asphalt. As of September 30, 2005, APAC had approximately $23,983 thousand of
these royalty contract commitments with $16,707 thousand committed for materials
to be received within the next year.
 
Environmental Contingencies
 
APAC is subject to various federal, state and local environmental laws and
regulations that require environmental assessment or remediation efforts at
multiple locations. APAC’s reserves for environmental contingencies amounted to
$1,863 thousand at September 30, 2005, and $1,452 thousand at September 30,
2004. The total reserves for environmental contingencies reflect APAC’s
estimates of the most likely costs that will be incurred over an extended period
to remediate identified conditions for which the costs are reasonably estimable,
without regard to any third-party recoveries. Engineering studies, probability
techniques, historical experience and other factors are used to identify and
evaluate remediation alternatives and their related costs in determining the
estimated reserves for environmental contingencies.
 
Environmental contingency reserves are subject to numerous inherent
uncertainties that can affect APAC’s ability to estimate its share of the costs.
Such uncertainties involve the nature and extent of contamination at each site,
the extent of required cleanup efforts under existing environmental regulations,
widely varying costs of alternate cleanup methods, changes in environmental
regulations, the potential effect of continuing improvements in technology and
the number and financial strength of other potentially responsible parties at
multiparty sites. APAC regularly adjusts its reserves as environmental
remediation continues. Environmental contingency expense amounted to $411
thousand in 2005, $448 thousand in 2004 and $327 thousand in 2003.
 


21

--------------------------------------------------------------------------------

Table of Contents
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)


11.  Commitments, Contingencies and Litigation (continued)
 
No individual environmental location is currently material to APAC as its
largest reserve is for $694 thousand related to a site in Tucson, Arizona. As a
result, APAC’s exposure to adverse developments with respect to any individual
site is not expected to be significant and these sites are in various stages of
ongoing remediation. Although environmental contingencies could have a material
effect on results of operations if a series of adverse developments occurs in a
particular quarter or fiscal year, APAC believes that the chance of such
developments occurring in the same quarter or fiscal year is remote.
 
Lake Belt Third-Party Litigation
 
APAC-Southeast, Inc. (“APAC-Southeast”), a wholly-owned subsidiary of APAC,
holds one of several U. S. Army Corps of Engineers (the “Corps”) permits granted
in 2002 allowing mining of construction aggregates in the Lake Belt area in
Miami-Dade County, Florida (the “Permit”). Mining under the Permit is actually
performed by a third party, which in turn pays royalties to APAC-Southeast. The
Sierra Club and others filed suit to challenge the Corps’ issuance of the
permits alleging that the Corps and other federal agencies acted capriciously,
abused their discretion and failed to comply with statutory and administrative
requirements when issuing the permits. Although not named as a defendant,
APAC-Southeast and other permittees intervened in the proceedings to protect
their interests.
 
On March 22, 2006, the United States District Court for the Southern District of
Florida ruled that permits at issue, including APAC-Southeast’s, had been
improperly issued. The Court remanded the matter to the Corps for further
development consistent with the Court’s specific findings. The Court retained
jurisdiction to determine the effect, if any, upon the existing permits and
ongoing mining operations. A court hearing on such potential remedies began on
June 13, 2006, and is ongoing. APAC-Southeast and the other intervenors are
actively defending their interests in the litigation.
 
If ongoing mining operations are adversely affected, APAC-Southeast could be
impacted both through the negative effect upon royalties paid for mining under
its Permit, and through a general reduction or cessation of supply of aggregates
from the Lake Belt area, which would negatively impact construction operations
in Florida that are highly dependent upon the availability of the material,
including APAC-Southeast’s. The proceedings are continuing and it is not
possible to determine at this time the likely eventual outcome or what impact it
will have on APAC-Southeast’s operations.
 


22

--------------------------------------------------------------------------------

Table of Contents
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)


11. Commitments, Contingencies and Litigation (continued)
 
Regulatory Matters
 
The U.S. Department of Transportation and the U.S. Department of Justice are
currently investigating APAC’s quality control laboratories in South Carolina,
North Carolina, and Virginia related to North Carolina Department of
Transportation projects. APAC continues to cooperate in the ongoing
investigation, including the production of records and providing employees for
interview. During 2005 APAC recorded a reserve of $4,000 thousand for estimated
penalties from the government agencies.
 
Other Legal Proceedings
 
In addition to the matters described above, there are various claims, lawsuits
and administrative proceedings pending or threatened against APAC and its
current and former subsidiaries. Such actions seek remedies or damages, some of
which are for substantial amounts. While these actions are being contested,
their outcome or cost is not currently predictable.
 
23

--------------------------------------------------------------------------------

Table of Contents
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)

12. Income Taxes
 
A summary of the provision for income taxes follows.
 

     
2005
   
2004
   
2003
   
(In Thousands) 
   Current
                   
  Federal
 
$
37,926
 
$
9,543
 
$
(5,041
)
  State
   
3,957
   
2,004
   
(1,830
)
    Total current income tax
   
41,883
   
11,547
   
(6,871
)
    Deferred
   
(31,945
)
 
21,411
   
(16,330
)
    Total income tax
 
$
9,938
 
$
32,958
 
$
(23,201
)



Deferred income taxes are provided for income and expense items recognized in
different years for tax and financial reporting purposes. Temporary differences
that give rise to significant deferred tax assets and liabilities follow.
 

     
2005
   
2004
   
(In Thousands) 
               
   Contract recognition
 
$
7,667
 
$
-
 
   Compensation accruals
   
5,217
   
4,812
 
   Uncollectible accounts receivable
   
4,198
   
3,029
 
   Pension and postretirement plans
   
26,831
   
28,386
 
   Self-insurance reserves
   
27,657
   
27,199
 
   Other items
   
3,892
   
7,200
 
   Valuation allowances
   
(2,284
)
 
-
 
   Net deferred tax assets
   
73,178
   
70,626
 
   Property, plant, and equipment
   
81,495
   
107,772
 
   Investment in partnerships
   
1,347
   
5,162
 
   Contract recognition
   
-
   
77
 
   Total deferred tax liabilities
   
82,842
   
113,011
 
   Net deferred tax liability
 
$
9,664
 
$
42,385
 





24

--------------------------------------------------------------------------------

Table of Contents
Ashland Paving and Construction, Inc.
and Subsidiaries
 
Notes to Consolidated Financial Statements (continued)

 
12. Income Taxes
 
A reconciliation of the statutory federal income tax with the provision for
income taxes follows.
 

     
2005
   
2004
   
2003
   
(In Thousands) 
                     
   Income (loss) from operations before income taxes
 
$
29,697
 
$
94,396
 
$
(56,742
)
                     
   Income taxes computed at U.S. statutory rate (35%)
 
$
10,394
 
$
33,039
 
$
(19,860
)
   Increase (decrease) in amount computed resulting from:
                   
State income taxes
 
$
2,572
 
$
1,303
 
$
(1,190
)
Resolution and reevaluation of prior-year contingency issues
   
(1,632
)
 
(949
)
 
(390
)
Excess percentage depletion
   
(1,748
)
 
(1,750
)
 
(1,646
)
Other items
   
352
   
1,315
   
(115
)
   Income taxes
 
$
9,938
 
$
32,958
 
$
(23,201
)

 


25

--------------------------------------------------------------------------------

Table of Contents



Ashland Paving And Construction, Inc.
 
and Consolidated Subsidiaries
     
Consolidated Balance Sheets
                                           
 
   
June 30 
 
September 30
 
   
2006
   
2005
   
2004
 
 
 
(In Thousands)
Assets
                   
Current assets:
                   
    Accounts receivable, net (includes billed retainage of $70,704 thousand
 
$
365,170
 
$
358,060
 
$
337,136
 
        in 2006, $73,441 thousand in 2005 and $67,629 thousand in 2004)
                   
    Construction in progress
   
133,498
   
145,117
   
127,567
 
    Inventories
   
106,051
   
87,260
   
75,281
 
    Deferred income taxes
   
17,122
   
20,594
   
10,068
 
    Receivable from parent
   
–
   
–
   
75,144
 
    Other current assets
   
31,413
   
18,788
   
15,131
 
Total current assets
   
653,254
   
629,819
   
640,327
                       
Goodwill and other intangibles
   
410,496
   
414,574
   
413,902
 
Investment in equity affiliates
   
7,495
   
10,505
   
6,529
 
Other noncurrent assets
   
13,893
   
17,542
   
10,435
 
Net property, plant, and equipment
   
579,497
   
591,968
   
478,151
 
Total assets
 
$
1,664,635
 
$
1,664,408
 
$
1,549,344
                       
Liabilities and owner's equity
                   
Current liabilities:
                   
    Trade and other payables
 
$
289,426
 
$
335,957
 
$
288,873
 
    Billings in excess of costs and estimated earnings
   
64,672
   
65,168
   
45,612
 
    Income taxes
   
2,629
   
3,108
   
–
 
    Payable to parent
   
34,061
   
70,343
   
–
 
Total current liabilities
   
390,788
   
474,576
   
334,485
                       
Employee benefit obligations
   
45,146
   
23,505
   
55,572
 
Deferred income taxes
   
31,857
   
30,258
   
52,453
 
Other long-term liabilities
   
89,955
   
90,214
   
80,738
 
Total liabilities
   
166,958
   
618,553
   
523,248
                       
Owner's equity
   
1,106,889
   
1,045,855
   
1,026,096
 
Total liabilities and owner's equity
 
$
1,664,635
 
$
1,664,408
 
$
1,549,344
                       
See accompanying notes.
                   

 
 

--------------------------------------------------------------------------------


 
 
Ashland Paving And Construction, Inc.
and Consolidated Subsidiaries
 
Consolidated Statements of Operations
                                                       
 
 
Nine Months Ended
   
Years Ended September 30
 
   
June 30, 2006 
   
2005
   
2004
   
2003
     
(In Thousands)
                             
Sales and operating revenues
 
$
2,052,955
 
$
2,539,184
 
$
2,525,300
 
$
2,400,305
 
Gain (loss) on disposal of assets
   
26,192
   
9,116
   
18,271
   
(3,614
)
Equity in income of affiliates
   
912
   
6,156
   
19,275
   
9,492
 
Interest and other income
   
4,094
   
10,778
   
3,787
   
3,157
 
Total revenue
   
2,084,153
   
2,565,234
   
2,566,633
   
2,409,340
                             
Cost of sales and operating revenue
   
1,798,196
   
2,278,103
   
2,226,871
   
2,200,897
 
Gross profit
   
285,957
   
287,131
   
339,762
   
208,443
                             
Selling, general, and administrative expenses
   
156,795
   
211,931
   
203,090
   
225,777
 
Corporate expenses
   
33,722
   
45,503
   
42,276
   
39,408
 
Total expenses
   
190,517
   
257,434
   
245,366
   
265,185
                             
Operating income (loss) before income taxes
   
95,440
   
29,697
   
94,396
   
(56,742
)
Income taxes (benefit)
   
34,406
   
9,938
   
32,958
   
(23,201
)
Net income (loss)
 
$
61,034
 
$
19,759
 
$
61,438
 
$
(33,541
)
                           
See accompanying notes.
                         

 
 

--------------------------------------------------------------------------------


 
 


Ashland Paving And Construction, Inc.   
and Consolidated Subsidiaries   
    
Consolidated Statements of Owner’s Equity
                                           
 
   
Paid-in 
   
Retained
       
 
   
Capital
   
Earnings
   
Total
 
 
   
(In Thousands)
                       
Balance at September 30, 2002
 
$
150,761
 
$
847,438
 
$
998,199
 
    Net loss
   
–
   
(33,541
)
 
(33,541
)
Balance at September 30, 2003
   
150,761
   
813,897
   
964,658
 
    Net income
   
–
   
61,438
   
61,438
 
Balance at September 30, 2004
   
150,761
   
875,335
   
1,026,096
 
    Net income
   
–
   
19,759
   
19,759
 
Balance at September 30, 2005
   
150,761
   
895,094
   
1,045,855
 
    Net income
   
–
   
61,034
   
61,034
 
Balance at June 30, 2006
 
$
150,761
 
$
956,128
 
$
1,106,889
                                             
See accompanying notes.
                   

 
 

--------------------------------------------------------------------------------


 
 
Ashland Paving And Construction, Inc.
and Consolidated Subsidiaries
 
Consolidated Statements of Cash Flows
                                                       
 
 
Nine Months Ended 
   
Years Ended September 30
 
 
   
June 30, 2006 
   
2005
   
2004
   
2003
 
 
 
(In Thousands)
 
Operating activities
                         
Net income (loss)
 
$
61,034
 
$
19,759
 
$
61,438
 
$
(33,541
)
Adjustments to reconcile to cash flows from operations:
                         
    Depreciation, depletion and amortization
   
78,921
   
93,624
   
95,034
   
108,248
 
    (Benefit) provision for deferred income taxes
   
11,919
   
(31,945
)
 
21,411
   
(16,330
)
    Equity in income of affiliates
   
(912
)
 
(6,156
)
 
(19,275
)
 
(9,492
)
    Distributions from equity affiliates
   
3,932
   
1,931
   
16,383
   
–
 
    (Gain) loss from sale of property, plant, and equipment
   
(2,396
)
 
(8,541
)
 
(7,712
)
 
4,479
 
    (Gain) loss from sale of operations
   
(23,796
)
 
(575
)
 
(10,559
)
 
(865
)
    Change in operating assets and liabilities, net of businesses acquired: 
                       
        (Increase) in accounts receivable
   
(7,110
)
 
(20,924
)
 
(7,460
)
 
(27,928
)
        (Increase) decrease in construction completed and in progress
   
11,619
   
(17,550
)
 
9,879
   
(5,188
)
        (Increase) decrease in inventories
   
(19,364
)
 
(11,979
)
 
(5,485
)
 
1,521
 
        (Increase) decrease in other current assets
   
(9,996
)
 
(3,657
)
 
(1,086
)
 
4,122
 
        (Increase) in other noncurrent assets
   
3,639
   
(6,207
)
 
(260
)
 
(8,911
)
        Increase (decrease) in trade and other payables
   
(49,160
)
 
47,084
   
(12,229
)
 
13,895
 
        Increase (decrease) in billings in excess of costs and
        estimated earnings
   
(496
)
 
19,556
   
(10,541
)
 
(13,650
)
        Increase (decrease) in income taxes
   
(480
)
 
3,108
   
1,462
   
(2,661
)
        (Decrease) increase in noncurrent liabilities
   
31,375
   
(15,876
)
 
7,001
   
8,388
 
Net cash provided by operating activities
   
88,729
   
61,652
   
138,001
   
22,087
                             
Financing activities
                         
Transfers (to) from parent, net
   
(53,121
)
 
75,875
   
(124,476
)
 
8,906
 
Cash provided by (used in) financing activities
   
(53,121
)
 
75,875
   
(124,476
)
 
8,906
                             
Investing activities
                         
Additions to property, plant, and equipment
   
(75,269
)
 
(138,428
)
 
(72,903
)
 
(46,956
)
Proceeds from sale of property, plant, and equipment
   
27,964
   
19,189
   
11,763
   
13,575
 
Purchases of operations, net of cash acquired
   
–
   
(20,679
)
 
–
   
(5,045
)
Proceeds from sale of operations
   
11,697
   
2,391
   
47,615
   
7,433
 
Net cash used in investing activities
   
(35,608
)
 
(137,527
)
 
(13,525
)
 
(30,993
)
Change in cash and cash equivalents
   
–
   
–
   
–
   
–
 
Cash and cash equivalents at beginning of year
   
–
   
–
   
–
   
–
 
Cash and cash equivalents at end of year
 
$
–
 
$
–
 
$
–
 
$
–
                             
Supplemental non-cash disclosure
                         
Addition to property, plant, and equipment funded by parent
 
$
–
 
$
61,238
 
$
–
 
$
–
                             
See accompanying notes.
                         


 

--------------------------------------------------------------------------------


 


Schedule 3.04(b):
Indebtedness or Liabilities
 


None.
 
 
8

--------------------------------------------------------------------------------

Table of Contents

 
Schedule 3.05:
Assets Other than Real Property Interests
 


None.
 
 
9

--------------------------------------------------------------------------------

Table of Contents
 

Schedule 3.06(a):
Real Property
 
Owned Property
 
In addition to the properties listed below, see attached lists of Owned and
Leased Properties (owned properties have File Numbers beginning with “0” and
leased properties have File Numbers beginning with “2”).
 
Division
Property Description
Alabama
110 West 2nd Street, Muscle Shoals, AL
Alabama
110 West 2nd Street, Muscle Shoals, AL
Alabama
2450 Atwood Ferry Road, Mulga, AL
Alabama
3330 Highway 20 West, Decatur, AL
Alabama
350 Werner Lane, Oxford, AL
Asheville
Lake Lure Lot, The Mountains at Lake Lure, Young Mountains South, Lot 60, Plat
Book 9, Page 38
Central Florida
12955 40th Street North, Clearwater, FL 33762
Central Florida
1445 42nd Street, NW, Winter Haven, FL 33881
Coastal Carolina
1574 NC Hwy. 101, Craven County, NC (31. 69 acres)
Coastal Carolina
Off Hwy. 70 West, Kinston, Lenoir County, NC (51.69 acres)
Coastal Carolina
Hwy. 70 West, Kinston, Lenoir County, NC (8.81 acres)
Coastal Carolina
Hwy. 11, Kinston, Lenoir County, NC (2.6 acres)
Coastal Carolina
Hwy. 11, Kinston, Lenoir County, NC (41 acres)
Coastal Carolina
Off East New Bern Road, Kinston, Lenoir County, NC (12.67 acres)
Coastal Carolina
SR 1401, Pitt County, NC (81.14 acres)
Coastal Carolina
Ervin Taylor land, Bladen County, NC (13.73 acres)
Coastal Carolina
Richmond County, NC - Tax Parcel I.D. 842503004202 (7.668 acres)
Coastal Carolina
Across N/S Hwy. 74, Robeson County, NC (60.22 acres)
Coastal Carolina
Across L. B. Moore Hwy. 74, Robeson County (17.26 acres)
Coastal Carolina
17936 Wagram Road, Laurinburg, Scotland County, NC (41.422 acres)
First Coast
Unloading Facility, Savannah, GA
Kansas City
Division Office, Landfill, Stanley Asphalt Plant - 3 Parcels, 167th Metcalf,
Overland Park, KS
Stanley West Quarry - 3 Parcels, 167th & Switzer, Johnson County, KS
Limpus Quarries, Inc., Harrisonville Quarry - 7 Parcels, 19100 E. 231st Street,
Harrisonville, MO
Limpus Quarries, Inc., Garden City Quarry - 1 Parcel, 38800 E. 285th Street,
Garden City, MO
McClinton-Anchor
Avoca Land (57 acres)
MacDougald Construction
Donzi Lane Landfill (closed), acquired 10/01/71
MacDougald Construction
Donzi Lane Addition, acquired 02/01/98
Texas Bitulithic
Fort Worth Branch Bldg., 1901 Cold Springs Road, Forth Worth, Texas 76101
Virginia Division
8747 Vulcan Lane, Manassas, VA 20109
Virginia Division
Rt. 522 Property, Frederick County, VA - Property I.D. 87-A-80 and 87-A-81

 
 
10

--------------------------------------------------------------------------------

Table of Contents
 
 
Leased Property
 
In addition to the properties listed below, see attached list of Owned and
Leased Properties (owned properties have File Numbers beginning with “0” and
leased properties have File Numbers beginning with “2”).
 
1)
APAC as Lessee: APAC Atlanta Headquarters at 900 Ashwood Parkway, Atlanta, GA,
expiration June 30, 2007.

 
2)
Ashland, Inc. Lessee: APAC Shared Services Facility at 100 Windward Plaza,
Alpharetta, GA, expiration June 30, 2010.

 
3)
Lease Agreement between APAC-Southeast, Inc. and Lake Ridge I Associates, LLC
(Lessor) dated June 7, 2006, for the Office Building at 300 Technology Center,
Smyrna, GA. (MacDougald and Georgia Divisions), expiration March 18, 2017.

 
4)
Lease Agreement between APAC-Texas, Inc. (Lessee) and Slamback Partners dated
January 1, 2001, for the Pine Street Asphalt Plant, expired December 31, 2006,
renewed through December 31, 2011. Negotiations with respect to the renewed
lease remain open as to several points.

 
5)
Lease Agreement between APAC-Atlantic, Inc. as Lessee and ARL Family Property
(Lessor) for the Charlotte Division Office at 725 Derita Road, Concord, North
Carolina 28027, expiration February 7, 2010. (Charlotte)

 
6)
Option to Lease and Lease Agreement option dated October 8, 2002 between Geneva
L. Messer (Lessor) and Wedowee Quarry, Inc., 2386 Old Hwy. 431, Wedowee, AL. The
initial term of the lease will expire on April 1, 2013. APAC-Southeast, Inc.
purchased Wedowee Quarry, Inc. and was assigned this lease on July 20, 2005.
(Alabama)

 
7)
Lease Agreement dated June 21, 1996, between Valere Potter Menefee (Lessor) and
Brickeys Stone Company (Lessee) for Brickeys Quarry, 13588 Brickeys Road,
Bloomsdale, MO 63627, as amended by the First Amendment to Lease Agreement dated
October 31, 1997, as amended by the Second Amendment to Lease Agreement dated
April 15, 1998, and as further amended by the Third Amendment to the Lease
Agreement dated August 22, 2001, between Valere Potter Menefee (Lessor),
Brickey’s Stone, LLC (Lessee) and APAC-Tennessee, Inc. (Guarantor), which
provides for a 45 year lease term that terminates on June 23, 2041. Lease as
amended has been assigned by Valere Potter Menefee to the Menefee Family Limited
Partnership. APAC-Tennessee, Inc. was a member of Brickey’s Stone, LLC, and
subsequently became the sole member of the LLC and merged the LLC into
APAC-Tennessee, Inc. (Memphis)

 
8)
Quarry Lease Agreement dated November 1, 1998, between Wanda Lee Ramer Living
Trust (Lessor) and APAC-Arkansas, Inc., as amended by the Supplementary
Agreement dated March 31, 2005, for the Hindsville Quarry located in Hindsville,
Arkansas, expires at such time as it becomes commercially impracticable for APAC
to continue mining at the site. (McClinton-Anchor)

 

11

--------------------------------------------------------------------------------

Table of Contents

 
9)
Lease and Royalty Agreement dated July 29, 1982, between James Doss Sharp
(Lessor) and APAC-Arkansas, Inc. for the Springdale Quarry, expires at such time
as it becomes commercially impracticable for APAC to continue mining at the
site. (McClinton-Anchor)

 
10)
Lease and Royalty Agreement dated December 20, 2000, between APAC-Arkansas, Inc,
and Howard, Tara, Lindsey and Shelby Simon for portions of the Springdale
Quarry, expires at such time as it becomes commercially impracticable for APAC
to continue mining at the site. (McClinton-Anchor)

 
11)
Lease and Royalty Agreement dated July 21, 2006, between APAC-Tennessee, Inc.
and John Henry Miller (Lessor), for land located in DeSoto County, Mississippi.
If APAC has weighed and transported more than One Million One Hundred Thousand
(1,100,000) tons of certain Material (as defined in the agreement) at the end of
the initial 10 year term of this agreement, and both parties agree that there is
commercially sufficient mineable Material remaining, APAC shall have the option
to renew the agreement for 5 years.

 
12)
Lease and Royalty Agreement dated July 27, 2006, between APAC-Tennessee, Inc.
and Denton Enterprises, Inc. (Lessor), for land located in DeSoto County,
Mississippi. If APAC has weighed and transported more than Three Million Two
Hundred Thousand (3,200,000) tons of certain Material (as defined in the
agreement) at the end of the initial 10 year term of this agreement, and both
parties agree that there is commercially sufficient mineable Material remaining,
APAC shall have the option to renew the agreement for 10 years, otherwise APAC
shall have the option to renew the agreement for 5 years.

 
 
12

--------------------------------------------------------------------------------

Table of Contents
 



 
File Number
City
County
ST
Address
130
APAC - AR - Arkhola Div
     
45
Asphalt Plant
     
45
Fee Property Information
       
003-007-0012
Bentonville
Benton
AR
Lot 91 In Bella Vista Subdivision
 
003-007-0058
Rogers
Benton
AR
Union St.
 
003-033-0019
Van Buren (near)
Crawford
AR
Hwy. 282
 
003-033-0020
Van Buren
Crawford
AR
Highway 282
 
003-033-0021
Van Buren (near)
Crawford
AR
Hwy 282
 
003-033-0022
Van Buren (near)
Crawford
AR
Hwy 282
 
003-033-0023
Van Buren (near)
Crawford
AR
Hwy 282
 
003-033-0024
Van Buren (near)
Crawford
AR
Hwy 282
 
003-033-0025
Van Buren (near)
Crawford
AR
Hwy 282
 
003-033-0026
Van Buren (near)
Crawford
AR
Highway 282
 
003-033-0027
Van Buren (near)
Crawford
AR
Highway 282
 
003-033-0028
Van Buren (near)
Crawford
AR
Highway 282
 
003-033-0031
Van Buren
Crawford
AR
I-40
 
003-033-0032
Van Buren
Crawford
AR
I-40
 
003-033-0033
Van Buren
Crawford
AR
1-40
 
003-033-0036
Van Buren
Crawford
AR
Sand Plant (Arkansas Plant)
 
003-033-0037
Van Buren
Crawford
AR
I-40 Access Road
 
003-033-0038
Van Buren
Crawford
AR
County Road
 
003-033-0040
Van Buren
Crawford
AR
Van Buren, APAC Property
 
003-033-0041
Van Buren
Crawford
AR
S.W. St. To River
 
003-033-0042
Van Buren
Crawford
AR
Van Buren, APAC Property
 
003-033-0043
Van Buren
Crawford
AR
Van Buren, APAC Property
 
003-033-0044
Van Buren
Crawford
AR
Van Buren. APAC Property
 
003-033-0045
Van Buren
Crawford
AR
N & W Of I-Highway 540
 
003-033-0046
Van Buren
Crawford
AR
Van Buren, APAC Property
 
003-033-0047
Van Buren
Crawford
AR
Van Buren, APAC Property
 
003-033-0048
Van Buren
Crawford
AR
Van Buren, APAC Property
 
003-033-0049
Van Buren
Crawford
AR
Van Buren, APAC Property
 
003-033-0050
Van Buren
Crawford
AR
Van Buren, APAC Property
 
003-033-0051
Van Buren
Crawford
AR
Van Buren, APAC Property
 
003-033-0052
Van Buren
Crawford
AR
Van Buren, APAC Property
 
003-033-0053
Van Buren
Crawford
AR
Van Buren, APAC Property
 
003-033-0054
Van Buren
Crawford
AR
Van Buren, APAC Property
 
003-033-0055
Van Buren
Crawford
AR
Van Buren, APAC Property
 
003-033-0056
Van Buren
Crawford
AR
Van Buren, APAC Property
 
003-033-0057
Van Buren
Crawford
AR
Van Buren. APAC Property
 
003-033-0059
Van Buren
Crawford
AR
Van Buren, APAC Property

 
 
 

--------------------------------------------------------------------------------


 
 



  File Number City   County  ST  Address   
003-113-0002
Hatton
Polk
AR
(60) Quarry
 
003-113-0003
Hatton
Polk
AR
(60) Quarry
 
042-113-0080
Cedar Hill
Dallas
TX
1109 Industrial Way
1
Tenant Lease
       
1
Lease Information
       
242-439-0191
Dallas
Tarrant
TX
Risinger Rd.
1
Vacant Land
       
1
Fee Property Information
       
042-257-0259
Terrill
Kaufman
TX
7-497 Acres
         
5
APAC - TX Trotti-Thompson Div
     
2
Asphalt Plant
       
1
Fee Property Information
       
042-361-0262
Unknown
Orange
TX
20+/- Acres, Highway 10
1
Lease Information
       
242-245-0108
Beaumont
Jefferson
TX
86 Pine Street
2
Office
       
2
Fee Property Information
       
042-245-0155
Beaumont
Jefferson
TX
12907 U. S. Highway 90
 
042-245-0264
Beaumont
Jefferson
TX
12963 Highway 90 (near Pine Island)
1
Surplus Property
     
1
Fee Property Information
       
042-245-0067
Beaumont
Jefferson
TX
Washington Blvd And 1-10
         
5
APAC - VA - Danville Div
     
5
Asphalt Plant
     
5
Fee Property Information
       
045-143-0018
Danville
Pittsylvania
VA
239 Eastwood Drive
 
045-143-0019
Danville
Pittsylvania
VA
239 Eastwood Drive
 
045-143-0020
Danville
Pittsylvania
VA
239 Eastwood Drive
 
045-143-0022
Danville
Pittsylvania
VA
239 Eastwood Drive
 
045-143-0024
Danville
Pittsylvania
VA
239 Eastwood Drive
 
003-037-0104
Birdeye
Cross
AR
N/A
 
041-157-0068
Memphis
Shelby
TN
Harbor Avenue
9
APAC - TX - Buster Paving Division
   
2
Asphalt Plant
     
2
Lease Information
       
203-091-0051
Texarkana
Miller
AR
3205 Division Street
 
242-037-0196
Unknown
Bowie
TX
0.777 Acres

 
 
 
2

--------------------------------------------------------------------------------


 
 



   File Number   City  County  ST  Address
1
Office
     
1
Fee Property Information
       
042-223-0241
Sulphur Springs
Hopkins
TX
3520 I-30 West
1
Ready-Mix Plant
     
1
Fee Property Information
       
042-231-0244
Unknown
Hunt
TX
State Hwy #224
1
Sand/Gravel Pit
     
1
Fee Property Information
       
042-231-0243
Unknown
Hunt
TX
South Hwy 69
4
Vacant Land
     
4
Fee Property Information
       
042-113-0239
Sunnyvale
Dallas
TX
E. Scyene Road
 
042-277-0246
Paris
Lamar
TX
Loop Hwy 286
 
042-277-0248
Paris
Lamar
TX
Loop Hwy 286
 
042-277-0263
Paris
Lamar
TX
2810 Northwest Loop 286
14
APAC - TX - Texas Bitulithic Div
     
1
Office
     
1
Fee Property Information
       
042-113-0006
Dallas
Dallas
TX
2121 Irving Blvd.
9
Asphalt Plant
     
9
Fee Property Information
     
042-085-0235
Frisco
Collin
TX
State Highway No. 121
 
042-085-0247
Frisco
Collin
TX
.189 Acre Tract
 
042-113-0003
Dallas
Dallas
TX
Leston Street (4525 Leston Ave.)
 
042-113-0004
Dallas
Dallas
TX
Leston Street (4525 Leston Ave.)
 
042-113-0005
Dallas
Dallas
TX
Leston Street (4525 Leston Ave.)
 
042-113-0261
Sunnyvale
Dallas
TX
4601 Scyene Road
 
042-251-0240
Cleburne
Johnson
TX
3024 North Main Street
 
042-439-0130
Fort Worth
Tarrant
TX
1901 Cold Springs
 
042-439-0234
Fort Worth
'Tarrant
TX
Risinger Road
 
Office
       1
Fee Property Information
       1
042-113-0007
Dallas
Dallas
TX
2121 Irving Blvd.
 1
Storage
       1
Fee Property Information
       
032-113-0142
Franklin
Macon
NC
Lots 27 & 28, Block B, Belmont Estates Louisa Chapel Road
 
032-113-0166
Franklin
Macon
NC 
Lot 29, Block B, Belmont Estates 49 Wadesboro Circle

 
 
 
3

--------------------------------------------------------------------------------


 
 



  File Number  City  County  ST  Address   
032-113-0167
Franklin
Macon
NC
Lot 23, Block C, Belmont Estates (Wadesboro Circle)
 
032-113-0199
Franklin
Macon
NC
144 Wadesboro Circle (Lot 19C, Belmont Estates)
4
Sand/Gravel Pit
       
4
Fee Property Information
       
032-043-0108
Hayesville
Clay-
NC
Rock Pit
 
032-043-0109
Hayesville
Clay
NC
4.11 Ac. (Near Beach Rd.)
 
032-043-0112
Hayesville
Clay
NC
24.77 Acres; Mcdonald Road
 
032-043-0117
Hayesville
Clay
NC
172+ Acres; Corner Of Lovell And Wikle
2
Shop
       
2
Fee Property Information
       
041-009-0042
Maryville
Blount
TN
Mt. Tabor Rd.
 
041-009-0043
Maryville
Blount
TN
Mt. Tabor Rd.
7
Vacant Land
       
7
Fee Property Information
       
032-099-0168
Dillsboro
Jackson
NC
APPROX. 2.33 ACRES
 
032-113-0202
Franklin
Macon
NC
225 Wadesboro Circle, Lots 15 & 37, Block C, Belmont Estates
 
032-113-0212
Franklin Township
Macon
NC
Lot 25, Block C - Belmont Estates
 
032-113-0214
Franklin Township
Macon
NC
Lots 4, 5, & 16, Block C, Belmont Estates
 
032-113-0221
Franklin Township
Macon
NC
Lot 25, Block B, Belmont Estates
 
041-093-0071
Knoxville
Knox
TN
Maplehill Road
 
041-093-0072
Knoxville
Knox
TN
1205 Springhill Road
8
APAC - TN - Memphis Div
     
2
Asphalt Plant
       
2
Fee Property Information
       
003-035-0001
West Memphis
Crittenden
AR
Walker Ave.
 
003-095-0123
Unknown
Monroe
AR
Approx. 25 Acres
1
Office
       
1
Fee Property Information
       
041-157-0056
Memphis
Shelby
TN
Harbor Avenue
1
Plant
       
1
Fee Property Information
       
041-157-0056
Memphis
Shelby
TN
Harbor Avenue
1
Plant Site
       
1
Fee Property Information
       
003-035-0081
Memphis
Crittenden
AR
Adjacent to Walker Ave.
3
Vacant Land
       

 
 
 
4

--------------------------------------------------------------------------------


 
 



  File Number  City  County  ST  Address 
3
Fee Property Information
       
003-035-0068
Memphis
Crittenden
AR
East Of Mississippi River
 
041-009-0070
Alcoa
Blount
TN
Gill Street and Rankin Road
16
Quarry
       
14
Fee Property Information
       
032-039-0139
Murphy
Cherokee
NC
221.40 acres, plus 8.38 acres
 
032-039-0205
Murphy
Cherokee
NC
Approximately 40.16 Acres
 
032-087-0132
Waynesville Township
Haywood
NC
Big Cove and Allens Creek Road
 
032-087-0140
Waynesville Township
Haywood
NC
Near Allens Creek Road
 
032-087-0141
Waynesville Township
Haywood
NC
2191 Allens Creek Road
 
032-087-0145
Waynesville
Haywood
NC
Peace Mountain Road
 
032-087-0146
Waynesville
Haywood
NC
Allen's Creek Road
 
032-087-0147
Waynesville
Haywood
NC
Approximately 2.549 acres
 
032-087-0173
Waynesville
Haywood
NC
Property located off Marietta Lane
 
032-087-0217
Waynesville Township
Haywood
NC
103 Big Cove Road
 
032-099-0104
Dillsboro
Jackson
NC
101.40 Ac. - Vacant - Quarry
 
032-099-0195
Dillsboro
Jackson
NC
Macktown Road (Lot 1, approx. 0.83 acre)
 
032-099-0196
Dillsboro
Jackson
NC
Macktown Road (Lot 2, Approx. 2.57 Acres)
 
032-113-0204
Franklin
Macon
NC
Lot 17, Belmont Estates, Block C (Wadesboro Circle)
2
Lease Information
       
232-087-0050
Waynesville Township
Haywood
NC
Two Tracts Of Land
 
232-087-0051
Waynesville Township
Haywood
NC
Three Tracts Of Land
16
Quarry/Asphalt Plant
     
16
Fee Property Information
       
032-113-0029
Franklin
Macon
NC
Waldroop Old Mill Dam Road (Rock Quarry Road)
 
032-113-0107
Franklin
Macon
NC
Lot 31, Block B, Belmont Estates (Wadesboro Circle)
 
032-113-0118
Franklin
Macon
NC
4.75 Acre Tract (Louisa Chapel Rd)
 
032-113-0121
Franklin
Macon
NC
Lot 13 and 14, Block C, Belmont Estates (Wadesboro Circle)
 
032-113-0122
Franklin
Macon
NC
Lot 33, Block B, Belmont Estates (Wadesboro Circle)

 
 
 
5

--------------------------------------------------------------------------------


 
 



  File Number  City  County  ST  Address   
032-113-0123
Franklin
Macon
NC
Lot 32, Block B, Belmont Estates (Wadesboro Circle)
 
032-113-0124
Franklin
Macon
NC
Lot 30, Block B, Belmont Estates (Louisa Chapel Road)
 
032-113-0125
Franklin
Macon
NC
Lot 34, Block B, Belmont Estates (Wadesboro Circle)
 
032-113-0126
Franklin
Macon
NC
Lot 35, Block B, Belmont Estates (Wadesboro Circle)
 
032-113-0127
Franklin
Macon
NC
Lot 36, Block B, Belmont Estates (Wadesboro Circle)
 
032-113-0133
Franklin
Macon
NC
Approximately 114 +/- acres
 
032-113-0134
Franklin
Macon
NC
U.S. 64 West
 
009-021-0013
Near Naples
Collier
FL
Quarry
 
009-115-0123
Sarasota
Sarasota
FL
Myrtle Ave
2
Lease Information
       
209-057-0099
Tampa
Hillsborough
FL
Approximately 4.69 acres
 
209-071-0110
Fort Meyers
Lee
FL
14299 Alico Road
1
Construction
       
1
Fee Property Information
       
009-025-0274
Miami
Dade
FL
Section 16, Township 53 South, Range 39 East
1
Office And Shop
     
1
Fee Property Information
       
009-115-0100
Sarasota
Sarasota
FL
1451 Myrtle Street
4
Quarry
       
4
Fee Property Information
       
009-025-0270
Miami
Dade
FL
Approx. 70 Acres Quarry
 
009-025-0272
Miami
Dade
FL
Appr. 303 acre Quarry
 
009-025-0284
Miami
Dade
FL
Approx. 32.48 acre Quarry
 
009-115-0189
Venice
Sarasota
FL
Gene Green Road
1
Sand/Gravel Pit
       
1
Fee Property Information
       
009-115-0191
Venice
Sarasota
FL
Gene Green Road
1
Shop
       
1
Lease Information
       
209-025-0109
Miami
Dade
FL
8000 N.W. 74th Street
56
APAC - TN - Harrison Div
     
7
Asphalt Plant
       
7
Fee Property information
       
032-099-0094
Dillsboro
Jackson
NC
Locust Field Cemetery
 
032-099-0099
Dillsboro
Jackson
NC
(Mobile Asphalt Plant)

 
 
 
6

--------------------------------------------------------------------------------


 
 



  File Number  City  County  ST  Address   
032-099-0114
Dillsboro
Jackson
NC
1.0 Acre
 
032-099-0201
Sylva (Dillsboro)
Jackson
NC
121 Tunnel Mountain Road
 
041-093-0004
Knoxville
Knox
TN
Springhill Road
 
041-163-0041
Kingsport
Sullivan
TN
Anderson Bridge Rd.
 
041-177-0030
Nashville District
Warren
TN
Hwy #56 &Hwy #8
1
Concrete Plant
       
1
Fee Property Information
       
041-105-0067
1st Civil District
Loudon
TN
Matlock Bend Industrial Park
2
Office
       
2
Fee Property Information
       
041-009-0027
Alcoa
Blount
TN
Gill St.
 
041-009-0028
Alcoa
Blount
TN
Block 200--Bassel Sub Div.
1
Parking Lot
       
1
Fee Property Information
       
009-113-0222
Milton
Santa Rosa
FL
Lots 22 and Lot 205 (aka 5983 Commerce Road)
2
Tenant Lease
       
2
Lease Information
       
201-013-0029
Greenville
Butler
AL
U.S. Highway 31 N.
 
209-033-0108
Pensacola
Escambia
FL
McCoy Drive
11
Vacant Land
       
11
Fee Property Information
       
001-005-0035
Clayton
Barbour
AL
Highway 30
 
001-039-0048
Andalusia
Covington
AL
13519 APAC Road
 
001-069-0036
Dothan
Houston
AL
Wilson Street and N. Lena Street
 
001-069-0037
Dothan
Houston
AL
Mashburn Street
 
001-069-0040
Dothan
Houston
AL
Wilson and Leona Street
 
001-069-0042
Dothan
Houston
AL
Mashburn Road
 
001-069-0043
Dothan
Houston
AL
381 Twitchell Road
 
001-069-0056
Dothan
Houston
AL
381 Twitchell Road
 
009-059-0226
Unknown
Holmes
FL
U.S. Highway 90
 
009-113-0224
Milton
Santa Rosa
FL
Billy Bob Lane
 
009-131-0229
Unknown
Walton
FL
23 acres
11
APAC - Southeast. Inc. - MacDougald
Const
   
1
Asphalt Plant
       
1
Fee Property Information
       
010-215-0049
Fortson
Muscogee
GA
2930 Smith Road
7
Landfill
       
7
Fee Property Information
     

 
 
 
7

--------------------------------------------------------------------------------


 
 



  File  City  County  ST  Address   
010-089-0055
Atlanta
De Kalb
GA
Intrenchment Creek
 
010-089-0065
Decatur
De Kalb
GA
Donzi Lane Landfill
 
010-088-0066
Decatur
De Kalb
GA
Donzi Lane Landfill
 
      010-089-0067
Decatur
De Kalb
GA
Donzi Lane Landfill; Lot 113 Of 15Th District
 
010-089-0069
Decatur
De Kalb
GA
Donzi Lane Landfill; 15Th District
 
010-089-0073
Decatur
De Kalb
GA
Donzi Lane Landfill; Land Lot #113; 45.50 Acres
 
010-089-0091
Decatur
De Kalb
GA
Donzi Lane Landfill; Lot #112, 15th District
2
Office
       
2
Lease Information
       
210-067-0066
Smyrna
Cobb
GA
Tract B, Port Cobb Drive
 
210-067-0067
Smyrna
Cobb
GA
Lake Ridge Technology Center 300 Technology Court
 
Surplus Property
     
1
Fee Property Information
      1
010-121-0058
Atlanta
Fulton
GA
Harwell Rd & I-285
12
APAC - Southeast, Inc. - Southern FL
     
4
Asphalt Plant
       
2
Fee Property Information
       
009-033-0206
Pensacola
Escambia
FL
2170 Longleaf Drive
1
Concrete Plant
      1
Fee Property Information
       
001-069-0065
Dothan
Houston
AL
Speigner Street & Twitchell Road
 
Lab
       
1
Fee Property information
       
001-069-0041
Dothan
Houston
AL
1121 Twitchell Road
1
Office
       
1
Fee Property Information
       
      001-069-0039
Dothan
Houston
AL
Mashburn Street
7
Plant Site
       
7
Fee Property Information
       
001-013-0067
Greenville
Butler
AL
US Hwy. 31 North
 
001-109-0033
N/A
Pike
AL
Paron Church Road
 
001-109-0034
N/A
Pike
AL
Paron Church Road
 
009-091-0223
Crestview
Okaloosa
FL
Little Silver Road
 
009-091-0227
Crestview
Okaloosa
FL
Little Silver Road
 
009-091-0244
Crestview
Okaloosa
FL
Little Silver Road
 
009-091-0245
Crestview
Okaloosa
FL
Little Silver Road
1
Ready-Mix Plant
     

 
 
 
8

--------------------------------------------------------------------------------


 
 



  File Number  City County  ST  Address 
1
Fee Property Information
       
001-069-0039
Dothan
Houston
AL
Mashburn Street
10
Sand/Gravel Pit
       
10
Fee Property Information
       
001-039-0049
Unknown
Covington
AL
33 acres
 
001-045-0047
Unknown
Dale
AL
27.8 acres
 
001-069-0030
N/A
Houston
AL
Sanders Pit Road Section 5; Township 3North Range 24 East
 
00l-069-0031
N/A
Houston
AL
Borrow Plant; 19.519 acres
 
001-069-0046
Unknown
Houston
AL
106.20 acres
 
001-069-0057
Dothan
Houston
AL
"Reese Pit" Green Valley Road
 
001-069-0058
Dothan
Houston
AL
"Reese Pit" Green Valley Road
 
001-069-0059
Dothan
Houston
AL
"Reese Pit" Green Valley Road
 
001-069-0073
Troy
Pike
AL
Pike County Road No. 98 (aka Paron Church Rd.)
 
009-131-0231
Unknown
Walton
FL
State Highway 81 (East of)
1
Shop
       
1
Fee Property Information
       
001-069-0039
Dothan
Houston
AL
Mashburn Street
3
Surplus Property
     
3
Fee Property Information
       
001-067-0044
Unknown
Henry
AL
County Hwy 32
 
001-069-0050
Ashford (Pansey)
Houston
AL
Houston County Road No. 26
1
Warehouse
       
1
Lease Information
       
209-031-0106
Jacksonville
Duval
FL
11482 Columbia Park Drive West, Suite 003
69
APAC - Southeast. Inc. - Gulf Coast
     
2
Asphalt Plant
       
2
Fee Property Information
       
001-005-0045
Eufaula
Barbour
AL
Alabama Hwy 95 and U.S. Hwy 431
 
001-013-0060
Greenville
Butler
AL
Industrial Parkway
20
Clay Pit
       
20
Fee Property Information
       
009-033-0198
Pensacola
Escambia
FL
5700 Sautley Field Road
 
009-033-0199
Pensacola
Escambia
FL
5700 Sautley Field Road
 
009-033-0202
Pensacola
Escambia
FL
4375 McCoy Drive
 
009-033-0204
Pensacola
Escambia
FL
Godwin Lane
 
009-033-0214
Pensacola
Escambia
FL
Hollywood Boulevard
 
009-033-0249
Brent
Escambia
FL
Massachusetts Avenue

 
 
 
9

--------------------------------------------------------------------------------


 
 



 
File Number
City  County  ST  Address   
009-033-0250
Brent
Escambia
FL
Massachusetts Avenue
 
009-033-0251
Brent
Escambia
FL
St. Elmo Street
 
009-033-0252
Brent
Escambia
FL
St. Elmo Street
 
009-033-0253
Brent
Escambia
FL
St. Elmo Street
 
009-033-0255
Pensacola
Escambia
FL
Ferry Pass Road
 
009-033-0256
Pensacola
Escambia
FL
Ferry Pass Road
 
009-033-0257
Pensacola
Escambia
FL
Ferry Pass Road
 
009-033-0258
Pensacola
Escambia
FL
State Highway 291
 
009-033-0259
Pensacola
Escambia
FL
State Highway 291
 
009-033-0260
Pensacola
Escambia
FL
State Highway 291
 
009-033-0261
Pensacola
Escambia
FL
State Route 291
 
009-113-0212
Unknown
Santa Rosa
FL
St. James Street and Lakeside Drive
 
009-113-0213
Pea Ridge
Santa Rosa
FL
Bell Lane
 
009-113-0248
Milton
Santa Rosa
FL
Lowery Road
5
Clay Pit/Plant
       
5
Fee Property Information
       
009-113-0207
Holley
Santa Rosa
FL
Near River Road
 
009-113-0208
Holley
Santa Rosa
FL
Near River Road
 
009-113-0209
Unknown
Santa Rosa
FL
Mt. Carmel Road
 
009-113-0211
Navarre
Santa Rosa
FL
Near Highway 87
 
009-131-0210
Unknown
Walton
FL
769 Laird Road
4
Clay Pit/Plant/Office
     
4
Fee Property Information
       
009-033-0200
Pensacola
Escambia
FL
4375 McCoy Drive
 
009-033-0201
Pensacola
Escambia
FL
4375 McCoy Drive
 
009-033-0205
Pensacola
Escambia
FL
2170 Longleaf Drive
1
Fee Property Information
       
009-101-0236
Odessa
Pasco
FL
2315 Marathon Road
2
Plant Site
       
2
Fee Property Information
       
009-055-0196
Avon Park
Highlands
FL
310 East 7th Street
 
009-057-0220
Tampa
Hillsborough
FL
Hanna Road at Harney Road
 
Tenant Lease
       
1
Lease Information
       
209-009-0029
Melbourne
Brevard
FL
U.S. Rt. 1 North - Concrete Plant
3
Vacant Land
       
3
Fee Property Information
       
009-055-0197
Avon Park
Highlands
FL
15550 South Highlands Avenue
 
009-057-0247
Tampa
Hillsborough
FL
Hanna Road (extension of )
 
009-101-0239
Odessa
Pasco
FL
Prospect Road

 
 
 
10

--------------------------------------------------------------------------------


 
 



 
File Number
City  County  ST  Address 
16
APAC - Southeast, Inc. - First Coast
     
7
Asphalt Plant
       
7
Fee Property Information
       
009-007-0217
Starke
Bradford
FL
12 acres
 
009-031-0216
Jacksonville
Duval
FL
10420 New Berlin Rd.
 
009-031-0276
Jacksonville
Duval
FL
6699 Colray Court
 
009-109-0215
St. Augustine
St Johns
FL
481 State Route 207
 
010-051-0028
Garden City
Chatham
GA
Telfair Rd. And Telfair Place
 
039-053-0029
Hardeeville
Jasper
SC
Hardeeville Industrial Park
 
039-073-0030
Hardeeville
Jasper
SC
Hardeeville Industrial Park
1
Lab
       
1
Fee Property information
       
009-031-0273
Jacksonville
Duval
FL
6602 Colray Court
1
Office
       
1
Lease Information
       
209-001-0105
Gainsville
Alachua
FL
2512 NW 1st Blvd., Suite 200 & 300
1
Plant
       
1
Fee Property Information
       
010-051-0081
Savannah
Chatham
GA
7.11 acres
2
Surplus-Hold
       
2
Fee Property Information
       
009-023-0237
Lake City
Columbia
FL
Moore Road
 
009-023-0238
Lake City
Columbia
FL
Moore Road
3
Vacant Land
       
3
Fee Property Information
       
009-079-0240
Greenville
Madison
FL
State Road 55 (US 221)
 
009-079-0241
Greenville
Madison
FL
State Road 55 (U.S.221)
 
010-051-0082
Savannah
Chatham
GA
U.S. Highway 17
1
Fee Property Information
       
010-113-0086
Tyrone
Fayette
GA
218 Rockwood Road
2
Office And Asphalt Plant
     
2
Fee Property Information
       
010-059-0084
Athens
Clarke
GA
1675 Winterville Road and Hancock Road
 
010-059-0092
Athens
Clarke
GA
1675 Winterville Road & Hancock Road
2
Vacant Land
       
2
Fee Property Information
       
010-059-0090
Athens
Clarke
GA
Spring Valley Rd. and Hancock Rd.
 
010-139-0087
Gainesville
Hall
GA
Roy Parks Road

 
 
 
11

--------------------------------------------------------------------------------


 
 



 
File Number
City  County  ST  Address 
1
APAC - Southeast, Inc. - Ballenger Div
     
1
Plant Site
       
1
Fee Property Information
       
039-045-0028
Greenville
Greenville
SC
900 West Lee Road
28
APAC - Southeast, Inc. - Central FLA
     
18
Asphalt Plant
       
18
Fee Property Information
       
009-009-0051
Melbourne
Brevard
FL
6210 North US Highway 1
 
009-009-0052
Melbourne
Brevard
FL
6210 North US Highway 1
 
009-009-0053
Melbourne
Brevard
FL
6210 North US Highway 1
 
009-009-0054
Melbourne
Brevard
FL
6210 North US Highway 1
 
009-009-0055
Melbourne
Brevard
FL
6210 North US Highway 1
 
009-009-0056
Melbourne
Brevard
FL
6210 North US Highway 1
 
009-009-0156
Cocoa
Brevard
FL
5815 Industrial Drive
 
009-055-0079
Near Avon Park
Highlands
FL
Asphalt Plant Site (A.C.L.R.R.)
 
009-055-0186
Avon Park
Highlands
FL
1491 S. Carolina Avenue
 
009-055-0187
Avon Park
Highlands
FL
1550 South Highlands Avenue
 
009-057-0242
Tampa
Hillsborough
FL
Hanna Road at Harney Road
 
009-097-0145
Kissimmee
Osceola
FL
733 G. Duncan Ave.
 
009-105-0018
Bartow
Polk
FL
Asphalt Plant (Near) Bartow
 
009-105-0019
Near Bartow
Polk
FL
Sand Pit Near Bartow
 
009-105-0020
Near Bartow
Polk
FL
Sand Pit Near Bartow
 
009-105-0021
Near Bartow
Polk
FL
Polk County Road
 
009-105-0022
Near Lakeland
Polk
FL
Berkley Road
 
009-117-0038
N. Orlando
Seminole
FL
St. Rt. 419 Sanford-Oviedo Hwy
3
Office
       
2
Fee Property Information
       
009-101-0235
Lutz
Pasco
FL
4636 Scarborough Drive
 
009-101-0275
Lutz
Pasco
FL
Scarborough Drive
1
Lease Information
       
209-095-0111
Orlando
Orange
FL
3504 Lake Lynda Dr., Suite 170
1
Plant
       
5
Asphalt Plant
       
5
Fee Property Information
       
001-015-0014
Oxford
Calhoun
AL
2335 Highway 21 South
 
001-015-0025
Anniston
Calhoun
AL
28 Acres; Us Highway 78; Asphalt Plant28 Acres; Us Highway 78; Asphalt Plant
 
001-101-0019
Montgomery
Montgomery
AL
4238 Western Blvd.
 
001-121-0078
Childersburg
Talladega
AL
2751 Desoto Caverns Parkway

 
 
 
12

--------------------------------------------------------------------------------


 
 



 
File Number
City  County  ST  Address   
001-125-0028
Vance
Tuscaloosa
AL
Dudley Road
1
Asphalt Terminal
     
1
Fee Property Information
       
001-073-0016
Birmingham
Jefferson
AL
Birmingport Road
4
Office
       
3
Fee Property Information
       
001-033-0032
Sheffield
Colbert
AL
Lots 3-6; part of Lot 7; Lot 11; Lots 16-21
 
001-033-0071
Sheffield
Colbert
AL
Block 2, Lot 2 (except the west 6.5 feet) and Lots 3,4,5 & 6)
 
001-073-0011
Birmingham
Jefferson
AL
700 37th Street South
1 
Lease Information
       
201-073-0028
Birmingham
Jefferson
AL
716 37th St.
1
Office And Shop
     
1
Fee Property Information
       
001-089-0022
Huntsville
Madison
AL
3242 Leeman Ferry Road
2
Plant
       
2
Fee Property Information
       
001-101-0023
Montgomery
Montgomery
AL
Wares Ferry Road
 
001-101-0026
Montgomery
Montgomery
AL
Wares Ferry Road
1
Right Of Way
       
1
Fee Property Information
       
001-121-0027
Childersburg
Talladega
AL
108 Second Street, NW
1
Shop
       
1
Fee Property Information
       
001-073-0018
Birmingham (Tarrant)
Jefferson
AL
750 Clow Road
1
Vacant Land
       
1
Fee Property Information
       
001-089-0074
Huntsville
Madison
.~L
Vermont Road
7
APAC - Southeast. Inc. - APAC GA
     
2
Asphalt Plant
       
1
Fee Property Information
       
010-245-0027
Augusta
Richmond
GA
APAC Industrial Way (former address - Murray Road)
1
Lease Information
       
210-139-0068
Gainesville
Hall
GA
2944 Candler Highway
1
Office
         
035-035-0044
Vinita
Craig
OK
Unknown
 
035-035-0045
Vinita
Craig
OK
Unknown
 
035-143-0024
Tulsa
Tulsa
OK
East Quarry

 
 
 
13

--------------------------------------------------------------------------------


 
 



  File Number  City  County  ST  Address   
035-143-0028
Tulsa
Tulsa
OK
N/A
 
035-143-0033
Tulsa
Tulsa
OK
3110 N. 133 PI. E. Langley Addition
 
035-143-0034
Tulsa
Tulsa
OK
36th and Apache Langley Addition
 
035-143-0036
Tulsa
Tulsa
OK
13438 E. 32nd St. North Langley Addition
 
035-143-0039
Tulsa
Tulsa
OK
Approximately 15.95 acres
 
035-143-0040
Tulsa
Tulsa
OK
Lots 9 and l0, Block 1, Langley Addition
 
035-143-0048
Tulsa
Tulsa
OK
S 58.24 ft. of the W 1/2 NW 1/4 NW1/4 of SEC 21, TWP 20N, Range 14 E
 
035-143-0049
Tulsa
Tulsa
OK
3345 N. 129th E. Avenue
 
035-143-0051
Tulsa
Tulsa
OK
3227 N. 129th E. Avenue Langley Addition
 
035-143-0052
Tulsa
Tulsa
OK
The NW/4 of the SW/ 4 and the W/2 of the NE/4 of the SW/4 of the S21/T20N/R14E
of
 
035-143-0054
Tulsa
Tulsa
OK
13322 East 32nd St. North
 
035-143-0055
Tulsa
Tulsa
OK
13418 E. 32nd St. North Langley Addition
 
035-143-0056
Tulsa
Tulsa
OK
13021 E. 32nd St. North Langley Addition
 
035-143-0057
Tulsa
Tulsa
OK
3201 North 129th East Avenue Langley
Addition
 
03,5-143-0058
Tulsa
Tulsa
OK
13011 East 32nd Street North Langley Addition
 
035-143-0060
Tulsa
Tulsa
OK
13118 East 32nd Street North; Langley Addition
 
035-143-0061
Tulsa
Tulsa
OK
2925 N. 129th E. Ave.
 
035-143-0062
Tulsa
Tulsa
OK
38th Street North
 
035-143-0063
Tulsa
Tulsa
OK
Lot 9, Block 2, Langley Addition
 
035-143-0064
Tulsa
Tulsa
OK
Lot 10, Block 2, Langley Addition
 
035-143-0065
Tulsa
Tulsa
OK
Lots 11 and 12, Block 2, Langley Addition
1
Surplus Property
     
1
Fee Property Information
       
035-065-0037
Altus
Jackson
OK
10 acres
3
Tenant Lease
       
3
Lease Information
       
235-143-0025
Tulsa
Tulsa
OK
3345 N. 129th Ave.
 
235-143-0030
Tulsa
Tulsa
OK
3201 North 129th East Avenue
 
235-143-0031
Tulsa
Tulsa
OK
Lot 9, Block 2, Langley Addition
1
Warehouse
       
1
Fee Property Information
     

 
 
 
14

--------------------------------------------------------------------------------


 
 



 
File Number
City  County  ST  Adderss   
035-143-0012
Tulsa
Tulsa
OK
East 36th Street
1
APAC OK - Rainbow Division
     
1
Tenant Lease
       
1
Lease information
     
235-035-0032
Vinita
Craig
OK
8.8 acres. Vinita Rock Site
16
APAC - Southeast, Inc. - Alabama Division
   
2
Lease Information
       
223-049-0069
Jackson
Hinds
MS
5725 Highway 18
 
223-049-0078
Jackson
Hinds
MS
5727 Highway 18 West
2
Plant Site
       
2
Fee Property Information
       
023-105-0060
Unknown
Oktibbeha
MS
36.1 +/- Acres
 
023-151-0042
Greenville
Washington
MS
Industrial Road; 15.385 Acres
2
Quarry
       
2
Fee Property Information
       
023-087-0009
Columbus
Lowndes
MS
Huddlestone Ford Road (West of APAC's Office)
 
023-087-0017
Columbus
Lowndes
MS
Luxapalila Creek (Behind APAC's Office)
1
Sand/Gravel Pit
       
1
Lease Information
     
1
223-015-0081
Cruger
Carroll
MS
near Cruger
1
Storage Facility-
       
Fee Property Information
       
023-049-0044
Jackson
Hinds
MS
2262 Maddox Road
1
Surplus Property
     
1
Fee Property Information
       
041-071-0082
Savannah
Hardin
TN
near Hwy. 64
1
Surplus Property - Vacant Land
     
1
Fee Property Information
       
023-105-0054
Starkville
Oktibbeha
MS
Highway 82
1
Tenant Lease
       
1
Lease Information
       
223-087-0080
Columbus
Lowndes
MS
Office (Columbus to Blewetts Bridge Road)
3
Vacant Land
       
3
Fee Property Information
       
023-003-0058
Glen
Alcorn
MS
U.S. Highway 72
 
023-003-0059
Glen
Alcorn
MS
U.S. Hwy 72
 
023-049-0036
Hinds
Hinds
MS
South Side / McDowell Rd.

 
 
 
15

--------------------------------------------------------------------------------


 
 



  File Number  City  County  ST  Address 
33
APAC - OK
       
3
Asphalt Plant
       
3
Fee Property Information
       
035-081-0035
Unknown
Lincoln
OK
Turner Turnpike (South of)
 
035-097-0015
Pryor
Mayes
OK
Section 26 Township 21N
 
035-143-0026
Bixby
Tulsa
OK
Tract 2 - (NE/4) Sec 14/Twp 17N/Range 13E
1
Office
       
1
Lease Information
       
235-143-0022
Tulsa
Tulsa
OK
4150 South 100th East Avenue, Suite 300
24
Quarry
       
24
Fee Property Information
     
2
Terminal
       
2
Fee Property information
       
024-019-0079
Columbia
Boone
MO
1591-C East Prathersville Road
 
024-077-0081
Springfield
Greene
MO
4624 West Calhoun
4
Vacant Land
        4
Fee Property Information
       
024-019-0080
Columbia
Boone
MO
5661 Creasy Springs Road
 
024-077-0091
Springfield
Greene
MO
4580 West Calhoun
 
024-077-0093
Springfield
Greene
MO
West Gate Avenue (aka Farm Road 123)
 
024-131-0110
Unknown
Miller
MO
Elam's Island
39
APAC - MS - APAC MS Division
     
24
Asphalt Plant
       
23
Fee Property information
       
003-017-0126
Dermott
Chicot
AR
Highway 65 South, 20 Acres
 
023-003-0056
Glen
Alcorn
MS
U.S. Highway 72
 
023-049-0016
Hinds
Hinds
MS
Mcraven Road And Hillview Road
 
023-049-0020
Jackson
Hinds
MS
Mcraven Road
 
023-049-0021
Jackson
Hinds
MS
McDowell Road
 
023-049-0041
Jackson
Hinds
MS
Mcdowell Road
 
023-051-0050
Unknown
Holmes
MS
Highway 12
 
023-075-0038
Meridian
Lauderdale
MS
4412 Interchange Rd.
 
023-075-0049
Meridian
Lauderdale
MS
4412 Interchange Road
 
023-077-0007
Lawrence County
Lawrence
MS
Fair River
 
023-081-0040
Guntown
Lee
MS
331 Messner Road
 
023-081-0052
Guntown
Lee
MS
331 Messner Road

 
 
 
16

--------------------------------------------------------------------------------


 
 



 
File Number
City  County  ST  Address   
023-087-0005
Near Columbus
Lowndes
MS
Office (Columbus To Blewetts Bridge Road)
 
023-087-0006
Columbus
Lowndes
MS
Blewett Bridge & Pickensvilleroad
 
023-087-0018
Columbus
Lowndes
MS
Pickensville Road
 
023-087-0019
Columbus
Lowndes
MS
Airline Road & Luxapalila Creek
 
023-089-0053
Canton
Madison
MS
Approx. 10 acres; near Hwy. 51
 
023-091-0014
Foxworth
Marion
MS
U. S. Highway #98
 
023-051-0055
Unknown
Marion
MS
Approx 8.3 Acres
 
023-149-0024
Vicksburg
Warren
MS
4441 Rifle Range Road
 
023-163-0010
Yazoo County
Yazoo
MS
Asphalt Plant; U. S. Highway #49
 
023-163-0057
Yazoo
Yazoo
MS
Section 6, Township 11 North, Range 2 West
 
041-071-0069
Savannah
Hardin
TN
near Hwy. 64
1
Lease Information
       
223-011-0073
Rosedale
Bolivar
MS
Route 1 (15 acres)
1
Asphalt Terminal
 
 
 
1
Fee Property Information
       
023-049-0003
Jackson
Hinds
MS
5129 Mcraven Road
2
Office
         
024-019-0078
Columbia
Boone
MO
1591-A East Prathersville Road
1
Office and Quarry
      1
Fee Property Information
       
024-029-0125
Linn Creek
Camden
MO
1369 Business Park Road
2
Office And Shop
     
2
Fee Property Information
       
024-029-0112
Unknown
Camden
MO
S15/T39N/R16W
 
024-077-0092
Springfield
Greene
MO
4580 West Calhoun
20
Quarry
       
20
Fee Property Information
       
024-019-0083
Columbia
Boone
MO
6791 N. Highway VV
 
024-029-0111
Unknown
Camden
MO
S16/T38N/R16W
 
024-037-0094
Harrisonville
Cass
MO
12 acres adjacent to Limpus Quarry
 
024-037-0099
Harrisonville
Cass
MO
Sections 17, 18, 20 and 29, Township 4.5, Range 31
 
024-037-0100
Harrisonville
Cass
MO
18601 E. 227th Street
 
024-037-0101
Harrisonville
Cass
MO
Sections 17 & 20, TWP 44, and Range 29
 
024-037-0102
Harrisonville
Cass
MO
22400 S. State Route 291
 
024-043-0087
Highlandville
Christian
MO
697 Busiek Road
 
024-119-0086
Lanagan
Mc Donald
MO
Route EE

 
 
 
17

--------------------------------------------------------------------------------


 
 



 
File Number
City  County  ST  Address   
024-131-0108
Unknown
Miller
MO
Section 26, Township 42 North, Range 15 W
 
024-131-0109
Unknown
Miller
MO
Vaughn Quarry
 
024-141-0113
Unknown
Morgan
MO
DYL Quarry, S20/T42/R16
 
024-141-0114
Unknown
Morgan
MO
521/T40N/R17W, Prestage Quarry
 
024-141-0115
Unknown
Morgan
MO
S16&21/T40/R17, Prestage Quarry
 
024-195-0105
Marshall
Saline
MO
Ridge and Darling Addition
 
024-195-0106
Saline
Saline
MO
South and East of U.S. Highway No. 65
 
024-195-0107
Saline
Saline
MO
S27/T49N/R21W
 
024-195-0124
Marshall
Saline
MO
Adjacent to Marshall Quarry
 
024-195-0126
Marshall
Saline
MO
2,75+/- Acres Adjacent to Marshall Quarry
 
024-195-0127
Marshall
Saline
MO
55+/- Acres
1
Shop
       
1
Fee Property information
       
024-019-0079
Columbia
Boone
MO
1591-C East Prathersville Road
1
Surplus Property - Vacant Land
   
1 
Fee Property Information
       
024-079-0116
Trenton
Grundy
MO
Asphalt Plant Lot
4
Tenant Lease
       
4
Lease Information
       
224-037-0063
Harrisonville
Cass
MO
231st Street, 5 +/- Acres
 
224-195-0065
Marshall
Saline
MO
10+/- Acres vacant land
 
224-195-0066
Marshall
Saline
MO
50 +/- acres farm land
 
224-195-0067
Marshall
Saline
MO
Property Adjacent to Marshall Quarry
2
Lease Information
       
215-051-0023
Hays
Ellis
KS
503 E. l0th Street
 
215-051-0024
Hays
Ellis
KS
2515 W. 55th Street
1
Vacant Land
       
1
Fee Property Information
       
015-105-0051
Lincoln
Lincoln
KS
3 3/4 acres
12
APAC - KS - Kansas City Division
     
3
Asphalt Plant
       
3
Fee Property Information
       
015-209-0010
Kansas City
Wyandotte
KS
Riverview Avenue And Fourth Street
 
015-209-0011
Kansas City
Wyandotte
KS
4Th Street
 
015-209-0014
Kansas City
Wyandotte
KS
4318 Speaker Rd.
8
Quarry
       
8
Fee Property Information
       
015-091-0006
Stilwell
,Johnson
KS
Johnson County

 
 
 
18

--------------------------------------------------------------------------------


 
 



 
File Number
City  County  ST  Address   
015-091-0008
Stilwell
Johnson
KS
Johnson County, Apac Property
 
015-091-0027
N/A
Johnson
KS
167th Street and Gardner Road
 
015-121-0011
Osawatomie
Miami
KS
Quarry Site
 
015-121-0029
Osawatomie
Miami
KS
SWC U.S. Route 69 & 247th Street
 
015-121-0030
Osawatomie
Miami
KS
171.63 +/- acres
 
015-121-0057
Osawatomie
Miami
KS
163.57 Acres; Part of NW/4 of 12-16-24
 
015-121-0063
Osawatomie
Miami
KS
W 247th Street
1
Vacant Land
       
1
Fee Property Information
       
015-091-0025
Stilwell
Johnson
KS
9435 West 167th Street
1
APAC - KS Inc. - Kansas City
     
1
Plant Site
       
1
Lease Information
       
215-209-0022
Kansas City
Wyandotte
KS
5 Acres of Land
40
APAC - MO - Missouri Division
     
2
Asphalt Plant
       
2
Fee Property Information
       
024-137-0104
Paris
Monroe
MO
Jct. of Hwy. 154 & Bus. Route 24 West
 
024-175-0088
Huntsville
Randolph
MO
Highway 3
1
Buffer Area
       
1
Fee Property Information
       
024-019-0089
Columbia
Boone
MO
6801 Highway VV
1
Building
       
1
Fee Property Information
     
1
024-077-0092
Springfield
Greene
MO
4580 West Calhoun
 
Office
       
1
Fee Property Information
     
6
Fee Property Information
       
015-015-0033
Augusta
Butler
KS
1121 SW Hwy 54
 
015-079-0035
Newton
Harvey
KS
U.S. Hwy 50
 
015-111-0034
Unknown
Lyon
KS
Section 7/Township 19S/Range 13E
 
015-155-0058
Hutchinson
Reno
KS
Parcel #0559
 
015-169-0045
Salina
Saline
KS
500 East Farrelly Road: Rt. 4
 
015-173-0061
Wichita
Sedgwick
KS
3511 S. West Street
3
Office
       
1
Fee Property Information
       
015-111-0059
Emporia
Lyon
KS
302 Peyton
2
Lease Information
       
215-155-0025
Hutchinson
Reno
KS
1600 North Lorraine, Ste. 1

 
 
 
19

--------------------------------------------------------------------------------


 
 



 
File Number
City  County  ST  Address   
215-169-0026
Salina
Saline
KS
1329 Northwest Street
1
Office And Shop
     
1
Fee Property Information
       
015-155-0032
Hutchinson
Reno
KS
819 West First Avenue
1
Plant
       
1
Fee Property Information
       
015-051-0055
Unknown
Ellis
KS
10 Tracts; J.E. Wilson Addition (1-2), George Philip Addition (3-8), SEC 17/TWP
13S/Rang
4
Quarry
       
4
Fee Property Information
       
015-073-0036
Eureka
Greenwood
KS
(South of) Fall River Channel
 
015-105-0047
Lincoln
Lincoln
KS
Section 13;Township 12S; Range 8W
 
015-105-0049
Lincoln
Lincoln
KS
Section 12/Township 12S/Range 8W
 
015-105-0050
Unknown
Lincoln
KS
Bullfoot Creek
9
Sand/Gravel Pit
       
9
Fee Property Information
       
015-057-0031
Dodge City
Ford
KS
U.S. 283/56 Highway Bypass (11188 56 Bypass)
 
015-113-0052
Unknown
Mc Pherson
KS
S 1/2 SW 1/4 of SEC 5, TWP 20S. Range 3,West of the Sixth Principal Meridian
 
015-155-0037
Unknown
Reno
KS
Section 21/Township 23S/Range 5W
 
015-155-0039
Hutchinson
Reno
KS
160 acres
 
015-155-0040
Hutchinson
Reno
KS
79.8 acres (originally)
 
015-181-0038
Unknown
Sherman
KS
Section 17/Township 7S/Range 39W
 
015-185-0043
Unknown
Stafford
KS
Hwy 50 South
 
015-193-0053
Unknown
Thomas
KS
N/2 N/2 of SEC 35, TWP l0S. Range 32 West of the 6th P.M.
 
015-195-0054
Unknown
Trego
KS
NE/4 of SEC 31, PAT 14S, Range 23 West of the 6th P.M.
1
Shop
       
1
Fee Property Information
       
015-105-0048
Lincoln
Lincoln
KS
Section 6/Township 12S/Range 7W
2
Tenant Lease
         
032-123-0095
Rocky Springs Township
Montgomery
NC
(Sand Pit)
 
032-123-0096
Rocky Springs Township
Montgomery
NC
State Road #1525
 
032-123-0097
Rocky Springs Township
Montgomery
NC
Naked Creek

 
 
 
20

--------------------------------------------------------------------------------


 
 



 
File Number
City
County
ST
Address
 
032-123-0098
Rocky Springs Township
Montgomery
NC
(Sand Pit)
 
032-123-0100
Rocky Springs Township
Montgomery
NC
60 Acres
 
032-123-0106
Rocky Springs Township
Montgomery
NC
20 Acres
 
032-123-0116
Rocky Springs Township
Montgomery
NC
115.726 Acres; Tract No. 229
 
032-123-0152
Rocky Springs Township
Montgomery
NC
Highway 220
 
032-123-0194
Rocky Springs Township
Montgomery
NC
Approx. 79.09 Acres
 
032-123-0198
Rocky Springs Township
Montgomery
NC
Approximately 1.05 acres
 
032-123-0210
Candor
Montgomery
NC
2.873 acres
 
032-123-0222
Rocky Springs Township
Montgomery
NC
US 220
2
Surplus Property
     
2
Fee Property Information
       
032-081-0032
Greensboro
Guilford
NC
3905 Duluth Loop (3925 Liberty Rd.)
 
032-165-0157
Laurel Hill Township
Scotland
NC
U. S. 401
5
APAC Atlantic. Inc. - Virginia Division
     
1
Asphalt Plant
       
1
Fee Property Information
       
045-179-0054
Stafford
Stafford
VA
109 Wyche Street*
1
Building
       
1
Lease Information
       
245-153-0033
Manassas
Prince William
VA
9599 Hawkins Drive
2
Sand/Gravel Pit
       
2
Fee Property Information
       
045-153-0056
Manassas
Prince William
VA
8415 Wellington Road
 
045-153-0057
Manassas
Prince William
VA
8445 Wellington Road (fka Rt. 674)
1
Vacant Land
       
1
Fee Property Information
       
045-069-0059
Stephenson
Frederick
VA
2786 Martinsburg Pike
23
APAC General
       
2
Lease Information
       
210-089-0052
Atlanta
De Kalb
GA
900 Ashwood Parkway, (Headquarters)
 
210-121-0063
Alpharetta
Fulton
GA
100 Windward Plaza, Suite 300, 3rd Floor (4005 Winward Plaza Dr.)
28
APAC - KS- Shears
     

 
 
 
21

--------------------------------------------------------------------------------


 
 


6
Asphalt Plant
         
032-107-0045
Kinston (Near)
Lenoir
NC
N.C. SR 1804 - Neuse Road
 
039-041-0032
Florence
Florence
SC
Hwy 89 & 921 Mars Bluff (Parcel A) 830 W. Lucas Street (Parcel B)
 
039-085-0015
Privateer Twp.
Sumter
SC
Nasty Branch
4
Vacant Land
       
4
Fee Property Information
       
032-051-0191
Cross Creek Township
Cumberland
NC
Robeson Street
 
032-051-0192
Cross Creek Twp.
Cumberland
NC
Robeson Street
 
032-107-0012
Neuse Township
Lenoir
NC
Neuse River and Atlantic. and NC RR
 
032-107-0016
Kinston
Lenoir
NC
Easement Road And N.C. SR 1804
1
Warehouse
       
1
Lease Information
       
232-133-0064
Jacksonville
Onslow
NC
240 Center Street
32
APAC - Atlantic. Inc. - Thompson-Arthur
   
8
Asphalt Plant
       
7
Fee Property Information
       
032-067-0160
Winston Salem
Forsyth
NC
Clemmonsville Road
 
032-067-0161
Winston Salem
Forsyth
NC
Craft Drive
 
032-067-0162
Winston Salem
Forsyth
NC
Clemmonsville Road
 
032-081-0008
Jamestown
Guilford
NC
5730 Riverdale Drive
 
032-081-0009
Greensboro
Guilford
NC
3500 & 3512 Halts Chapel Road
 
032-081-0033
Greensboro
Guilford
NC
3901 Duluth Loop (3921 Liberty Road)
 
045-089-0061
Martinsville
Henry
VA
State Route 684
1
Lease Information
       
232-153-0061
Unknown
Richmond
NC
Rockingham Asphalt Plant Site
2
Office
       
2
Fee Property Information
       
032-081-0043
Gilmer
Guilford
NC
300 South Benbow Rd.
 
032-159-0211
Salisbury
Rowan
NC
Jake Alexander Road
20
Sand Plant
       
20
Fee Property Information
       
032-123-0038
Rocky Springs Township
Montgomery
NC
Us 220 - Naked Creek
 
032-123-0054
Rocky Springs Township
Montgomery
NC
Naked Creek
 
032-123-0061
Rocky Springs Township
Montgomery
NC
Naked Creek
 
032-123-0069
Rocky Springs Township
Montgomery
NC
Sand Pit

 
 
 
22

--------------------------------------------------------------------------------


 
 



 
File Number
City
County
ST
Address
 
032-123-0072
Rocky Springs Township
Montgomery
NC
Sand Pit
 
032-123-0075
Rocky Springs Township
Montgomery
NC
Sand Pit
 
032-123-0076
Rocky Springs Township
Montgomery
NC
Sand Pit
 
032-123-0079
Rocky Springs Township
Montgomery
NC
Apac Property
4
Lease Information
       
232-107-0065
Kinston
Lenoir
NC
604 East New Bern Road
 
232-129-0072
Wilmington
New Hanover
NC
3240 Burnt Mill Dr., Suite 1 & 2
 
232-133-0070
Jacksonville
Onslow
NC
669 Bell Fork Road
 
232-191-0071
Goldsboro
Wayne
NC
2712 Graves Drive
2
Office And Shop
     
2
Fee Property Information
       
032-153-0154
Marston
Richmond
NC
156 Highway Constructors Road
 
032-153-0155
Marston
Richmond
NC
156 Highway Constructors Road
21
Sand/Gravel Pit
       
21
Fee Property Information
       
032-017-0183
Bladenboro Township
Bladen
NC
Unknown, 40 Acre Parcel
 
032-051-0177
Grays Creek Township
Cumberland
NC
2785 Tracy Ball Road
 
032-051-0178
Fayetteville
Cumberland
NC
Murchison Road
 
032-051-0181
Unknown
Cumberland
NC
U.S. Highway I-95
 
032-051-0187
Fayetteville
Cumberland
NC
Murchison Road
 
032-051-0188
Fayetteville
Cumberland
NC
Murchison Road
 
032-051-0215
Fayetteville
Cumberland
NC
2.7 Acre Parcel + Lots 28 and 29 Northpoint Village
 
032-051-0216
Fayetteville
Cumberland
NC
Lots 15, 27, 30 and 40 Northpoint Village
 
032-107-0026
Kinston (Near)
Lenoir
NC
Neuse River
 
032-107-0057
Neuse Twp.
Lenoir
NC
Nc Route #11
 
032-107-0105
(Near) Kinston
Lenoir
NC
27.87 Acres (Walter Tract)
 
032-133-0021
Jacksonville Twp.
Onslow
NC
Burnt House Fork Highway
 
032-133-0022
Jacksonville Twp.
Onslow
NC
Burnt House Fork Highway
 
032-147-0024
(Near) Greenville
Pitt
NC
N.C. Hwy. 1402
 
032-155-0179
East Howellsville Township
Robeson
NC
State Route 1967
 
032-155-0180
East Howellsville Township
Robeson
NC
State Route 1967
 
032-155-0182
Pembroke Township
Robeson
NC
Unknown

 
 
 
23

--------------------------------------------------------------------------------


 
 



 
File Number
City
County
ST
Address
 
032-155-0185
Lumberton Township
Robeson
NC
Hestertown Road
 
032-155-0186
Lumberton Township
Robeson
NC
Hestertown Road
 
032-191-0028
Indian Springs Twp.
Wayne
NC
2421 Arrington Bridge Road
 
039-025-0018
Jefferson
Chesterfield
SC
County Rds. 13 &72
1
Storage Facility
       
1
Fee Property Information
       
032-107-0020
Southwest Township
Lenoir
NC
Neuse Rive And Nc Rr
5
Surplus Property
     
5
Fee Property Information
       
032-051-0219
Hope Mills
Cumberland
NC
264 Skinner Road
 
032-051-0220
Hope Mills
Cumberland
NC
Trade Street
 
032-107-0057
Neuse Twp.
Lenoir
NC
Nc Route #11
 
032-107-0064
Neuse Township
Lenoir
NC
North Carolina Routes 11 & 55
 
032-129-0130
Wilmington
New Hanover
NC
River Rd & Sunnyvale Dr.
 
032-129-0131
Cape Fear Township
New Hanover
NC
4909 College Road N
 
032-133-0017
Jacksonville (Near)
Onslow
NC
Us Navy Rr-Hargett Street
 
032-133-0021
Jacksonville Twp.
Onslow
NC
Burnt House Fork Highway
 
032-133-0022
Jacksonville Twp.
Onslow
NC
Burnt House Fork Highway
 
032-133-0048
White Oak
Onslow
NC
6190 New Bern Hwy.
 
032-147-0024
(Near) Greenville
Pitt
NC
N.C. Hwy. 1402
 
032-147-0090
Belvoir Twp.
Pitt
NC
Old Greenville-Tarboro River Road
 
032-147-0206
Greenville
Pitt
NC
562 Barrus Construction Road
 
032-191-0028
Indian Springs Twp.
Wayne
NC
2421 Arrington Bridge Road
 
032-191-0067
Indian Springs
Wayne
NC
Arrington Bridge Road
 
032-191-0068
Indian Springs
Wayne
NC.
Arrington Bridge Road (Rear)
 
032-191-0074
Indian Springs
Wayne
NC
Arrington Bridge Road (Rear)
 
039-003-0023
Aiken
Aiken
SC
Steed: Pine Log Rd; Us Hwy. #1
 
039-051-0019
Conway Township
Horn
SC
154 Winyah Drive
2
Lease Information
       
232-047-0062
Whiteville Township
Columbus
NC
Approx. 16.41 acres
 
232-107-0067
Kinston
Lenoir
NC
13.4 acres/Tom White Road
2
Borrow Pit
       
2
Fee Property Information
     

 
 
 
24

--------------------------------------------------------------------------------


 
 



 
File Number
City
County
ST
Address
 
032-017-0184
Unknown
Bladen
NC
Secondary Road 1195 (Old Boardman Rd.)
 
032-051-0143
Fayetteville
Cumberland
NC
Approximately 138 +/- acres
1
Clay Pit
         
Fee Property Information
       
032-153-0153
Marston
Richmond
NC
156 Highway Constructors Road
2
Concrete Plant
       
2
Fee Property Information
       
032-051-0174
Rockfish Township
Cumberland
NC
Meharry Drive
 
039-067-0033
Marion
Marion
SC
State Road 34-732
2
Ingress/Egress
       
2
Fee Property Information
       
032-051-0175
Rockfish Township
Cumberland
NC
Butler-Robinson Pit Access
 
032-051-0190
Fayetteville
Cumberland
NC
Murchison Road
9
Office
       
5
Fee Property Information
       
032-051-0189
Fayetteville
Cumberland
NC
Murchison Road
 
032-051-0193
Cross Creek Twp.
Cumberland
NC
Robeson Street
 
032-153-0156
Marston
Richmond
NC
156 Highway Constructors Road
 
039-031-0012
Darlington
Darlington
SC
Mineral Springs Rd.
 
039-051-0019
Conway Township
Horry
SC
154 Winyah Drive
 
003-007-0078
Lowell
Benton
AR
40.11 acres
 
003-007-0090
Lowell
Benton
AR
13198 S. Zion Road
 
003-007-0095
Gravette
Benton
AR
County Road No. 34
 
003-009-0064
Harrison
Boone
AR
40 Acres (Vacant Land)
 
003-009-0070
Harrison
Boone
AR
6672 Hwy 65 South
10
APAC - Atlantic, Inc. - Asheville Division
   
7
Asphalt Plant
       
5
Fee Property Information
       
032-021-0025
Asheville
Buncombe
NC
1188 Smokey Park Highway
 
032-089-0002
Hendersonville
Henderson
NC
Old Clear Creek Road
 
032-089-0213
Hendersonville
Henderson
NC
Old Clear Creek Road
 
032-175-0056
Boyd & Little River
Transylvania
NC
Old U.S. 64 - State Route 1504
 
032-199-0197
Cane River
Yancey
NC
Lot 31 Map B of Ralph Ray Property
2
Lease Information
       
232-097-0069
Statesville
Iredell
NC
164 Bostian Drive
 
232-161-0066
Rutherfordton
Rutherford
NC
1920 Maple Creek Road
1
Extract Sand/Top Soil
     

 
 
 
25

--------------------------------------------------------------------------------


 
 



 
File Number
City
County
ST
Address
1
Lease Information
       
232-153-0055
Marks Creek Township
Richmond
NC
Summit Orchard Tract; 129 acres
1
Office And Asphalt Plant
     
1
Fee Property information
       
032-021-0223
Asheville
Buncombe
NC
1188 Smokey Park Hwy
1
Surplus Property
     
1
Fee Property information
       
032-161-0225
Asheville
Rutherford
NC
Chimney Rock Township
1
APAC - Atlantic, Inc. - Charlotte Division
   
1
Office
       
1
Lease Information
       
232-025-0068
Concord
Cabarrus
NC
725 Derita Road
79
APAC - Atlantic, Inc. - Coastal Carolina
   
29
Asphalt Plant
       
27
Fee Property information
       
032-013-0044
Washington
Beaufort
NC
Route 3 off of SR 1409
 
032-017-0224
Butters
Bladen
NC
Berry Lewis Road
 
032-049-0027
New Bern
Craven
NC
510 S. Glenburnie Road
 
032-049-0102
Belvoir Twp.
Craven
NC
Secondary Rd. (Formerly U.S. Hwy. 70)
 
032-101-0103
Boon Hill Twp.
Johnston
NC
State Route 102
 
032-107-0010
Kinston
Lenoir
NC
Near Neuse River
 
032-107-0013
Kinston
Lenoir
NC
Easement Road And Us 70
 
032-107-0014
Near Kinston
Lenoir
NC
North Carolina Hwy 10
 
032-107-0015
Kinston
Lenoir
NC
Brunswick Blvd And Jefferson Avenue
 
032-107-0026
Kinston (Near)
Lenoir
NC
Neuse River
 
203-033-0046
Van Buren
Crawford
AR
6008 Arkhola Road
 
203-033-0048
Van Buren
Crawford
AR
2514 Woodpecker Way
 
203-033-0052
Van Buren
Crawford
AR
5503 Highway 60
 
203-033-0056
Van Buren
Crawford
AR
6204 Arkhola Road
 
203-033-0057
Van Buren
Crawford
AR
5227 Highway 60
 
203-131-0022
Jenny Lind
Sebastian
AR
2000 Gate Nine Road
 
203-131-0024
Jenny Lind
Sebastian
AR
1944 Gate Nine Road
 
203-131-0025
Jenny Lind
Sebastian
AR
2006 Gate Nine Road
 
203-131-0028
Jenny Lind
Sebastian
AR
1934 Gate Nine Road
 
203-131-0032
Huntington
Sebastian
AR
6900 Bucella Road
 
203-131-0035
Jenny Lind
Sebastian
AR
1946 Gate Nine Road
 
203-131-0038
Huntington
Sebastian
AR
7100 Bucella Road
 
203-131-0042
Greenwood
Sebastian
AR
1950 Gate Nine Road

 
 
 
26

--------------------------------------------------------------------------------


 
 



 
File Number
City
County
ST
Address
 
203-131-0044
Greenwood
Sebastian
AR
2012 Gate Nine Road
 
203-131-0047
Greenwood
Sebastian
AR
1938 Gate Nine Road
 
203-131-0049
Unknown
Sebastian
AR
S17, T5N, R31W Midland Quarry
 
203-131-0050
Greenville
Sebastian
AR
S16. T5N, R31W and 517. T5N, R31W Midland
Quarry
 
203-131-0055
Van Buren
Sebastian
AR
2542 Concord Hill
 
235-101-0033
Muskogee
Muskogee
OK
U. S. Highway 90
9
Vacant Land
       
9
Fee Property Information
       
003-033-0073
Van Buren (near)
Crawford
AR
18.15 acres
 
003-033-0091
Van Buren
Crawford
AR
6008 Arkhola Road
 
003-033-0101
Van Buren
Crawford
AR
2833 Concord Hill Drive
 
003-033-0102
Van Buren
Crawford
AR
2740 Concord Hill Drive
 
003-033-0103
Van Buren
Crawford
AR
N/A
 
003-033-0108
Unknown
Crawford
AR
Approximately 16.3 acres
 
003-033-0109
Van Buren
Crawford
AR
513 Blueberry Hill Street
 
003-131-0075
Fort Smith
Sebastian
AR
Grand Avenue
 
035-135-0025
Moffett
Sequoyah
OK
56.13 acres
8
APAC AR - McClinton-Anchor Division
     
1
Asphalt Plant
       
1
Fee Property Information
       
003-007-0111
Centerton
Benton
AR
County Road 34
1
Landfill
       
1
Fee Property Information
       
003-143-0066
Johnson
Washington
AR
6603 McGuire Street
1
Quarry
       
1
Fee Property Information
       
003-087-0131
Huntsville
Madison
AR
Undivided 1/2 interest of 117 acres
5
Vacant Land
       
5
Fee Property Information
       
003-131-0115
Unknown
Sebastian
AR
20 +/- acres at Midland Quarry
 
003-131-0116
Unknown
Sebastian
AR
Midland Quarry
 
003-131-0117
Unknown
Sebastian
AR
Midland Quarry
 
003-131-0118
Huntington
Sebastian
AR
Part of the SE 1/4 of the NE 1/4, 517, T5N, R31 W
 
003-131-0119
Unknown
Sebastian
AR
SW 1/4 of NE 1/4, 517, T5N, R3IW
 
003-131-0122
N/A
Sebastian
AR
Midland Quarry
 
035-021-0027
Alfalfa
Cherokee
OK
Route 2
 
035-145-0042
Wagoner
Wagoner
OK
Section 21, Township 16N. Range 19E

 
 
 
27

--------------------------------------------------------------------------------


 
 



   File Number
City
County ST Address
1
Lease Information
       
203-131-0008
Unknown
Sebastian
AR
Approximately 122.3 acres
2
ReadyMix Plant
       
2
Fee Property information
       
003-007-0120
Centerton
Benton
AR
State Highway 102
 
003-007-0125
Springdale
Benton
AR
Approx. 10 acres
3
Residential Dwlg
     
1
Fee Property Information
       
003-033-0130
Van Buren
Crawford
AR
5227 Highway 60
2
Lease Information
       
203-033-0054
Van Buren
Crawford
AR
5343 Highway 60
 
203-131-0053
Huntington
Sebastian
AR
7201 Bucella Road
2
Sand/Gravel Pit
     
1
Fee Property Information
       
035-101-0020
Muskogee
Muskogee
OK
3300 West 40th North
1
Lease Information
       
235-101-0027
Muskogee
Muskogee
OK
MABRF-593(241)3300 West 40th North (Hwy 69)
2
Surplus Property
     
2
Fee Property Information
       
003-131-0074
Fort Smith
Sebastian
AR
Lots 8-18; 1-6; 1-9 & 12: 1-4
 
003-131-0076
Greenwood
Sebastian
AR
1.90 Acres
29
Tenant Lease
       
29
Lease Information
       
203-033-0009
Van Buren (near)
Crawford
AR
Approximately 34.37 Acres
 
203-033-0010
Van Buren (near)
Crawford
AR
Approximately 40 acres
 
203-033-0012
Van Buren (near)
Crawford
AR
12.25 Acres, Sec 16/Twp 9N, Range 31W
 
203-033-0016
Van Buren (near)
Crawford
AR
40 Acres. S9, T9N, R31W
 
203-0J3-0030
Van Buren
Crawford
AR
2740 Concord
 
203-033-0031
Van Buren
Crawford
AR
2728 Concord
 
203-033-0034
Van Buren
Crawford
AR
6104 Arkhola Road
 
203-033-0036
Van Buren
Crawford
AR
5229 Woodpecker Way
 
203-033-0039
Van Buren
Crawford
AR
5237 Woodpecker Way
 
203-033-0041
Van Buren
Crawford
AR
5209 Woodpecker Way
 
003-113-0004
Hatton
Polk
AR
(60) Quarry
 
003-113-0005
Hatton
Polk
AR
(60) Quarry
 
003-113-0006
Hatton
Polk
AR
(60) Quarry
 
003-131-0015
Fort Smith
Sebastian
AR
South Zero St.
 
003-143-0062
Fayetteville
Washington
AR
Lime Kiln Road

 
 
 
28

--------------------------------------------------------------------------------


 
 



 
File Number
City
County
ST
Address
 
035-101-0013
Fort Gibson
Muskogee
OK
So. Scott Street between U.S. Hwy 62 & State Hwy 10
2
Buffer Area
       
2
Fee Property Information
       
003-033-0092
Van Buren
Crawford
AR
2514 Woodpecker Drive
 
003-033-0093
Van Buren
Crawford
AR
2502 Woodpecker Drive
1
Office
       
1
Lease Information
       
203-131-0011
Fort Smith
Sebastian
AR
APAC-Arkansas Headquarters 523 Garrison
35
Quarry
     
Ave., Ward Garrison Bldg
34
Fee Property Information
       
003-033-0077
Van Buren
Crawford
AR
33.92 acres
 
003-033-0079
Van Buren
Crawford
AR
North of I-40
 
003-033-0080
Van Buren (near)
Crawford
AR
19 acres
 
003-033-0089
Van Buren
Crawford
AR
5411 Highway 6o
 
003-033-0096
Van Buren
Crawford
AR
2427 Woodpecker Way
 
003-033-0097
Van Buren
Crawford
AR
Woodpecker Way
 
003-033-0098
Van Buren
Crawford
AR
5237 Woodpecker Way
 
003-033-0099
Van Buren
Crawford
AR
5307 Highway 6o
 
003-033-0121
Van Buren
Crawford
AR
Part of the NW 1/4 of S11/T9N/R31W
 
003-033-0124
Van Buren
Crawford
AR
Approx. 25.67 Acres
 
003-033-0127
Unknown
Crawford
AR
Section 10 & 11, Township 9 North, Range 31 West
 
103-033-0128
Van Buren
Crawford
AR
Route 5, Box 649
 
003-033-0129
Van Buren
Crawford
AR
2542 Concord Hill Drive
 
003-033-0132
Van Buren
Crawford
AR
6204 Arkhola Road
 
003-131-0082
Jenny Lind
Sebastian
AR
1938 Gate Nine Road
 
003-131-0083
Jenny Lind
Sebastian
AR
1950 Gate Nine Road
 
003-131-0084
Jenny Lind
Sebastian
AR
2000 Gate Nine Road
 
003-131-0085
Jenny Lind
Sebastian
AR
2006 Gate Nine Road
 
003-131-0086
Jenny Lind
Sebastian
AR
2012 Gate Nine Road
 
003-131-0087
Jenny Lind
Sebastian
AR
1934 and 1444 Gate Nine Road
 
003-131-0088
Jenny Lind
Sebastian
AR
6.38 acres; Jenny Lind Rock Quarry
 
003-131-0100
Unknown
Sebastian
AR
10 acres
 
003-131-0105
Greenville
Sebastian
AR
Approx 50.12 acres
 
003-131-0106
Midland
Sebastian
AR
214 East Jefferson Avenue
 
003-131-0107
Unknown
Sebastian
AR
Approximately 115 acres
 
003-131-0114
Unknown
Sebastian
AR
20.95 +/- acres at Midland Quarry


 
 
29

--------------------------------------------------------------------------------


 
Schedule 3.06(b):
Owned and Leased Property Sold, Transferred or Otherwise Disposed Of
 


Real Property Disposals Since September 30, 2005
 

               
Description
Item Number
Asset Cost
Accumulated Depreciation
Net Book Value
@ Disposal
Disposal Proceeds
Gain/Loss on Sale
Disposal Date
Oklahoma/Shawnee sale
             
Plant Site Improvements 200
644108
$808,983         
$302,675         
$506,308   
($750,00)
($243,692)
1/30/2006
PLT, CMI ASPHALT PLANT
642912
$899,114         
$66,955         
$832,159   
($1,664,400)
($832,241)
1/30/2006
               
Virginia/Richmond Sale
             
PLANT 156 RICHMOND
90321500
$14,233         
$14,233
($500,000)
($485,767)
1/13/06
Site Development & Erection
632254
$565,000         
$226,000         
$339,000
($520,000)
($181,000)
1/13/06
Rel 8’ Double barrel Plant
632255
$1,905,391         
$762,157         
$1,143,234
($2,100,000)
($956,766)
1/13/06
               
MacDougald Construction
             
Track B, 28.37 acres
654319
$104,713         
$0         
$104,713
($9,500,000)
($9,395,287)
12/25/2005
Division Port Cobb Drive
90282600
$46,507         
$0         
$46,507
($7,213,202)
($7,166,695)
03/24/2006
               
Total:
 
$4,343,941         
$1,357,787         
$2,986,154
($22,247,602)
($19,261,448)

 


Lease Terminations Since September 30, 2005
 
None.
 
 
13

--------------------------------------------------------------------------------

Table of Contents
 

Schedule 3.07:
Intellectual Property
 
Patents held by APAC, Inc.
 
1)
U.S. Patent for Asphalt Loading Safety System Control Circuit (Patent Number:
6,196,279 B1; Date of Patent: March 6, 2001)

 
2)
U.S. Patent for Asphalt Loading Safety System (Patent Number: 6,006,796; Date of
Patent: December 28, 1999)

 
3)
U.S. Patent for Bituminous Paving Depth Gauge (Patent Number: 6,298,574 B1; Date
of Patent: October 9, 2001.) Owner listed on the Patent as APAC Inc. (no comma).

 
4)
U.S. Patent for Dryer Moisture Indicator (Patent Number: 6,655,043; Date of
Registration: December 2, 2003). Owner listed in USPTO database as APAC Inc. (no
comma).

 
5)
U.S. Patent for Front End Loader Retractable Attachment (Patent Number
6,729,051; Date of Registration: May 4, 2004). Owner listed in USPTO database as
APAC Inc. (no comma).

 
Pending Patent Applications by APAC, Inc.
 
1)
No. 09/817872, “RADAR DETECTOR FALSE ALARM”, filed March 27, 2001

 
2)
No. 10/151797, “METHOD AND APPARATUS FOR USING RECYCLED OIL AS FUEL”, filed
March 24, 2002. An assignment to APAC (not APAC, Inc.) was filed with the patent
application, but information regarding the owner of record is not yet publicly
available.

 
Trademarks held by APAC Holdings, Inc. / APAC, Inc.
 
 
Mark
Serial / Registration Number
Filing / Registration Date
Owner
Status
Status / Next Action
APAC
1,242,292                
6/14/1983
APAC, Inc.
Registered
Renewal due 6/14/2013
[apaclogo.jpg]
   2,389,985                
9/26/2000
APAC, Inc.
Registered
Declaration of Use due by
9/26/2006
COUCH
2,667,930
12/31/2002
APAC
Holdings,
Inc.
Registered
Declaration of Use due between 12/31/2007 and 12/31/2008
 
FROM CONCEPT THROUGH CONSTRUCTION AND BEYOND
2,758,738
9/2/2003
APAC, Inc.
Registered
Declaration of Use due between 9/2/2008 and 9/2/2009
PAVING THE WAY TO THE FUTURE
2,751,114
8/12/2003
APAC, Inc.
Registered
Declaration of Use due between 8/12/2008 and 8/12/2009




14

--------------------------------------------------------------------------------

Table of Contents
 
 
Schedule 3.08:
Contracts
 


1)
Employment or consulting agreements

 

 
a)
Consulting Agreement with Gordon B. Denton, dated March 21, 2005

 

 
b)
Consulting Agreement with Otis A. Vaughn, dated January 25, 2006

 

 
c)
Services Agreement between APAC, Inc. and William A. Ashley, dated March 23,
1995

 

 
d)
Consulting Agreement between APAC, Inc. and Jack Wilcox, dated October 12, 2005

 

 
e)
Consulting Agreement between APAC-Southeast, Inc. and Donald L. Conner dated
May 19, 2005. (Central Florida)

 

 
f)
Services Agreement between APAC, Inc. and Kenneth E. Courtney, dated September
1, 1995

 
2)
Collective bargaining and other labor agreements

 

 
a)
Labor Agreement between MacDougald-Warren, Branch of Georgia Division,
APAC-Southeast, Inc. and the International Union of Operating Engineers Local
No. 926, dated July 1, 2006

 

 
b)
Labor Agreement between MacDougald-Warren, Branch of Atlanta Division,
APAC-Georgia, Inc. and the Laborers International Union of North America, Local
No. 438, dated January 1, 2004

 

 
c)
Labor Agreement between APAC-Southeast, Inc., Alabama Division, Birmingham
Branch, and International Union of Operating Engineers, Local No. 312, effective
April 1, 2005.

 

 
d)
Labor Agreement between Arkhola Sand and Gravel Company, a Division of
APAC-Arkansas, Inc. and the Teamsters Local Union No. 516, affiliated with the
International Brotherhood of Teamsters, AFL-CIO, effective January 26, 2004

 

 
e)
Labor Agreement between Arkola Sand and Gravel Company, a Division of
APAC-Arkansas, Inc. and the Teamsters Local Union 373, affiliated with the
International Brotherhood of Teamsters, AFL-CIO, effective April 13, 2005

 

 
f)
Labor Agreement between APAC-Southeast, Inc., First Coach Division, Savannah
Branch and the International Union of Operating Engineers, Local Union No. 474,
dated April 1, 2006

 

15

--------------------------------------------------------------------------------

Table of Contents


 
g)
Labor Agreement between APAC-Oklahoma, Inc., Oklahoma Division and the
International Union of Operating Engineers, Local No. 627, AFL-CIO, dated April
1, 2005

 

 
h)
Labor Agreement between Operating Engineers, Hoisting & Portable Local Union No.
627 and the Oklahoma Commercial and industrial Builders and Steel Erectors
Association, dated June 1, 2005

 

 
i)
Labor Agreement between the Heavy Constructors Association of the Greater Kansas
City Area and the Western Missouri and Kansas Laborers District Council,
affiliated with the Laborers International Union of North America, American
Federation of Labor, AFL-CIO, Local Union No. 1290 and Local Union No. 663,
dated March 31, 2006

 

 
j)
Labor Agreement between the Heavy Constructors Association of the Greater Kansas
City Area and Building Material, Excavating, Heavy Haulers, Drivers,
Warehousemen and Helpers Local Union No. 541, affiliated with International
Brotherhood of Teamsters, dated March 31, 2006

 

 
k)
Labor Agreement between the Heavy Constructors Association of the Greater Kansas
City Area and the International Union of Operating Engineers, Hoisting and
Portable Local Union No. 101, affiliated with the AFL-CIO, dated March 31, 2006

 

 
l)
Labor Agreement between the Heavy Constructors Association of the Greater Kansas
City Area and Cement Masons Local Union No. 518, affiliated with American
Federation of Labor, dated March 31, 2006

 

 
m)
Labor Agreement between the Builders’ Association and the United Brotherhood of
Carpenters and Joiners of America, Kansas City District Council, dated April 1,
2005, as amended March 15, 2006

 

 
n)
Labor Agreement between the Builders’ Association and the International
Association of Bridge, Structural & Ornamental Iron Workers Local Union No. 10,
AFL-CIO, dated April 1, 2005, as amended August 10, 2005 and April 1, 2006

 

 
o)
Labor Agreement between Associated General Contractors of Missouri and the
International Union of Operating Engineers Local Union No. 101, dated May 1,
2006

 

 
p)
Labor Agreement between the Associated General Contractors of Missouri and the
Western Missouri and Kansas Laborers' District Council and their Affiliated
Local Unions in the State of Missouri Dated May 1, 2006

 

 
q)
Labor Agreement between the Associated General Contractors of Missouri and the
United Brotherhood of Carpenters and Joiners and Its Affiliated Local Unions in
the State of Missouri, dated May 1, 2006

 

 
r)
Labor Agreement between the Associated General Contractors of Missouri and the
Teamsters Joint Council No. 56 (Kansas City, MO), dated May 1, 2006

 

16

--------------------------------------------------------------------------------

Table of Contents

3)
Contracts with covenants not to compete

 

 
a)
Asset Purchase Agreement between APAC-Atlantic, Inc. (Seller) and Interstate
Construction Corporation (Purchaser) dated January 13, 2006.

 

 
b)
Asset Purchase Agreement between APAC-Oklahoma, Inc. (Seller) and Haskell Lemon
Construction Co. (Purchaser) dated January 20, 2006.

 

 
c)
Covenant Not to Compete Agreement dated July 29, 2003 between APAC-Missouri
Materials, LLC to Concrete Acquisition, LLC.

 

 
d)
Asset Purchase Agreement dated February 12, 2004 by APAC-Atlantic, Inc. and
Branscome, Inc.

 

 
e)
Covenant Not to Compete Agreement dated February 20, 2004 by APAC-Atlantic, Inc.
to Blacklidge Emulsions, Inc.

 

 
f)
Covenant Not to Compete Agreement dated May 11, 2004 by APAC-Atlantic, Inc. to S
& W Ready Mix Concrete Company.

 

 
g)
Covenant Not to Compete Agreement dated May 10, 2004 by APAC-Atlantic, Inc. to
Southern Equipment Company, Inc.

 

 
h)
Covenant Not to Compete Agreement dated May 21, 2004 by APAC-Oklahoma, Inc. and
Vision Ready Mix, Inc.

 

 
i)
Covenant Not to Compete Agreement dated February 8, 2005 between
APAC-Mississippi, Inc. and MMC Materials, Inc.

 

 
j)
Covenant Not to Compete Agreement dated July 29, 2003 between APAC-Missouri
Materials LLC and LaFarge Ready Mix LLC

 
4)
Contracts with respect to any disposition/acquisition containing a ROFR or
similar right or for consideration in excess of $500,000:

 

 
a)
Purchase and Sale Agreement between APAC-Carolina, Inc. and HRS Terminals, Inc.,
effective January 23, 2002

 

 
b)
Purchase and Sale Agreement between APAC-Tennessee and LoJac Enterprises,
effective October 14, 2002

 

 
c)
Purchase and Sale Agreement between APAC-Southeast and Wedowee Quarry, effective
July 20, 2005

 
5)
Lessor agreements with regard to real property with a potential future liability
or receivable over $250,000 annually

 

 
a)
Mineral Extraction Agreement between APAC-Southeast, Inc. and Vecellio & Grogan,
Inc., dated January 3, 2005. (White Rock)

 

17

--------------------------------------------------------------------------------

Table of Contents


 
b)
Plant Site Lease of Rocky Fork Quarry between APAC-Missouri, Inc. (Owner) and
Con-Agg of MO, LLC., located at 6791 N. Hwy. VV, Columbia, MO 65202 in Boone
County. (Missouri)

 

 
c)
Sublease between Vulcan Materials Company and APAC-Alabama, Inc. dated January
2, 1986 for the Ohatchee Quarry, 586 McCullars Lane, Ohatchee, AL. (Alabama
Division)

 

 
d)
Second Amended Lease Agreement dated May 1, 2005 between Martin Marietta
Materials, Inc. and APAC-Southeast, Inc. for the Martin Marietta Aggregate Yard
in Savannah, Georgia. The Second Amended Lease Agreement supplements the
original Lease dated March 1, 1991, the Amendment to the Lease Agreement dated
January 1, 1993, the Assignment of Lease and Consent dated November 12, 1993,
and the Lease Assignment Agreement dated February 24, 1994. The initial term of
the lease, as amended begins on May 1, 2005 and continues through April 30,
2010. (First Coast)

 
6)
Lessor or Lessee agreements with regard to tangible personal property with a
potential future liability or receivable over $250,000 annually

 

 
a)
Barge Charter Agreement between Heartland Barge Management (Owner) and
APAC-Tennessee, Inc. (Charterer) dated April 28, 2005 as Lessor and Heartland
Barge Mgt as Lessee.

 

 
b)
Schedule to Master Bareboat Charter Agreement dated February 20, 2006 between
Heartland Barge Management, LLC and APAC-Tennessee, Inc. The initial term
expires on August 31, 2016.

 

 
c)
APAC-Tennessee, Inc. as Lessor and Heartland Barge Mgt See at Lessee for
$1,277,500

 

 
d)
Barge Bareboat Charter between M/G Transport Services, Inc. (Owner) and APAC
(Charterer) commencing May 1, 2005 and continuing for a period of four years.

 

 
e)
Barge Bareboat Charter between River System Logistics, Inc. and APAC-Tennessee,
Inc. (Charterer) commencing on July 1, 2005 and continuing until June 30, 2007.

 

 
f)
Barge Bareboat Charter dated March 21, 2005 between River System Logistics, Inc.
and APAC-Tennessee, Inc. continuing until April 30, 2007.

 

 
g)
Charter Agreement dated May 11, 2006 between APAC-Tennessee, Inc. (as Charterer)
and J. Russell Flowers.

 

 
h)
Bareboat Barge Charter Agreement dated May 16, 2006 between APAC-Tennessee, Inc.
(as Charterer) and J. Russell Flowers.

 

 
i)
Briggs Construction Equipment Purchase Option Rider to Equipment Rental
Agreement with APAC-Southeast, Inc. dated March 30, 2005.

 

 
j)
Fully Found Charter agreement between APAC-Tennessee, Inc. as Charterer, and
Western Rivers Boat Management, Inc. as Owner, dated June 9, 2006

 

18

--------------------------------------------------------------------------------

Table of Contents


 
k)
Bareboat Charter Party Agreement between Olympic Marine Company (Owner) and
APAC-Tennessee, Inc. (Charterer), dated May 11, 2005.

 
7)
Indebtedness other than that of the types excluded in the description above

 
None.
 
8)
Contracts under which another person has guaranteed the liabilities of a
Transferred Company or under which a Transferred Company has guaranteed the
liabilities of another person, in each case in excess of $500,000

 

 
a)
Asset Determination Authorization Agreement between Ashland, Inc. and Virginia
Department of Transportation for APAC-Virginia, Inc., dated January 2, 2003

 

 
b)
Asset Determination Authorization Agreement between Ashland, Inc. and Alabama
Department of Transportation for APAC-Florida, Inc., dated February 9, 2001

 

 
c)
Asset Determination Authorization Agreement between Ashland, Inc. and Alabama
Department of Transportation for APAC-Alabama, Inc., dated February 1, 2001

 

 
d)
Guaranty and Indemnification Agreement between Ashland, Inc. and Pinellas
County, Florida, dated June 6, 2003

 

 
e)
Guaranty Agreement between Ashland, Inc. and SCANA Energy Marketing, Inc., dated
April 25, 2006

 

 
f)
Guaranty Agreement between Ashland, Inc. and Senstar Finance Company, dated July
2, 2001

 

 
g)
Guaranty Agreement between Ashland, Inc. and Flint Hills Resources LLC, dated
September 27, 2005

 

 
h)
Guaranty Agreement between Ashland, Inc. and Hoar LLC, dated June 7, 2005

 

 
i)
Guaranty of Lease Agreement between APAC-Southeast, Inc. and Lake Ridge I
Associates, LLC, dated June 7, 2006

 

 
j)
Guaranty Agreement between Ashland Inc. and Truman Arnold Companies, dated
April 1, 2006

 

 
k)
Guaranty Agreement between Ashland Inc. and Givens Investors LLC, dated August
26, 2004

 
9)
Contracts under which a Transferred Company has extended credit or made a loan
to another person, in excess of $500,000

 
None.
 

19

--------------------------------------------------------------------------------

Table of Contents

 


10)
Contracts for the provision of goods and services by any Transferred Company or
from third parties to any Transferred Company, in each case involving
consideration in excess of $3,000,000 or containing a right of first refusal or
similar right

 

 
a)
Master Purchase Agreement between Ashland, Inc. and Airgas, Inc., effective
September 1, 2004

 

 
b)
Offer letter addressed to Mike Gothard of APAC, Inc. from Associated Asphalt,
dated September 22, 2005

 

 
c)
Bandag Fleet Sales Agreement between Ashland, Inc. (Fleet) and Bandag
Incorporated, effective September 3, 2002, amended March 3, 2005

 

 
d)
Master Purchase Agreement between Ashland, Inc. and Bridgestone, effective
September 5, 2002, amended August 18, 2004

 

 
e)
Corporate Procurement Agreement between Ashland, Inc. and Bucyrus Blades, Inc.,
dated October 6, 2003, amended effective August 1, 2005

 

 
f)
Civil Equipment Agreement between APAC, Inc. and Caterpillar, effective May 1,
2004

 

 
g)
Cintas Corporation and Ashland Inc.—Multiple Location Rental Account Agreement
dated December 8, 2000 and Addendums of January 1, 2001, September 25, 2001,
November 30, 2005, and December 20, 2005

 

 
h)
Liquid Asphalt Purchase Agreement between APAC, Inc. and CITGO, effective
October 1, 2005

 

 
i)
Strategic Account Agreement between Ashland Inc. and Corporate Express Office
Products, Inc., effective January 4, 2002

 

 
j)
Letter Agreement between Ashland, Inc. and DaimlerChrysler regarding the Volume
Incentive Program dated August 25, 2004

 

 
k)
Corporate Procurement Agreement between Ashland, Inc. and Donaldson Company,
Inc., dated August 1, 2003, amended September 27, 2005

 

 
l)
Letter Agreement between APAC, Inc. and E. D. Etnyre & Co., dated November 18,
2005

 

 
m)
Services Agreement between Ashland Inc. and Express Services, Inc., effective
February 24, 2004

 

 
n)
Purchase Agreement between Ashland, Inc. and Fastenal Company, dated June 21,
2001

 
 
20

--------------------------------------------------------------------------------

Table of Contents
 
 

 
o)
Corporate Pricing Program Agreement between Federal Express Corporation and
Ashland Inc., dated July 29, 2004, amended by Pricing Agreement Amendment,
effective August 31, 2005

 

 
p)
Consulting Agreement between Ashland Inc. and FEI Behavioral Health dated
October 1, 2002

 

 
q)
National Account Agreement between Ashland Inc. and Ferrellgas, accepted as of
May 21, 2003

 

 
r)
Competitive Assistance Program between Ashland/APAC and General Motors Fleet and
Commercial Operations, accepted September 17, 2004

 

 
s)
Master Purchase Agreement between Ashland, Inc. and Goodyear Tire & Rubber
Company, dated December 19, 2002 and amended by Addendum effective January 1,
2005

 

 
t)
Letter of Understanding between Ashland Inc. and Grainger Industrial Supply, a
division of W.W. Grainger, Inc., dated July 1, 2005

 

 
u)
Master Rental Agreement between Ashland, Inc. and Hertz, dated January 21, 2003,
amended November 2004

 

 
v)
Corporate Procurement Agreement between Ashland, Inc. and Ingersoll-Rand
Company, effective October 30, 2003

 

 
w)
Parts Supply Agreement between APAC, Inc. and Ingersoll-Rand Company, effective
September 1, 2003

 

 
x)
Corporate Procurement Agreement between Ashland, Inc. and Interstate Battery,
dated March 21, 2005

 

 
y)
Pricing agreement between APAC, Inc. and Iron Horse Safety Specialties, as of
March 6, 2003

 

 
z)
JP Morgan - Commercial Card Agreement between Bank One, NA and Ashland Inc.
dated May 20, 2002

 

 
aa)
Master Purchase Agreement between Ashland Inc. and Kawasaki Construction
Machinery Corporation of America, effective March 1, 2003, and Amendment dated
September 5, 2004

 

 
bb)
Master Services Agreement and Subordinate Agreement, including amendments,
between Ashland Inc. and Kelly Services, Inc., effective January 1, 2000

 

 
cc)
Corporate Procurement Agreement between Ashland, Inc. and Komatsu America Corp.,
effective May 1, 2004

 
 
21

--------------------------------------------------------------------------------

Table of Contents
 



 
dd)
Asphalt Purchase Agreement between APAC, Inc. and Marathon Petroleum Company
LLC, entered into October 1, 2005

 

 
ee)
Corporate Procurement Agreement between Ashland, Inc. and Menardi-Mikropul, LLC
(Baghouses), effective July 1, 2005

 

 
ff)
Master Purchase Agreement between Ashland Inc. and Motion Industries, Inc.,
effective January 15, 2005

 

 
gg)
Purchase Agreement between Ashland Inc. and New Pig Corporation, dated July 31,
2002

 

 
hh)
Supply Contract between Noble Oil Services, Inc. and APAC, Inc., dated June 1,
2006

 

 
ii)
Agreement between The Relizon Company and Ashland Inc., dated February 12, 2004
Name changed to WorkflowOne, as provided in letter dated July 17, 2006

 

 
jj)
Corporate Procurement Agreement between Ashland, Inc. and Roadtec, Inc.,
effective January 8, 2004

 

 
kk)
Recycled Fuel Oil Supply Agreement between APAC, Inc. and Safety-Kleen Systems,
Inc., dated April 6, 2006

 

 
ll)
Corporate Procurement Agreement between Ashland, Inc. and Sakai America, Inc.,
effective October 30, 2003

 

 
mm)
Letter addressed to Michael Gothard of APAC, Inc. from SemMaterials, L.P., dated
November 29, 2005, confirms terms of APAC's 2006 liquid asphalt supply plan

 

 
nn)
Supply Agreement between Ashland, Inc. and Truman Arnold Companies, effective
March 1, 2006

 

 
oo)
Addendum to Carrier Agreement between Ashland Inc. and United Parcel
Service, Inc., dated May 30, 2003

 

 
pp)
Electronic Data Access and Exchange Agreement between APAC, Inc. and United
Parcel Service General Services Co., dated May 5, 2006

 

 
qq)
Supply Agreement between APAC, Inc. and US Filter Recovery Services
(Mid-Atlantic), Inc., dated August 1, 2006

 

 
rr)
Master Services Agreement between Ashland Inc. and Verifications, Inc., dated
June 24, 2004

 

 
ss)
Wright Express Business Charge Account Agreement between Ashland, Inc. and
Wright Express Financial Services Corporation, dated August 13, 2002, amended
August 16, 2005, and March 31, 2006

 
 
22

--------------------------------------------------------------------------------

Table of Contents
 
 

 
tt)
Extension to First Amendment For National Agreement between Ashland Inc. and Zee
Medical, Inc., dated July 18, 2005

 

 
uu)
Services Agreement between APAC, Inc. and APAC-Arkansas, Inc., dated October 1,
2002

 

 
vv)
Services Agreement between APAC, Inc. and APAC-Kansas, Inc., dated October 1,
2002

 

 
ww)
Services Agreement between APAC, Inc. and APAC-Oklahoma, Inc., dated October 1,
2002

 

 
xx)
Services Agreement between APAC, Inc. and APAC-Texas, Inc., dated October 1,
2002

 

 
yy)
Services Agreement between APAC, Inc. and APAC-Missouri, Inc., dated January 23,
1998

 

 
zz)
Services Agreement between APAC, Inc. and APAC-Mississippi, Inc., dated October
1, 2002

 
aaa) Services Agreement between APAC, Inc. and APAC-Tennessee, Inc., dated
October 1, 2002
 
bbb) Services Agreement between APAC, Inc. and APAC-Georgia, Inc., dated October
1, 2002
 
ccc) Services Agreement between APAC, Inc. and APAC-Carolina, Inc., dated
October 1, 2002
 
ddd) See attached list for obligations of the Transferred Companies to complete
certain jobs (jobs with more than $1 million of work left). Note that, with
Highway 62 Job (McClinton-Anchor Division), the Arkansas Highway Transportation
Division did not obtain the required easements for this project, causing a
10-month delay in the construction schedule thus far. The asphaltic cement
supplier has defaulted on its contract on this project and other suppliers are
suggesting default. APAC is attempting to get the Arkansas Highway
Transportation Division to relieve it and other suppliers from this project due
to the unreasonable delays.
 
11)
Contract for the purchase or sale of any asset of a Transferred Company, other
than in the ordinary course of business

 
     None.
 
12)
Hedging instrument, currency exchange, interest rate exchange, commodity
exchange or similar Contracts

 
 
23

--------------------------------------------------------------------------------

Table of Contents

None.  APAC benefits from hedging agreements in Ashland, Inc.’s name that will
be closed out at or prior or Closing.
 
13)
Contracts for any joint venture, partnership or similar arrangement

 

 
a)
Joint Venture Agreement between APAC-Mississippi, Inc. and Superior Asphalt,
Inc., dated April, 20, 2006

 

 
b)
Joint Venture Agreement between APAC-Southeast, Inc. and Swing Construction
Company, Inc., dated January 11, 2005

 

 
c)
Joint Venture Agreement between APAC-Southeast, Inc. and C.W. Matthews
Contracting Co., Inc., dated July 18, 2005

 

 
d)
Joint Venture Agreement between APAC-Southeast, Inc. and C.W. Matthews
Contracting Co., Inc., dated October 4, 2005

 

 
e)
Joint Venture Agreement between APAC-Southeast, Inc. and McInnis, LLC, dated
August 27, 2004

 

 
f)
Pre-Bid and Joint Venture Agreement between APAC-Southeast, Inc. and Granite
Construction Company, dated January 24, 2005

 

 
g)
Operating Agreement for Parkway Goup LLC between Washington Group International,
Inc., APAC-Southeast, Inc., C.W. Matthews Contracting Co., Inc., and E.R. Snell
Contractor, Inc., effective January 16, 2004

 

 
h)
Operating Agreement for 5R Constructors, LLC between C.W. Matthews Contracting
Co., Inc., APAC-Georgia, Inc., and Michael Thrasher Trucking Co., dated April
10, 2001

 
14)
Contracts that create an obligation on the part of any Transferred Company in
excess of $3,000,000 that cannot be cancelled without penalty or further payment
and without more than 90 days notice

 
See the job contracts over $3,000,000 in the attached lists referred to in
10(ddd) above.
 
 
24

--------------------------------------------------------------------------------

Table of Contents
 
 
Schedule 3.08
Open Jobs $1m   8.17.06
 


Div. No.
Division Name
Job No.
Job Description
Contract Backlog
Customer Address Book No.
Customer Name
41
COASTAL CAROLINA
413534
ACTUS-TARAWA TERRACE
$1,000,606
11743361
ACTUS LEND LEASE, LLC
49
HARRISON
493442
411 Wal-Mart Maryvil
1,004,072
11786029
DBS CORPORATION JOB#3442
69
SHEARS
693059
2006 MILL & OVLY HAR
1,009,178
51082754
HARVEY COUNTY
71
MISSISSIPPI
712804
DR-Sunflower County
1,012,696
50027313
MS DEPT. OF TRANSPORTATION
58
BUSTER
582244
MILLER - SH 245 - 03
1,024,218
51116686
SOUTHERN PAVERS INC.
45
ALABAMA
453597
AL BRIDGE BR-0229(50
1,025,106
50036327
ALABAMA BRIDGE BUILDERS
88
CHARLOTTE
882254
THE CHIMNEYS-PH. 1&2
1,026,957
51101994
PARAMOUNT GRADING
69
SHEARS
693048
Dodge City Airport
1,027,190
51085661
CITY OF HUTCHINSON
20
MCCLINTON ANCHOR
202552
Old Wire Road / Cty
1,030,094
50001343
CITY OF ROGERS
48
ASHEVILLE
482259
GRACE HOSPITAL
1,031,684
50001330
THE ROBINS & MORTON GROUP
28
VIRGINIA
283289
RJS-PRESIDENTS POINT
1,033,800
51115334
R J SMITH CONSTRUCTION
45
ALABAMA
453997
ALDOT 99-302-473-237
1,036,017
50036381
ALA. DEPT OF TRANS-ACCOUNTING
60
MISSOURI
602857
RTE I-70 JACKSON/LAF
1,037,916
50018937
MODOT - NO FOB!
60
MISSOURI
603110
CAMDENTON HIGH SCHOO
1,041,166
50051482
CAMDENTON R-111 SCHOOL
48
ASHEVILLE
482322
WALMART - CONOVER, N
1,042,352
50054057
JOHN S CLARK COMPANY, INC.
42
THOMPSON ARTHUR
423029
C201529 Guilford NC
1,047,835
50017178
NC DEPT OF TRANSPORTATION
42
THOMPSON ARTHUR
423803
FORSYTH COUNTY I, II
1,065,823
50017178
NC DEPT OF TRANSPORTATION
41
COASTAL CAROLINA
412622
NCDOT New Hanover US
1,071,688
50013259
NCDOT
44
MACDOUGALD CONSTRUCTION
442274
AMT Test Site
1,074,420
11782693
AMERICAN MAGLEY TECHONOLOGIES,
69
SHEARS
692967
Ellis Co 26 U 1896-0
1,077,791
11694909
KDOT ELLIS #2967 U1896-01
43
GEORGIA
433375
Dekalb County Call #
1,084,275
50025779
STATE OF GEORGIA DOT
42
THOMPSON ARTHUR
423042
P O #3600015760 Stok
1,085,971
50017178
NC DEPT. OF TRANSPORTATION
21
SOUTHERN FLORIDA
213308
SARASOTA CTY 1ST INC
1,101,865
50002548
SARASOTA COUNTY FINANCE
43
GEORGIA
433298
SR 34 Widening
1,104,326
50025779
STATE OF GEORGIA DOT
77
FIRST COAST
773012
SR 222 (39th Ave) Al
1,117,108
51022391
FLORIDA DEPARTMENT OF TRANSPORTATION
48
ASHEVILLE
482277
74 CORPORATE CENTER
1,127,513
11631318
RUTHERFORD COUNTY
42
THOMPSON ARTHUR
423069
Century Park Dam
1,138,236
50017051
TOWN OF KERNERSVILLE
42
THOMPSON ARTHUR
423025
Randolph Resurf. C20
1,138,491
50017178
NC DEPT OF TRANSPORTATION
71
MISSISSIPPI
713843
WW-Cliff Gookin Blvd
1,147,134
50004072
CITY OF TUPELO
43
GEORGIA
433311
Walt Stephens/Speer
1,151,255
51008092
HENRY COUNTY DOT
20
MCCLINTON ANCHOR
203171
AHD-HWY71B/I540WRgrs
1,154,001
50000354
ARKANSAS HIGHWAY DEPARTMENT
69
SHEARS
693046
Reverse Osmosis Well
1,156,666
51085661
CITY OF HUTCHINSON
33
GULF COAST
333776
Aircraft Maint-BD/MH
1,159,445
51023869
BATES ENGINEERS/CONTRACTORS, I
25
TROTTI & THOMPSON
252842
Hardin County US 69
1,160,942
50019325
TEXAS HIGHWAY DEPT
45
ALABAMA
453558
ALDOT NHF-0056(500)
1,170,235
11384214
MCINNIS LLC & APAC-SOUTHEAST, INC.
21
SOUTHERN FLORIDA
213309
OLD TAMPA ROAD-MANAT
1,172,007
50002307
MANATEE COUNTY FINANCE
42
THOMPSON ARTHUR
423032
C201537 ALAMANCE I-8
1,174,002
50017178
NC DEPT OF TRANSPORTATION
75
CENTRAL FLORIDA
752350
MCD So Apron Storm S
1,176,094
51006526
DAVID NELSON CONSTRUCTION
58
BUSTER
582247
POLK CO - 040473 - H
1,184,038
51114302
ARKANSAS ST HWY & TRANS DEPT
75
CENTRAL FLORIDA
752950
Deltona Wal-Mart #33
1,200,019
50020997
LUNDQUIST EXCAVATING INC

 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 
60
MISSOURI
602852
RTE W/Z JOHNSON/LAFA
1,205,705
60
APAC-MISSOURI, INC (60)
44
MACDOUGALD CONSTRUCTION
442248
Carroll Heard County
1,207,976
51109110
MC442248 SR 1 / US 27 WIDENIN
21
SOUTHERN FLORIDA
212692
SR 80 #195606-2-52-0
1,224,601
50002068
FLORIDA STATE DOT
43
GEORGIA
433286
SR 85 & US19/41 Mill
1,249,227
50025779
STATE OF GEORGIA DOT
60
MISSOURI
603146
RTE 5 CAMDEN J5P0590
1,258,197
51116289
MC ANINCH
47
MEMPHIS
472987
RESFC MPHS STREETS -
1,262,826
50043304
CITY OF MEMPHIS
45
ALABAMA
453996
ALDOT STPSA-0172(500
1,263,900
50036381
ALA. DEPT OF TRANS-ACCOUNTING
75
CENTRAL FLORIDA
752284
SR 688 Ulmerton Rd
1,264,027
51005259
CENTRAL FLORIDA EXCAVATING
69
SHEARS
692981
Haskell KDOT 83-41 K
1,265,083
11733496
KDOT HASKELL #2981 KA 0237-01
33
GULF COAST
332277
Airfield Repairs- Sa
1,266,127
50058314
PENSACOLA NAS
41
COASTAL CAROLINA
413336
NCDOT Brunswick NC 2
1,267,118
50013259
NCDOT
47
MEMPHIS
472939
Gilmore Interchange
1,272,511
50043041
ARKANSAS HIGHWAY & TRANS DEPT
69
SHEARS
693002
Golden Belt Estates
1,273,276
51082775
CITY OF HAYS
25
TROTTI & THOMPSON
252868
TXDOT Jeff Co SH 87
1,273,589
50019325
TEXAS HIGHWAY DEPT
49
HARRISON
493440
Warren County In Pla
1,275,584
51106446
WARREN CO HWY DEPT
42
THOMPSON ARTHUR
423014
Hanes Mall Blvd Brid
1,288,170
51094447
DANE CONSTRUCTION COMPANY
40
OKLAHOMA
402706
STP-173B(056)IG/STPG
1,294,786
50007748
ODOT TULSA DIV. 8
33
GULF COAST
332249
Fort Pickens Road (S
1,295,306
50043810
SANTA ROSA ISLAND AUTHORITY
20
MCCLINTON ANCHOR
203185
AHD-Hwy62 3 Bridges/
1,297,285
50000354
ARKANSAS HIGHWAY DEPARTMENT
60
MISSOURI
602853
RTE 63 TEXAS J9P0522
1,299,062
50018937
MODOT - NO FOB!
21
SOUTHERN FLORIDA
212298
Frank C Martin Eleme
1,301,185
51105358
HEWETT-KIER CONSTRUCTION, INC.
71
MISSISSIPPI
712444
PT-Marion County MS
1,304,037
50027313
MS DEPT. OF TRANSPORTATION
42
THOMPSON ARTHUR
423041
NCDOT FORSYTH VARIOU
1,304,073
50017178
NC DEPT OF TRANSPORTATION
21
SOUTHERN FLORIDA
212270
COPANS ROAD
1,306,001
51032474
BROWARD COUNTY ENGINEERING DIV
60
MISSOURI
602700
SPFLD/BRANSON AIRPOR
1,308,644
51116289
MC ANINCH
42
THOMPSON ARTHUR
423890
NCDOT C201343 FORSYT
1,316,587
50017178
NC DEPT OF TRANSPORTATION
75
CENTRAL FLORIDA
752328
SR 45 (US 41) Bullfr
1,328,527
51005740
FLORIDA DEPARTMENT OF TRANSPOR
75
CENTRAL FLORIDA
752348
I-75 SR 45 to Cypres
1,336,214
51005174
HUBBARD CONSTRUCTION
41
COASTAL CAROLINA
413339
UNITD CONTR-4BRIDGES
1,342,133
51112904
UNITED CONTRACTORS INC.
42
THOMPSON ARTHUR
423077
Brosville Industrial
1,347,786
11788139
COUNTY OF PITTSYLVANIA
38
TEXAS BITULITHIC
382235
DALLAS CO SP 303
1,349,366
50006689
TEXAS DEPT. OF TRANSPORTATION
28
VIRGINIA
282832
VDOT-PM-6G-06 STAFFO
1,353,145
50005076
VIRGINIA DOT - FREDERICKSBURG
38
TEXAS BITULITHIC
382775
TARRANT FM 731
1,362,065
51099818
ZACHRY CONSTRUCTION CO.
38
TEXAS BITULITHIC
382218
HOPKINS COUNTY SH 19
1,368,995
51101488
D L LENNON INC
66
KANSAS CITY
662467
KCM0 27th St Viaduct
1,371,305
11610349
CITY OF KANSAS CITY, MISSOURI
45
ALABAMA
452812
ALDOT EB-0014(510) H
1,372,988
50036381
ALA. DEPT OF TRANS-ACCOUNTING
21
SOUTHERN FLORIDA
212673
TREELINE AVE-MITCHEL
1,395,859
50002361
MITCHELL & STARK CONST.
60
MISSOURI
602664
RT 44 GREENE JID0690
1,397,551
50018458
MO HWY & TRANS DEPT. #8
48
ASHEVILLE
482316
TROUTMAN ELEMENTARY
1,399,208
51114996
MATTHEWS CONSTRUCTION, CO. INC
41
COASTAL CAROLINA
413512
SCDOT-ROAD WORK
1,420,998
50049775
SCHD-GEORGETOWN-APAC JOBS
42
THOMPSON ARTHUR
423895
C200781 BUS I-85 DLB
1,432,210
50005299
DLB INC.
60
MISSOURI
602856
RTE 86 STONE J8S0587
1,436,001
50018937
MODOT - NO FOB!
40
OKLAHOMA
402705
ACNHY-009(90)/ACBHFY
1,437,855
50008321
WITTWER CONSTRUCTION

 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 
42
THOMPSON ARTHUR
423092
HARPER RD @ I-40 SMI
1,439,567
50017348
SMITH-ROWE, INC.
75
CENTRAL FLORIDA
752241
SR 55 FDOT Pinellas
1,442,695
51005174
HUBBARD CONSTRUCTION
28
VIRGINIA
282487
MB-VDOT I-66 MOORE B
1,446,636
50004947
MOORE BROTHERS CO INC
47
MEMPHIS
472952
Taxiway Yankee
1,447,950
50043307
MEMPHIS SHELBY COUNTY AIRPORT
43
GEORGIA
433276
Jackson County Pavin
1,458,186
50057225
JACKSON COUNTY BOC
66
KANSAS CITY
662099
MDOT I-70 CONCRETE P
1,462,199
50025049
MISSOURI HWY.& TRANS. COMM
21
SOUTHERN FLORIDA
213267
US 301 & UNIVERSITY
1,462,369
50050202
RUSSELL ENGINEERING
21
SOUTHERN FLORIDA
212300
State School CC-1
1,466,630
51101900
JAMES B. PIRTLE CONSTRUCTION
47
MEMPHIS
472994
Hwy 64-South 110342
1,478,950
50043323
MOBLEY CONTRACTORS
44
MACDOUGALD CONSTRUCTION
442261
Dobbins Northside Ov
1,483,781
11439342
US ARMY ENGINEER DISTRICT LOU
71
MISSISSIPPI
712110
TG/82 BYPASS STARKVI
1,499,346
50003627
MS DEPT OF TRANSPORTATION
88
CHARLOTTE
882192
MEC I-485 LOOP C2012
1,520,881
50044879
NC HIGHWAY COMM
25
TROTTI & THOMPSON
252866
TXDOT IH10, Orange C
1,520,928
50019325
TEXAS HIGHWAY DEPT
21
SOUTHERN FLORIDA
212703
RATTLESNAKE HAMMOCK
1,526,802
51108149
JOHN CARLO INC.
21
SOUTHERN FLORIDA
212291
SR A1A from US 1 to
1,534,542
51071000
FLORIDA DEPARTMENT OF TRANSPOR
28
VIRGINIA
282393
PEC-RIVERTON COMMONS
1,539,524
50015760
PERRY ENGINEERING COMPANY
47
MEMPHIS
472961
I55/HWY 63 INTCHING
1,539,933
51104241
MUSKOGEE BRIDGE COMPANY
41
COASTAL CAROLINA
412987
ST Wooten US 17 Bypa
1,540,371
50014566
S.T. WOOTEN CONST. CO
49
HARRISON
493432
TDOT CNE 128 Blount
1,542,501
50047792
TENNESSEE STATE HWY DEPT
42
THOMPSON ARTHUR
423057
HANES MALL RESURFACI
1,543,193
50045982
EMJ CORPORATION
38
TEXAS BITULITHIC
382236
DALLAS CO LP 12
1,556,343
50006689
TEXAS DEPT. OF TRANSPORTATION
71
MISSISSIPPI
712803
DR-Austin Bridge/Ark
1,568,733
50006520
AUSTIN BRIDGE & ROAD INC
42
THOMPSON ARTHUR
423926
C201418 Guilford Col
1,574,480
50006129
YATES CONSTRUCTION CO. INC
42
THOMPSON ARTHUR
423095
Jefferson Village Sh
1,590,024
51083863
CHOATE CONSTRUCTION CO
45
ALABAMA
452793
BIRMINGHAM AIRPORT A
1,595,362
50036225
B*HAM AIRPORT AUTHORITY
66
KANSAS CITY
662119
LSMO Todd Georg Pkwy
1,625,119
50057793
CITY OF LEE'S SUMMIT, MO
48
ASHEVILLE
482320
BRIGHT'S CREEK GUN C
1,719,191
51098668
SUMMERS TAYLOR, INC
66
KANSAS CITY
662123
MDOT Rte I-44
1,729,270
50042233
MISSOURI STATE HWY. DEPT. - JOBS
47
MEMPHIS
472909
HWY 49, HWY 316 -WAL
1,745,304
50043041
ARKANSAS HIGHWAY & TRANS DEPT
28
VIRGINIA
283057
JBI-NEW LIFE ANOITED
1,746,540
50005006
JACK BAYS, INC.
43
GEORGIA
433242
CSNHS-M003-00(158) 0
1,771,254
50035210
MACDOUGALD CONSTRUCTION
69
SHEARS
692969
28 KA 0246-01 Finney
1,774,907
11728822
KDOT FINNEY CO #2969 KA 0246-0
21
SOUTHERN FLORIDA
212302
State School DD-1
1,776,000
51101900
JAMES B. PIRTLE CONSTRUCTION
45
ALABAMA
453595
ALDOT STPSA-0014(512
1,777,631
50036381
ALA. DEPT OF TRANS-ACCOUNTING
43
GEORGIA
433292
Wal-Mart Sam's Club
1,786,429
11751459
SHANNON STROBEL & WEAVER
66
KANSAS CITY
662121
MDOT Rte 58-W-Z
1,793,842
50025049
MISSOURI HWY.& TRANS. COMM
21
SOUTHERN FLORIDA
212293
SR 817 & SR 852
1,804,963
51071000
FLORIDA DEPARTMENT OF TRANSPOR
75
CENTRAL FLORIDA
752974
SR 501 Clearlake Rd
1,821,694
51005740
FLORIDA DEPARTMENT OF TRANSPOR
66
KANSAS CITY
663515
OVPK 127th & Foster
1,836,072
50024494
CITY OF OVERLAND PARK
45
ALABAMA
452559
ALDOT RECA-STPSA-007
1,839,776
50036381
ALA. DEPT OF TRANS-ACCOUNTING
69
SHEARS
693019
OLIVER ROAD SUMNER C
1,840,646
51084390
SUMNER COUNTY
43
GEORGIA
433376
Dekalb County Call #
1,882,310
50025779
STATE OF GEORGIA DOT
28
VIRGINIA
282498
VDOT-PM-9K-05 PW CO
1,918,587
50005077
VDOT INTERSTATE MAINTENANCE

 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 
60
MISSOURI
602653
RT.44 LACLEDE BRIDGE
1,956,821
50018458
MO HWY & TRANS DEPT. #8
45
ALABAMA
452815
NEAREN CONSTRUCTION
1,985,730
50036809
NEAREN CONSTRUCTION, INC.
69
SHEARS
692994
KDOT Kiowa 0273-01
2,025,073
11722682
KDOT KIOWA #2994 KA0273-01
71
MISSISSIPPI
712315
WW-Hwy 45 Lauderdale
2,027,672
50027313
MS DEPT. OF TRANSPORTATION
43
GEORGIA
432664
US 129 STP-002-6 (53
2,046,808
50057242
MERRITT CONTRACTING, INC.
33
GULF COAST
333830
Henry Co-MP/JN
2,063,920
51000280
STATE OF ALABAMA
42
THOMPSON ARTHUR
423053
SALISBURY ST C20
2,064,078
50017178
NC DEPT OF TRANSPORTATION
41
COASTAL CAROLINA
413343
NCDOT OnslowCo Old 3
2,064,964
50013259
NCDOT
33
GULF COAST
332268
SR 83 (9th Ave.) Wal
2,072,017
50043840
FLORIDA DEPT OF TRANSPORTATION
75
CENTRAL FLORIDA
752813
Hardee County 2005 I
2,072,917
50020461
HARDEE CO. PUBLIC WORKS DEPT.
41
COASTAL CAROLINA
413567
H&M CONST. CO. - QVC
2,089,740
50023084
H & M CONSTRUCTION COMPANY
45
ALABAMA
453980
Hastings General Con
2,099,649
50049876
HASTINGS GENERAL CONTRACTORS
41
COASTAL CAROLINA
413511
SCDOT-ROAD WORK
2,104,971
50049783
SCHD-WILLIAMSBURG - APAC JOBS
58
BUSTER
582235
LAFAYETTE-SH 29-0301
2,105,875
11488312
CLEVE BATTE CONSTRUCTION INC.
25
TROTTI & THOMPSON
252867
TXDOT FM 92 Hardin C
2,133,313
50019325
TEXAS HIGHWAY DEPT.
44
MACDOUGALD CONSTRUCTION
442258
Widening of Zebulon
2,141,275
50025779
STATE OF GEORGIA DOT
49
HARRISON
493422
NCDOT C201532 Jackso
2,186,984
51101888
N.C. DEPARTMENT OF TRANSPORTATION
43
GEORGIA
432045
Statesbridge Rd. STP
2,220,710
50035296
PITTMAN HIGHWAY CONTRACTING
21
SOUTHERN FLORIDA
212657
GOLDEN GATE PARKWAY
2,240,011
51070304
MCM CORPORATION
77
FIRST COAST
772219
CR 13/204 Widening
2,243,304
51024251
ST JOHNS COUNTY BOARD OF COMM.
43
GEORGIA
433320
CSSTP-M003-00 (441)
2,245,495
50025779
STATE OF GEORGIA DOT
21
SOUTHERN FLORIDA
212273
SR93 (I-75)
2,254,569
51071000
FLORIDA DEPT. OF TRANSPORTATION
38
TEXAS BITULITHIC
382777
TARRANT CO IH 30
2,276,338
50006689
TEXAS DEPT. OF TRANSPORTATION
47
MEMPHIS
472941
HWY 49 MARVELL HWY 3
2,284,002
50043041
ARKANSAS HIGHWAY & TRANS DEPT.
21
SOUTHERN FLORIDA
212696
COUNTY-WIDE RESURF -
2,302,451
50002277
LEE COUNTY BOARD OF CNTY. COMM.
69
SHEARS
692993
KDOT Barber-Kingman
2,325,580
11744259
KDOT BARBER-KINGMAN #2993 KA 0
38
TEXAS BITULITHIC
382776
TARRANT CO FM 1709
2,325,846
50006689
TEXAS DEPT. OF TRANSPORTATION
21
SOUTHERN FLORIDA
212281
Jewfish Creek
2,340,637
51005754
GRANITE CONSTRUCTION COMPANY
60
MISSOURI
602831
RTE 65 TANEY J8P0609
2,342,651
50018937
MODOT - NO FOB!
45
ALABAMA
453991
ALDOT BRF-0002(515)
2,357,048
50036381
ALA. DEPT OF TRANS-ACCOUNTING
43
GEORGIA
433332
2006 Fayette Co Patc
2,361,238
50035058
FAYETTE COUNTY PUBLIC WORKS
75
CENTRAL FLORIDA
752879
SR 555 (US 17) Fr 55
2,362,254
51005740
FLORIDA DEPT. OF TRANSPORTATION
41
COASTAL CAROLINA
413026
Barnhill/NCDOT US 17
2,370,294
50013481
BARNHILL CONTRACTING CO.
25
TROTTI & THOMPSON
252869
TYLER CO FM 1013
2,377,872
50019325
TEXAS HIGHWAY DEPT.
43
GEORGIA
433273
Ben Hill Road
2,398,770
50025779
STATE OF GEORGIA DOT
47
MEMPHIS
473038
West Memphis Airport
2,407,503
50043479
CITY OF WEST MEMPHIS
43
GEORGIA
433366
SPLOST 04 Mill/Resur
2,428,420
51008046
CLAYTON COUNTY ROAD DEPARTMENT
38
TEXAS BITULITHIC
382233
ELLIS CO US 67
2,439,944
50006689
TEXAS DEPT. OF TRANSPORTATION
45
ALABAMA
453125
ALDOT STPHV-STPAA-85
2,489,752
50036381
ALA. DEPT OF TRANS-ACCOUNTING
66
KANSAS CITY
662114
MDOT Rte 291-78-7-40
2,517,460
50042233
MISSOURI STATE HWY. DEPT. - JOBS
66
KANSAS CITY
663507
Olathe 151st Pflumm
2,525,389
50024479
CITY OF OLATHE - JOBS
58
BUSTER
582215
CASS-STP 2004(516)-F
2,544,835
50054947
TEXAS DEPT OF TRANSPORTATION
20
MCCLINTON ANCHOR
203190
AHD-I540 PERRY RD IN
2,581,733
51102526
M. J. LEE CONSTRUCTION CO.

 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 
45
ALABAMA
453128
CHSV Periods
2,606,801
51116081
CITY OF HUNTSVILLE
38
TEXAS BITULITHIC
382238
DALLAS CO SH 342
2,622,640
50006689
TEXAS DEPT. OF TRANSPORTATION
43
GEORGIA
433371
Dekalb County Resurf
2,623,711
50035025
DEKALB COUNTY
20
MCCLINTON ANCHOR
202581
Cty of Bentonville/T
2,629,623
50000063
CITY OF BENTONVILLE
60
MISSOURI
602851
RTE I-35 DAVIESS J1
2,647,014
60
APAC-MISSOURI, INC (60)
66
KANSAS CITY
663508
KDOT 169 Highway
2,652,051
50024268
STATE OF KANSAS-JOBS
39
BALLENGER
392652
LAMAR CO., GA
2,666,890
0
** NOT FOUND **
58
BUSTER
582233
HOPKINS-IM 0302(092)
2,678,296
50054947
TEXAS DEPT OF TRANSPORTATION
49
HARRISON
493439
Sweet Grass Subdivis
2,679,283
11772233
SWEET GRASS, LLC
38
TEXAS BITULITHIC
382963
DALLAS COUNTY 2005 O
2,741,725
50006274
DALLAS COUNTY ROAD & BRIDGE
69
SHEARS
692979
Meade KDOT 54-60 K 7
2,848,028
11728849
KDOT MEADE #2979 K 7410-01
21
SOUTHERN FLORIDA
213238
FDOT SR70 -RUSSELL E
2,866,305
50050202
RUSSELL ENGINEERING
41
COASTAL CAROLINA
412932
CRM/IMPROV 2 US 521
2,911,832
50049075
C RAY MILES CONST. CO.
75
CENTRAL FLORIDA
752822
FDOT/SR 429 Westrn B
2,923,355
50020788
GILBERT SOUTHERN CORP.
21
SOUTHERN FLORIDA
212290
SR 826 (167 Street)
2,933,507
51071000
FLORIDA DEPT. OF TRANSPORTATION
38
TEXAS BITULITHIC
382237
VAN ZANDT CO US 80
2,934,427
50006689
TEXAS DEPT. OF TRANSPORTATION
21
SOUTHERN FLORIDA
213293
COUNTRY CLUB EAST @L
2,948,414
50002117
GIGLIOTTI CONTR., INC.
49
HARRISON
493382
NCDOT C201114 Cherok
2,979,561
51101993
WRIGHT BROTHERS CONSRUCTION CO.
33
GULF COAST
332276
SR 10A (US 90)
3,037,528
50043840
FLORIDA DEPT OF TRANSPORTATION
33
GULF COAST
333758
Coffee Cty-BD/EM
3,041,892
51000280
STATE OF ALABAMA
21
SOUTHERN FLORIDA
213307
VENICE RUNWAY 13-31
3,050,541
50002686
CITY OF VENICE
47
MEMPHIS
473031
Alberici Tang
3,061,749
50043307
MEMPHIS SHELBY COUNTY AIRPORT
21
SOUTHERN FLORIDA
213311
ELCONQUISTADOR BLVD-
3,073,780
11796032
SBC DEVELOPMENTS, L.L.L.P.
60
MISSOURI
602847
RTE 65 PETTIS J5P082
3,082,129
50018937
MODOT - NO FOB!
58
BUSTER
582245
MORRIS - STP 2006(27
3,096,338
50055293
H.H. HOWARD & SONS, INC.
60
MISSOURI
602663
RT.44 LACLEDE-ASPHAL
3,157,418
50018458
MO HWY & TRANS DEPT. #8
75
CENTRAL FLORIDA
752986
SR 5 (US 1) FDOT T51
3,171,740
51005740
FLORIDA DEPT. OF TRANSPORTATION
77
FIRST COAST
772532
SCDOT 7.2001RI US 27
3,234,354
51113445
SOUTH CAROLINA DOT
75
CENTRAL FLORIDA
752329
SR 41 (US 301) S of
3,281,628
51005150
CONE & GRAHAM INC.
88
CHARLOTTE
882127
ROW NC 70 WIDENING
3,290,964
50044879
NC HIGHWAY COMM.
43
GEORGIA
433338
Coweta County Patchi
3,333,668
50035008
COWETA COUNTY PUBLIC WORKS
45
ALABAMA
453123
Bridge Street Town C
3,361,216
51102945
TURNER UNIVERSAL CONSTRUCTION
66
KANSAS CITY
662113
MDOT Rte 24
3,365,350
50025049
MISSOURI HWY.& TRANS. COMM.
21
SOUTHERN FLORIDA
212651
BUSINESS 41 SR 739
3,391,678
50002277
LEE COUNTY BOARD OF CNTY. COMM.
69
SHEARS
692972
NOVACHIP MARION/MCPH
3,394,834
11698563
KDOT MARION-MCPHERSON #2972 KA
40
OKLAHOMA
402712
T-MC-90 MP 179 TO 20
3,398,596
51096990
OKLAHOMA TURNPIKE AUTHORITY
88
CHARLOTTE
882129
CAB NC KANN BYPASS C
3,423,902
50044879
N C HIGHWAY COMM.
49
HARRISON
493328
Dutchtown Rd Improve
3,471,623
11160763
KNOX COUNTY PURCHASING DIVISION
69
SHEARS
692995
KDOT Pawnee 0287-01
3,506,858
11728881
KDOT PAWNEE #2995 KA0287-01
45
ALABAMA
453129
ALDOT EBF-STPSAF-002
3,531,691
50036381
ALA. DEPT OF TRANS-ACCOUNTING
69
SHEARS
692919
KDOT Coffey Co 35-16
3,536,677
11613030
KDOT COFFEY #2919 K6790-01
39
BALLENGER
392558
GWINNETT CO, GA
3,578,586
472411
GEORGIA DEPT. OF TRANSPORTATION
20
MCCLINTON ANCHOR
203186
AHD-Hwy43 Siloam/Wes
3,614,983
50000354
ARKANSAS HIGHWAY DEPARTMENT

 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 
75
CENTRAL FLORIDA
752929
Sleepy Hill Rd Widen
3,664,144
51104064
CITY OF LAKELAND-A/P
60
MISSOURI
602662
RT.44 J1D0695F,J1D06
3,668,975
50017835
MODOT - DISTRICT 7
40
OKLAHOMA
402713
C-MC-14(OTA)CIMMARON
3,685,968
51096990
OKLAHOMA TURNPIKE AUTHORITY
48
ASHEVILLE
482328
C201606 BURKE/BUNCOM
3,691,325
50044879
NC HIGHWAY COMM.
66
KANSAS CITY
662118
MDOT Rte 70-70-24-58
3,728,435
50042233
MISSOURI STATE HWY. DEPT. - JOBS
39
BALLENGER
392554
KERSHAW CO, SC
3,778,076
50049645
U.S. GROUP, INC.
41
COASTAL CAROLINA
413017
MCAS CP Capeheart Ro
3,816,356
50014332
MCAS- SUPPLY DEPT.
45
ALABAMA
452795
ALDOT IMD-IM-I065(32
3,823,874
50036381
ALA. DEPT OF TRANS - ACCOUNTING
25
TROTTI & THOMPSON
252860
Newton Co. SH12
3,857,190
50019325
TEXAS HIGHWAY DEPT.
28
VIRGINIA
282615
AWC-VDOT-RT 95 SPRNG
3,913,866
11216000
ARCHER WESTERN CONTRACTORS
33
GULF COAST
332212
I10/I110 Interchange
3,930,871
51107925
ARCHER WESTERN
21
SOUTHERN FLORIDA
212706
N CAPE SIX MILE RD R
3,937,862
50001868
CITY OF CAPE CORAL
47
MEMPHIS
472997
I-40 North Widening
3,971,334
50043041
ARKANSAS HIGHWAY & TRANS DEPT.
47
MEMPHIS
473021
FEDEX 2006 Dec 06 Ra
4,044,066
50043164
FEDERAL EXPRESS
41
COASTAL CAROLINA
413493
SCDOT-LANCASTER&YORK
4,047,283
50049778
SCHD - LANCASTER - APAC JOBS
69
SHEARS
692980
Meade KDOT 54-60 K 7
4,224,392
11728865
KDOT MEADE #2980 K7411-01
75
CENTRAL FLORIDA
752353
SR 688 Ulmerton Road
4,231,748
51005150
CONE & GRAHAM INC.
69
SHEARS
692920
KDOT Coffey Co 35-16
4,481,914
11613048
KDOT COFFEY #2920 K6791-01
38
TEXAS BITULITHIC
382227
DALLAS CO IH 20
4,521,258
50006682
TEXAS DEPT. OF TRANSPORATION
38
TEXAS BITULITHIC
382232
DALLAS CO IH 635
4,566,371
10895274
McCARTHY BUILDING COMPANIES
28
VIRGINIA
282374
DRB-PRENTISS POINT S
4,620,496
11527473
DAN RYAN BUILDERS, INC.
47
MEMPHIS
473010
Little Rock Runway 4
4,650,809
50026266
LITTLE ROCK MUNICIPAL AIRPORT
21
SOUTHERN FLORIDA
212277
Sawgrass Expressway
4,805,483
11529541
APAC - MAJOR PROJECTS GROUP
28
VIRGINIA
283291
GR-INWOOD VILLAGE
4,820,000
11805568
GLEN W RUSSELL
25
TROTTI & THOMPSON
252851
Liberty County US 90
4,825,268
50019325
TEXAS HIGHWAY DEPT.
66
KANSAS CITY
662469
MDOT Grandview Trian
4,843,036
50024887
CLARKSON CONSTRUCTION
21
SOUTHERN FLORIDA
213269
US 41 TO VENICE CONN
4,847,434
51005174
HUBBARD CONSTRUCTION
39
BALLENGER
392303
GUILFORD CO., NC
4,875,267
11239973
APAC-ATLANTIC, INC. (042)
71
MISSISSIPPI
713325
PT-MDOT-HWY 51
4,984,270
50027313
MS DEPT. OF TRANSPORTATION
21
SOUTHERN FLORIDA
212680
IMMOKALEE RD. - J. C
4,999,744
51108149
JOHN CARLO INC.
21
SOUTHERN FLORIDA
212271
SR 816 OAKLAND PARK
5,066,435
51071000
FLORIDA DEPT. OF TRANSPORTATION
20
MCCLINTON ANCHOR
203177
AHD-Hwy412 Nob Hill
5,071,812
50000354
ARKANSAS HIGHWAY DEPARTMENT
48
ASHEVILLE
482299
C201277 BUNCOMBE COU
5,163,048
50045026
TAYLOR & MURPHY CONSTRUCTION
47
MEMPHIS
473025
Hwy 135 Interchange
5,190,399
11453970
DUMEY CONTRACTING
39
BALLENGER
392556
BUNCOMBE CO., NC, I-
5,217,813
0
** NOT FOUND **
38
TEXAS BITULITHIC
382967
PGBT SEG III
5,243,116
50006709
NORTH TEXAS TOLLWAY AUTHORITY
38
TEXAS BITULITHIC
382966
DALLAS NORTH TLWAY (
5,274,444
50006709
NORTH TEXAS TOLLWAY AUTHORITY
43
GEORGIA
432069
US 27 Reconstruction
5,311,522
51110073
BRUCE ALBEA CONSTRUCTION
77
FIRST COAST
772223
SR 63(US27)Leon Co C
5,323,199
0
** NOT FOUND **
45
ALABAMA
453110
Taxiway L and Roadwa
5,473,814
51105456
HUNTSVILLE MADISON CO. AIRPORT
43
GEORGIA
433334
Runway 8R/26L Paveme
5,563,154
50053265
KIEWIT SOUTHERN COMPANY
77
FIRST COAST
772227
SR 13 & SR 16 St Joh
5,662,105
51022391
FLORIDA DEPT. OF TRANSPORTATION
39
BALLENGER
392301
I-485 Mt Holly Rd, N
5,732,961
474505
BLYTHE CONSTRUCTION, INC.

 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 
41
COASTAL CAROLINA
413475
NCDOT-HWY264 BYPASS-
6,054,744
50013259
NCDOT
43
GEORGIA
433325
Memorial Drive
6,162,818
50035210
MACDOUGALD CONSTRUCTION
41
COASTAL CAROLINA
413740
BMCO-DOT-US220
6,222,695
50052203
BMCO CONSTRUCTION, INC.
42
THOMPSON ARTHUR
423062
C201579 Randolph-Dav
6,295,151
50017178
NC DEPT OF TRANSPORTATION
47
MEMPHIS
472978
HWY 147 - I-55
6,297,210
50043041
ARKANSAS HIGHWAY & TRANS. DEPT.
43
GEORGIA
432710
NHS-0001-00(795)01
6,298,110
50025779
STATE OF GEORGIA DOT
28
VIRGINIA
282500
CH2-SUDLEY MANOR DRI
6,300,089
11584785
CH2MHILL, INC.
39
BALLENGER
392651
COBB/DOUGLAS SR6, GA
6,374,865
697101
APAC - GEORGIA, INC. - MACDOUG.
88
CHARLOTTE
882134
MEC NC/TIDE I-485 PA
6,455,654
11303963
TIDEWATER SKANSKA, INC.
58
BUSTER
582231
SEVIER-030268-HWY 70
6,522,153
51114302
ARKANSAS ST HWY & TRANS. DEPT.
45
ALABAMA
452807
ALDOT ST-659-16 JEFF
6,584,176
50036381
ALA. DEPT OF TRANS - ACCOUNTING
41
COASTAL CAROLINA
413394
SCDOT-CLAR/SUMT-I95
6,682,332
50049771
SCHD - CLARENDON - APAC JOBS
58
BUSTER
582183
CASS-US 59-NH 2004(2
6,839,272
50054947
TEXAS DEPT OF TRANSPORTATION
69
SHEARS
692959
Rooks Co 183-82 K 63
6,869,715
11687389
KDOT ROOKS #2959 K6377-01
43
GEORGIA
432799
I-75 CSSTP-0006-00 (
6,925,436
11631861
CW MATTHEWS/APAC SOUTHEAST, INC.
25
TROTTI & THOMPSON
252836
THD JEFF CO US 69 VA
7,048,636
50019325
TEXAS HIGHWAY DEPT.
21
SOUTHERN FLORIDA
213306
MCINTOSH PHASE 2A-SA
7,053,186
50002548
SARASOTA COUNTY FINANCE
41
COASTAL CAROLINA
413229
NCDOT NHanover Milit
7,636,710
50013259
NCDOT
60
MISSOURI
602834
RTE I-70 LAFAYETTE J
7,656,969
50018937
MODOT - NO FOB!
41
COASTAL CAROLINA
413287
NCDOT NewHan/Ons/Pen
7,833,981
50013259
NCDOT
88
CHARLOTTE
882210
ROW US 70 C201068
7,909,925
50044879
NC HIGHWAY COMM.
28
VIRGINIA
282395
VDOT-I81&RT50-FRED C
7,940,834
50016008
VIRGINIA DOT - STAUNTON
21
SOUTHERN FLORIDA
212268
PALMETTO EXPRESSWAY
8,116,340
11529541
APAC - MAJOR PROJECTS GROUP
25
TROTTI & THOMPSON
252816
THD JEFFERSON CO US6
8,138,121
50019325
TEXAS HIGHWAY DEPT.
43
GEORGIA
433212
I-20 CSNHS-M002-00(9
8,324,222
50035210
MACDOUGALD CONSTRUCTION
42
THOMPSON ARTHUR
423863
ARCHER-WESTERN, LTD
8,389,247
11365638
ARCHER-WESTERN CONTRACTORS LTD
33
GULF COAST
332232
I-110 Escambia Count
8,423,480
51107925
ARCHER WESTERN
43
GEORGIA
433254
SR 53 Hall Co.STP-06
8,451,518
50035210
MACDOUGALD CONSTRUCTION
41
COASTAL CAROLINA
413118
NCDOT NC 55 Craven 2
8,479,304
50013259
NCDOT
71
MISSISSIPPI
713402
TM-I-55 Joint Ventur
8,558,675
11773463
SUPERIOR ASPHALT,INC & APAC MS
44
MACDOUGALD CONSTRUCTION
442253
SC West Ga. Rd. I-38
8,783,276
51114812
SOUTH CAROLINA STATE HIGHWAY D
60
MISSOURI
602652
RT 160 GREENE J8U053
9,274,007
50018458
MO HWY & TRANS DEPT. #8
77
FIRST COAST
772207
I95 Flagler County
9,927,697
51022577
SUPERIOR CONSTRUCTION
66
KANSAS CITY
662120
MDOT Rte I-35
10,065,958
50042233
MISSOURI STATE HWY. DEPT. - JOBS
75
CENTRAL FLORIDA
752359
SR 60 Brandon Blvd
10,087,015
51005740
FLORIDA DEPT. OF TRANSPORTATION
49
HARRISON
493412
FHWA Newfound Gap Rd
10,110,812
50046032
FEDERAL HIGHWAY ADM
33
GULF COAST
333820
Russell County-BD/EM
10,383,430
51000280
STATE OF ALABAMA
69
SHEARS
693014
Ellis Co 183-26 K 82
10,695,173
0
** NOT FOUND **
75
CENTRAL FLORIDA
752931
Viera Blvd Overpass/
10,724,959
11120147
THE VIERA COMPANY
47
MEMPHIS
473030
FEDEX Tang Ramp Expa
10,771,017
50043164
FEDERAL EXPRESS
20
MCCLINTON ANCHOR
203179
AHD-Hwy62 Farmington
11,111,267
50000354
ARKANSAS HIGHWAY DEPARTMENT
41
COASTAL CAROLINA
413277
NCDOT US 17 May to J
11,258,447
50013259
NCDOT
48
ASHEVILLE
482183
C200809 IREDELL COUN
11,325,177
50044879
NC HIGHWAY COMM.

 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
75
CENTRAL FLORIDA
752335
Tampa Airport Interc
11,351,051
11634519
FLATIRON TIDEWATER SKANSKA
39
BALLENGER
392402
I-485 Oakdale to Sta
11,368,421
51109934
TIDEWATER SKANSKA, INC.
44
MACDOUGALD CONSTRUCTION
442269
US278 Thornton Road
11,431,876
50025779
STATE OF GEORGIA DOT
33
GULF COAST
332262
SR 85 Niceville
11,442,789
50043840
FLORIDA DEPT. OF TRANSPORTATION
21
SOUTHERN FLORIDA
212627
IMMOKALEE RD 4 LANE-
11,949,020
50001925
COLLIER COUNTY BOARD OF
88
CHARLOTTE
882203
ROW NC C201205
12,059,946
50044879
NC HIGHWAY COMM.
58
BUSTER
582243
SMITH-SFT 429-5-2, E
12,717,987
50054947
TEXAS DEPT. OF TRANSPORTATION
28
VIRGINIA
282619
TSI-VDOT-I-95/I495 R
13,029,505
51109934
TIDEWATER SKANSKA, INC.
41
COASTAL CAROLINA
413455
RE GOODSON-US74 ROBE
13,234,073
50048710
R.E. GOODSON CONSTRUCTION
45
ALABAMA
452811
ALDOT APD-0471(530)
13,413,403
50036381
ALA. DEPT OF TRANS-ACCOUNTING
47
MEMPHIS
472982
Highway 304 Desoto &
13,639,816
51113766
MISSISSIPPI DEPT OF TRANS.
42
THOMPSON ARTHUR
423839
C200734: GSO Western
13,724,648
50017178
NC DEPT OF TRANSPORTATION
20
MCCLINTON ANCHOR
203189
AHD-Hwy59 3 Miles S.
13,919,278
50000354
ARKANSAS HIGHWAY DEPARTMENT
47
MEMPHIS
472931
I-55 Desoto Co.
14,443,319
51113766
MISSISSIPPI DEPT OF TRANS.
43
GEORGIA
433285
SR 316/I-85 Macdouga
15,061,097
50035210
MACDOUGALD CONSTRUCTION
77
FIRST COAST
772781
Middleground Rd-Chat
16,205,396
51113418
STATE OF GEORGIA DOT
47
MEMPHIS
473018
164TH Airlift Wing R
16,942,397
50026258
CH2M HILL INC.
41
COASTAL CAROLINA
413348
NCDOT Pamlico Co NC
17,105,013
50013259
NCDOT
33
GULF COAST
332946
IM 1065(345) Conecuh
17,579,115
51000280
STATE OF ALABAMA
44
MACDOUGALD CONSTRUCTION
442264
Perimeter Parkway
17,896,317
50025779
STATE OF GEORGIA DOT
94
APAC 94-MAJOR PROJECTS
942003
SR 79 WEST BAY BRIDG
17,923,981
472382
FLORIDA DEPT. OF TRANSPORTATION
44
MACDOUGALD CONSTRUCTION
442272
Riverside Drive
17,981,048
50025779
STATE OF GEORGIA DOT
44
MACDOUGALD CONSTRUCTION
442270
SR53 Hall County
19,366,488
50025779
STATE OF GEORGIA DOT
69
SHEARS
692992
KDOT Ellsworth 6802-
20,254,161
11740995
KDOT ELLSWORTH #2992 K6802-01
42
THOMPSON ARTHUR
422020
C200734: GSO Western
21,541,220
50017178
NC DEPT OF TRANSPORTATION
21
SOUTHERN FLORIDA
212656
VANDERBILT RD IMPROV
25,069,213
50001925
COLLIER COUNTY BOARD OF
60
MISSOURI
602855
RTE 249 JASPER J7U04
26,948,014
50018937
MODOT - NO FOB!
39
BALLENGER
392559
CARROLL-HARALSON
27,970,486
697101
APAC - GEORGIA, INC. - MACDOUG
44
MACDOUGALD CONSTRUCTION
442271
I85 @ SR316 Gwinnett
29,141,176
51115921
APAC/CWM - JOINT VENTURE
44
MACDOUGALD CONSTRUCTION
442267
I-20 Rehab SR1/US27
29,777,601
50025779
STATE OF GEORGIA DOT
94
APAC 94-MAJOR PROJECTS
942002
Palmetto Expressway
36,175,806
472382
FLORIDA DEPT. OF TRANSPORTATION
44
MACDOUGALD CONSTRUCTION
442273
Memorial Drive Inter
43,505,311
50025779
STATE OF GEORGIA DOT
94
APAC 94-MAJOR PROJECTS
942001
Sawgrass Widening
50,197,032
472382
FLORIDA DEPT. OF TRANSPORTATION
 
TOTAL
   
$1,592,262,625
                 

 


--------------------------------------------------------------------------------

Table of Contents
 

Schedule 3.09:
Permits
 


Special Use Permit #96-0040, APAC-VA, Inc. (Brentsville Magisterial District),
allowing the operation of an asphalt plant and the use of garage/repair
facility, located on the east side of Vulcan Lane, at its intersection with
Wellington Road, in the Brentsville Magisterial District, will expire in
November 2006. The Prince William Board of County Supervisors has not yet
determined whether it will be renewed.
 
 
25

--------------------------------------------------------------------------------

Table of Contents

 
Schedule 3.10:
Taxes
 
Currently there are no tax years under federal audit. Seller will shortly
execute federal Forms 870-AD for tax years 1992 through 2003. The federal audit
of tax years 2004 and 2005 is expected to commence in August, 2006.
 
Seller has waivers extending the statute of limitations for (1) Tax Years 1999,
2000 & 2001, extended to June 30, 2007, and (2) Tax Year 2002, extended to
December 31, 2006.
 
Seller plans to make waivers extending the statute of limitations for (1) Tax
Years 2002 & 2003, to be extended to December 31, 2007, and (2) Tax Year 2004,
to be extended to July 31, 2008.
 

 
APAC Entity
Division
Type of Tax
Taxing Authority
Periods
1
APAC-Texas, Inc.
Sales and
Use Tax
State of Texas
10/2001 - 9/2004
 
2
 
APAC-Missouri, Inc.
Sales and
Use Tax
State of Missouri
6/1/2002 - 5/31/2005
 
3
 
APAC-Southeast, Inc.
Sales and Use Tax
City of Huntsville, AL
4/1/2003 - 3/31/2006
 
4
APAC-Southeast, Inc.
APAC-Georgia, Inc.
Property
Assessor for Clark
County, GA
2003, 2004, 2005
 
5
 
APAC-Southeast, Inc.
 
Ballenger
Property
Assessor for Peach
County, GA
2003, 2004
6
 
The State of Colorado has scheduled an audit of Ashland Inc. and its
subsidiaries, which would include the Transferred Companies.
7
The State of Texas has proposed penalties against APAC-Oklahoma, Inc. The issue
of penalties is being contested. The underlying tax liability has been settled.
 
8
 
The State of Kansas denied credits claimed by APAC-Kansas, Inc. This is being
contested.
 
9
 
The State of Tennessee has scheduled an audit of Ashland Inc. and its
subsidiaries for 1996 to current tax years, which would include the Transferred
Companies.
10
The State of Texas has scheduled an audit of Ashland Inc. and its subsidiaries
for the 1996, 1997, and 1998 tax years, which would include the Transferred
Companies.


 
26

--------------------------------------------------------------------------------

Table of Contents
 
 
Schedule 3.11:
Proceedings
 


Actions Against Seller or a Transferred Company
 
1)
Haberman v. APAC-Oklahoma, Inc. This is a personal injury lawsuit that occurred
in APAC’s work zone. Plaintiff brought suit against APAC and others and is
seeking over $ 1 million in damages. APAC has cross-claim against its traffic
control subcontractor on the project.

 
2)
USDOT Quality Control Investigation (North Carolina). USDOT and APAC have
reached a verbal agreement to settle the investigation into falsified quality
control test results.

 
3)
Elliott Accident. This claim is not currently a lawsuit. An APAC service truck
was involved in a fatal car accident. APAC has received a settlement demand in
the amount of $1.79 million.

 
4)
Azuara v. APAC-Southeast, Inc. Personal injury claim arising from a motor
vehicle accident on SR-80 in Alva, Florida. In April 2006, Robert Casey failed
to stop at a blinking red light and stop sign at an intersection. Mr. Casey
struck the back of a pickup truck being operated by Pedro Azuara. The impact
caused the pickup truck, which was carrying 5 adults and 2 children, to
overturn. Three individuals died as a result of the injuries that they sustained
in the accident, and two children sustained serious injuries. The Plaintiff and
Alexjandro Ramirez also sustained serious injuries. APAC was working on a
project on SR-80 for FDOT. Just prior to the accident, APAC relocated the stop
sign at the intersection of the accident. Although APAC placed a flashing light
on the relocated stop sign, the investigating police officer and several local
residents indicated that the relocated stop sign played a significant role in
the accident.

 
5)
Dorrell v. APAC-Carolina, Inc. This personal injury case arises from a motor
vehicle accident in Georgetown County, South Carolina. In April 1996, the
Plaintiff lost control of her pickup truck and overturned in a drainage ditch.
The Plaintiff was ejected from the car and sustained serious injuries. She
incurred medical expenses of approximately $50,000 and unspecified lost
earnings. The Plaintiff claims that SCDOT and APAC failed to correct a large
drop-off on the shoulder of the roadway and that the drop-off caused the
Plaintiff to lose control of her vehicle. Prior to the accident, APAC’s work had
been accepted by SCDOT. SCDOT settled with the Plaintiff, and the trial court
granted summary judgment to APAC based on the “completion and acceptance
doctrine.” Plaintiff’s appeal was heard by the South Carolina Supreme Court on
October 21, 2004, and the Supreme Court struck down the “completion and
acceptance doctrine.”

 
6)
Forrester v. APAC-Southeast, Inc. This personal injury claim arises from a motor
vehicle accident on CR 28 in Jefferson County, Georgia. On January 6, 2003, an
APAC employee struck the cab of the Plaintiff’s tractor trailer with the backhoe
bucket while excavating along the roadway and caused minor damage to the same.
The Plaintiff claimed to have sustained soft-tissue injuries and filed a
workers’ compensation claim. During mediation on

 

27

--------------------------------------------------------------------------------

Table of Contents
 
 



 
September 1, 2005, the Plaintiff alleged for the first time that she was struck
in the head by a hair spray can at the time of the impact and sustained a
closed-head injury. Based on the testimony of the court-appointed psychiatrist
in the case regarding the Plaintiff’s mental state after the accident (that she
suffered from post-traumatic stress syndrome and depression and is unable to
return to work), the Plaintiff increased her demand to $1.5 million. We tried
the case during the week of June 26, 2006 and the jury returned a verdict of
approximately $467,000. Since the Court issued several improper rulings, we
filed a motion for a new trial.

 
7)
Lisiecki v. APAC-Southeast, Inc. This wrongful death case arises from a motor
vehicle accident in Miami, Florida. In July 2002, an independent hauler
delivering asphalt to an APAC paver ran over Benjamin Lisiecki when Mr. Lisiecki
emerged from a manhole. Mr. Lisiecki died before arriving at the hospital. The
independent hauler did not follow the instructions of APAC’s crew and attempted
to back up almost 312 feet in order to reach the paver. The independent hauler’s
insurance was cancelled in May 2002 and we were never notified of the
cancellation. APAC was working as a subcontractor for codefendant M. Vila &
Associates.

 
8)
Wolfe v. APAC-Arkansas, Inc. (Arkhola) This breach of contract case arises from
a lease agreement for the Jenny Lind Quarry in Sebastian County, Arkansas. The
Plaintiff claims that APAC breached the lease by failing to construct a road on
the property. APAC contends that it was willing to construct a road on the
property and has been unable to construct the same because the Plaintiff is
demanding a “subdivision.” APAC has made numerous attempts to resolve this case.
The Plaintiff, however, has no interest in the road and is seeking to obtain
money damages. Plaintiff has demanded that we purchase the property for
$1,800,000 or settle the case for $1,500,000. The Court will hear our Motion for
Summary Judgment on July 28, 2006.

 
9)
Sierra Club v. Corps of Engineers. This is an environmental challenge in Federal
Court to Section 404 permits issued to mining companies in the “lake belt” area
of Miami, including the APAC quarrying operations under the White Rock royalty
agreement. APAC, Florida Rock, Tarmac, Rinker and others intervened. On March
22, 2006, the Court ruled on Plaintiffs’ motion for summary judgment, which was
filed over a year ago. The ruling granted the motion, and held that the permits
were illegally issued. A hearing to decide the remedy - whether and to what
extent future mining will be restricted - began on June 13, 2006. The hearing
will probably extend into late August. See Schedule 3.15 “Compliance with
Applicable Environmental Laws” for additional information.

 
10)
Thomas Covington, Jr. accident. This is a wrongful death claim that arises from
a motorcycle accident in APAC’s work zone in which Plaintiff hit a drop off
between lanes of traffic and crashed his motorcycle. Uneven pavement signs were
not posted. APAC (no lawsuit filed yet); Coastal Carolina division workzone
accident.

 
11)
John D. Stephens, Inc. v. 5R Constructors, LLC. This is a breach of contract
claim filed by a dirt supplier at the 5th Runway Project at Hartsfield
International Airport in Atlanta, Georgia. APAC is not named as a party in the
litigation but is a member of Defendant 5R Constructors LLC (“5R”) and supplied
a bond for its portion of the project. The Plaintiff contends that 5R reduced
the dirt quantities to be used on the project without the Plaintiff’s consent.
The dirt

 

28

--------------------------------------------------------------------------------

Table of Contents

 

 
quantity reductions were ordered by the City of Atlanta, owner of the airport
and manager of the project. 5R’s contract with the City and it subcontract with
the Plaintiff provide that the City has the right to reduce the estimated
quantities of dirt. Plaintiff is seeking specific damages of approximately $50MM
and punitive damages of approximately $182MM. The Court granted summary judgment
to the City but denied 5R’s summary judgment motion. 5R has appealed the
decision.

 
12)
Abbott v. APAC-Mississippi, Inc. Bad faith suit brought by William Abbott for
$5.75 million in Circuit Court, Lee County, Mississippi. Suit filed on August 3,
2005.

 
13)
State Agency in Shawnee, Oklahoma has threatened to issue an order requiring
clean-up of an APAC site, but there has been no decision on the part of the
state as to how to proceed. Contamination (solvents) pre-existed APAC but became
APAC’s responsibility through the Superfos acquisition. Liability was retained
in the sale of the operation to Haskell Lemons. See Schedule 3.15 “Compliance
with Applicable Environmental Laws” for additional information.

 
14)
Salisbury, North Carolina claims. There are three tort actions involving four
plaintiffs for wrongful death and health impacts associated with living or
working near an industrial area. APAC purchased the Salisbury asphalt plant in
1998; APAC is one of multiple defendants. See Schedule 3.15 “Compliance with
Applicable Environmental Laws” for additional information.

 
15)
Mississippi silica matters - Multiple multi-plaintiff actions have been filed in
Mississippi for alleged silica exposure against a variety of defendants,
including APAC. APAC has supplied sand in the area. No information as to how
many plaintiffs or the nature of the claims (workplace exposure, bystander
exposure, etc) is yet available. Originally up to approximately 700 plaintiffs
were possible but the number is reducing (without effort on the part of APAC)
given recent rulings in other non-APAC silica matters.

 
16)
Ellen Settles v. Leathers and MHTC and APAC-Kansas, Inc. Tort action for
wrongful death. Decedent was driving through construction zone when another
driver traveling in the opposite direction crossed through traffic control and
collided head with decedent’s vehicle. APAC, other driver, state, and traffic
control subcontractor are all defendants. APAC is not believed to have any
liability but joint and several liability applies (given filing date) in the
event of any a finding of any negligence on the part of APAC.

 
17)
Rush v. Baker. Plaintiffs are the children, wife and mother of decedent Hardney
L. Rush. Mr. Rush was electrocuted while assisting with the relocation of a
conveyor being carried by a crane that came into contact with overhead power
lines. Plaintiffs have filed suit against Richard Baker, the APAC operator of
the crane, and Kansas City Power & Light, the owner of the power lines. KCP&L
filed a third party action against APAC-Missouri, Inc. for contribution on the
basis that APAC did not notify KCPL that work would be conducted within 10 feet
of a power line.

 
18)
Green v. APAC-Southeast, Inc. In April 2003, Plaintiff, a truck driver
delivering liquid asphalt to APAC’s Okeechobee asphalt plant, was badly burned
on his face, neck, hands, and legs when he improperly removed a hose from a
storage tank in order to offload liquid asphalt from the truck to the tank.
Plaintiff and his wife filed suit against APAC, Ray Curtis (a former APAC
employee), and Perry Ludt (an APAC employee) alleging among other things that
they were negligent in failing to warn of dangerous conditions on the property.
APAC has assumed defense and indemnity of Curtis and Perry with a reservation of
rights. Summary judgment in favor of APAC was granted by trial court, but it
could be overturned by pending appellate court decision.

 

29

--------------------------------------------------------------------------------

Table of Contents

 
19)
I-20 cases (in Mississippi). APAC was sued along with a truck driver, trucking
company, and an APAC subcontractor in relation to a multi-vehicle,
multi-fatality accident which occurred on I-20 in the backup to construction
work. These matters include multiple separate lawsuits (Grafe, Goodwin, etc).
APAC is currently being indemnified and defended by its subcontractor who has
approximately $9 million in insurance coverage. The accident occurred when a
truck driver, who failed to brake at any time, drove into traffic hitting
multiple vehicles. Under Mississippi law, where one party is more than 50% at
fault, joint and several liability does not exist.

 
20)
Pond Limited Partnership claim. On August 8, 2006, APAC received a letter from
Ralph B. Pond of Pond Limited Partnership, alleging that APAC-Atlantic, Inc.
(“APAC”) (i) owes the partnership approximately 15 years worth of unpaid
royalties pursuant to the 1981 agreement by which APAC purchased the property
from Mr. Pond’s family, under which he claims APAC agreed to pay a per ton
royalty for asphalt produced by APAC’s Plant #8 in Myrtle Beach, South Carolina,
and (ii) is required to remove an unspecified quantity of “contaminated soil and
asphalt” from an adjacent property which the Pond family allowed APAC to use in
exchange for the aforementioned royalty payments. APAC is in the process of
investigating these allegations and responding to Mr. Pond.

 
21)
Mississippi Quality Control Investigation.  On August 7, 2006, a quality-control
technician based at APAC’s Columbus, Mississippi asphalt plant contacted the
Ashland hotline and reported that he had been pressured to falsify
quality-control test results. The employee asked a former APAC quality-control
technician to contact the hotline on August 8, 2006, in order to confirm these
allegations. Both callers said that they had falsified test results because
production employees had “insinuated” that the technicians needed “help out the
team.” The first caller had been disciplined on August 7, 2006 for tardiness and
has had a long-standing personal conflict with the new Area Manager. It is also
apparent that the first caller is concerned about the Oldcastle transaction and
its impact on his future employment. The APAC Law Department interviewed
numerous managers, quality control technicians, and production personnel at the
three plants associated with the Columbus Branch on August 9, 2006, and also
interviewed two former technicians, including the second caller, via telephone
and reviewed the daily diaries maintained at the Columbus plant. The callers
indicated that it would be very difficult to track the falsified tests or
quantify the number of falsifications. At this time, APAC is planning to inspect
the seven other asphalt plants in Mississippi and review APAC’s QC Integrity
Policy with the plant personnel. Randy West of the National Center for Asphalt
Technology has agreed to audit the plants during those visits and assist in the
investigation. Once these remaining visits have taken place, the Regional
Vice-President and Division President of APAC intend to meet with the
Mississippi Department of Transportation in order to discuss the matter.

 

30

--------------------------------------------------------------------------------

Table of Contents

Default on Judgments
 
None.
 
Actions by Transferred Companies
 
22)
APAC-Kansas, Inc. v. Terracon Environmental, Inc. APAC is seeking to recover
$2.4 million in damages to recover cost of repair on 151ST Street Bridge
Project.

 
23)
APAC-Atlantic, Inc. v. Laura & Associates - to pursue damages in excess of $1
million for defective work and delay against Laura & Associates, a subcontractor
on the Western Loop Project in Guilford County, which refused to complete the
work under its subcontract and was terminated.

 
24)
APAC-Oklahoma, Inc. v. National American Insurance Company. This is a suit for
bad faith litigation for anticipated and accrued indemnification and defense
costs arising from the Haberman and Moomey litigation.

 
25)
APAC-Southeast, Inc. v. Florida Tank Lines. This is a case for indemnification
and defense costs arising from Green litigation, expected to be in excess of
$500,000 if summary judgment in favor of APAC is overturned by pending appellate
court decision.

 
26)
I-81 claims (4 multi-million dollar claims). Three separate but related projects
on I-81 for the WVDOT. The first project was delayed by in excess of one year
and thus impacted all 3 jobs. DOT has claimed liquidated damages and APAC has
claimed delay costs. Total amount claimed is approximately $6 million. Another
lawsuit was filed against a supplier, Tecspan Concrete a/k/a Prestress Services,
due to problems and delays associated with the concrete beams they supplied.
Claims against Tecspan are in excess of $200,000. Virginia Division

 
27)
APAC-Southeast, Inc. claim against Nassau County, FL and Alltel for
approximately $500,000. Claims are for delays associated with failure to timely
relocate utilities such that right of ways for APAC’s construction were not
available per project specifications.

 
28)
APAC-Southeast, Inc. claim against FDOT relating to SR-79 due to borrow and fill
problems contrary to specifications. Claim is for $402,000 plus interest and
costs. Gulf Coast Division

 
29)
Cambridge Eastfield v. APAC-Atlantic, Inc. This is a lawsuit brought by
developer to negate the mechanic’s lien of APAC and other subs following the
bankruptcy of the prime. APAC contested the removal of the lien and brought a
counterclaim for an amount up to approximately $600,000. Charlotte Division

 
30)
F.T. Williams bankruptcy claim. This is a claim against a bankrupt subcontractor
who had subcontracts for three APAC projects. F.T. Williams left APAC job sites
and never returned. Claim is for approximately $3.56 million.


 
31

--------------------------------------------------------------------------------

Table of Contents
 
 
31)
APAC-Southeast, Inc. v. Coastal Caisson Corp. This breach of contract case
arises from a GDOT project. The Defendant provided APAC with a quote for its
work, but after APAC was awarded the project, Defendant refused to execute a
subcontract and claimed that the parties were unable to reach a “mutually
acceptable” subcontract. APAC was forced to retain a replacement contractor to
complete this work. We are seeking damages in excess of $500,000 for the delays
and increased subcontract costs caused by the Defendant.

 
32)
APAC-Southeast, Inc. v. Florida Department of Transportation. This claim for
additional compensation arises from a construction project in Pensacola,
Florida. APAC was awarded an FDOT contract to construct a weigh station. FDOT
subsequently awarded a resurfacing contract for I-10 to one of APAC’s
competitors, Anderson-Columbia (“A/C”). When FDOT determined that the projects
impeded one another, it removed work valued at approximately $1.5MM from APAC’s
contract and added the work to A/C’s contract. FDOT, however, failed to address
the conflicts raised by the two projects. APAC filed a claim for approximately
$2.8MM for damages arising from the delays caused by the conflicts. These
damages include the improper assessment of approximately $914,000 in liquidated
damages.

 
33)
APAC-Southeast, Inc. v. Pacific Vinings West, LLC. This claim for additional
compensation arises from a construction project in Smyrna, Georgia. APAC
performed grading and site work for a large mixed use development. APAC is in
the process of submitting a claim in the amount of $3.0MM for delay damages and
the costs of the additional work.

 
34)
BellSouth Telecommunications, Inc. v. APAC-Southeast, Inc. Bellsouth filed this
collection action in order to recover damages for damaged utility lines on
APAC’s McFarland Road project in Forsyth County, Georgia. BellSouth is seeking
to recover approximately $28,000 plus interest and attorney fees. We filed a
counterclaim and are seeking to recover in excess of $500,000 because BellSouth
delayed our work on the project when it failed to relocate the lines in a timely
manner. No reserve has been established.

 
35)
Pavement Specialists, Inc. v. APAC-Southeast, Inc. v. GDOT. This contract case
arises from GDOT projects on I-75 in Bibb County/Monroe County, Georgia.
Pavement Specialists, Inc (“PSI”), APAC’s subcontractor, claims that it incurred
losses of approximately $1.0MM because GDOT and/or APAC increased its scope of
work on the projects. According to the PSI, the increased quantities made its
work more unproductive and costly. GDOT denied PSI’s claim for additional
compensation so PSI filed a direct action against APAC. PSI and APAC agreed to
stay that case so that PSI could file a pass-through claim against GDOT. When
PSI filed the pass-through claim against GDOT, GDOT refused to execute two
previously-negotiated supplemental agreements with APAC. As a result, APAC has
asserted a claim for additional compensation of approximately $800,000.

 
36)
APAC-Oklahoma, Inc. and APAC-Arkansas, Inc. v. CIC Frontier, Inc and Cummins
Investment Corp. APAC has filed suit against CIC Frontier and Cummins Investment
Corp. based upon CIC Frontier's termination of all of its existing sales orders
with APAC. APAC is also filing an application for a temporary restraining order
barring CIC Frontier and Cummins Investment Corp. from selling either their
terminal or remaining supply of liquid asphalt. APAC's estimated damages in this
matter are in excess of $4 million.

 
37)
The following are routine collection matters that are not known to involve
significant disputes:

 

32

--------------------------------------------------------------------------------

Table of Contents

 

 
a)
A lien claim against W.G. Yates & Sons Construction Company for $827,276.45.

 

 
b)
A bond claim against Carolina Consulting for $511,994.83.

 

 
c)
A collection claim against Cherry Hill Construction for $554,824.36.

 

33

--------------------------------------------------------------------------------

Table of Contents
 
 
Schedule 3.12(a):
Benefit Plans
 


1)
Ashland Inc. and Affiliates Pension Plan

 
2)
Ashland Inc. Leveraged Employee Stock Ownership Plan

 
3)
Ashland Inc. Employee Savings Plan

 
4)
APAC, Inc. Hourly Savings Plan

 
5)
Ashland Inc. Medical Plan

 
6)
APAC, Inc. Hourly Medical Plan

 
7)
Valvoline Instant Oil Change Medical Plan

 
8)
Ashland Inc. Dental Plan

 
9)
APAC, Inc. Hourly Dental Plan

 
10)
Ashland Inc. Vision Cost Assistance Plan

 
11)
Ashland Inc. Flexible Spending Accounts Plan

 
12)
Ashland Inc. Group Life Insurance Plan

 
13)
Ashland Inc. Group Variable Universal Life Insurance Plan

 
14)
APAC, Inc. Group Life Insurance Plan for Hourly Employees

 
15)
Ashland Inc. Voluntary Personal and Family Accidental Death and Dismemberment
Plan

 
16)
Ashland Inc. Long Term Disability Plan

 
17)
Ashland Inc. Occupational and Accidental Death and Disability Plan

 
18)
Ashland Inc. Travel Accident Insurance Plan

 
19)
Ashland Inc. Employee Assistance Plan

 
20)
Ashland Inc. Legal Plan

 
21)
Ashland Inc. Severance Pay Plan

 
22)
Ashland Inc. Adoption Assistance Program

 
23)
Long Term Care Insurance

 
24)
Vacation Policy

 
25)
Educational Reimbursement Program

 
26)
Vacation Buy/Sell

 
27)
Sick Pay Policy and APAC Short Term Disability

 
28)
2006 Ashland Inc. Incentive Plan

 
29)
Amended and Restated Ashland Inc. Incentive Plan

 
 
34

--------------------------------------------------------------------------------

Table of Contents
 
 
30)
1993 Stock Incentive Plan

 
31)
1997 Stock Incentive Plan

 
32)
Ashland Inc. Deferred Compensation Plan for Employees (2005)

 
33)
Ashland Inc. Deferred Compensation Plan (Amended and Restated as of April 1,
2003)

 
34)
Ashland Inc. Non-qualified Excess Benefit Pension Plan

 
35)
Ashland Inc. Supplemental Early Retirement Plan for Certain Employees

 
36)
APAC Divestiture Severance Program

 
37)
APAC Divestiture Severance Program for Executive Level Employees

 
38)
APAC Divestiture Mirror Severance Program

 
39)
APAC Divestiture Mirror Severance Program for Executive Level Employees

 
40)
Retention Agreements (Both the letter agreements and a list of those who have
entered into such agreements have been made available to Purchaser.)

 
41)
Retention and Severance Letter Agreement for APAC President Robert K. Randolph

 
 
35

--------------------------------------------------------------------------------

Table of Contents
 
 
Schedule 3.12(c):
Assumed Benefit Plans - ERISA Liability
 


None.
 
 
36

--------------------------------------------------------------------------------

Table of Contents

 
Schedule 3.12(d):
Primary Company Executives
 


Robert K. Randolph
 
Provided that Robert K. Randolph is not terminated prior to the six month
anniversary of the Closing Date, no amount received by Mr. Randolph in
connection with the transactions provided for in the Stock Purchase Agreement
shall be characterized as an “excess parachute payment” (as such term is defined
in Section 280G(b)(1) of the Code). However, in the event that Mr. Randolph is
terminated without cause prior to the six month anniversary of the Closing Date,
or APAC fails to offer Mr. Randolph equivalent employment, then Mr. Randolph
will be eligible to receive severance payments and an accelerated retention
bonus that may be characterized as excess parachute payments.
 
 
37

--------------------------------------------------------------------------------

Table of Contents
Schedule 3.13(a):
Absence of Changes or Events (No Material Adverse Effect)
 


None.
 
 
38

--------------------------------------------------------------------------------

Table of Contents

 
Schedule 3.13(b):
Absence of Changes or Events (Conduct in the Ordinary Course)
 


See items set forth on Schedule 5.01 “Covenants Relating to Conduct of
Business”.
 
 
39

--------------------------------------------------------------------------------

Table of Contents

 
Schedule 3.14:
Compliance with Applicable Laws
 


None.
 
 
40

--------------------------------------------------------------------------------

Table of Contents

 
Schedule 3.15:
Compliance with Applicable Environmental Laws
 
1)
Fayetteville, NC. APAC, Inc. received a Notice of Regulatory Requirements
(“NRR”) dated August 11, 2005, from the North Carolina Division of Water Quality
(“DWQ”) directing APAC-Atlantic, Inc. to, inter alia, investigate the source and
quantity of free product petroleum detected in a groundwater monitoring well at
the Fayetteville, NC site. Subsequent to the notice, APAC-Atlantic conducted two
rounds of aggressive fluid vapor recovery (“AFVR”). Free product petroleum
remains in the well. APAC-Atlantic, Inc. submitted monitoring reports to DWQ but
has not yet received any response from DWQ. No consent decree or fine is
expected to be signed or imposed in connection with this matter. Note that this
NRR was incorrectly addressed by DWQ to APAC, Inc. The person to whom the NRR
was addressed is an employee/officer of APAC-Atlantic, Inc., not APAC, Inc.

 
2)
Overland Park, KS. APAC-Kansas, Inc. received a Letter of Warning dated August
22, 2005, from the Kansas Department of Health and the Environment (“KDHE”) as
the result of odors associated with hydrogen sulfide emissions from the Reno
Construction and Demolition landfill (“C&D Landfill”) in Overland Park, Kansas.
In negotiations with the State and City, APAC-Kansas, Inc. agreed to perform
certain operational modifications at the landfill, including implementing
hydrogen sulfide gas monitoring, wastewater treatment at the ponds, and storm
water management controls, and installing a more permeable landfill cover as
well as a gas collection system and monitoring wells. Currently, APAC-Kansas,
Inc. is in the process of obtaining a revised landfill permit for the C&D
Landfill regarding its acreage and volume. In May 2006, the State of Kansas
inspected the C&D Landfill. Several operational deficiencies were noted,
including allegedly accepting unauthorized waste, placement of insufficient soil
cover, and failure to pay all the required State solid waste tonnage fees for
2005-2006. On August 4, 2006, APAC received a proposed Order to Eliminate
Pollution and Environmental Hazard and Assessment of Administrative Penalty
regarding cover, allegedly unauthorized waste, litter and tipping fees. The
proposed fines total $8,000; APAC is contesting the matters.

 
3)
Sierra Club et al. v. Army Corps of Engineers and Miami Dade Limestone Products
Assn. et al. In 2002, the Sierra Club and two other environmental groups brought
an action against the U.S. Army Corps of Engineers (“Corps”) and U.S. Fish and
Wildlife Service (“FWS”) in Federal district court, seeking declaratory and
injunctive relief relating to the Corps’ approval of permits to ten companies
for deep-pit limestone mining in the "lake belt" area of Miami near Everglades
National Park. APAC-Southeast, Inc. subsequently intervened, along with several
other parties, because the resolution of the suit may impact APAC-Southeast
Inc.'s quarrying operations under the White Rock royalty agreement. On March 22,
2006, the Court granted plaintiff's motion for summary judgment, holding, inter
alia, that the permits were issued in violation of several Federal laws
including the National Environmental Policy Act, remanding the permit process to
the Corps and FWS, and ordering the parties to propose the nature of injunctive
relief to apply during the remanded agency review. An evidentiary hearing on
potential remedies began in June and is ongoing. The ultimate outcome of this
matter can not be determined at this time, and no reserve has been established
for this matter.

 

41

--------------------------------------------------------------------------------

Table of Contents

 
4)
In the Matter of Pollution at Shears Construction Site, Hutchinson, Kansas,
Consent Order in Case No. 03-E-0197 between KDHE and APAC, Inc., dated May 24,
2004. (See Item 11 below).

 
5)
Salisbury, NC Litigation. APAC-Atlantic, Inc. is currently a defendant, along
with several other companies, in three separate actions filed in state court in
Rowan County, North Carolina, alleging wrongful death and/or personal injury as
the result of exposure to airborne emissions and groundwater contamination in
and near Salisbury, NC. APAC-Atlantic, Inc. owns and operates a hot-mix asphalt
plant in Salisbury, NC which it acquired by asset purchase in 1998 from PAPCO.
In November, 2005, the court dismissed all claims based on groundwater
contamination, as well as all claims based on common-law strict liability and/or
ultra-hazardous activity, against APAC-Atlantic, Inc. on the grounds that the
claims were time-barred and/or the absence of any causal relationship between
the groundwater contamination and APAC-Atlantic, Inc.. (As of 1993, five years
prior to APAC-Atlantic Inc.’s acquisition, residents in the area were connected
by the North Carolina Department of Transportation (“NCDOT”) to municipal water.
The NCDOT had previously accepted responsibility for such groundwater
contamination in connection with operations at its former asphalt-testing lab
(located at APAC-Atlantic Inc.'s hot-mix plant)). At this time, the remaining
claims against APAC-Atlantic Inc. allege nuisance and trespass, as well as
negligence and gross negligence, related to air emissions from the plant. In
late 2005, the Agency for Toxic Disease Registry (“ATSDR”) concluded that
APAC-Atlantic's emissions were negligible and that there was no evidence of a
cancer cluster in the area. This litigation is ongoing.

 
6)
Double Eagle Litigation. APAC, APAC-Oklahoma, Inc. and/or APAC-Arkansas, Inc.
have been notified that Union Pacific, the primary potentially responsible party
(“PRP”) at the Double Eagle Refinery Site, may seek contribution under the
Comprehensive Environmental Responsibility, Compensation, and Liability Act
against APAC, APAC-Oklahoma, Inc. and/or APAC-Arkansas for clean-up and other
costs related to the site.

 
7)
Double Eagle Refinery (Oklahoma City, OK). Between 1929 and 1980, the Double
Eagle Refinery Company re-refined used motor oil at this site in lined and
unlined surface impoundments and ponds. In 1986, the U.S. Environmental
Protection Agency (“EPA”) detected heavy metals and solvent by-products at, and
migrating from, the site. Following source removal and on-site stabilization of
contaminated sludge and soils, the selected remedy for the site calls for
groundwater monitoring. In 2003, after receiving a notice that the primary PRP,
Union Pacific, might seek contribution from APAC, APAC-Oklahoma, Inc. and
APAC-Arkansas, Inc. joined a group of companies alleged to have sent wastes to
Double Eagle and began negotiations with the Federal and state governments with
respect to the site. The group negotiated a per-gallon settlement value with the
government and the group members submitted, individually, allocation
justifications to the government on or before May 5, 2006. The final terms of
the agreement (including whether the members will be formally named as PRPs) are
still being negotiated. This settlement is being negotiated in order to attempt
to preempt a contribution claim by Union Pacific.


 
42

--------------------------------------------------------------------------------

Table of Contents
 
 
8)
Arivec Chemicals (Douglasville, Georgia). Arivec Chemicals, Inc. operated a
solvent recovery operation at this site between 1956-1994. Between 1995 and
1997, the site was used for the reclamation of spent cooking oils. In 2003,
APAC-Southeast, Inc. received a notice from the Georgia Environmental Protection
Division (“EPD”) regarding an expected cleanup of the site under the State
Superfund program. The State recommended that the affected companies form a PRP
group to investigate and/or remediate the site. (Relatedly, the site is adjacent
to Young Refining Corporation, a property that was contaminated by underground
storage tanks ("USTs") and, likely, other activities unrelated to Arivec
Chemicals. Young has conducted some cleanup of its own property and is involved
in negotiations regarding the Arivec site as well.) Based on manifests from
1989, APAC-Georgia, Inc. disposed of four drums of trichloroethylene (“TCE”)
(lab waste) at the Arivec site.

 
9)
Phillip Environmental Services (South Carolina). In June 2006, APAC received
informal notice from Ashland, Inc. that the South Carolina Department of Health
and Environmental Control (“DHEC”) would be providing APAC-Southeast, Inc. with
written notice of its potential responsibility at this site based, apparently,
on two or three manifests which indicate that an APAC entity sent some wastes to
this site. At this time, APAC-Southeast Inc. has not been named as a PRP or
received any notice from DHEC regarding its potential responsibility for this
site.

 
10)
Shawnee, OK. Solvent contamination (dichloroethene (“DCE”) and TCE) was found in
the groundwater during a pre-acquisition investigation by Shears, Inc. in
connection with its purchase of Shawnee Asphalt Company. APAC-Oklahoma, Inc.
inherited the contamination through the acquisition of Superfos. Although it was
originally assumed that the asphalt plant operations caused the contamination,
subsequent investigations suggest that at least some of the contamination
originated with the neighbor, Central Plastics. Monitoring wells have been
placed on both the APAC-Oklahoma, Inc. and Central Plastics properties and, to
date, no remedial action has been taken.

 

 
a)
In 2005, the Oklahoma Department of Environmental Quality (“ODEQ”) asked
APAC-Oklahoma, Inc. and Central Plastics to work together to prepare a plan for
phytoremediation. APAC-Oklahoma, Inc. and Central Plastics were unable to find a
consultant willing to work for both parties, and no plan was submitted. In April
2006, after the sale of the property to Haskell Lemons, ODEQ asked about the
status of possible cleanup. APAC-Oklahoma, Inc., Ashland and URS personnel met
with ODEQ in June 2006. APAC-Oklahoma, Inc. submitted, at the meeting, a draft
memorandum of agreement for entering into the voluntary cleanup program. ODEQ
advised that ODEQ management is currently examining whether to issue an order or
allow voluntary cleanup. Any order would be likely reduce APAC-Oklahoma, Inc.'s
control over the remediation methods chosen and require the cleanup of
contamination not believed to have been caused by prior operations at the
property. APAC-Oklahoma, Inc. is currently awaiting sampling results from
testing performed by ODEQ and are scheduling additional sampling and examining
damage to existing monitoring wells.

 

 
b)
In addition, late in 2005, extremely low levels of solvent contamination (well
below maximum contaminant levels were detected in the drinking water well of the
nearest neighbor. APAC-Oklahoma, Inc. subsequently learned that the neighbor,
whose well had been tested previously and was aware of the situation, had
replaced the well with a shallower well (without notifying APAC-Oklahoma, Inc.).
APAC-Oklahoma, Inc. made a demand on Central Plastics to contribute to the cost
of installing a new, deeper well and has been negotiating with the property
owner regarding the type of well and drilling schedule. Contact has been
initiated with the attorney for the adjacent property owners to expand the
current access agreement. No agreement has yet been signed.

 

43

--------------------------------------------------------------------------------

Table of Contents
 
 
11)
Hutchinson, KS. In or about 2002, low-level solvent contamination was discovered
on the property boundary of the site by the State. APAC-Kansas, Inc. entered
into a consent order to investigate and, if necessary, remediate the
contamination and, in April 2006, APAC-Kansas, Inc. was advised to submit a
combined inspection and action plan, including the installation of three
monitoring wells. No active remediation of the solvent contamination will be
required. During the investigation, however, APAC-Kansas, Inc. also discovered
petroleum contamination associated with former aboveground storage tanks.
Cleanup is being addressed under the Kansas tank program with state oversight.
APAC-Kansas, Inc. has submitted, at the State's request, plans for natural
attenuation of the solvents. (See item 4 above).

 
12)
Tucson, AZ. Remediation of petroleum contamination associated with the
operations of a former entity (sold during the 1980s) is being performed under
the Arizona trust fund. Costs for the last stage of remediation are estimated to
be $80,000 to $100,000, and cost reimbursement authority was sought from the
State in advance of beginning the work, which is currently in process.

 
13)
Cantonment, FL. The site, and its solvent and petroleum contamination, was
inherited from Couch Materials. Remedial work was being conducted under the
Florida trust fund program but the program subsequently ran out of money.
APAC-Southeast, Inc. decided to complete the work, despite the unavailability of
reimbursement and the absence of any notice from the State, and is currently
performing AFVR periodically at the site.

 
14)
McMinnville, TN. Petroleum contamination at the site associated with former USTs
was remediated under the Tennessee tank program and APAC-Tennessee, Inc. has
received a no further action letter related to that work.

 
15)
Ballenger, SC. Petroleum contamination associated with USTs was detected at the
site prior to acquisition by APAC-Southeast Inc. To date, APAC-Southeast's costs
have been reimbursed by the Ballenger shareholders pursuant to the purchase and
sale agreement. This site may recently have received a no further action letter.

 
16)
Kaufman, TX. This is a site that APAC leased many years ago. Asphalt cement was
buried on-site during the oil shortage of the 1980s. APAC-Texas, Inc. offered to
remove the remaining asphalt cement although its presence does not violate
environmental laws. APAC was sued by the then property owner with regard to the
site on the purported basis that the property could not be developed. The suit
was dismissed prior to trial in 2004 and was never refiled. The property has
reportedly been transferred to a bank as a result of bankruptcy of the owner who
brought suit, and resold by the bank. A consultant for Ashland has had
communications with the current owner who has reportedly requested that the
material be removed. The nature and the extent of communications between the
current owner and the consultant are as yet unknown to APAC.

 

44

--------------------------------------------------------------------------------

Table of Contents

 
17)
Hickory, NC. The Hickory site is a currently-operated asphalt plant purchased
from PAPCO. The site has both TCE and petroleum contamination. NCDOT is
addressing the solvent contamination. APAC-Atlantic, Inc. has investigated the
extent of the petroleum contamination and, in April 2006 received approval of
its remedial plan consisting of AFVR and natural attenuation. The division is
still determining whether action should be taken against the property owner
(APAC-Atlantic, Inc. leases the property) as much of the contamination is likely
to have pre-existed APAC-Atlantic, Inc..

 
18)
Winter Haven, FL. Petroleum and solvent contamination was very recently
discovered at the current asphalt plant site while creating a retention pond.
The contamination appears to have originated with above ground storage tanks
that were removed many years ago. Remedial work consists of removing dirt and
filing reports; it is possible that a few monitoring wells will be requested by
the State. APAC-Southeast, Inc. has submitted a request for a no further action
letter for the site, but has not yet received a response.

 
19)
Marion, S.C. During a 2004 Phase 1 environmental site assessment of this site,
which contains a concrete batch plant, a former UST was discovered. The
documentation associated with the UST reportedly included a no further action
letter (“NFA”) issued by the State in 1993. The files associated with the tank
were destroyed by the State 10 years after the issuance of the NFA such that
information regarding testing of soil or groundwater in conjunction with the
removal of the tank was not available. APAC-Atlantic, Inc. sold the plant and
agreed to lease the property to Ready Mix Concrete with a sale of the property
to close after receipt of a new NFA. APAC has conducted testing of the soil and
groundwater, and submitted the results to the State in June of 2006. The
presence of petroleum constituents was found at levels above State risk-based
screening levels in both soils and groundwater. No response has yet been
received from the State.

 
20)
Texas Bitulithic. Possible asbestos containing material has been identified in a
boiler room and in building materials at the Texas Bitulithic main office.
Confirmation sampling and remediation may be required and/or is a consideration
in any remodeling that may be done.

 
21)
Manassas Shop. APAC leases property with a UST that is not believed to meet
current requirements. APAC does not own or currently operate the UST and is not
responsible for upgrades to the UST under the lease agreement.

 
22)
See Item 14 “Salisbury, North Carolina claims” in Schedule 3.11 “Proceedings”.

 
23)
See Item 15 “Mississippi silica matters” in Schedule 3.11 “Proceedings”.

 
24)
See Item 20 “Pond Limited Partnership claim” in Schedule 3.11 “Proceedings”.

 

45

--------------------------------------------------------------------------------

Table of Contents

 
Material Environmental Studies and Reports
 
1)
Above Ground Storage Tank Closure Assessment Report Addendum for APAC-Couch
Ready Mix, USA, 3008 US Highway 95-A, Cantonment, Escambria County, Florida,
dated October 11, 2001. Prepared by Advanced Environmental Technologies, LLC for
Escambria County Environmental Service.

 
2)
Analytical Report for Shawnee APAC, dated May 9, 2005. Prepared for URS
Corporation by Severn Trent Laboratories, Inc.

 
3)
Analytical Report for Shawnee APAC, dated July 22, 2005. Prepared for URS
Corporation by Severn Trent Laboratories.

 
4)
Analytical Report for Ashland Winter Haven, dated April 25, 2006. Prepared for
HSA Engineers and Scientists by Severn Trent Laboratories, Inc.

 
5)
Analytical Report for Ashland Winter Haven, dated May 2, 2006. Prepared for HSA
Engineers and Scientists by Severn Trent Laboratories, Inc.

 
6)
Preliminary Site Evaluation for APAC-Carolina Hickory Plant, 1520 11th Ave. SE,
Hickory, NC, dated August 2002. Prepared by Environmental Planning Specialists,
Inc. for APAC, Inc.

 
7)
Site Characterization Report Addendum No. 2 for Former Shawnee Asphalt Company,
West Independence St., Shawnee, OK, dated May 6, 2003. Prepared by Terracon for
APAC, Inc.

 
8)
Environmental Remediation Project Plan for Ashland Chemical Company for Fiscal
Year 2004. Prepared by URS Diamond for Ashland, Inc.

 
9)
Confirmation Borings, Well Installation, and Monitoring and Sampling Report for
Tucson Ready-Mix, 6601 North Casa Grande Highway, Tucson, AZ, dated December
2004. Prepared by Kleinfelder, Inc. for Ashland, Inc.

 
10)
Phase I Environmental Site Assessment for Wedowee Quarry, 2850 Old Highway 431,
Wedowee, AL, dated June 2005. Prepared by Diversified Engineering Sciences.

 
11)
Phase I and II Environmental Site Assessment for Delta Asphalt Paving Co. Hot
Mix Asphalt Plant, 12341 County Road 579, Thonotosassa, FL, dated March 2005.
Prepared by Diversified Engineering Services, Inc. for APAC Southeast, Inc.

 
12)
Phase I Environmental Site Assessment for Martin Marietta Materials East Asphalt
Plant, 3205 Division Street, Texarkana, AR, dated January 2005. Prepared by
Environmental Enterprise Group, Inc. for Martin Marietta Materials, Inc.

 
13)
Environmental Site Assessment for MAPCO Asphalt Plant, 2805 Hopewood Road,
Asheboro, NC, dated October 2002.

 

46

--------------------------------------------------------------------------------

Table of Contents

 
14)
Phase I Environmental Site Assessment for Santoro Hot Mix Asphalt Plant, 2863
North Carolina Highway 66, Kernersville, NC, dated March 2002. Prepared by
Engineering Consulting Services.

 
15)
Phase I Environmental Site Assessment and Asbestos Survey for Santaro Hot Mix
Asphalt Plant, 4515 North Patterson Avenue, Winston-Salem, NC, dated March 2002.
Prepared by ECS Ltd. for APAC Carolina, Inc. and Vulcan Materials Company.

 
16)
Corrective Action Plan for Santaro Hot Mix Asphalt Plant, Intersection of
Highway 311 and Highway 66, Kernersville, NC, dated March 11, 2006. Prepared by
Engineering Consulting Services, Ltd. for Santaro Companies.

 
17)
Final Site Remediation Report for Anchor Stone Company Jane Quarry, Route 2, Box
2415, Pineville, MO, dated February 19, 2003. Prepared by Enercon Services, Inc.
for Anchor Stone Company.

 
18)
Report of Phase II Environmental Site Assessment for Santaro Hot Mix Asphalt
Plant, 2863 Highway 66, Kernersville, NC, dated May 2, 2002. Prepared by
Engineering Consultant Services, Ltd. for APAC-Carolina Inc.

 
19)
Addendum to Phase II Investigation Report for Jane Quarry, Pineville, MO, dated
July 29, 2002. Prepared by Enercon Services, Inc. Environmental & Industrial
Services Group for Anchor Stone Company.

 
20)
Phase II Environmental Site Assessment for Shepard Construction Asphalt Plant,
Norcross, GA, dated November 29, 2004. Prepared by Diversified Engineering
Services, Inc. for APAC Southeast, Inc..

 
21)
Phase II Environmental Site Assessment for Shepard Construction Asphalt Plant,
Gainesville, GA, dated November 29, 2004. Prepared by Diversified Engineering
Services, Inc. for APAC Southeast, Inc.

 
22)
Soil Remediation Report for Santaro Hot Mix Asphalt Plant, 4514 North Patterson
Avenue, Winston-Salem, NC, dated August 9, 2002. Prepared by Engineering
Consulting Services, Ltd. for Santaro Companies.

 
23)
Limited Phase II Environmental Site Assessment Report for APAC Concrete Plant
#607, Marion County , South Carolina, dated June 21, 2006. Prepared for APAC -
Atlantic, Inc. by S&ME.

 
24)
Draft of Comprehensive Site Assessment Report for APAC-Hickory Plant in Hickory,
North Carolina, dated August 1, 2003. Prepared by Environmental Planning
Specialists, Inc. for APAC, Inc.

 
25)
Semi-Annual Ground Water Monitoring Report for Hickory, North Carolina Site,
dated May 2, 2005. Prepared by Hart & Hickman for North Carolina Department of
Transportation.

 

47

--------------------------------------------------------------------------------

Table of Contents

 
26)
Comprehensive Investigation Workplan for APAC - Kansas, 819 W. 1st St.,
Hutchinson, KS, dated July 21, 2004, prepared for APAC - Kansas, Inc. by
Terracon; together with related correspondence re: drafts, final Workplan, and
project bid among Terracon, APAC, and Kansas Department of Health and
Environment; Quarterly Monitoring Reports for 2005.

 
27)
Phase I Environmental Site Assessment for Johnsonville Ready Mix Site, Florence
County, South Carolina, dated March 15, 2004. Prepared for S&W Ready Mix
Corporation by S&ME.

 
28)
Phase I Environmental Site Assessment for Conway Ready Mix Site, Horry County,
South Carolina, dated March 26, 2004. Prepared for S&W Ready Mix Concrete
Company, Inc. by S&ME, Inc.

 
29)
Phase I Environmental Site Assessment for S&W Ready Mix - Kinston Plant, 604
East New Bern Road, Kinston, North Carolina, dated March 31, 2004. Prepared for
S&W Ready Mix Concrete Company, Inc. by S&ME, Inc.

 
30)
Phase I Environmental Site Assessment for APAC-Carolina Concrete Plant, 550 East
Campground Road, Florence, South Carolina, dated March 31, 2004. Prepared by
S&ME, Inc. for Southern Equipment Company.

 
31)
Phase I Environmental Site Assessment for Myrtle Beach Ready Mix Site, Horry
County, South Carolina, dated March 19, 2004. Prepared for S&W Ready Mix
Concrete Company, Inc. by S&ME, Inc.

 
32)
Phase I Environmental Site Assessment for Tom White Concrete, 2329 Tom White
Road, Kinston, North Carolina, dated March 31, 2004. Prepared for S&W Ready Mix
Concrete Company, Inc. by S&ME, Inc.

 
33)
Phase I Environmental Site Assessment for Little River Ready Mix Site, Horry
County, South Carolina, dated March 16, 2004. Prepared for S&W Ready Mix
Concrete Company, Inc by S&ME, Inc.

 
34)
Phase I Environmental Site Assessment for APAC-Carolina Concrete Plant, 5630
Holly Shelter Road, Castle Hayne, North Carolina, dated March 23, 2004. Prepared
for S&W Ready Mix Concrete Company, Inc. by S&ME, Inc.

 
35)
Phase I Environmental Site Assessment for APAC Carolina Inc. Plant #691, 620
Mineral Springs Road, Darlington, South Carolina, dated March 31, 2004. Prepared
for Southern Equipment Company by S&ME, Inc.

 
36)
Phase I Environmental Site Assessment for APAC Carolina Inc. Plant #608, 869
Scotland Road, Dillon, South Carolina, dated March 26, 2004. Prepared for
Southern Equipment Company by S&ME, Inc.

 

48

--------------------------------------------------------------------------------

Table of Contents

 
37)
Phase I Environmental Site Assessment for Greenville Ready Mix, 562 Barrus
Construction Road, Greenville, North Carolina, dated March 31, 2004. Prepared
for Southern Equipment Company by S&ME, Inc.

 
38)
Phase I Environmental Site Assessment for S&W Ready Mix - Havelock Plant, 1574
Highway 101, Havelock, North Carolina, dated March 31, 2004. Prepared for S&W
Ready Mix Concrete Company, Inc. by S&ME, Inc.

 
39)
Limited Phase II Environmental Site Assessment Report for APAC Concrete Plant
#607, Marion County, South Carolina, dated June 21, 2006. Prepared for
APAC-Atlantic, Inc. by S&ME, Inc.

 
40)
Phase I Environmental Site Assessment for S&W Ready Mix - Morehead City Plant,
5126 NC Highway 70 West, Morehead City, North Carolina, dated March 31, 2004.
Prepared for S&W Ready Mix Concrete Company, Inc. by S&ME, Inc.

 
41)
Phase I Environmental Site Assessment for Winyah Concrete Plant, 12414 Highway
707, Murrells Inlet, South Carolina, dated March 30, 2004. Prepared for S&W
Ready Mix Concrete Company, Inc. by S&ME, Inc.

 
42)
Environmental Sampling Report for Rocky Mount Concrete (Rocky Mount, NC),
Tarboro Concrete (Tarboro, NC), Jacksonville Ready Mix (Jacksonville, NC),
Leland Ready Mix (Leland, NC), APAC Concrete (Florence, SC) and APAC Concrete
(Marion, SC), dated May 6, 2004. Prepared for APAC Carolinas by S&ME, Inc.

 
43)
Phase I Environmental Site Assessment for APAC-Carolina Concrete Plant No. 2,
2210 Sidbury Road, Scotts Hill, North Carolina, dated March 25, 2004. Prepared
for S&W Ready Mix Concrete Company, Inc. by S&ME, Inc.

 
44)
Phase I Environmental Site Assessment for Southport Ready Mix, 1619 North Howe
Street, Southport, North Carolina, dated March 31, 2004. Prepared for S&W Ready
Mix Concrete Company, Inc. by S&ME, Inc.

 
45)
Phase I Environmental Site Assessment for Supply-Godwin Ready Mix, 2805 Galloway
Road, Supply, North Carolina, dated March 31, 2004. Prepared for S&W Ready Mix
Concrete Company, Inc. by S&ME, Inc.

 
46)
Phase I Environmental Site Assessment for APAC Carolina Inc. Plant #692, 963
South Warren Street, Timmonsville, South Carolina, dated March 30, 2004.
Prepared for Southern Equipment Company by S&ME, Inc.

 
47)
Phase I Environmental Site Assessment for Sunnyvale Ready Mix, 800 Sunnyvale
Road, Wilmington, North Carolina, dated March 31, 2004. Prepared for S&W Ready
Mix Concrete Company, Inc. by S&ME, Inc.

 
48)
Ashland Internal Correspondence re: cost estimates for assessment of Hickory
site, including discussion of actions to be taken and copy of May 2, 2005
Groundwater Monitoring Report, dated February 20, 2006 to June 7, 2006.

 

49

--------------------------------------------------------------------------------

Table of Contents

 
49)
Preliminary Assessment Screening Site Inspection for 129 West Avenue "A" Site,
Hutchinson, Reno County, Kansas, dated October 2001, prepared by Kansas State
Department of Health and Environment, Bureau of Environmental Remediation

 
50)
Final Limited Site Investigation Report for 819 West 1st Avenue, Hutchinson,
Kansas, dated September 23, 2003. Prepared by Terracon for APAC, Inc.

 
51)
Draft of Progress Report 2005, 2nd Quarter, for Hutchison, KS facility, dated
June 23, 2004.

 
52)
APAC, Inc. Environmental Site Assessment Questionnaire for Blacktop Construction
Co., Inc., 302 Payton, Emporia, KS, dated December 2001.

 
53)
APAC, Inc. Environmental Site Assessment Questionnaire for Highway 72 East,
Glen, MS, dated December 2001.

 
54)
APAC, Inc. Environmental Site Assessment Questionnaire for Williams property,
Belmont Estates Lot #25C, Franklin, NC, dated March 2005.

 
55)
APAC, Inc. Environmental Site Assessment Questionnaire for Belmont Estates Lots
15 and 37, Franklin, NC, dated October 2002.

 
56)
APAC, Inc. Environmental Site Assessment Questionnaire for McClure, Holt, Head
property, East of Cherokee County Quarry, Blairsville, GA, dated August 2003.

 
57)
APAC, Inc. Environmental Site Assessment Questionnaire for Five Star Ready Mix,
Inc., 5800 North Vine, Hays, KS, dated April 2003.

 
58)
APAC, Inc. Environmental Site Assessment Questionnaire for Spiro Quarry, Rock
Quarry Rd., Spiro, OK, dated October 23, 2002.

 
59)
APAC, Inc. Environmental Site Assessment Questionnaire for Chastain property,
Belmont Estates Lot #19C, Franklin, NC, dated December 2001.

 
60)
APAC, Inc. Environmental Site Assessment Questionnaire for Yazoo County
Property, 4441 Rifle Range Road, Vicksburg, MS, dated November 2001.

 
61)
APAC, Inc. Environmental Site Assessment Questionnaire for ANT, LLC, 300 Airport
Road, Hutchinson, KS, dated October 2001.

 
62)
APAC, Inc. Environmental Site Assessment Questionnaire for Burnsville APAC
Plant, US 19 E at Riverside, Burnsville, NC, dated September 2001.

 
63)
Comprehensive Investigation Work Plan, APAC - Kansas, Inc., 819 W. 1st Street,
Hutchison, KS, dated July 21, 2004 (revised March 24, 2005). Prepared for
APAC-Kansas, Inc. by Terracon.

 

50

--------------------------------------------------------------------------------

Table of Contents
 
 
64)
Corrective Action Monitoring Report for APAC Tennessee, Inc., Highway 8,
McMinnville, TN, dated June 2002.

 
65)
Corrective Action Monitoring Report for APAC Tennessee, Inc., Highway 8,
McMinnville, TN, dated December 2002.

 
66)
Site Status Monitoring Report for APAC Tennessee, Inc., Highway 8, McMinnville,
TN, dated January 28, 2002.

 
67)
Free Product Recovery Initiative - Site Activities Report, Pensacola Ready Mix
USA, dated January 27, 2003. Prepared for Escambia County Environmental Health
Services by Advanced Environmental Technologies, Inc.

 
68)
Source Removal Report/Dual-Phase Pilot Test, Pensacola Ready Mix USA (fka Couch
Materials - Pensacola), dated June 30, 2002.

 
69)
Letter from Tennessee Department of Environment and Conservation to APAC
Tennessee, Inc. confirming that the department is suspending operation of the
corrective action treatment system, dated December 16, 2003.

 
70)
PowerPoint Presentation rev. 3 re: Remediation Project Plan for FY 2004 listing
facilities, site specifics, and program goals and endpoints.

 
71)
Correspondence among S&ME, Inc., Ashland, Inc., and South Carolina Department of
Health and Environmental Control re: progress of updated report on environmental
conditions at APAC Ballenger facility, dated 2004.

 
72)
Ashland Internal Correspondence, re: ongoing remediation projects, dated January
2003 - December 2004.

 
73)
Ashland Internal Correspondence, re: APAC Environmental Reserves and 2006
Project Budgets, dated May 16, 2005 - October 3, 2005.

 
74)
Email correspondence from URS Corporation to Ashland, Inc. re: recommendation of
mercury testing at the Central Plastics site to determine source of hydrocarbon
contamination, dated June 22, 2006.

 
75)
APAC Monthly Report, dated April 2003

 
76)
PowerPoint Presentation re: Remediation Project Plan for FY 2004 listing
facilities, site specifics, and program goals and endpoints.

 
77)
PowerPoint Presentation re: Remediation Project Plan for FY 2006 listing
facilities, site specifics, and program goals and endpoints.

 
78)
Correspondence re: progress of underground storage tank remediation with briefly
summarized results of recent groundwater testing at APAC Greenville facility,
dated June 2003.

 

51

--------------------------------------------------------------------------------

Table of Contents

 
79)
Memorandum from URS Corporation outlining Proposed Approach for Managing
Investigations of Soil and Groundwater Contaminations associated with the APAC
facility in Hutchinson, Kansas and related correspondence, dated September 16,
2003.

 
80)
Draft of Consent Order from Kansas State Department of Health and Environment to
perform a comprehensive investigation and corrective action study/corrective
action plan and corrective action at Shears Construction Site in Hutchinson,
Kansas, dated January 2003, and related correspondence, dated Ashland Internal
Correspondence, dated September 4, 2003 to September 22, 2003.

 
81)
Correspondence between Thomas E. Rice Environmental Co. and City of Richmond,
Department of Public Utilities, Division of Wastewater Treatment re: monthly
monitoring reports and containing monthly effluent monitoring results for APAC -
Virginia facility at 1400 Roseneath Rd, Richmond, VA, dated January - November,
2001.

 
82)
Correspondence between Thomas E. Rice Environmental Co. and Virginia Department
of Environmental Quality re: quarterly monitoring of groundwater and containing
quarterly groundwater sampling results for APAC - Virginia facility located at
1400 Roseneath Rd., Richmond, VA, dated November 2000 - December 2001.

 
83)
Correspondence between Thomas E. Rice Environmental Co. and Virginia Department
of Environmental Quality re: Free Product Report and containing table of free
product removal, dated April - June, 2002.

 
84)
Correspondence between Thomas E. Rice Environmental Co. and Virginia Department
of Environmental Quality re: quarterly monitoring and containing results of
groundwater sampling for APAC - Virginia facility, dated September 13, 2002.

 
85)
Correspondence between Oklahoma Department of Environmental Quality, Terracon
and APAC re: Remediation of Shawnee Asphalt Site, Shawnee, OK, dated December
2000 - August 2001.

 
86)
Fax and email correspondence between Oklahoma Department of Environmental
Quality, APAC, and Terracon re: Shawnee remediation, dated September - November,
2002.

 
87)
Letter from Terracon to Oklahoma Department of Environmental Quality updating
November 22, 2000 Site Characterization Report, Addendum No. 1, with Additional
Plume Delineation information, dated September 16, 2002.

 
88)
Correspondence among Oklahoma Department of Environmental Quality, Terracon,
Ashland, URS Corp., APAC, Inc. and Central Plastics Company re: Remediation Plan
for Shawnee Asphalt Site, Shawnee, OK, dated January - November, 2003.

 
89)
Correspondence among Terracon, Ashland, URS Corp., Alexander Consulting, OK
Dept. of Environmental Quality and APAC re: Groundwater contamination at Shawnee
Asphalt Site, Shawnee, OK, dated January - December 2005, together with
Groundwater Sampling Recommendation and Groundwater Analytical Results.

 

52

--------------------------------------------------------------------------------

Table of Contents

 
90)
Correspondence among Ashland, URS Corporation, Eagleton & Nicholson P.C. re:
Remediation of Shawnee, OK site, dated June 2006, together with Draft Memorandum
of Agreement and Consent Order for Site Characterization.

 
91)
Correspondence among Ashland, URS Corporation, APAC, Inc. and OK Department of
Environmental Quality re: Remediation of Contamination at Shawnee, OK site,
dated January - June 2006.

 
92)
Letter from Kleinfelder, Inc. to APAC, Inc. re: Proposal for Remediation,
Groundwater Monitoring, and Reporting, Tucson Ready Mix, Tucson, AZ, dated May
21, 2002.

 
93)
Figures for Report re: Tucson Ready Mix, dated February 2, 2002.

 
94)
Second Quarter 2000 Through First Quarter 2001 Remedial Progress and Groundwater
Monitoring Report for Tucson Ready Mix, 6601 North Casa Grande Highway, Tucson,
Arizona, dated February 8, 2002. Prepared for APAC, Inc. by IT Corporation.

 
95)
Letter from Kleinfelder, Inc. to Ashland, Inc. re: Proposal for Confirmation
Borings, Monitor Well Installation, dated July 30, 2003.

 
96)
Correspondence among Ashland, Inc., RMC USA, Inc., Kleinfelder, Inc., Arizona
Department of Environmental Quality, re: Tucson Ready Mix Soil and Groundwater
Remediation, dated April - December 2004, together with Soil Analytical Results
and Status Update.

 
97)
Correspondence among Ashland, Inc., Kleinfelder, Inc., and Arizona Department of
Environmental Quality, re: Remediation of Petroleum Contaminated Soils at Tucson
Ready Mix, dated January - November 2005, together with 2004 Confirmation Boring
Soil Analytical Results.

 
98)
Letter from Kleinfelder, Inc. to Ashland, Inc./EH&S re: Proposal for Excavation
and Biotreatment/Aeration of Hydrocarbon Impacted Soils at Tucson Ready Mix,
Tucson, AZ, dated February 22, 2005.

 
99)
Correspondence among Kleinfelder, Inc., Ashland, Inc., and Arizona Department of
Environmental Quality re: Tucson Ready Mix Remediation, dated March - June 2006,
together with Application for State Assurance Fund.

 
100)
Pre-Approval Work Plan for Excavation of Petroleum Contaminated Soils from
Leaking Underground Storage Tank at Tucson Ready Mix, 6601 North Casa Grande
Highway, Tucson, Arizona, dated January 4, 2006. Prepared for Arizona Department
of Environmental Quality by Kleinfelder, Inc.

 
101)
Correspondence among Florida Department of Environmental Protection, APAC -
Southeast, Inc., Ashland, Inc. re: Groundwater contamination at Winter Haven,
dated May and June 2006; together with Groundwater Sampling Results.

 
 
53

--------------------------------------------------------------------------------

Table of Contents
 
 
Schedule 3.16:
Employee and Labor Matters
 


None.
 
 
54

--------------------------------------------------------------------------------

Table of Contents

 
Schedule 3.17(a):
Transactions with Affiliates
 


None.
 
 
55

--------------------------------------------------------------------------------

Table of Contents

 
Schedule 3.17(b):
Contracts Held By Seller
 
Category 1: Contracts Ashland is not assigning to APAC:
 
1)
Letter of Understanding between Ashland Inc. and Grainger Industrial Supply, a
division of W.W. Grainger, Inc., dated July 1, 2005

 
2)
JP Morgan - Commercial Card Agreement between Bank One, NA and Ashland Inc.
dated May 20, 2002

 
3)
Master Services Agreement and Subordinate Agreement, including amendments,
between Ashland Inc. and Kelly Services, Inc., effective January 1, 2000

 
4)
Master Purchase Agreement between Ashland Inc. and Motion Industries, Inc.,
effective January 15, 2005

 
5)
Purchase Agreement between Ashland Inc. and New Pig Corporation, dated July 31,
2002

 
6)
Agreement between The Relizon Company and Ashland Inc., dated February 12, 2004
Name changed to WorkflowOne, as provided in letter dated July 17, 2006

 
Category 2: Contracts Ashland is splitting into two identical contracts, one to
be retained by Ashland and one to transfer with APAC:
 
1)
Master Purchase Agreement between Ashland, Inc. and Airgas, Inc., effective
September 1, 2004

 
2)
Master Purchase Agreement between Ashland, Inc. and Bridgestone, effective
September 5, 2002, amended August 18, 2004

 
3)
Cintas Corporation and Ashland Inc.—Multiple Location Rental Account Agreement
dated December 8, 2000 and Addendums of January 1, 2001, September 25, 2001,
November 30, 2005, and December 20, 2005

 
4)
Strategic Account Agreement between Ashland Inc. and Corporate Express Office
Products, Inc., effective January 4, 2002

 
5)
Letter Agreement between Ashland, Inc. and DaimlerChrysler regarding the Volume
Incentive Program dated August 25, 2004

 
6)
Services Agreement between Ashland Inc. and Express Services, Inc., effective
February 24, 2004

 
7)
Purchase Agreement between Ashland, Inc. and Fastenal Company, dated June 21,
2001

 
8)
Corporate Pricing Program Agreement between Federal Express Corporation and
Ashland Inc., dated July 29, 2004, amended by Pricing Agreement Amendment,
effective August 31, 2005

 

56

--------------------------------------------------------------------------------

Table of Contents

 
9)
Consulting Agreement between Ashland Inc. and FEI Behavioral Health dated
October 1, 2002

 
10)
National Account Agreement between Ashland Inc. and Ferrellgas, accepted as of
May 21, 2003

 
11)
Competitive Assistance Program between Ashland/APAC and General Motors Fleet and
Commercial Operations, accepted September 17, 2004

 
12)
Addendum to Carrier Agreement between Ashland Inc. and United Parcel Service,
Inc., dated May 30, 2003

 
13)
Electronic Data Access and Exchange Agreement between APAC, Inc. and United
Parcel Service General Services Co., dated May 5, 2006

 
14)
Master Services Agreement between Ashland Inc. and Verifications, Inc., dated
June 24, 2004

 
15)
Wright Express Business Charge Account Agreement between Ashland, Inc. and
Wright Express Financial Services Corporation, dated August 13, 2002, amended
March 31, 2006 and August 16, 2005

 
16)
Extension to First Amendment For National Agreement between Ashland Inc. and Zee
Medical, Inc., dated July 18, 2005

 
Category 3: Contracts Ashland is assigning to APAC:
 
1)
Bandag Fleet Sales Agreement between Ashland, Inc. (Fleet) and Bandag
Incorporated, effective September 3, 2002, amended March 3, 2005

 
2)
Corporate Procurement Agreement between Ashland, Inc. and Bucyrus Blades, Inc.,
dated October 6, 2003, amended effective August 1, 2005

 
3)
Corporate Procurement Agreement between Ashland, Inc. and Donaldson Company,
Inc., dated August 1, 2003, amended September 27, 2005

 
4)
Master Purchase Agreement between Ashland, Inc. and Goodyear Tire & Rubber
Company, dated December 19, 2002 and amended by Addendum effective January 1,
2005

 
5)
Master Rental Agreement between Ashland, Inc. and Hertz, dated January 21, 2003,
amended November 2004

 
6)
Corporate Procurement Agreement between Ashland, Inc. and Ingersoll-Rand
Company, effective October 30, 2003

 
7)
Corporate Procurement Agreement between Ashland, Inc. and Interstate Battery,
dated March 21, 2005

 

57

--------------------------------------------------------------------------------

Table of Contents

 
8)
Master Purchase Agreement between Ashland Inc. and Kawasaki Construction
Machinery Corporation of America, effective March 1, 2003, and Amendment dated
September 5, 2004

 
9)
Corporate Procurement Agreement between Ashland, Inc. and Komatsu America Corp.,
effective May 1, 2004

 
10)
Corporate Procurement Agreement between Ashland, Inc. and Menardi-Mikropul, LLC
(Baghouses), effective July 1, 2005

 
11)
Corporate Procurement Agreement between Ashland, Inc. and Roadtec, Inc.,
effective January 8, 2004

 
12)
Corporate Procurement Agreement between Ashland, Inc. and Sakai America, Inc.,
effective October 30, 2003

 
13)
Supply Agreement between Ashland, Inc. and Truman Arnold Companies, effective
March 1, 2006

 
 
58

--------------------------------------------------------------------------------

Table of Contents

 
Schedule 5.01:
Covenants Relating to Conduct of Business
 


Amendment to Certificate of Incorporation (Section 5.01(a)(i) of the Stock
Purchase Agreement)
 
1)
Pursuant to Section 242 of the Delaware General Corporation Law, a certificate
amending Article First of the Certificate of Incorporation of Ashland Paving And
Construction, Inc. to change its name to “APAC Holdings, Inc.” shall be filed
with the Delaware Secretary of State. Other than the amendment to Article First,
the Certification of Incorporation shall be unchanged and shall remain in full
force and effect.

 
2)
Pursuant to Section 242 of the Delaware General Corporation Law, a certificate
amending Article First of the Certificate of Incorporation of Ashland
Construction Communications Company to change its name to “APAC Construction
Communications Company” shall be filed with the Delaware Secretary of State.
Other than the amendment to Article First, the Certification of Incorporation
shall be unchanged and shall remain in full force and effect.


Dividends (Section 5.01(a)(ii) of the Stock Purchase Agreement)
 
1)
Prior to the Closing Date, APAC will issue a dividend to Seller in an amount of
up to two-hundred million dollars ($200,000,000) and payable in the form of a
demand note issued by APAC (the “APAC Note”), and Ashland will contribute the
APAC Note to APAC as a capital contribution (with the APAC Note being cancelled)
prior to the Closing Date.

 
2)
Prior to the Closing Date, APAC Subsidiaries will issue dividends to APAC in
various amounts not to exceed, in aggregate, two-hundred million dollars
($200,000,000) and payable in the form of demand notes (the “Notes”) issued by
APAC Subsidiaries, and APAC will contribute the Notes to the APAC Subsidiaries
that issued the Notes as capital contributions (with the Notes being cancelled)
prior to the Closing Date.

 
Other Conduct Outside the Ordinary Course
 
Prior to the Closing Date, APAC intends to make the remaining deferred payment
($500,000) related to the purchase of Wedowee Quarry, Inc. by APAC-Southeast,
Inc. in July 2005.
 
 
59

--------------------------------------------------------------------------------

Table of Contents

 
Schedule 5.13(a):
Guarantees
 


See Schedule 3.08(a)(viii).
 
 
60

--------------------------------------------------------------------------------

Table of Contents

 
Schedule 5.13(b):
GIAs; Owner & Contractors Protective; Railroad Protective Insurance Policies
 


(1) APAC Open Surety Bonds
 
See attached list.
 


(2) All Open APAC Railroad Protective Policies (as of August 18, 2006)
 
Ins. Co.
Policy
Number
Insured
PEI
 
ORP
G1 98 94 74 5
APAC-Oklahoma, Inc., Shawnee Div. & Grainbelt Corporation (01/12/00)
 
PEI
 
ORP
 
G2 02 99 01 0
 
APAC-Carolina, Inc., PAPCO Central Division, and Norfolk Southern Railway Co.
(01/31/02)
PEI
 
ORP
G2 02 99 02 2
APAC-Carolina, Inc., PAPCO Central Division, and Norfolk Southern Railway Co.
(01/31/02)
PEI
 
ORP
 
G2 03 05 93 9
APAC-Oklahoma, Inc. Shawnee Div. & Grainbelt Railroad (02/06/01)
 
PEI
ORP
 
G2 03 10 04 2
 
APAC-Tennessee, Inc. & CSX Railroad Corporation. (milling, resurfacing of 8
bridges) (03/12/01)
PEI
 
ORP
 
G2 03 10 27 3
APAC-Oklahoma, Inc. & Arkansas-Oklahoma Railroad Company (05/15/01)
 
PEI
ORP
 
G2 16 90 18 1
APAC-Atlantic, Inc. - Thompson-Arthur Division and Norfolk Southern Railway
Company (8/25/03)
PEI
ORP
G2 16 90 35 1
 
APAC-Kansas, Inc., Kansas City Div and The Burlington Northern & Santa Fe
Railway Co (11/04/03) COI#16574
PEI
 
ORP
 
G2 16 96 85 7
APAC-Atlantic, Inc. and Norfolk Southern Railway Company (1/13/04) COI#16940
 
PEI
 
ORP
 
G2 16 96 88 2
APAC-Atlantic, Inc, Virginia Special Projects Div. and CSX Transportation, Inc.
(02/09/04) COI#17097.
PEI
 
ORP
G2 16 96 97 3
 
APAC-Tennessee, Inc. and The Burlington Northern and Santa Fe Railway Company
(3/9/04) COI#17265
PEI
ORP
 
G2 16 97 00 A
APAC-Southeast, Inc. and Seminole Gulf Railway, L.P. (3/18/04) COI#17344
 
PEI
ORP
G2 16 97 42 4
APAC-Kansas, Inc. and Nebraska, Kansas & Colorado RailNet, Inc. COI#18338
(9/2/04)
 
PEI
ORP
G2 16 97 45 A
Ashland Environmental Health & Safety and NJ Transit COI #18418
 
PEI
 
ORP
G2 16 97 57 6
 
APAC-Atlantic, Inc. and Norfolk Southern Railway Company COI#19244
 
PEI
 
ORP
G2 16 97 62 A
APAC-Tennessee, Inc. and Union Pacific Railroad Company
COI#19278

 
 
61

--------------------------------------------------------------------------------

Table of Contents

 
Ins. Co.
Policy
Number
Insured

PEI
 
ORP
 
G2 16 97 66 7
 
APAC-Atlantic, Inc. and Norfolk Southern Railway Company
COI#19289
PEI
 
ORP
G2 16 97 70 9
APAC-Atlantic, Inc. and Norfolk Southern Railway Company
COI#19291
PEI
ORP
G2 16 97 71 0
APAC-Kansas, Inc. and Union Pacific Railroad COI#19616
 
PEI
ORP
 
G2 16 97 72 2
 
APAC-Missouri, Inc. and Missouri and Northern Arkansas Railroad COI#19639
 
PEI
 
ORP
G2 16 97 77 1
Ashland Health & Safety and CSX COI #19864
 
PEI
 
ORP
G2 16 97 78 3
APAC-Texas, Inc. and Timber Rock Railroad COI#19967
 
PEI
ORP
 
G2 16 97 83 7
APAC-Arkansas, Inc. and Kansas City Southern Railway COI#20302
 
PEI
ORP
G2 16 97 86 2
APAC-Missouri, Inc. and BNSF Railway Company COI#20543
 
PEI
ORP
G2 16 97 92 8
APAC-Missouri, Inc. and Burlington Northern Railroad
 
PEI
ORP
G2 16 97 95 3
Ashland Inc. and Soo Line Railroad Company COI #
 
PEI
 
ORP
 
G2 16 97 97 7
APAC-Kansas, Inc. and Kansas City Terminal Railway Company COI#21073
 
PEI
ORP
G2 16 97 98 9
APAC-Kansas, Inc. and Union Pacific Railroad Company COI#21088
 
PEI
ORP
G2 16 98 00 3
APAC-Southeast, Inc. and Central of Georgia Railway Company COI#21242
 
PEI
ORP
 
G2 16 98 02 7
APAC-Texas, Inc. and Union Pacific Railroad Company COI#
ACE
Amer
ORP
 
G2 16 98 04 0
APAC-Southeast, Inc. and CSX Transportation, Inc. COI#21347
ACE
Amer
ORP
 
G2 16 98 05 2
 
APAC-Texas, Inc. and Union Pacific Railroad Company COI#21423
ACE
Amer
ORP
G2 16 98 07 6
APAC-Missouri, Inc. and BNSF Railway COI#21510
ACE
Amer
ORP
G2 16 98 09 A
APAC-Texas, Inc. and Sabine River & Northern Railroad COI#21553
 
ACE
Amer
ORP
G2 16 98 16 7
APAC-Kansas, Inc. and Union Pacific Railroad Company COI#21935
 
ACE
Amer
ORP
G2 16 98 17 9
APAC-Southeast, Inc. and BNSF Railroad COI#21996
ACE
Amer
ORP
G2 16 98 18 0
APAC-Southeast, Inc. and CSX Transportation, Inc. COI#22064
ACE
Amer
ORP
G2 16 98 22 2
APAC-Southeast, Inc. and CSX Transportation, Inc. COI#22157
ACE
Amer
ORP
G2 16 98 24 6
APAC-Missouri, Inc. and Union Pacific Railroad Company COI#22201
ACE
Amer
ORP
G2 16 98 25 8
APAC-Southeast, Inc. and Norfolk Southern Railway Company COI#22236 (4/27/06)

 
 
62

--------------------------------------------------------------------------------

Table of Contents
 


Ins. Co.
Policy
Number
Insured

ACE
Amer
ORP
G2 16 98 29 5
APAC-Tennessee, Inc. and Norfolk Southern Railway Company COI#22272 (5/05/06)
 
ACE
Amer
ORP
G2 16 98 35 0
APAC-Tennessee, Inc. and Caney Fork & Western Railroad COI#22358 (6/8/06)
 
ACE
Amer
ORP
G2 16 98 37 4
APAC-Kansas, Inc. and Union Pacific Railroad Company COI#22662 (7/5/06)
 
ACE
Amer
ORP
G2 16 98 38 6
APAC-Texas, Inc. and Union Pacific Railroad Company COI#22723 (7/13/06)
ACE
Amer
ORP
G2 16 98 39 8
APAC-Southeast, Inc. and CSX Transportation Inc. COI#22733 (7/14/06)
 
ACE
Amer
ORP
G2 16 98 40 4
APAC-Oklahoma, Inc. and BNSF Railway Company COI#22735 (7/18/06)
 

 
(3) All Open APAC Owner’s & Contractor’s Protective Policies (as of August 18,
2006)
 
Ins. Co.
Policy
Number
Insured
Status
INA
LGP
2 51 06
APAC-Mississippi, Inc. (Warren Brothers) & City of Jackson (04/01/70)
 
 
IINA
GLP
G1 93 13 96 7
APAC-Georgia, Inc. & Gwinnett County Board of Commissioners (06/04/99)
 
PEI
GLP
 
G2 02 99 11 3
APAC-Mississippi, Inc. and Tippah Electric Power Association and Allen & Hoshall
Engineers (3/28/02)
 
PEI
GLP
G2 02 99 57 5
APAC-Kansas, Inc. and City of Tulsa (10/25/02)
 
 
PEI
GLP
G2 16 89 70 1
APAC-Mississippi, Inc. and City of Canton, Mississippi (10/31/02)
 
 
PEI
GLP
G2 16 89 73 7
APAC-Alabama, Inc. and City of Brundidge and Bob Carter & Associates, LLC
(11/11/02)
 
PEI
GLP
G2 16 90 36 3
APAC-Kansas, Inc. and City of Tulsa, A municipal Corporation (11/06/03)
COI#16581(03) #16582(04)
This job is ongoing.
PEI
GLP
G2 16 96 78 A
APAC-Kansas, Inc., Kansas City Division and City of Lenexa,
Kansas (11/18/03) COI#16573
 
PEI
GLP
G2 16 97 24 2
APAC-Mississippi, Inc. and Bureau of Building, Grounds & Real Property
Management   
 
PEI
GLP
G2 16 97 44 8
APAC-Oklahoma, Inc. and City of Tulsa COI#18400 (9/16/04)
 
 
PEI
GLP
G2 16 97 53 9
APAC-Kansas, Inc. and City of Overland Park
 
 
PEI
GLP
G2 16 97 54 0
APAC-Kansas, Inc. and Magellan Pipeline Company
 
 
PEI
GLP
G2 16 97 63 1
APAC-Tennessee, Inc. and Tennessee National, LLC a Tennessee Registered
Partnership and of the State of Tennessee COI#19397
 

 
 
63

--------------------------------------------------------------------------------

Table of Contents
 
 
Ins. Co.
Policy
Number
Insured
Status

ACE
Amer
GLP
G2 16 97 69 2
APAC-Oklahoma, Inc. and City of Tulsa Oklahoma COI#19522 12/12/05
 
PEI
GLP
G2 16 97 81 3
APAC-Southeast, Inc. and The County of Greenwood COI #20110
 
 
PEI
GLP
G2 16 97 88 6
APAC-Arkansas, Inc. and City of Fayetteville, Arkansas COI#20596
 
 
PEI
GLP
G2 16 97 90 4
APAC-Southeast, Inc. and Dorchester County COI#20644
 
PEI
GLP
G2 16 97 99 0
APAC-Arkansas, Inc. and City of Rogers COI#21217
 
ACE
Amer
GLP
G2 16 98 03 9
APAC-Kansas, Inc. and City of Hutchinson COI#21183
 
ACE
Amer
GLP
G2 16 98 08 8
APAC-Missouri, Inc. and City of Springfield COI#21515
ACE
Amer
GLP
G2 16 98 10 6
APAC-Oklahoma, Inc. and City of Tulsa Oklahoma COI#Accord form.
ACE
Amer
GLP
G2 16 98 11 8
APAC-Arkansas, Inc. and City of Cave Springs, Arkansas COI#21695
ACE
Amer
GLP
G2 16 98 12 A
APAC-Oklahoma, Inc. and City of Tulsa Oklahoma COI#21752
ACE
Amer
GLP
 
G2 16 98 13 1
APAC-Arkansas, Inc. and City of Bentonville COI#21889
ACE
Amer
GLP
G2 16 98 14 3
APAC-Southeast, Inc. and The Town of Brilliant COI#21890
ACE
Amer
GLP
G2 16 98 15 5
APAC-Missouri, Inc. and City of Springfield COI#21917
ACE
Amer
GLP
G2 16 98 19 2
APAC-Arkansas, Inc. and City of Springdale COI#22083
ACE
Amer
GLP
G2 16 98 21 0
APAC-Tennessee, Inc. and Tennessee National, LLC COI#22156
ACE
Amer
GLP
G2 16 98 23 4
APAC-Kansas, Inc. and City of Overland Park COI#22183
ACE
Amer
GLP
G2 16 98 26 A
APAC-Kansas, Inc. and Magellan Pipeline (5/03/06)
ACE
Amer
GLP
G2 16 98 27 1
APAC-Atlantic, Inc. and Eden City Hall COI#22256 (5/4/06)
ACE
Amer
GLP
G2 16 98 28 3
APAC-Missouri, Inc. and Missouri State University COI#22257 (5/4/06)
ACE
Amer
ORP
G2 16 98 29 5
APAC-Tennessee, Inc. and Norfolk Southern Railway Company COI#22272 (5/05/06)
ACE
Amer
GLP
G2 16 98 30 1
APAC- Kansas, Inc. and City of Overland Park COI# their form (5/8/06)
 
 

 
 
64

--------------------------------------------------------------------------------

Table of Contents
 
 
Ins. Co.
Policy
Number
Insured
Status

ACE
Amer
GLP
G2 16 98 31 3
APAC-Southeast, Inc. and City of Aiken, South Carolina COI#22364 (5/18/06)   
ACE
Amer
GLP
G2 16 98 32 5
APAC-Missouri, Inc. and Cole County Commission COI#22377 (5/23/06)
ACE
Amer
GLP
G2 16 98 33 7
APAC-Tennessee, Inc. and City of Marked Tree and Brawley Consulting Engineers
Inc. COI#22430 (5/30/06)
ACE
Amer
GLP
G2 16 98 34 9
APAC-Missouri, Inc. and Boone County COI#22484 (6/6/06)
ACE
Amer
GLP
G2 16 98 36 2
APAC-Atlantic, Inc. and City of Fayetteville COI#22660 (7/5/06)
ACE
Amer
GLP
G2 16 98 41 6
APAC-Arkansas, Inc. And City of Rogers and Crafton, Tull & Associates, Inc.
COI#22877 (8/7/06)
ACE
Amer
GLP
G2 16 98 42 8
APAC-Oklahoma, Inc. And City of Tulsa and Crafton, Tull & Asssociates, Inc.
COI#22924 (8/14/06)
ACE
Amer
GLP
G2 16 98 43 A
APAC-Oklahoma, Inc. And City of Claremore, Samuel P. Balsiger, P.E, City
Engineer, Ron Easterling, Engineering Tech, Daryl Golbek, Street Superintendent.
COI#22925 (8/14/06)



 
65

--------------------------------------------------------------------------------

Table of Contents


ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006
Bond Number
Open/Final
Principal
Location
Executed
Classification
Obligee
Bond Amount
14-000-020-0828
O
APAC-Florida, Inc.
Medley
11-Jan-02
New Construction
63rd Street Association, Ltd.
$1,350,000.00
14-038-584
O
Thompson-Arthur Division
Greensbor
12-Jun-06
Resurfacing
A-1 Sandrock, Inc.
$113,327.50
14-026-080
O
Shears Division, APAC-Kansas
Salina
22-Nov-05
New Construction
A.M. Cohron & Sons, Inc.
$107,025.45
14-030-680
O
Coastal Carolina Division
Kinston
06-Dec-05
New Construction
Actus Lend Lease LLC
$286,757.20
14-030-581
O
APAC-Southeast, Inc.
Dothan
02-Dec-05
Reclamation
Alabama Department of Agriculture & Industries
$12,500.00
14-026-897
O
APAC-Mississippi, Inc.
Columbus
17-Oct-05
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-898
O
APAC-Mississippi, Inc.
Columbus
17-Oct-05
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-900
O
APAC-Southeast, Inc.
Huntsvill
03-Nov-05
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-027-017
O
APAC-Southeast, Inc.
Fortson
18-Sep-05
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-029-025
O
APAC-Southeast, Inc.
Huntsvill
08-Oct-05
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-029-411
O
APAC-Southeast, Inc.
Huntsvill
04-Oct-05
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-891
O
APAC-Southeast, Inc.
Birminghm
30-Sep-05
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-027-014
O
APAC-Southeast, Inc.
Fortson
19-Sep-05
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-027-016
O
APAC-Southeast, Inc.
Fortson
14-Sep-05
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-655
O
APAC-Southeast, Inc.
Birminghm
25-Aug-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-882
O
APAC-Southeast, Inc.
Fortson
29-Aug-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-653
O
APAC-Southeast, Inc.
Birminghm
12-Aug-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-654
O
APAC-Southeast, Inc.
Birminghm
15-Aug-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-029-398
O
APAC-Southeast, Inc.
Birminghm
15-Jul-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-030-065
O
APAC-Southeast, Inc.
Huntsvill
19-Jul-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-030-541
O
APAC-Southeast, Inc.
Huntsvill
28-Jul-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-652
O
APAC-Southeast, Inc.
Birminghm
11-Jul-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-881
O
APAC-Southeast, Inc.
Birminghm
11-Jul-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-027-046
O
APAC-Southeast, Inc.
Andalusia
19-Jul-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-645
O
APAC-Alabama, Inc.
Huntsvill
22-Jun-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-647
O
APAC-Southeast, Inc.
Birminghm
10-Jun-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-029-601
O
APAC-Southeast, Inc.
Huntsvill
24-Jun-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-027-044
O
APAC-Southeast, Inc.
Huntsvill
30-May-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-030-049
O
APAC-Southeast, Inc.
Birminghm
26-May-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-644
O
APAC-Alabama, Inc.
Huntsvill
23-Jun-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-640
O
APAC-Southeast, Inc.
Birminghm
27-May-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-027-010
O
APAC-Alabama, Inc.
Montgmry
21-May-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-027-043
O
APAC-Southeast, Inc.
Huntsvill
30-May-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-027-041
O
APAC-Southeast, Inc.
Andalusia
10-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-028-681
O
APAC-Southeast, Inc.
Birminghm
12-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006
Bond Number
Open/Final
Principal
Location
Executed
Classification
Obligee
Bond Amount
14-028-682
O
APAC-Southeast, Inc.
Anniston
13-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-027-036
O
APAC-Southeast, Inc.
Dothan
10-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-027-039
O
APAC-Southeast, Inc.
Andalusia
10-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-027-040
O
APAC-Southeast, Inc.
Andalusia
10-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-027-033
O
APAC-Southeast, Inc.
Dothan
10-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-027-034
O
APAC-Southeast, Inc.
Dothan
10-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-027-035
O
APAC-Southeast, Inc.
Dothan
10-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-892
O
APAC-Mississippi, Inc.
Columbus
07-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-930
O
APAC-Southeast, Inc.
Dothan
10-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-027-032
O
APAC-Southeast, Inc.
Dothan
10-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-836
O
APAC-Alabama, Inc.
Birminghm
16-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-837
O
APAC-Alabama, Inc.
Anniston
17-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-838
O
APAC-Alabama, Inc.
Anniston
24-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-028-669
O
APAC-Southeast, Inc.
Birminghm
18-Mar-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-037-449
O
APAC-Southeast, Inc.
Birminghm
06-Feb-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-834
O
APAC-Alabama, Inc.
Birminghm
06-Apr-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-026-903
O
APAC-Southeast, Inc.
Birminghm
18-Dec-05
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-028-699
O
APAC-Southeast, Inc.
Montgmry
29-Jan-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-029-624
O
APAC-Southeast, Inc.
Birminghm
20-Jan-06
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-029-024
O
APAC-Southeast, Inc.
Huntsvill
07-Nov-05
Weighmaster's Bond
Alabama Department of Agriculture & Industries
$1,000.00
14-028-666
O
APAC-Southeast, Inc.
Birminghm
02-Feb-04
New Construction
Alabama DOT
$26,798,852.13
14-000-010-0752
O
APAC-Alabama, Inc.
Huntsvill
19-Sep-00
New Construction
Alabama DOT
$18,258,982.91
14-000-010-0095
O
APAC-Alabama, Inc.
Birminghm
22-Mar-02
New Construction
Alabama DOT
$18,115,535.06
14-026-702
O
APAC-Southeast & McInnis J/V
Birminghm
08-Sep-04
New Construction
Alabama DOT
$17,970,112.98
14-030-056
O
APAC-Southeast, Inc.
Andalusia
10-Jun-05
Resurfacing
Alabama DOT
$17,774,155.39
14-037-477
O
APAC-Southeast, Inc.
Andalusia
24-May-06
Resurfacing
Alabama DOT
$17,717,679.82
14-026-682
O
APAC-Southeast, Inc.
Birminghm
06-May-03
New Construction
Alabama DOT
$14,836,175.99
14-037-479
O
APAC-Southeast, Inc.
Birminghm
24-May-06
Resurfacing
Alabama DOT
$13,415,808.89
14-000-010-0099
O
APAC-Alabama, Inc.
Birminghm
30-Jul-02
New Construction
Alabama DOT
$11,658,046.69
14-026-896
O
APAC-Southeast, Inc.
Huntsvill
18-Sep-03
New Construction
Alabama DOT
$11,651,499.11
14-026-637
O
APAC-Southeast, Inc.
Birminghm
09-May-03
New Construction
Alabama DOT
$11,529,338.23
14-000-010-0789
O
APAC-Alabama, Inc.
Anniston
07-Aug-01
New Construction
Alabama DOT
$10,529,621.26
14-037-466
O
APAC-Southeast, Inc.
Dothan
27-Apr-06
New Construction
Alabama DOT
$10,446,909.59
14-030-026
O
APAC-Southeast, Inc.
Birminghm
23-Mar-05
New Construction
Alabama DOT
$10,144,885.73
14-000-010-0811
O
APAC-Alabama, Inc.
Huntsvill
26-Apr-02
New Construction
Alabama DOT
$9,856,428.54

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee 
Bond Amount 
14-030-051
O
APAC-Southeast, Inc.
Huntsvill
27-May-05
Resurfacing
Alabama DOT
$9,296,157.81
14-030-058
O
APAC-Southeast, Inc.
Dothan
13-Jun-05
New Construction
Alabama DOT
$8,835,474.25
14-037-453
O
APAC-Southeast, Inc.
Birminghm
03-Mar-06
New Construction
Alabama DOT
$6,680,543.73
14-028-680
O
APAC-Southeast, Inc.
Birminghm
19-Mar-04
New Construction
Alabama DOT
$5,604,747.84
14-037-478
O
APAC-Southeast, Inc.
Huntsvill
24-May-06
Resurfacing
Alabama DOT
$3,531,691.49
14-037-455
O
APAC-Southeast, Inc.
Huntsvill
15-Mar-06
New Construction
Alabama DOT
$3,432,430.08
14-037-464
O
APAC-Southeast, Inc.
Dothan
26-Apr-06
Resurfacing
Alabama DOT
$3,394,599.20
14-030-578
O
APAC-Southeast, Inc.
Huntsvill
30-Nov-05
New Construction
Alabama DOT
$3,194,276.77
14-029-396
O
APAC-Southeast, Inc.
Huntsvill
09-Jul-04
Resurfacing
Alabama DOT
$2,639,612.80
14-029-374
O
APAC-Southeast, Inc.
Huntsvill
17-Jun-04
Resurfacing
Alabama DOT
$2,605,521.34
14-030-036
O
APAC-Southeast, Inc.
Montgmry
19-Apr-05
Resurfacing
Alabama DOT
$2,489,399.50
14-030-038
O
APAC-Southeast, Inc.
Huntsvill
27-Apr-05
Resurfacing
Alabama DOT
$2,372,836.08
14-026-699
O
APAC-Southeast, Inc.
Birminghm
30-Aug-04
Resurfacing
Alabama DOT
$2,333,628.71
14-037-450
O
APAC-Southeast, Inc.
Birminghm
07-Feb-06
Resurfacing
Alabama DOT
$2,081,989.05
14-030-050
O
APAC-Southeast, Inc.
Birminghm
27-May-05
Resurfacing
Alabama DOT
$1,852,159.76
14-029-034
O
APAC-Southeast, Inc.
Montgmry
14-Apr-04
Resurfacing
Alabama DOT
$1,850,075.53
14-037-488
O
APAC-Southeast, Inc.
Birminghm
14-Jun-06
Resurfacing
Alabama DOT
$1,839,770.22
14-037-473
O
APAC-Southeast, Inc.
Montgmry
16-May-06
Resurfacing
Alabama DOT
$1,837,189.30
14-029-404
O
APAC-Southeast, Inc.
Huntsvill
15-Sep-04
Resurfacing
Alabama DOT
$1,780,852.98
14-030-042
O
APAC-Southeast, Inc.
Andalusia
13-May-05
Resurfacing
Alabama DOT
$1,778,924.55
14-029-599
O
APAC-Southeast, Inc.
Fortson
23-Aug-04
Resurfacing
Alabama DOT
$1,728,910.69
14-029-637
O
APAC-Southeast, Inc.
Huntsvill
25-Feb-05
New Construction
Alabama DOT
$1,637,850.99
14-030-041
O
APAC-Southeast, Inc.
Andalusia
13-May-05
Resurfacing
Alabama DOT
$1,497,105.97
14-026-676
O
APAC-Southeast, Inc.
Fortson
21-May-03
Resurfacing
Alabama DOT
$1,417,781.60
14-030-396
O
APAC-Southeast, Inc.
Birminghm
12-May-06
Resurfacing
Alabama DOT
$1,373,926.70
14-030-057
O
APAC-Southeast, Inc.
Montgmry
10-Jun-05
Resurfacing
Alabama DOT
$1,368,273.65
14-000-010-0821
O
APAC-Alabama, Inc.
Birminghm
16-Jul-02
New Construction
Alabama DOT
$1,326,433.32
14-037-475
O
APAC-Southeast, Inc.
Huntsvill
16-May-06
Resurfacing
Alabama DOT
$1,315,008.14
14-000-010-0817
O
APAC-Alabama, Inc.
Huntsvill
13-Jun-02
Resurfacing
Alabama DOT
$1,290,653.94
14-026-688
O
APAC-Southeast, Inc.
Birminghm
26-Aug-03
Resurfacing
Alabama DOT
$1,203,396.06
14-030-021
O
APAC-Southeast, Inc.
Dothan
13-Mar-05
Resurfacing
Alabama DOT
$1,198,037.10
14-000-010-0823
O
APAC-Alabama, Inc.
Huntsvill
29-Jul-02
New Construction
Alabama DOT
$1,159,796.57
14-029-631
O
APAC-Southeast, Inc.
Huntsvill
02-Feb-05
Resurfacing
Alabama DOT
$1,072,106.24
14-037-474
O
APAC-Southeast, Inc.
Huntsvill
16-May-06
Resurfacing
Alabama DOT
$1,064,375.28
14-030-397
O
APAC-Southeast, Inc.
Birminghm
12-May-06
Resurfacing
Alabama DOT
$1,062,338.99

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee
Bond Amount
14-037-476
O
APAC-Southeast, Inc.
Birminghm
11-May-06
Resurfacing
Alabama DOT
$1,057,505.94
14-037-471
O
APAC-Southeast, Inc.
Huntsvill
16-May-06
Resurfacing
Alabama DOT
$1,044,485.47
14-027-027
O
APAC-Southeast, Inc.
Montgmry
26-Nov-03
Resurfacing
Alabama DOT
$1,039,235.86
14-030-583
O
APAC-Southeast, Inc.
Montgmry
03-Jan-06
Resurfacing
Alabama DOT
$864,342.20
14-037-456
O
APAC-Southeast, Inc.
Montgmry
17-Mar-06
Resurfacing
Alabama DOT
$855,131.50
14-037-446
O
APAC-Southeast, Inc.
Andalusia
02-Feb-06
Resurfacing
Alabama DOT
$841,261.30
14-037-448
O
APAC-Southeast, Inc.
Birminghm
03-Feb-06
Resurfacing
Alabama DOT
$782,953.00
14-037-487
O
APAC-Southeast, Inc.
Birminghm
14-Jun-06
Resurfacing
Alabama DOT
$778,170.60
14-037-480
O
APAC-Southeast, Inc.
Dothan
25-May-06
Resurfacing
Alabama DOT
$775,408.39
14-037-457
O
APAC-Southeast, Inc.
Huntsvill
20-Mar-06
Resurfacing
Alabama DOT
$732,763.58
14-037-470
O
APAC-Southeast, Inc.
Montgmry
18-May-06
Resurfacing
Alabama DOT
$528,972.24
14-037-472
O
APAC-Southeast, Inc.
Huntsvill
16-May-06
Resurfacing
Alabama DOT
$494,885.65
14-030-582
O
APAC-Southeast, Inc.
Dothan
20-Dec-05
Resurfacing
Alabama DOT
$484,611.58
14-037-463
O
APAC-Southeast, Inc.
Dothan
19-Apr-06
Resurfacing
Alabama DOT
$461,288.50
14-037-465
O
APAC-Southeast, Inc.
Huntsvill
27-Apr-06
Resurfacing
Alabama DOT
$156,171.27
14-028-455
O
APAC-Mississippi, Inc.
Columbus
15-Apr-06
Utility Deposit
Alcorn County Electric Power Association
$12,000.00
14-030-159
O
APAC-Mississippi, Inc.
Jackson
15-Nov-05
Resurfacing
Alcorn County Supervisors, Mississippi
$99,247.50
14-000-045-0274
O
Shawnee Division
Shawnee
17-Jul-02
Resurfacing
Allen Contracting, Inc. (Oklahoma)
$1,262,635.75
14-037-143
O
APAC-Atlantic, Inc.
Danville
19-Oct-05
Resurfacing
Alliant Ammunition & Powder Company
$205,285.00
14-000-020-0848
O
APAC-Florida, Inc.
Jacksonvl
21-May-02
New Construction
AMEC Civil, LLC
$2,426,633.13
14-028-401
O
APAC-Atlantic, Inc.
Manassas
08-Jan-04
New Construction
Archer Western Contractors Ltd.
$6,299,267.13
14-026-310
O
APAC-Oklahoma, Inc.
Tulsa
08-Apr-06
Contractor's License/Tax
Arkansas Contractors Licensing Board
$10,000.00
14-028-886
O
Texas Bitulithic
Dallas
18-Jun-06
Contractor's License/Tax
Arkansas Contractors Licensing Board
$10,000.00
14-028-873
O
APAC-Southeast, Inc.
Greenv'l
19-Mar-05
Contractor's License/Tax
Arkansas Contractors Licensing Board
$10,000.00
14-028-876
O
APAC-Mississippi, Inc.
Green, MS
18-Mar-05
Contractor's License/Tax
Arkansas Contractors Licensing Board
$10,000.00
14-025-924
O
McClinton-Anchor
Fayett-AR
31-Aug-05
Reclamation
Arkansas Department of Environmental Quality
$200,000.00
14-025-949
O
McClinton-Anchor
Fayett-AR
07-Jan-06
Closure Performance
Arkansas Department of Environmental Quality
$7,500.00
14-000-015-0393
O
APAC-Tennessee, Inc.
Memphis
20-Jun-02
New Construction
Arkansas State Highway Commmission
$45,176,798.55
14-000-015-0429
O
APAC-Tennessee, Inc.
Memphis
18-Oct-00
New Construction
Arkansas State Highway Commmission
$22,902,828.80
14-000-015-0446
O
APAC-Georgia, Inc.
Greenv'l
16-Mar-01
New Construction
Arkansas State Highway Commmission
$18,868,754.41
14-028-872
O
APAC-Tennessee, Inc.
Memphis
08-Feb-05
New Construction
Arkansas State Highway Commmission
$16,879,760.99
14-030-704
O
McClinton-Anchor
Fayett-AR
27-Apr-06
New Construction
Arkansas State Highway Commmission
$14,060,426.25
14-028-867
O
McClinton-Anchor
Fayett-AR
28-Oct-04
New Construction
Arkansas State Highway Commmission
$13,986,542.54
14-028-877
O
McClinton-Anchor
Fayett-AR
11-Mar-05
New Construction
Arkansas State Highway Commmission
$11,178,978.85
14-000-015-0465
O
APAC-Tennessee, Inc.
Memphis
20-Nov-02
New Construction
Arkansas State Highway Commmission
$11,075,809.30

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006
Bond Number
Open/Final
Principal
Location
Executed
Classification
Obligee
Bond Amount
14-029-657
O
APAC-Texas, Inc.
Brashear
08-Jun-05
New Construction
Arkansas State Highway Commmission
$9,985,654.79
14-025-916
O
APAC-Tennessee, Inc.
Memphis
20-Jun-03
New Construction
Arkansas State Highway Commmission
$9,760,013.24
14-028-845
O
APAC-Tennessee, Inc.
Memphis
23-Mar-04
New Construction
Arkansas State Highway Commmission
$8,992,991.97
14-025-946
O
McClinton-Anchor
Fayett-AR
14-Nov-03
New Construction
Arkansas State Highway Commmission
$8,466,798.14
14-028-847
O
APAC-Tennessee, Inc.
Memphis
29-Mar-04
New Construction
Arkansas State Highway Commmission
$8,351,039.48
14-028-848
O
APAC-Tennessee, Inc.
Memphis
29-Mar-04
New Construction
Arkansas State Highway Commmission
$6,786,505.31
14-029-644
O
APAC-Texas, Inc.
Brashear
05-Nov-04
New Construction
Arkansas State Highway Commmission
$5,157,193.82
14-030-322
O
McClinton-Anchor
Fayett-AR
06-Jul-05
New Construction
Arkansas State Highway Commmission
$4,666,947.78
14-028-884
O
APAC-Tennessee, Inc.
Memphis
16-May-05
New Construction
Arkansas State Highway Commmission
$4,481,120.13
14-030-323
O
McClinton-Anchor
Fayett-AR
11-Jul-05
New Construction
Arkansas State Highway Commmission
$3,959,776.34
14-028-902
O
APAC-Texas, Inc.
Brashear
06-Jul-04
New Construction
Arkansas State Highway Commmission
$3,465,557.28
14-030-325
O
APAC-Tennessee, Inc.
Memphis
15-Jul-05
New Construction
Arkansas State Highway Commmission
$1,298,165.52
14-037-536
O
APAC-Missouri, Inc.
Springfld
07-Jun-06
Resurfacing
Arkansas State Highway Commmission
$263,437.87
14-030-708
O
McClinton-Anchor
Fayett-AR
02-Jun-06
Resurfacing
Arkansas State Highway Commmission
$206,467.60
14-037-535
O
APAC-Missouri, Inc.
Springfld
07-Jun-06
Resurfacing
Arkansas State Highway Commmission
$92,526.26
14-030-700
O
APAC-Tennessee, Inc.
Memphis
07-Mar-06
Payment Bond
Arkansas State Highway Commmission
$83,013.25
14-025-912
O
APAC-Tennessee, Inc.
Memphis
01-Jul-06
Annual Bid/Supply/Performance
Arkansas State Highway Commmission
$35,000.00
14-025-914
O
APAC-Arkansas, Inc.
Fayett-AR
30-Jun-06
Annual Bid/Supply/Performance
Arkansas State Highway Commmission
$30,000.00
14-025-913
O
APAC-Arkansas, Inc.
Ft Smith
30-Jun-06
Annual Bid/Supply/Performance
Arkansas State Highway Commmission
$25,000.00
14-025-907
O
APAC-Arkansas, Inc.
Fayett-AR
11-Jun-06
Highway Use/Excess Weight
Arkansas State Highway Commmission
$20,000.00
14-030-173
O
APAC-Mississippi, Inc.
Jackson
11-Apr-06
Supply Bond
Arkansas State Highway Commmission
$5,000.00
14-030-642
O
APAC-Texas, Inc.
Brashear
21-Mar-06
Supply Bond
Arkansas State Highway Commmission
$5,000.00
14-029-664
O
Buster Paving Div., APAC-Texas
Brashear
12-Oct-05
Supply Bond
Arkansas State Highway Commmission
$5,000.00
14-025-925
O
APAC-Tennessee, Inc.
Memphis
26-Aug-04
Highway Use/Excess Weight
Arkansas State Highway Commmission
$5,000.00
14-025-939
O
APAC-Arkansas, Inc.
Fayett-AR
03-Nov-05
Highway Use/Excess Weight
Arkansas State Highway Commmission
$2,000.00
14-029-646
O
Buster Paving Div., APAC-Texas
Brashear
08-Feb-06
Highway Use/Excess Weight
Arkansas State Highway Commmission
$2,000.00
14-025-900
O
APAC-Mississippi, Inc.
Jackson
02-Oct-05
Highway Use/Excess Weight
Arkansas State Highway Commmission
$1,000.00
14-000-040-1423
O
APAC-Carolina, Inc. (NC)
Asheville
01-Nov-01
Resurfacing
Asheville-Buncombe County Water Authority
$1,116,550.00
14-026-417
O
APAC-Southeast, Inc.
Augusta
18-Aug-04
New Construction
Augusta Aviation Commission, Georgia
$1,888,041.90
14-026-420
O
APAC-Southeast, Inc.
Augusta
02-Sep-04
Resurfacing
Augusta Aviation Commission, Georgia
$1,252,887.00
14-030-266
O
APAC-Southeast, Inc.
Augusta
25-Jul-06
License & Permit
Augusta-Richmond County Commission, Georgia
$20,000.00
14-026-413
O
APAC-Southeast, Inc.
Augusta
31-Dec-05
Contractor's License/Tax
Augusta-Richmond County Commission, Georgia
$1,000.00
14-030-172
O
APAC-Mississippi, Inc.
Jackson
28-Mar-06
Resurfacing
Austin Bridge & Road, LP
$1,705,422.79
14-030-302
O
APAC-Atlantic, Inc.
Asheville
06-Dec-05
Resurfacing
Beam Construction Company, Inc. (North Carolina)
$1,063,063.90
14-026-458
O
APAC-Southeast, Inc.
Savannah
15-Jul-05
New Construction
Beaufort County, South Carolina
$4,090,025.81

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final Principal Location Executed Classification Obligee
Bond Amount
14-028-807
O
APAC-Southeast, Inc.
Mac Div
10-Apr-04
Class B - Excavation
Bell Semmbler II, LLC
$9,783,375.00
14-030-184
O
APAC-Mississippi, Inc.
Jackson
28-Jun-06
Resurfacing
Birdsong Construction Company, Inc.
$513,041.40
14-026-703
O
APAC-Southeast, Inc.
Birminghm
10-Jan-05
New Construction
Birmingham Airport Authority, Alabama
$10,093,624.54
14-027-008
O
APAC-Southeast, Inc.
Medley
22-Sep-03
Class B - Excavation
Biscayne Commons LLC & Principal Life Insurance Co
$2,808,534.00
14-037-417
O
Harrison Div., APAC-Tennessee
Alcoa
17-May-06
Resurfacing
Blount County, Tennessee
$500,000.00
14-000-050-0218
O
APAC-Georgia, Inc.
Greenv'l
22-Oct-02
New Construction
Blythe Construction, Inc.
$9,273,776.00
14-000-040-1578
O
Sandhills Division
Kinston
30-Apr-02
New Construction
BMCO Construction, Inc.
$4,688,534.83
14-029-231
O
APAC-Mississippi, Inc.
Jackson
14-Sep-04
Resurfacing
Bolivar County Board of Supervisors, Mississippi
$1,084,142.84
14-037-537
O
APAC-Missouri, Inc.
Springfld
07-Jun-06
Resurfacing & Maintenance
Boone County Commissioners, Missouri
$251,456.88
14-026-621
O
APAC-Tennessee, Inc.
Knoxville
04-Mar-06
Attachment/Garnishment
Bostic-Neely Development Partnership
$5,000.00
14-027-021
O
APAC-Southeast, Inc.
Medley
14-Oct-03
New Construction
Bovis Lend Lease, Inc. (Miami)
$1,471,233.00
14-037-447
O
APAC-Southeast, Inc.
Jacksonvl
06-Feb-06
Resurfacing
Bradford County Commission, Florida
$2,329,795.38
14-029-012
O
APAC-Atlantic, Inc.
Manassas
20-Sep-04
New Construction
Branch Highways, Inc.
$3,245,700.25
14-026-618
O
APAC-Tennessee, Inc.
Knoxville
02-Jul-04
New Construction
Brasfield & Gorrie, LLC
$1,341,905.00
14-030-381
O
Shears Division, APAC-Kansas
Hutchinsn
27-Oct-05
New Construction
Bridges, Inc.
$361,716.02
14-038-676
O
Shears Division, APAC-Kansas
Hutchinsn
07-Jun-06
Resurfacing
Bridges, Inc.
$154,240.00
14-028-605
O
APAC-Southeast, Inc.
Wtr Haven
01-Apr-04
Maintenance
Brighton Lakes Community Development District
$320,930.50
14-030-040
O
APAC-Southeast, Inc.
Medley
05-May-05
New Construction
Broward County Commissioners, Florida
$5,903,535.02
14-028-795
O
APAC-Southeast, Inc.
Peachtree
01-Nov-04
New Construction
Bruce Albea Contracting, Inc.
$6,566,762.92
14-037-350
O
Coastal Carolina Division
Kinston
08-May-06
New Construction
Brunswick County Airport Commission, NC
$102,208.20
14-030-219
O
Shears Division, APAC-Kansas
Salina
07-Mar-06
Resurfacing
Bryant & Bryant Construction, Inc. (Kansas)
$240,899.00
14-029-051
O
APAC-Tennessee, Inc.
Memphis
13-May-05
New Construction
Burlington Northern & Santa Fe Railway Company-TX
$4,306,207.90
14-029-043
O
APAC-Tennessee, Inc.
Memphis
21-Jul-04
New Construction
Burlington Northern & Santa Fe Railway Company-TX
$3,159,521.00
14-030-453
O
APAC-Southeast, Inc.
Mac Div
05-Oct-05
Class B - Excavation
C&S Paving, Inc.
$193,673.46
14-030-562
O
APAC-Southeast, Inc.
Birminghm
30-Sep-05
Resurfacing
Calhoun County Commission, Alabama
$1,500,000.00
14-029-499
O
APAC-Missouri, Inc.
Columb,MO
14-Sep-04
New Construction
Camdenton R-111 School District
$1,611,965.00
14-037-334
O
Shears Division, APAC-Kansas
Hutchinsn
21-Feb-06
Class B - Excavation
Camp Wood YMCA (Kansas)
$533,608.00
14-030-216
O
Shears Division, APAC-Kansas
Salina
22-Dec-05
New Construction
Capital Contractors, Inc.
$76,093.30
14-038-704
O
APAC-Southeast, Inc.
Peachtree
14-Apr-06
New Construction
Carroll Daniel Construction Company
$228,517.00
14-029-911
O
APAC-Atlantic, Inc.
Manassas
01-Nov-05
New Construction
CH2M Hill
$3,975,245.64
14-037-308
O
APAC-Kansas, Inc.
Hutchinsn
28-Dec-05
New Construction
Chapel Hill Fellowship
$196,073.44
14-026-782
O
APAC-Southeast, Inc.
Greenv'l
21-Jun-04
New Construction
Charles Blalock & Sons, Inc.
$5,369,239.00
14-026-342
O
APAC-Southeast, Inc.
Sarasota
20-Apr-05
Resurfacing
Charlotte County Commissioners (Florida)
$5,358,408.70
14-026-377
O
APAC-Southeast, Inc.
Sarasota
23-Jun-05
Resurfacing
Charlotte County Commissioners (Florida)
$2,866,175.40
14-000-025-0049
O
APAC-Georgia, Inc.
Savannah
04-Apr-02
New Construction
Chatham County Commissioners, Georgia
$4,670,657.15

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final Principal Location Executed Classification Obligee
Bond Amount
14-030-613
O
APAC-Southeast, Inc.
Tampa
24-Oct-05
New Construction
Chugach Management Services, Inc.
$753,072.52
14-030-614
O
APAC-Southeast, Inc.
Tampa
24-Oct-05
New Construction
Chugach Management Services, Inc.
$737,478.00
14-030-634
O
APAC-Southeast, Inc.
Tampa
26-May-06
New Construction
Chugach Management Services, Inc.
$605,126.93
14-030-633
O
APAC-Southeast, Inc.
Tampa
18-May-06
Resurfacing
Chugach Management Services, Inc.
$237,555.83
14-030-631
O
APAC-Southeast, Inc.
Tampa
16-Mar-06
New Construction
Chugach Management Services, Inc.
$208,548.02
14-030-611
O
APAC-Southeast, Inc.
Tampa
24-Oct-05
Resurfacing
Chugach Management Services, Inc.
$123,987.27
14-030-628
O
APAC-Southeast, Inc.
Tampa
22-Feb-06
Resurfacing
Chugach Management Services, Inc.
$111,836.70
14-030-612
O
APAC-Southeast, Inc.
Tampa
24-Oct-05
New Construction
Chugach Management Services, Inc.
$103,803.12
14-030-610
O
APAC-Southeast, Inc.
Tampa
24-Oct-05
New Construction & Maintenance
Chugach Management Services, Inc.
$70,685.20
14-026-001
O
APAC-Oklahoma, Inc.
Tulsa
31-Dec-05
Contractor's License/Tax
City and County of Tulsa, Oklahoma
$5,000.00
14-030-550
O
APAC-Southeast, Inc.
Dothan
24-Aug-05
Resurfacing
City of Abbeville, Alabama
$1,183,043.83
14-030-270
O
APAC-Southeast, Inc.
Augusta
18-May-06
Resurfacing
City of Aiken, South Carolina
$566,246.25
14-037-522
O
APAC-Missouri, Inc.
Springfld
11-Apr-06
Resurfacing
City of Alba, Missouri
$65,190.95
14-030-260
O
Harrison Div., APAC-Tennessee
Alcoa
08-Mar-06
New Construction
City of Alcoa, Tennessee
$70,743.20
14-038-651
O
Shears Division, APAC-Kansas
Hutchinsn
09-Mar-06
New Construction
City of Andover, Kansas
$1,416,733.15
14-029-973
O
Shears Division, APAC-Kansas
Hutchinsn
22-Mar-05
New Construction
City of Andover, Kansas
$1,321,261.98
14-030-379
O
Shears Division, APAC-Kansas
Hutchinsn
21-Oct-05
New Construction
City of Andover, Kansas
$407,395.80
14-038-679
O
Shears Division, APAC-Kansas
Hutchinsn
12-Jun-06
New Construction
City of Andover, Kansas
$295,832.14
14-037-482
O
APAC-Southeast, Inc.
Birminghm
05-Jun-06
Resurfacing
City of Anniston, Alabama
$288,379.08
14-028-501
O
APAC-Atlantic, Inc.
Asheville
09-Jan-05
Subdivision Bond
City of Asheville, North Carolina
$18,883.65
14-000-007
O
5-R Constructors, LLC
Mac Div
11-Apr-02
Supply Bond
City of Atlanta, Georgia
$360,000,000.00
14-029-714
O
APAC-Southeast, Inc.
Greenv'l
18-May-05
New Construction
City of Atlanta, Georgia
$14,965,077.79
14-025-807
O
APAC-GA, Matthews & Thrasher
Atlanta
02-Apr-03
New Construction
City of Atlanta, Georgia
$11,692,585.61
14-037-481
O
APAC-Southeast, Inc.
Jacksonvl
31-May-06
Resurfacing
City of Atlantic Beach, Florida
$269,021.53
14-030-360
O
APAC-Kansas, Inc.
Hutchinsn
11-Aug-05
New Construction
City of Atwood and Rawlins County, Kansas
$1,183,972.32
14-038-677
O
Shears Division, APAC-Kansas
Hutchinsn
08-Jun-06
New Construction
City of Augusta, Kansas
$257,977.47
14-030-388
O
Shears Division, APAC-Kansas
Hutchinsn
28-Nov-05
New Construction
City of Augusta, Kansas
$130,178.40
14-038-654
O
Shears Division, APAC-Kansas
Hutchinsn
10-Mar-06
New Construction
City of Bel Aire, Kansas
$695,134.50
14-038-665
O
Shears Division, APAC-Kansas
Hutchinsn
26-Apr-06
New Construction
City of Bel Aire, Kansas
$183,820.00
14-038-662
O
Shears Division, APAC-Kansas
Hutchinsn
19-Apr-06
New Construction
City of Belle Plaine, Kansas
$72,648.50
14-030-382
O
Shears Division, APAC-Kansas
Hutchinsn
09-Nov-05
Class B & Maintenance
City of Bentley, Kansas
$214,644.00
14-030-701
O
McClinton-Anchor
Fayett-AR
08-Mar-06
New Construction
City of Bentonville, Arkansas
$3,563,637.25
14-030-332
O
McClinton-Anchor
Fayett-AR
15-Aug-05
Maintenance
City of Bentonville, Arkansas
$81,989.55
14-028-871
O
McClinton-Anchor
Fayett-AR
24-Jan-05
Maintenance
City of Bentonville, Arkansas
$21,000.00
14-026-691
O
APAC-Southeast, Inc.
Birminghm
10-Dec-03
Resurfacing
City of Birmingham, Alabama
$4,399,926.40

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee
Bond Amount
14-026-690
O
APAC-Southeast, Inc.
Birminghm
10-Dec-03
Resurfacing
City of Birmingham, Alabama
$4,376,018.00
14-037-517
O
APAC-Missouri, Inc.
Columb,MO
20-Mar-06
Resurfacing
City of Blackburn, Missouri
$153,707.00
14-037-520
O
APAC-Missouri, Inc.
Columb,MO
05-Apr-06
Resurfacing
City of Brookfield, Missouri
$180,866.27
14-038-675
O
Shears Division, APAC-Kansas
Hutchinsn
07-Jun-06
Class B & Maintenance
City of Buhler, Kansas
$853,392.00
14-037-538
O
APAC-Missouri, Inc.
Columb,MO
12-Jun-06
Resurfacing
City of California, Missouri
$159,858.16
14-029-836
O
Coastal Carolina Division
Darlingto
25-Apr-06
Resurfacing
City of Camden, South Carolina
$889,399.80
14-026-027
O
APAC-Southeast, Inc.
Ft Myers
01-Jun-06
New Construction
City of Cape Coral, Florida
$3,934,298.45
14-026-024
O
APAC-Southeast, Inc.
Ft Myers
12-Sep-05
New Construction
City of Cape Coral, Florida
$2,934,936.40
14-030-697
O
McClinton-Anchor
Fayett-AR
24-Jan-06
New Construction
City of Cave Springs, Arkansas
$47,954.50
14-037-521
O
APAC-Missouri, Inc.
Columb,MO
10-Apr-06
Resurfacing
City of Chillicothe, Missouri
$205,511.25
14-029-337
O
APAC-Missouri, Inc.
Columb,MO
21-Jul-06
Contractor's License/Tax
City of Chillicothe, Missouri
$1,000.00
14-038-663
O
Shears Division, APAC-Kansas
Hutchinsn
19-Apr-06
New Construction & Maintenance
City of Clearwater, Kansas
$151,651.75
14-038-504
O
APAC-Missouri, Inc.
Columb,MO
13-Jul-06
New Construction
City of Columbia, Missouri
$599,005.00
14-038-505
O
APAC-Missouri, Inc.
Columb,MO
13-Jul-06
Resurfacing
City of Columbia, Missouri
$236,489.00
14-037-527
O
APAC-Missouri, Inc.
Columb,MO
12-May-06
Resurfacing
City of Columbia, Missouri
$47,715.00
14-025-872
O
APAC-Mississippi, Inc.
Columbus
25-Jun-06
Contractor's License/Tax
City of Columbus, Mississippi
$1,000.00
14-037-330
O
APAC-Oklahoma, Inc.
Tulsa
09-Mar-06
Resurfacing & Maintenance
City of Coweta, Oklahoma
$337,019.60
14-026-520
O
Texas Bitulithic
Dallas
01-Jan-06
Highway Use/Excess Weight
City of Dallas, Texas
$2,000.00
14-037-157
O
APAC-Atlantic, Inc.
Danville
28-Feb-06
License & Permit
City of Danville, Virginia
$20,000.00
14-038-686
O
Shears Division, APAC-Kansas
Hutchinsn
03-Jul-06
New Construction
City of Dodge City, Kansas
$1,027,190.25
14-038-664
O
Shears Division, APAC-Kansas
Hutchinsn
19-Apr-06
Resurfacing
City of Dodge City, Kansas
$386,117.60
14-038-669
O
Shears Division, APAC-Kansas
Hutchinsn
10-May-06
New Construction
City of Dodge City, Kansas
$146,013.59
14-037-462
O
APAC-Southeast, Inc.
Dothan
24-Apr-06
Resurfacing
City of Dothan, Alabama
$505,385.00
14-027-025
O
APAC-Southeast, Inc.
Dothan
29-Oct-05
Contractor's License/Tax
City of Dothan, Alabama
$10,000.00
14-028-905
O
APAC-Texas, Inc.
Brashear
12-Jul-04
New Construction & Maintenance
City of East Tawakoni, Texas
$786,975.40
14-037-162
O
APAC-Atlantic, Inc.
Greensbor
28-Apr-06
Resurfacing
City of Eden, North Carolina
$546,557.90
14-038-656
O
APAC-Kansas, Inc.
Hutchinsn
10-Mar-06
Resurfacing
City of El Dorado, Kansas
$383,496.70
14-038-655
O
APAC-Kansas, Inc.
Hutchinsn
10-Mar-06
Resurfacing
City of El Dorado, Kansas
$110,472.77
14-037-329
O
Shears Division, APAC-Kansas
Hutchinsn
06-Feb-06
Resurfacing & Maintenance
City of Emporia, Kansas
$200,041.80
14-037-302
O
Shears Division, APAC-Kansas
Hutchinsn
01-Dec-05
Contractor's License/Tax
City of Emporia, Kansas
$5,000.00
14-030-694
O
McClinton-Anchor
Fayett-AR
04-Jan-06
Maintenance
City of Fayetteville, Arkansas
$49,015.00
14-037-358
O
Coastal Carolina Division
Kinston
29-Jun-06
New Construction
City of Fayetteville, North Carolina
$543,857.25
14-028-696
O
APAC-Southeast, Inc.
Huntsvill
15-Jan-06
Contractor's License/Tax
City of Florence, Alabama
$2,500.00
14-000-060-0389
O
APAC-Texas, Inc.
Ft Worth
07-Feb-02
Resurfacing
City of Fort Worth, Texas
$987,309.00
14-029-088
O
APAC-Texas, Inc.
Ft Worth
24-Aug-05
Resurfacing & Maintenance
City of Fort Worth, Texas
$422,856.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee
Bond Amount
14-026-517
O
APAC-Texas, Inc.
Ft Worth
17-Oct-05
Contractor's License/Tax
City of Fort Worth, Texas
$25,000.00
14-037-540
O
APAC-Missouri, Inc.
Columb,MO
20-Jun-06
Resurfacing
City of Fulton, Missouri
$249,492.70
14-026-519
O
Texas Bitulithic
Dallas
31-Dec-05
Highway Use/Excess Weight
City of Garland, Texas
$5,000.00
14-037-489
O
APAC-Southeast, Inc.
Andalusia
10-Jul-06
Resurfacing
City of Georgiana, Alabama
$177,221.00
14-029-474
O
APAC-Atlantic, Inc.
Greensbor
10-May-05
New Construction
City of Greensboro, North Carolina
$2,928,312.30
14-026-850
O
Thompson-Arthur Division
Greensbor
22-Sep-05
Contractor's License/Tax
City of Greensboro, North Carolina
$2,000.00
14-026-841
O
Thompson-Arthur Paving Company
Greensbor
30-Jun-06
Contractor's License/Tax
City of Greensboro, North Carolina
$2,000.00
14-030-571
O
APAC-Southeast, Inc.
Andalusia
26-Oct-05
New Construction
City of Greenville, Alabama
$722,103.50
14-030-376
O
APAC-Oklahoma, Inc.
Tulsa
26-Sep-05
New Construction & Maintenance
City of Grove, Oklahoma
$2,222,507.08
14-030-460
O
APAC-Southeast, Inc.
Peachtree
06-Jan-06
New Construction
City of Hampton, Georgia
$96,395.52
14-026-039
O
APAC-Kansas, Inc.
Hays
19-Apr-04
New Construction
City of Hays, Kansas
$2,067,262.45
14-030-418
O
APAC-Kansas, Inc.
Hays
06-Mar-06
New Construction
City of Hays, Kansas
$1,383,050.00
14-029-673
O
APAC-Atlantic, Inc.
Asheville
03-Feb-05
Resurfacing
City of Hickory, North Carolina
$2,399,911.28
14-029-473
O
Thompson-Arthur Division
Greensbor
29-Apr-05
Resurfacing
City of High Point, North Carolina
$1,859,987.00
14-030-393
O
APAC-Southeast, Inc.
Birminghm
24-Oct-05
Resurfacing
City of Hueytown, Alabama
$441,646.15
14-030-553
O
APAC-Southeast, Inc.
Huntsvill
22-Aug-05
New Construction
City of Huntsville, Alabama
$1,216,762.83
14-029-405
O
APAC-Southeast, Inc.
Huntsvill
17-Sep-04
New Construction
City of Huntsville, Alabama
$1,126,805.32
14-037-467
O
APAC-Southeast, Inc.
Huntsvill
27-Apr-06
Resurfacing
City of Huntsville, Alabama
$595,530.82
14-037-451
O
APAC-Southeast, Inc.
Huntsvill
09-Feb-06
New Construction
City of Huntsville, Alabama
$254,120.61
14-037-469
O
APAC-Southeast, Inc.
Huntsvill
11-May-06
Resurfacing
City of Huntsville, Alabama
$250,000.00
14-037-490
O
APAC-Southeast, Inc.
Huntsvill
22-Jun-06
Resurfacing
City of Huntsville, Alabama
$229,566.72
14-026-641
O
APAC-Southeast, Inc.
Huntsvill
02-May-06
Utility Deposit
City of Huntsville, Alabama
$160,000.00
14-030-573
O
APAC-Southeast, Inc.
Huntsvill
13-Oct-05
Resurfacing
City of Huntsville, Alabama
$73,467.30
14-029-976
O
Shears Division, APAC-Kansas
Hutchinsn
23-Mar-05
New Construction & Maintenance
City of Hutchinson, Kansas
$1,670,710.97
14-030-383
O
Shears Division, APAC-Kansas
Hutchinsn
09-Nov-05
Class B - Excavation
City of Hutchinson, Kansas
$1,581,538.00
14-038-688
O
Shears Division, APAC-Kansas
Hutchinsn
07-Jul-06
Class B - Excavation
City of Hutchinson, Kansas
$1,188,677.00
14-038-653
O
Shears Division, APAC-Kansas
Hutchinsn
10-Mar-06
New Construction & Maintenance
City of Hutchinson, Kansas
$987,282.38
14-038-667
O
Shears Division, APAC-Kansas
Hutchinsn
04-May-06
Resurfacing
City of Hutchinson, Kansas
$697,805.28
14-038-666
O
Shears Division, APAC-Kansas
Hutchinsn
04-May-06
Resurfacing
City of Hutchinson, Kansas
$502,128.64
14-038-652
O
Shears Division, APAC-Kansas
Hutchinsn
10-Mar-06
New Construction & Maintenance
City of Hutchinson, Kansas
$288,551.00
14-037-310
O
Shears Division, APAC-Kansas
Hutchinsn
01-Jan-06
New Construction & Maintenance
City of Hutchinson, Kansas
$66,602.50
14-000-035-0687
O
APAC-Mississippi, Inc.
Green, MS
02-Jun-03
Resurfacing
City of Indianola, Mississippi
$1,258,776.50
14-026-529
O
APAC-Texas, Inc.
Dallas
31-Dec-05
Right-of-Way or Encroachment
City of Irving, Texas
$5,000.00
14-037-354
O
Coastal Carolina Division
Kinston
23-May-06
Resurfacing
City of Jacksonville, North Carolina
$1,014,836.55
14-037-316
O
APAC-Oklahoma, Inc.
Tulsa
02-Feb-06
Maintenance
City of Jenks, Oklahoma
$577,106.49

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006


Bond Number Open/Final  Principal Location Executed Classification Obligee
Bond Amount
14-037-319
O
APAC-Oklahoma, Inc.
Tulsa
02-Feb-06
Maintenance
City of Jenks, Oklahoma
$472,800.04
14-037-317
O
APAC-Oklahoma, Inc.
Tulsa
02-Feb-06
Maintenance
City of Jenks, Oklahoma
$236,527.83
14-037-318
O
APAC-Oklahoma, Inc.
Tulsa
02-Feb-06
Maintenance
City of Jenks, Oklahoma
$46,368.20
14-028-734
O
APAC-Missouri, Inc.
Springfld
14-Apr-06
Contractor's License/Tax
City of Joplin, Missouri
$1,000.00
14-037-181
O
Kansas City Div., APAC-Kansas
KS City
05-Jul-06
New Construction
City of Kansas City, Missouri
$8,493,812.28
14-026-217
O
APAC-Kansas, Inc.
KS City
10-May-05
New Construction
City of Kansas City, Missouri
$2,908,236.00
14-037-167
O
APAC-Kansas, Inc.
KS City
20-Oct-05
New Construction & Maintenance
City of Kansas City, Missouri
$2,444,000.00
14-030-378
O
Shears Division, APAC-Kansas
Hutchinsn
20-Oct-05
New Construction
City of Kechi, Kansas
$665,771.56
14-038-672
O
Shears Division, APAC-Kansas
Hutchinsn
31-May-06
Resurfacing
City of Kingman, Kansas
$761,965.72
14-026-629
O
APAC-Tennessee, Inc.
Knoxville
17-May-06
Resurfacing
City of Kingsport, Tennessee
$445,565.00
14-037-352
O
Coastal Carolina Division
Kinston
11-May-06
Resurfacing
City of Kinston, North Carolina
$128,490.00
14-030-458
O
APAC-Southeast, Inc.
Fortson
01-Dec-05
New Construction
City of LaGrange, Georgia
$201,700.00
14-030-591
O
APAC-Southeast, Inc.
Wtr Haven
18-Jul-06
Utility Deposit
City of Lakeland, Department of Electric & Water
$600.00
14-030-592
O
APAC-Southeast, Inc.
Wtr Haven
18-Jul-06
Utility Deposit
City of Lakeland, Department of Electric & Water
$425.00
14-030-622
O
APAC-Southeast, Inc.
Wtr Haven
09-Dec-05
New Construction & Maintenance
City of Lakeland, Florida
$4,750,000.00
14-026-448
O
APAC-Kansas, Inc.
KS City
23-Mar-04
New Construction & Maintenance
City of Leawood, Kansas
$6,513,992.23
14-037-166
O
APAC-Kansas, Inc.
Overland
14-Oct-05
Class B & Maintenance
City of Lee's Summit, Missouri
$4,486,120.08
14-026-443
O
Reno Branch, Div. APAC-Kansas
Overland
20-Nov-03
New Construction & Maintenance
City of Lenexa, Kansas
$15,328,694.14
14-037-539
O
APAC-Missouri, Inc.
Columb,MO
13-Jun-06
Resurfacing
City of Macon, Missouri
$207,907.37
14-030-707
O
APAC-Tennessee, Inc.
Memphis
26-May-06
New Construction
City of Marked Tree, Arkansas
$178,582.50
14-037-309
O
Shears Division, APAC-Kansas
Hutchinsn
28-Dec-05
New Construction
City of McPherson, Kansas
$272,316.25
14-030-617
O
APAC-Southeast, Inc.
Wtr Haven
09-Nov-05
Resurfacing & Maintenance
City of Melbourne, Florida
$906,359.00
14-029-046
O
APAC-Tennessee, Inc.
Memphis
18-Nov-04
Resurfacing
City of Memphis, Tennessee
$3,824,674.40
14-029-050
O
APAC-Tennessee, Inc.
Memphis
16-May-05
Resurfacing
City of Memphis, Tennessee
$3,367,908.00
14-029-061
O
APAC-Tennessee, Inc.
Memphis
09-Jun-06
Supply Bond
City of Memphis, Tennessee
$729,000.00
14-026-175
O
APAC-Tennessee, Inc.
Memphis
29-Mar-06
Contractor's License/Tax
City of Memphis, Tennessee
$15,000.00
14-029-216
O
APAC-Mississippi, Inc.
Jackson
13-May-04
Resurfacing
City of Meridian, Mississippi
$4,321,719.00
14-026-852
O
Ashland Inc.
Jackson
19-Apr-06
Miscellaneous
City of Meridian, Mississippi
$5,000.00
14-038-503
O
APAC-Missouri, Inc.
Columb,MO
30-Jun-06
Resurfacing & Maintenance
City of Mexico, Missouri
$257,061.00
14-038-681
O
APAC-Oklahoma, Inc.
Tulsa
14-Jun-06
New Construction & Maintenance
City of Miami, Oklahoma
$174,588.00
14-037-526
O
APAC-Missouri, Inc.
Columb,MO
04-May-06
Resurfacing
City of Moberly, Missouri
$187,999.50
14-037-163
O
Thompson-Arthur Division
Greensbor
03-May-06
Resurfacing
City of Mount Airy, North Carolina
$393,053.90
14-028-906
O
APAC-Texas, Inc.
Brashear
12-Jul-04
Resurfacing
City of Mount Pleasant, Texas
$848,300.00
14-030-394
O
APAC-Southeast, Inc.
Birminghm
11-May-06
Resurfacing
City of Mountain Brook, Alabama
$900,000.00
14-026-694
O
APAC-Southeast, Inc.
Birminghm
22-Feb-06
Contractor's License/Tax
City of Mountain Brook, Alabama
$10,000.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006


Bond Number Open/Final  Principal Location Execution Classification Obligee
Bond Amount
14-026-695
O
APAC-Alabama, Inc.
Birminghm
22-Feb-06
Contractor's License/Tax
City of Mountain Brook, Alabama
$10,000.00
14-037-460
O
APAC-Southeast, Inc.
Huntsvill
06-Apr-06
Class B - Excavation
City of Muscle Shoals, Alabama
$1,196,817.32
14-038-502
O
APAC-Missouri, Inc.
Springfld
23-Jun-06
Resurfacing
City of Nevada, Missouri
$83,166.75
14-038-501
O
APAC-Missouri, Inc.
Springfld
23-Jun-06
New Construction
City of Nevada, Missouri
$74,448.00
14-028-892
O
APAC-Texas, Inc.
Brashear
27-Apr-04
New Construction
City of New Boston, Texas
$83,032.34
14-030-630
O
APAC-Southeast, Inc.
Tampa
07-Mar-06
Resurfacing
City of New Port Richey, Public Works Department
$792,952.60
14-038-673
O
Shears Division, APAC-Kansas
Hutchinsn
06-Jun-06
Resurfacing
City of Newton, Kansas
$563,011.14
14-026-412
O
APAC-Southeast, Inc.
Augusta
30-Jan-06
Contractor's License/Tax
City of North Augusta, South Carolina
$1,000.00
14-030-187
O
APAC-Mississippi, Inc.
Jackson
14-Jul-06
Resurfacing
City of Okolona, Mississippi
$136,165.68
14-026-223
O
APAC-Kansas, Inc.
Overland
12-Jul-05
New Construction & Maintenance
City of Olathe, Kansas
$5,635,962.80
14-037-174
O
Kansas City Div., APAC-Kansas
Overland
10-Mar-06
New Construction & Maintenance
City of Olathe, Kansas
$493,261.00
14-037-180
O
APAC-Kansas, Inc.
KS City
12-Jun-06
New Construction & Maintenance
City of Omaha, A Nebraska Municipal Corporation
$22,000,000.00
14-030-108
O
APAC-Missouri, Inc.
Columb,MO
25-Oct-05
Resurfacing
City of Osage Beach, Missouri
$726,616.74
14-029-197
O
Kansas City Div., APAC-Kansas
Overland
18-Nov-04
New Construction & Maintenance
City of Overland Park, Kansas
$6,483,115.80
14-037-179
O
Kansas City Div., APAC-Kansas
Overland
21-Apr-06
Class B & Maintenance
City of Overland Park, Kansas
$1,936,760.65
14-037-178
O
Kansas City Div., APAC-Kansas
Overland
21-Apr-06
New Construction & Maintenance
City of Overland Park, Kansas
$804,401.60
14-030-564
O
APAC-Southeast, Inc.
Dothan
28-Sep-05
Resurfacing
City of Ozark, Alabama
$1,737,242.69
14-030-474
O
APAC-Southeast, Inc.
Peachtree
06-Apr-06
Resurfacing
City of Peachtree City, Georgia
$693,112.95
14-026-253
O
Gulf Coast Division, APAC-SE
Pensacola
24-May-04
New Construction
City of Pensacola, Florida
$5,348,935.25
14-029-420
O
APAC-Southeast, Inc.
Pensacola
25-Aug-04
New Construction
City of Pensacola, Florida
$1,448,504.09
14-030-491
O
APAC-Southeast, Inc.
Pensacola
13-Oct-05
Resurfacing
City of Pensacola, Florida
$668,141.82
14-038-684
O
Shears Division, APAC-Kansas
Hutchinsn
21-Jun-06
Class B - Excavation
City of Pretty Prairie, Kansas
$782,843.00
14-037-444
O
APAC-Southeast, Inc.
Huntsvill
18-Jan-06
Resurfacing
City of Red Bay, Alabama
$27,076.95
14-037-161
O
APAC-Atlantic, Inc.
Danville
17-Apr-06
New Construction
City of Reidsville, North Carolina
$244,045.40
14-029-251
O
APAC-Mississippi, Inc.
Jackson
01-Mar-05
Resurfacing
City of Ridgeland, Mississippi
$2,350,119.75
14-030-255
O
Harrison Div., APAC-Tennessee
Alcoa
14-Oct-05
New Construction
City of Rockford, Tennessee
$72,975.80
14-030-316
O
McClinton-Anchor
Fayett-AR
21-Jun-05
New Construction
City of Rogers, Arkansas
$2,474,336.35
14-030-340
O
McClinton-Anchor
Fayett-AR
17-Nov-05
New Construction
City of Rogers, Arkansas
$720,097.25
14-030-338
O
McClinton-Anchor
Fayett-AR
10-Oct-05
Maintenance
City of Rogers, Arkansas
$22,996.40
14-025-938
O
McClinton-Anchor
Fayett-AR
08-Nov-05
Right-of-Way or Encroachment
City of Rogers, Arkansas
$5,000.00
14-038-587
O
APAC-Atlantic, Inc.
Danville
26-Jun-06
Resurfacing
City of Roxboro, North Carolina
$156,697.50
14-027-029
O
APAC-Southeast, Inc.
Huntsvill
12-Nov-03
New Construction
City of Russellville, Alabama
$1,242,175.54
14-030-083
O
APAC-Missouri, Inc.
Columb,MO
11-Jul-05
Resurfacing
City of Saint Clair, Missouri
$1,424,309.02
14-030-221
O
Shears Division, APAC-Kansas
Salina
24-Mar-06
New Construction
City of Salina, Kansas
$668,642.00
14-030-222
O
Shears Division, APAC-Kansas
Salina
24-Apr-06
New Construction
City of Salina, Kansas
$621,753.55

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final Principal Location Executed Classification Obligee
Bond Amount
14-030-223
O
Shears Division, APAC-Kansas
Salina
18-May-06
New Construction
City of Salina, Kansas
$578,611.90
14-030-220
O
Shears Division, APAC-Kansas
Salina
14-Mar-06
New Construction
City of Salina, Kansas
$492,020.44
14-029-917
O
APAC-Southeast, Inc.
Sarasota
01-Nov-05
Resurfacing
City of Sarasota, Florida
$1,544,877.75
14-030-386
O
Shears Division, APAC-Kansas
Hutchinsn
16-Nov-05
New Construction & Maintenance
City of Sedgwick, Kansas
$220,737.50
14-026-906
O
APAC-Southeast, Inc.
Huntsvill
15-Jan-06
License & Permit
City of Sheffield, Alabama
$2,500.00
14-030-691
O
McClinton-Anchor
Fayett-AR
28-Nov-05
Contractor's License/Tax
City of Siloam Springs, Arkansas
$2,000.00
14-030-387
O
Shears Division, APAC-Kansas
Hutchinsn
23-Nov-05
Class B - Excavation
City of South Hutchinson, Kansas
$19,843.00
14-030-713
O
McClinton-Anchor
Fayett-AR
21-Jul-06
Maintenance
City of Springdale, Arkansas
$571,355.42
14-030-702
O
McClinton-Anchor
Fayett-AR
31-Mar-06
New Construction
City of Springdale, Arkansas
$149,185.20
14-025-952
O
McClinton-Anchor
Fayett-AR
22-Jan-06
Contractor's License/Tax
City of Springdale, Arkansas
$1,000.00
14-037-516
O
APAC-Missouri, Inc.
Springfld
14-Mar-06
Resurfacing
City of Springfield, Missouri
$1,350,392.00
14-037-253
O
APAC-Missouri, Inc.
Springfld
10-Jan-06
New Construction
City of Springfield, Missouri
$484,876.50
14-026-555
O
APAC-Missouri, Inc.
Springfld
02-Jul-06
Right-of-Way or Encroachment
City of Springfield, Missouri
$5,000.00
14-030-181
O
APAC-Mississippi, Inc.
Columbus
23-Jun-06
Resurfacing
City of Starkville, Mississippi
$122,781.30
14-000-020-1068
O
APAC-Florida, Inc.
Medley
15-Nov-02
Resurfacing
City of Sunrise, Florida
$3,645,160.15
14-000-045-0200
O
APAC-Oklahoma, Inc.
Tulsa
26-Feb-01
New Construction
City of Tulsa, Oklahoma (Admin Bldg)
$4,683,604.80
14-037-332
O
APAC-Oklahoma, Inc.
Tulsa
15-Feb-06
New Construction & Maintenance
City of Tulsa, Oklahoma (Admin Bldg)
$706,407.05
14-038-685
O
APAC-Oklahoma, Inc.
Tulsa
29-Jun-06
New Construction & Maintenance
City of Tulsa, Oklahoma (Admin Bldg)
$72,291.00
14-026-851
O
APAC-Kansas, Inc.
KS City
31-Dec-05
Indemnity Bond
City of Tulsa, Oklahoma (Admin Bldg)
$5,000.00
14-029-888
O
APAC-Oklahoma, Inc.
Tulsa
01-Mar-05
New Construction & Maintenance
City of Tulsa, Oklahoma (Development Services)
$2,608,521.60
14-030-162
O
APAC-Mississippi, Inc.
Jackson
21-Nov-05
Resurfacing
City of Tupelo, Mississippi
$2,524,712.23
14-038-693
O
Shears Division, APAC-Kansas
Hutchinsn
20-Jul-06
New Construction
City of Valley Center, Kansas
$199,329.15
14-029-923
O
APAC-Southeast, Inc.
Sarasota
13-Jun-06
Resurfacing
City of Venice, Florida
$3,459,549.55
14-025-893
O
APAC-Mississippi, Inc.
Jackson
19-Sep-05
Contractor's License/Tax
City of Vicksburg, Mississippi
$5,000.00
14-037-243
O
APAC-Missouri, Inc.
Columb,MO
28-Oct-05
Resurfacing
City of Webb City, Missouri
$184,090.88
14-026-551
O
APAC-Missouri, Inc.
Springfld
16-Dec-05
Contractor's License/Tax
City of Webb City, Missouri
$1,000.00
14-037-335
O
Shears Division, APAC-Kansas
Hutchinsn
24-Feb-06
New Construction & Maintenance
City of Wellington, Kansas
$254,469.00
14-030-706
O
APAC-Tennessee, Inc.
Memphis
26-May-06
New Construction
City of West Memphis, Arkansas
$2,407,502.80
14-030-339
O
APAC-Tennessee, Inc.
Memphis
24-Oct-05
Resurfacing
City of West Memphis, Arkansas
$314,028.40
14-025-948
O
APAC-Tennessee, Inc.
Memphis
31-Dec-03
Contractor's License/Tax
City of West Memphis, Arkansas
$10,000.00
14-037-333
O
APAC-Kansas, Inc.
Hutchinsn
20-Feb-06
New Construction & Maintenance
City of Wichita, Kansas
$518,197.55
14-037-314
O
APAC-Kansas, Inc.
Hutchinsn
30-Jan-06
New Construction & Maintenance
City of Wichita, Kansas
$391,193.91
14-037-307
O
APAC-Kansas, Inc.
Hutchinsn
28-Dec-05
New Construction & Maintenance
City of Wichita, Kansas
$310,903.23
14-030-380
O
APAC-Kansas, Inc.
Hutchinsn
21-Oct-05
New Construction & Maintenance
City of Wichita, Kansas
$220,179.01
14-038-683
O
APAC-Kansas, Inc.
Hutchinsn
20-Jun-06
New Construction & Maintenance
City of Wichita, Kansas
$219,544.87

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number  Open/Final Principal Location Execution Classification Obligee
Bond Amount 
14-026-860
O
APAC-Kansas, Inc.
Hutchinsn
01-Feb-06
Annual Bid/Supply/Performance
City of Wichita, Kansas
$200,000.00
14-038-670
O
APAC-Kansas, Inc.
Hutchinsn
09-May-06
New Construction & Maintenance
City of Wichita, Kansas
$136,694.00
14-030-371
O
APAC-Kansas, Inc.
Hutchinsn
19-Sep-05
New Construction & Maintenance
City of Wichita, Kansas
$114,165.75
14-026-857
O
APAC-Kansas, Inc.
Hutchinsn
01-Feb-06
Contractor's License/Tax
City of Wichita, Kansas
$5,000.00
14-037-357
O
Coastal Carolina Division
Kinston
20-Jun-06
New Construction
City of Wilmington, North Carolina
$235,199.10
14-038-671
O
Shears Division, APAC-Kansas
Hutchinsn
18-May-06
New Construction
City of Winfield, Kansas
$354,468.16
14-037-331
O
Shears Division, APAC-Kansas
Hutchinsn
13-Feb-06
New Construction
City of Winfield, Kansas
$161,891.15
14-028-948
O
Thompson-Arthur Division
Greensbor
31-Jan-06
Contractor's License/Tax
City of Winston-Salem, North Carolina
$20,000.00
14-030-165
O
APAC-Mississippi, Inc.
Vicksburg
27-Jan-06
Resurfacing
Claiborne County Supervisors, Mississippi
$146,240.00
14-038-710
O
APAC-Southeast, Inc.
Peachtree
29-Jun-06
Resurfacing
Clayton County Commissioners, Georgia
$2,428,415.42
14-029-731
O
APAC-Southeast, Inc.
Peachtree
05-Aug-05
Resurfacing
Clayton County Commissioners, Georgia
$1,231,420.64
14-030-456
O
APAC-Southeast, Inc.
Peachtree
22-Nov-05
New Construction
Clayton County Commissioners, Georgia
$169,765.12
14-025-828
O
APAC-Georgia, Inc.
Atlanta
20-Jun-06
License & Permit
Cobb County Commissioners
$10,000.00
14-029-700
O
APAC-Southeast, Inc.
Atlanta
04-Jan-05
Resurfacing
Cobb County DOT (Georgia)
$2,774,772.50
14-030-580
O
APAC-Southeast, Inc.
Medley
01-Dec-05
Class B - Excavation
Cogun, Inc. (Florida)
$944,127.00
14-029-412
O
APAC-Southeast, Inc.
Huntsvill
06-Oct-04
New Construction
Colbert County Commission, Alabama
$1,016,518.51
14-037-531
O
APAC-Missouri, Inc.
Springfld
19-May-06
Resurfacing & Maintenance
Cole County Commission, Missouri
$109,203.22
14-026-019
O
APAC-Southeast, Inc.
Ft Myers
18-Aug-04
New Construction & Maintenance
Collier County Board of Commissioners, Florida
$37,700,041.83
14-000-020-0162
O
APAC-Florida, Inc.
Ft Myers
28-Oct-02
New Construction
Collier County Board of Commissioners, Florida
$33,938,025.18
14-000-020-0161
O
APAC-Florida, Inc.
Ft Myers
08-Oct-02
Maintenance
Collier County Board of Commissioners, Florida
$1,700,000.00
14-026-361
O
APAC-Southeast, Inc.
Sarasota
06-Oct-05
License & Permit
Collier County Board of Commissioners, Florida
$500,000.00
14-026-700
O
APAC-Southeast, Inc.
Birminghm
21-Sep-04
New Construction
Colonial Promenade Realty LP
$5,120,700.00
14-026-407
O
APAC-Southeast, Inc.
Augusta
23-Jun-06
Contractor's License/Tax
Columbia County, Georgia
$1,000.00
14-028-395
O
APAC-Atlantic, Inc.
Stephensn
12-Jan-06
Weighmaster's Bond
Commonwealth of Virginia
$10,000.00
14-026-585
O
APAC-Atlantic, Inc.
Manassas
10-Jun-06
Weighmaster's Bond
Commonwealth of Virginia
$10,000.00
14-026-596
O
APAC-Atlantic, Inc.
Midlothia
06-Jul-06
License & Permit
County of Henrico, Virginia
$1,000.00
14-026-586
O
APAC-Atlantic, Inc.
Stephensn
10-Jun-06
Right-of-Way or Encroachment
County of Page, Virginia
$35,370.00
14-030-483
O
APAC-Southeast, Inc.
Peachtree
26-Apr-06
New Construction
Coweta County Board of Education (Georgia)
$122,416.00
14-030-482
O
APAC-Southeast, Inc.
Peachtree
26-Apr-06
New Construction
Coweta County Board of Education (Georgia)
$107,989.56
14-038-709
O
APAC-Southeast, Inc.
Peachtree
27-Jun-06
New Construction
Coweta County Commissioners, Georgia
$5,938,311.32
14-030-487
O
APAC-Southeast, Inc.
Peachtree
25-May-06
Resurfacing
Coweta County Commissioners, Georgia
$3,717,408.24
14-038-702
O
APAC-Southeast, Inc.
Peachtree
20-Jun-06
New Construction
Coweta County Commissioners, Georgia
$454,583.99
14-025-835
O
APAC-Southeast, Inc.
Peachtree
13-Jul-06
Utility Deposit
Coweta-Fayette Electric Membership Corporation
$2,900.00
14-038-506
O
APAC-Missouri, Inc.
Springfld
13-Jul-06
Resurfacing
Crawford County Commission, Arkansas
$91,671.48
14-030-703
O
APAC-Tennessee, Inc.
Memphis
25-Apr-06
New Construction
Crittenden County, Arkansas
$931,750.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number  Open/Final Principal Location Executed Classification Obligee Bond
Amount 
14-000-040-1768
O
APAC-Carolina, Inc. (NC)
Asheville
31-Jan-03
Resurfacing
Cullasaja Club Homeowners Association
$1,019,568.03
14-037-306
O
APAC-Oklahoma, Inc.
Tulsa
27-Dec-05
New Construction
D & M Excavating, Inc.
$117,109.36
14-000-020-0331
O
APAC-Georgia, Inc.
Greenv'l
17-Jan-02
New Construction
David Nelson Construction
$4,464,780.32
14-030-156
O
APAC-Mississippi, Inc.
Jackson
13-Oct-05
Resurfacing
Davidson Hauling, Inc.
$184,180.00
14-037-523
O
APAC-Missouri, Inc.
Columb,MO
12-Apr-06
Supply Bond
Daviess County Commission, Missouri
$139,296.00
14-026-883
O
APAC-Southeast, Inc.
Huntsvill
26-Jul-06
Utility Deposit
Decatur Utilities (Alabama)
$11,100.00
14-037-349
O
Coastal Carolina Division
Kinston
11-Apr-06
New Construction
Dellinger, Inc.
$248,370.65
14-030-698
O
McClinton-Anchor
Fayett-AR
30-Jan-06
Class B - Excavation
Dixie Construction, LLC (Arkansas)
$858,060.29
14-029-443
O
Thompson-Arthur Division
Greensbor
22-Nov-05
New Construction
DLB, Inc.
$1,765,400.00
14-038-851
O
APAC-Southeast, Inc.
Dothan
11-Jul-06
New Construction
Dothan Area Botanical Gardens
$53,432.00
14-038-657
O
Shears Division, APAC-Kansas
Hutchinsn
13-Mar-06
Resurfacing & Maintenance
El Dorado Public Schools USD #490
$26,151.80
14-028-722
O
APAC-Missouri, Inc.
Columb,MO
02-Mar-04
Resurfacing
Emery Sapp & Sons, Inc.
$1,283,372.00
14-026-173
O
APAC-Tennessee, Inc.
Memphis
15-Jan-04
New Construction
English Construction Company, Inc.
$6,990,740.00
14-026-748
O
Thompson-Arthur Division
Greensbor
12-Jun-03
New Construction
English Construction Company, Inc.
$1,488,006.50
14-028-869
O
APAC-Arkansas, Inc.
Fayett-AR
05-Feb-06
Lease Bond
Enid Bertha Welch Trust
$250,000.00
14-000-035-0665
O
APAC-Mississippi, Inc.
Columbus
24-Oct-02
Resurfacing
Eutaw Construction Company, Inc.
$10,006,197.06
14-029-319
O
APAC-Missouri, Inc.
Columb,MO
18-May-04
Class B - Excavation
Everett Holding Company, a Missouri Corporation
$1,476,809.50
14-038-701
O
APAC-Southeast, Inc.
Atlanta
07-Jun-06
New Construction
Facility Design/Builders, Inc.
$347,390.00
14-030-490
O
APAC-Southeast, Inc.
Peachtree
07-Jun-06
Resurfacing
Fayette County Board of Commissioners, Georgia
$4,039,094.51
14-030-478
O
APAC-Southeast, Inc.
Peachtree
20-Apr-06
Resurfacing
Fayette County Board of Commissioners, Georgia
$500,000.00
14-030-481
O
APAC-Southeast, Inc.
Peachtree
24-Apr-06
New Construction
Fayette County Board of Commissioners, Georgia
$382,468.96
14-029-057
O
APAC-Tennessee, Inc.
Memphis
03-Apr-06
New Construction
Federal Express Corporation
$11,577,279.00
14-029-053
O
APAC-Tennessee, Inc.
Memphis
14-Dec-05
New Construction
Federal Express Corporation
$10,990,707.00
14-000-055-0114
O
APAC-Tennessee, Inc.
Memphis
30-Nov-02
Maintenance
Federal Express Corporation
$1,000.00
14-029-060
O
APAC-Tennessee, Inc.
Memphis
09-Jun-06
New Construction
Ferrell Paving, Inc.
$2,086,430.00
14-029-913
O
APAC-Atlantic, Inc.
Stephensn
08-Feb-06
Resurfacing
Flippo Construction Company, Inc.
$788,273.13
14-026-015
O
APAC-Florida, Inc.
Ft Myers
09-Aug-06
License & Permit
Florida Department of Environmental Resources
$41,393.44
14-026-379
O
APAC-Southeast, Inc.
Sarasota
10-Aug-06
Reclamation
Florida Department of Financial Serrvices
$100,000.00
14-026-374
O
APAC-Southeast, Inc.
Sarasota
16-Dec-04
Resurfacing & Maintenance
Florida DOT (Bartow), District 1
$1,564,000.00
14-030-620
O
APAC-Southeast, Inc.
Wtr Haven
29-Nov-05
Resurfacing & Maintenance
Florida DOT (Bartow), District 1
$748,239.32
14-026-999
O
APAC-Southeast, Inc.
Wtr Haven
02-Dec-03
New Construction & Maintenance
Florida DOT (Deland)
$2,097,817.63
14-038-526
O
APAC-Southeast, Inc.
Wtr Haven
07-Jul-06
Resurfacing & Maintenance
Florida DOT (Deland)
$124,611.81
14-030-619
O
APAC-Southeast, Inc.
Wtr Haven
28-Nov-05
Resurfacing & Maintenance
Florida DOT (Fort Lauderdale)
$294,538.50
14-029-617
O
APAC-Southeast, Inc.
Medley
10-Dec-04
New Construction & Maintenance
Florida DOT (Tallahassee)
$89,659,992.21
14-029-635
O
APAC-Southeast, Inc.
Medley
18-Feb-05
New Construction & Maintenance
Florida DOT (Tallahassee)
$81,401,950.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-037-486
O
APAC-Southeast, Inc.
Jacksonvl
31-May-06
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$39,976,307.70
14-026-378
O
APAC-Southeast, Inc.
Maj Proj
02-Aug-05
New Construction & Maintenance
Florida DOT (Tallahassee)
$26,358,986.90
14-000-020-0500
O
APAC-Florida, Inc.
Sarasota
25-Jun-02
New Construction
Florida DOT (Tallahassee)
$17,965,900.00
14-000-020-0503
O
APAC-Florida, Inc.
Sarasota
19-Jul-02
New Construction
Florida DOT (Tallahassee)
$14,988,690.00
14-030-542
O
APAC-Southeast, Inc.
Pensacola
02-Aug-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$12,607,838.78
14-000-020-0579
O
APAC-Florida, Inc.
Pensacola
09-Aug-00
New Construction & Maintenance
Florida DOT (Tallahassee)
$12,168,568.81
14-030-052
O
APAC-Southeast, Inc.
Medley
02-Jun-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$11,101,810.00
14-030-635
O
APAC-Southeast, Inc.
Tampa
02-Jun-06
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$10,167,003.73
14-038-852
O
APAC-Southeast, Inc.
Medley
28-Jun-06
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$7,739,818.33
14-028-745
O
APAC-Southeast, Inc.
Wtr Haven
20-May-05
New Construction & Maintenance
Florida DOT (Tallahassee)
$7,409,449.71
14-030-055
O
APAC-Southeast, Inc.
Medley
06-Jun-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$7,252,328.76
14-026-372
O
APAC-Southeast, Inc.
Sarasota
01-Dec-04
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$7,052,269.58
14-029-596
O
APAC-Southeast, Inc.
Jacksonvl
12-Aug-04
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$6,781,059.24
14-030-639
O
APAC-Southeast, Inc.
Wtr Haven
28-Jun-06
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$6,740,000.00
14-030-060
O
APAC-Southeast, Inc.
Jacksonvl
28-Jun-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$6,653,701.00
14-029-615
O
APAC-Southeast, Inc.
Jacksonvl
08-Dec-04
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$6,652,789.70
14-037-484
O
APAC-Southeast, Inc.
Jacksonvl
31-May-06
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$6,044,626.00
14-026-370
O
APAC-Southeast, Inc.
Sarasota
30-Jun-04
New Construction & Maintenance
Florida DOT (Tallahassee)
$5,057,900.00
14-030-586
O
APAC-Southeast, Inc.
Jacksonvl
18-Jan-06
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$4,978,217.65
14-000-020-0630
O
APAC-Florida, Inc.
Pensacola
05-Nov-02
Resurfacing
Florida DOT (Tallahassee)
$4,804,552.51
14-037-445
O
APAC-Southeast, Inc.
Pensacola
12-Jan-06
New Construction & Maintenance
Florida DOT (Tallahassee)
$4,648,162.58
14-028-765
O
APAC-Southeast, Inc.
Wtr Haven
18-Jul-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$4,499,900.00
14-030-558
O
APAC-Southeast, Inc.
Pensacola
02-Sep-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$4,191,498.50
14-029-616
O
APAC-Southeast, Inc.
Jacksonvl
03-Jan-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$4,085,165.27
14-029-619
O
APAC-Southeast, Inc.
Pensacola
13-Dec-04
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$3,915,673.99
14-026-368
O
APAC-Southeast, Inc.
Sarasota
12-Mar-04
Resurfacing
Florida DOT (Tallahassee)
$3,295,000.00
14-030-640
O
APAC-Southeast, Inc.
Wtr Haven
29-Jun-06
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$3,221,733.92
14-030-588
O
APAC-Southeast, Inc.
Medley
17-Jan-06
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$2,952,755.81
14-030-546
O
APAC-Southeast, Inc.
Jacksonvl
10-Aug-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$2,926,090.03
14-030-621
O
APAC-Southeast, Inc.
Wtr Haven
07-Dec-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$2,749,900.00
14-030-616
O
APAC-Southeast, Inc.
Wtr Haven
04-Nov-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$2,679,333.61
14-030-599
O
APAC-Southeast, Inc.
Tampa
31-Aug-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$2,615,712.63
14-026-376
O
APAC-Southeast, Inc.
Sarasota
02-Mar-05
New Construction & Maintenance
Florida DOT (Tallahassee)
$2,549,647.86
14-028-744
O
APAC-Southeast, Inc.
Tampa
03-May-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$2,427,000.00
14-030-559
O
APAC-Southeast, Inc.
Dothan
02-Sep-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$2,094,000.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location  Executed Classification Obligee Bond
Amount 
14-026-380
O
APAC-Southeast, Inc.
Sarasota
06-Oct-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$2,048,492.85
14-030-615
O
APAC-Southeast, Inc.
Wtr Haven
01-Nov-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$1,977,650.00
14-030-587
O
APAC-Southeast, Inc.
Medley
17-Jan-06
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$1,971,700.70
14-030-638
O
APAC-Southeast, Inc.
Tampa
12-Jun-06
New Construction & Maintenance
Florida DOT (Tallahassee)
$1,871,687.55
14-037-443
O
APAC-Southeast, Inc.
Medley
26-Jan-06
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$1,804,963.00
14-030-567
O
APAC-Southeast, Inc.
Medley
03-Oct-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$1,574,786.30
14-037-485
O
APAC-Southeast, Inc.
Jacksonvl
31-May-06
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$1,574,000.00
14-028-600
O
APAC-Southeast, Inc.
Wtr Haven
02-Mar-04
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$1,469,294.04
14-029-916
O
APAC-Southeast, Inc.
Sarasota
06-Oct-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$1,355,428.50
14-029-919
O
APAC-Southeast, Inc.
Sarasota
12-Dec-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$1,230,000.00
14-030-039
O
APAC-Southeast, Inc.
Medley
03-May-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$1,215,515.42
14-030-568
O
APAC-Southeast, Inc.
Medley
03-Oct-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$964,052.30
14-030-569
O
APAC-Southeast, Inc.
Jacksonvl
04-Oct-05
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$897,989.00
14-030-584
O
APAC-Southeast, Inc.
Jacksonvl
04-Jan-06
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$648,849.00
14-030-636
O
APAC-Southeast, Inc.
Tampa
05-Jun-06
Resurfacing & Maintenance
Florida DOT (Tallahassee)
$114,000.00
14-038-853
O
APAC-Southeast, Inc.
Pensacola
12-Jul-06
New Construction & Maintenance
Florida DOT (Tallahassee)
$106,026.45
14-026-358
O
APAC-Southeast, Inc.
Sarasota
19-Aug-06
Highway Use/Excess Weight
Florida DOT (Tallahassee)
$10,000.00
14-028-742
O
APAC-Southeast, Inc.
Tampa
18-Apr-05
Resurfacing & Maintenance
Florida DOT (Tampa)
$5,215,912.13
14-028-764
O
APAC-Southeast, Inc.
Tampa
14-Jul-05
Resurfacing & Maintenance
Florida DOT (Tampa)
$4,454,886.54
14-028-640
O
APAC-Southeast, Inc.
Tampa
16-Mar-05
Resurfacing & Maintenance
Florida DOT (Tampa)
$1,628,062.15
14-026-025
O
APAC-Southeast, Inc.
Sarasota
10-Nov-05
Utility Deposit
Florida Power & Light Company
$144,630.00
14-026-713
O
APAC-Southeast, Inc.
Tampa
03-Jun-06
Utility Deposit
Florida Power & Light Company
$9,360.00
14-029-680
O
APAC-Atlantic, Inc.
Asheville
29-Apr-05
Resurfacing
Foothills Regional Airport Authority
$2,967,847.00
14-000-025-0493
O
APAC-Georgia, Inc.
Mac Div
30-Aug-00
New Construction
Forsyth County Commissioners
$11,331,368.31
14-000-025-1025
O
APAC-Georgia, Inc.
Mac Div
09-Apr-03
New Construction
Forsyth County Commissioners
$6,804,168.65
14-029-722
O
APAC-Southeast, Inc.
Atlanta
31-May-05
Resurfacing
Forsyth County Commissioners
$2,304,357.00
14-030-577
O
APAC-Southeast, Inc.
Huntsvill
14-Nov-05
Resurfacing
Franklin County Commission, Alabama
$307,455.67
14-026-907
O
APAC-Southeast, Inc.
Huntsvill
29-Aug-06
License & Permit
Franklin County Commission, Alabama
$5,000.00
14-029-036
O
APAC-Southeast, Inc.
Huntsvill
01-Jul-06
Utility Deposit
Franklin Electrical Corporation
$1,000.00
14-030-191
O
APAC-Atlantic, Inc.
Manassas
19-Apr-06
Class B - Excavation
Frederick County Sanitation Authority, Virginia
$630,407.80
14-029-015
O
APAC-Atlantic, Inc.
Stephensn
29-Nov-05
License & Permit
Frederick County, Virginia
$70,000.00
14-026-986
O
APAC-Southeast, Inc.
Wtr Haven
18-Aug-03
Resurfacing
Freedom Pipeline Corporation
$2,355,554.48
14-028-800
O
APAC-Southeast, Inc.
Peachtree
25-Mar-06
Completion/Landscape
Fulton County Dept Environment & Community Develop
$55,000.00
14-029-698
O
APAC-Southeast, Inc.
Peachtree
10-Dec-04
Subdivision Bond
Fulton County Dept Environment & Community Develop
$53,020.00
14-028-801
O
APAC-Southeast, Inc.
Peachtree
26-Mar-05
Maintenance
Fulton County Dept Environment & Community Develop
$45,000.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-030-590
O
APAC-Southeast, Inc.
Jacksonvl
19-Jan-06
Resurfacing
Gainesville-Alachua County Regional Airport Auth
$75,000.00
14-029-892
O
APAC-Atlantic, Inc.
Manassas
28-Dec-04
New Construction
General Excavation, Inc.
$1,133,794.15
14-030-193
O
APAC-Atlantic, Inc.
Manassas
30-Jun-06
New Construction
General Excavation, Inc.
$99,293.00
14-030-572
O
APAC-Southeast, Inc.
Dothan
26-Oct-05
New Construction
Geneva County Commission, Alabama
$274,558.00
14-030-457
O
APAC/C.W. Matthews J/V
Mac Div
28-Nov-05
New Construction
Georgia DOT
$147,436,542.45
14-030-448
O
APAC-Southeast, Inc.
Mac Div
16-Sep-05
New Construction
Georgia DOT
$76,727,001.67
14-030-489
O
APAC-Southeast, Inc.
Mac Div
02-Jun-06
New Construction
Georgia DOT
$54,819,816.48
14-000-025-0963
O
APAC-Georgia, Inc.
Savannah
01-Jul-02
New Construction
Georgia DOT
$54,244,149.46
14-029-735
O
APAC/C.W. Matthews J/V
Atlanta
15-Aug-05
New Construction
Georgia DOT
$53,951,840.24
14-030-454
O
APAC-Southeast, Inc.
Mac Div
15-Nov-05
New Construction
Georgia DOT
$30,842,204.16
14-030-455
O
APAC-Southeast, Inc.
Mac Div
16-Nov-05
New Construction
Georgia DOT
$29,577,198.22
14-028-823
O
APAC-Southeast, Inc.
Greenv'l
14-Jul-04
New Construction
Georgia DOT
$28,078,679.39
14-000-025-0491
O
APAC-Georgia, Inc.
Mac Div
30-Jun-00
New Construction
Georgia DOT
$26,483,400.71
14-029-706
O
APAC-Southeast, Inc.
Mac Div
14-Feb-05
New Construction
Georgia DOT
$23,605,806.69
14-000-025-1006
O
APAC-Georgia, Inc.
Mac Div
20-Dec-02
New Construction
Georgia DOT
$20,438,716.74
14-000-025-0962
O
APAC-Georgia, Inc.
Greenv'l
16-May-02
New Construction
Georgia DOT
$19,125,146.20
14-030-485
O
APAC-Southeast, Inc.
Mac Div
19-May-06
New Construction
Georgia DOT
$17,981,047.81
14-000-025-0902
O
APAC-Georgia, Inc.
Mac Div
23-Aug-01
New Construction
Georgia DOT
$14,695,451.78
14-028-816
O
APAC-Southeast, Inc.
Savannah
14-Jun-04
New Construction
Georgia DOT
$13,624,676.47
14-025-840
O
APAC-Southeast, Inc.
Augusta
19-Aug-03
New Construction
Georgia DOT
$13,227,075.91
14-030-442
O
APAC-Southeast, Inc.
Augusta
17-Aug-05
New Construction
Georgia DOT
$11,372,973.44
14-000-025-0498
O
APAC-Georgia, Inc.
AtlantaG
17-Aug-00
New Construction
Georgia DOT
$10,886,551.92
14-028-829
O
APAC-Southeast, Inc.
Mac Div
05-Aug-04
New Construction
Georgia DOT
$9,950,101.72
14-000-025-1003
O
APAC-Georgia, Inc.
AtlantaG
22-Nov-02
New Construction
Georgia DOT
$9,626,906.82
14-025-842
O
APAC-Southeast, Inc.
Atlanta
29-Aug-03
Resurfacing
Georgia DOT
$9,463,213.22
14-000-025-0961
O
APAC-Georgia, Inc.
Greenv'l
16-May-02
New Construction
Georgia DOT
$8,915,115.76
14-000-025-0507
O
APAC-Georgia, Inc.
Macon
13-Oct-99
New Construction
Georgia DOT
$7,914,279.34
14-030-450
O
APAC-Southeast, Inc.
Greenv'l
16-Sep-05
Resurfacing
Georgia DOT
$6,798,205.26
14-000-025-1015
O
APAC-Georgia, Inc.
Augusta
12-Feb-03
New Construction
Georgia DOT
$6,084,592.68
14-000-025-0898
O
APAC-Georgia, Inc.
Mac Div
21-Aug-01
New Construction
Georgia DOT
$4,149,074.59
14-029-740
O
APAC-Southeast, Inc.
Peachtree
16-Aug-05
Resurfacing
Georgia DOT
$3,854,795.91
14-000-025-0877
O
APAC-Georgia, Inc.
Macon
29-May-01
New Construction
Georgia DOT
$3,760,761.40
14-000-025-0887
O
APAC-Georgia, Inc.
Mac Div
16-Jul-01
New Construction
Georgia DOT
$3,528,326.11
14-030-475
O
APAC-Southeast, Inc.
Peachtree
13-Apr-06
Resurfacing
Georgia DOT
$2,995,466.29
14-028-822
O
APAC-Southeast, Inc.
Athens
08-Jul-04
New Construction
Georgia DOT
$2,552,692.55

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-030-463
O
APAC-Southeast, Inc.
Peachtree
02-Feb-06
New Construction
Georgia DOT
$2,552,212.11
14-030-486
O
APAC-Southeast, Inc.
Atlanta
19-May-06
New Construction
Georgia DOT
$2,512,754.56
14-028-837
O
APAC-Southeast, Inc.
Atlanta
15-Sep-04
New Construction
Georgia DOT
$2,476,805.02
14-028-818
O
APAC-Southeast, Inc.
Peachtree
14-Jun-04
New Construction
Georgia DOT
$2,474,082.05
14-028-839
O
APAC-Southeast, Inc.
Mac Div
16-Sep-04
New Construction
Georgia DOT
$2,399,586.90
14-030-451
O
APAC-Southeast, Inc.
Augusta
21-Sep-05
New Construction
Georgia DOT
$2,386,805.05
14-028-802
O
APAC-Southeast, Inc.
Atlanta
09-Apr-04
New Construction
Georgia DOT
$2,100,370.43
14-030-465
O
APAC-Southeast, Inc.
Peachtree
14-Feb-06
Resurfacing
Georgia DOT
$1,948,676.22
14-030-444
O
APAC-Southeast, Inc.
Greenv'l
17-Aug-05
New Construction
Georgia DOT
$1,901,831.02
14-028-434
O
APAC-Southeast, Inc.
Gainesv'l
22-Dec-03
New Construction
Georgia DOT
$1,806,269.60
14-025-837
O
APAC-Southeast, Inc.
Atlanta
14-Aug-03
New Construction
Georgia DOT
$1,740,290.21
14-028-838
O
APAC-Southeast, Inc.
Mac Div
16-Sep-04
New Construction
Georgia DOT
$1,696,196.40
14-030-479
O
APAC-Southeast, Inc.
Atlanta
19-Apr-06
Resurfacing
Georgia DOT
$1,575,480.74
14-028-803
O
APAC-Southeast, Inc.
Peachtree
12-Apr-04
New Construction
Georgia DOT
$1,572,246.32
14-029-701
O
APAC-Southeast, Inc.
Atlanta
10-Jan-05
New Construction
Georgia DOT
$1,544,843.60
14-025-821
O
APAC-Southeast, Inc.
Atlanta
03-Jun-03
Resurfacing
Georgia DOT
$1,543,622.75
14-000-025-1019
O
APAC-Georgia, Inc.
Peachtree
10-Feb-03
Resurfacing
Georgia DOT
$1,515,510.75
14-028-438
O
APAC-Southeast, Inc.
Mac Div
05-Feb-04
New Construction
Georgia DOT
$1,442,863.75
14-028-826
O
APAC-Southeast, Inc.
Athens
21-Jul-04
New Construction
Georgia DOT
$1,439,874.84
14-028-840
O
APAC-Southeast, Inc.
Gainesv'l
22-Sep-04
New Construction
Georgia DOT
$1,399,573.35
14-030-447
O
APAC-Southeast, Inc.
Atlanta
13-Sep-05
Resurfacing
Georgia DOT
$1,370,621.34
14-029-713
O
APAC-Southeast, Inc.
Peachtree
19-Apr-05
Resurfacing
Georgia DOT
$1,307,186.16
14-030-464
O
APAC-Southeast, Inc.
Peachtree
14-Feb-06
Resurfacing
Georgia DOT
$1,298,941.73
14-030-467
O
APAC-Southeast, Inc.
GA Div.
14-Feb-06
Resurfacing
Georgia DOT
$1,223,528.73
14-029-711
O
APAC-Southeast, Inc.
Augusta
18-Mar-05
New Construction
Georgia DOT
$1,211,832.50
14-030-476
O
APAC-Southeast, Inc.
Augusta
14-Apr-06
Resurfacing
Georgia DOT
$1,165,422.82
14-030-445
O
APAC-Southeast, Inc.
Atlanta
25-Aug-05
New Construction
Georgia DOT
$1,116,752.31
14-030-470
O
APAC-Southeast, Inc.
Peachtree
20-Mar-06
New Construction
Georgia DOT
$1,113,920.40
14-029-727
O
APAC-Southeast, Inc.
Augusta
19-Jul-05
Resurfacing
Georgia DOT
$1,053,646.65
14-038-703
O
APAC-Southeast, Inc.
Atlanta
13-Jun-06
Resurfacing
Georgia DOT
$972,856.89
14-030-469
O
APAC-Southeast, Inc.
Augusta
15-Mar-06
Resurfacing
Georgia DOT
$936,842.35
14-038-714
O
APAC-Southeast, Inc.
Augusta
14-Jul-06
Resurfacing
Georgia DOT
$847,918.13
14-038-707
O
APAC-Southeast, Inc.
Augusta
20-Jun-06
Resurfacing
Georgia DOT
$795,341.99
14-038-712
O
APAC-Southeast, Inc.
Atlanta
10-Jul-06
Resurfacing
Georgia DOT
$737,830.84
14-030-466
O
APAC-Southeast, Inc.
Peachtree
14-Feb-06
Resurfacing
Georgia DOT
$676,245.82

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-038-713
O
APAC-Southeast, Inc.
Atlanta
17-Jul-06
Resurfacing
Georgia DOT
$440,361.69
14-038-708
O
APAC-Southeast, Inc.
Atlanta
26-Jun-06
Resurfacing
Georgia DOT
$318,436.73
14-028-422
O
APAC-Southeast, Inc.
Peachtree
13-Nov-05
Right-of-Way or Encroachment
Georgia DOT
$20,000.00
14-028-419
O
APAC-Southeast, Inc.
Greenv'l
01-Jan-06
Sales & Use Tax
Georgia Revenue Commission
$50,000.00
14-028-420
O
APAC-Southeast, Inc.
GA Div.
01-Jan-06
Sales & Use Tax
Georgia Revenue Commission
$50,000.00
14-025-827
O
APAC-Southeast, Inc.
Atlanta
01-Mar-06
Special Fuel/Motor Fuel Tax
Georgia Revenue Commission
$14,000.00
14-025-854
O
APAC-Georgia, Inc.
Jacksonvl
29-Dec-05
Special Fuel/Motor Fuel Tax
Georgia Revenue Commission
$10,000.00
14-038-711
O
APAC-Southeast, Inc.
Peachtree
29-Jun-06
Payment Bond
Georgia State Financing and Investment Commission
$200,000.00
14-028-630
O
APAC-Southeast, Inc.
Wtr Haven
30-Dec-04
New Construction
Gilbert & Southern Corporation
$3,710,211.04
14-028-755
O
APAC-Southeast, Inc.
Tampa
14-Jun-05
Resurfacing
Gilbert & Southern Corporation
$3,543,212.95
14-028-621
O
APAC-Southeast, Inc.
Tampa
22-Sep-04
Resurfacing
Gilbert & Southern Corporation
$1,130,211.05
14-030-269
O
APAC-Southeast, Inc.
Augusta
07-Nov-05
Resurfacing
Gilbert & Southern Corporation
$16,709.00
14-030-326
O
APAC-Tennessee, Inc.
Memphis
19-Jul-05
New Construction
Gilbert Central Corporation
$3,464,673.80
14-037-152
O
APAC-Atlantic, Inc.
Danville
13-Feb-06
New Construction
Gillam & Associates, Inc.
$1,415,512.40
14-030-301
O
APAC-Atlantic, Inc.
Asheville
24-Oct-05
Resurfacing
Global Construction, Inc. (North Carolina)
$99,850.00
14-030-149
O
APAC-Mississippi, Inc.
Columbus
01-Aug-05
Resurfacing
Golden Triangle Regional Airport Authority
$1,703,279.75
14-030-637
O
APAC-Southeast, Inc.
Tampa
06-Jun-06
Contractor's License/Tax
Governor of the State of Florida
$5,000.00
14-026-516
O
APAC-Texas, Inc.
Dallas
13-Nov-03
Notary Public
Governor of the State of Texas
$10,000.00
14-026-521
O
APAC-Texas, Inc.
Dallas
10-Feb-04
Notary Public
Governor of the State of Texas
$10,000.00
14-026-508
O
APAC-Texas, Inc.
Dallas
09-Apr-03
Notary Public
Governor of the State of Texas
$10,000.00
14-026-845
O
APAC-Texas, Inc.
Beaumont
13-Jun-03
Notary Public
Governor of the State of Texas
$2,500.00
14-026-846
O
APAC-Texas, Inc.
Beaumont
16-Jun-03
Notary Public
Governor of the State of Texas
$2,500.00
14-030-576
O
APAC-Southeast, Inc.
Medley
15-Nov-05
Resurfacing
Granite Construction Company (California)
$2,524,200.00
14-030-623
O
APAC-Southeast, Inc.
Wtr Haven
14-Dec-05
Resurfacing & Maintenance
Granite Construction Company (California)
$465,118.25
14-028-604
O
APAC-Southeast, Inc.
Wtr Haven
05-Apr-04
New Construction
Granite Construction Company (Florida)
$2,744,629.50
14-000-020-0430
O
APAC-Florida, Inc.
Tampa
26-Aug-02
Resurfacing
Granite Construction Company (Florida)
$1,811,747.47
14-026-627
O
APAC-Tennessee, Inc.
Knoxville
09-Nov-05
New Construction
GRC Construction Services, Inc.
$525,723.00
14-037-533
O
APAC-Missouri, Inc.
Springfld
25-May-06
New Construction
Greene County Highway Department
$872,216.50
14-028-536
O
APAC-Missouri, Inc.
Springfld
15-Dec-05
Right-of-Way or Encroachment
Greene County Highway Department
$10,000.00
14-030-163
O
APAC-Mississippi, Inc.
Jackson
15-Nov-05
Resurfacing
H&P Development, Inc.
$124,721.70
14-000-040-1868
O
Thompson-Arthur Paving Company
Greensbor
12-Sep-02
New Construction
Habitat For Humanity (Greensboro)
$1,111,325.00
14-038-589
O
APAC-Atlantic, Inc.
Danville
10-Jul-06
New Construction
Halifax County, Virginia
$263,788.00
14-029-721
O
APAC-Southeast, Inc.
Atlanta
27-May-05
New Construction
Hall County Commissioners, Georgia
$2,522,164.65
14-029-736
O
APAC-Southeast, Inc.
Atlanta
17-Aug-05
Resurfacing
Hall County Commissioners, Georgia
$1,582,545.98
14-026-784
O
APAC-Southeast, Inc.
Greenv'l
29-Apr-05
New Construction
Harry Pepper & Associates, Inc.
$2,366,744.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-038-689
O
Shears Division, APAC-Kansas
Hutchinsn
11-Jul-06
New Construction
Harvey County, Kansas
$1,009,177.68
14-037-313
O
Shears Division, APAC-Kansas
Hutchinsn
12-Jan-06
New Construction
Harvey County, Kansas
$985,396.81
14-026-924
O
APAC-Southeast, Inc.
Medley
27-Jun-03
Resurfacing
Haskell Company
$7,651,275.00
14-026-922
O
APAC-Southeast, Inc.
Medley
27-Jun-03
Resurfacing
Haskell Company
$3,571,816.00
14-029-611
O
APAC-Southeast, Inc.
Huntsvill
28-Oct-04
New Construction
Hastings General Contracting, Inc.
$2,832,706.70
14-030-488
O
APAC-Southeast, Inc.
Fortson
30-May-06
New Construction
Heard County Commissioners, Georgia
$763,246.33
14-030-468
O
APAC-Southeast, Inc.
Fortson
02-Mar-06
Resurfacing
Heard County Commissioners, Georgia
$594,883.90
14-037-468
O
APAC-Southeast, Inc.
Dothan
26-Apr-06
Resurfacing
Henry County Commission, Alabama
$516,482.30
14-030-480
O
APAC-Southeast, Inc.
Peachtree
20-Apr-06
New Construction
Henry County Commissioners, Georgia
$1,211,860.34
14-030-484
O
APAC-Southeast, Inc.
Peachtree
03-May-06
New Construction
Henry County Commissioners, Georgia
$970,023.19
14-030-461
O
APAC-Southeast, Inc.
Peachtree
06-Jan-06
New Construction
Henry County Commissioners, Georgia
$415,567.47
14-030-462
O
APAC-Southeast, Inc.
Peachtree
09-Feb-06
New Construction
Henry County Commissioners, Georgia
$134,420.10
14-026-677
O
APAC-Southeast, Inc.
Medley
14-Oct-05
Court
Hertz Equipment Rental (Florida)
$7,654.79
14-030-627
O
APAC-Southeast, Inc.
Tampa
10-Feb-06
Resurfacing
Hillsborough County Aviation Authority
$1,289,097.40
14-028-752
O
APAC-Southeast, Inc.
Tampa
02-Aug-05
Resurfacing & Maintenance
Hillsborough County Commission, Florida
$3,200,000.00
14-030-601
O
APAC-Southeast, Inc.
Tampa
13-Sep-05
License & Permit
Hillsborough County Tax Collector
$2,500.00
14-030-256
O
APAC-Tennessee, Inc.
Alcoa
20-Oct-05
Resurfacing
Hinkle Contracting Corporation
$38,474.00
14-029-488
O
Thompson-Arthur Division
Greensbor
25-Aug-05
New Construction
Hoar Construction, LLC
$1,494,663.00
14-037-442
O
APAC-Southeast, Inc.
Dothan
25-Jan-06
Resurfacing
Holmes County Commissioners, Florida
$312,000.00
14-030-182
O
APAC-Mississippi, Inc.
Vicksburg
28-Jun-06
Resurfacing
Holmes County Supervisors, Mississippi
$258,159.70
14-029-831
O
Coastal Carolina Division
Kinston
24-Jan-06
Resurfacing
Horry County, South Carolina
$712,795.55
14-029-609
O
APAC-Southeast, Inc.
Dothan
27-Oct-05
Right-of-Way or Encroachment
Houston County Commission, Alabama
$72,800.00
14-029-608
O
APAC-Southeast, Inc.
Dothan
27-Oct-05
Right-of-Way or Encroachment
Houston County Commission, Alabama
$34,390.00
14-029-407
O
APAC-Southeast, Inc.
Dothan
17-Sep-05
Right-of-Way or Encroachment
Houston County Commission, Alabama
$31,250.00
14-030-574
O
APAC-Southeast, Inc.
Dothan
03-Nov-05
Right-of-Way or Encroachment
Houston County Commission, Alabama
$24,000.00
14-029-918
O
APAC-Southeast, Inc.
Sarasota
08-Nov-05
Resurfacing
Hubbard Construction Company
$5,017,460.76
14-026-715
O
APAC-Southeast, Inc.
Tampa
08-May-03
Resurfacing
Hubbard Construction Company
$3,373,891.22
14-030-626
O
APAC-Southeast, Inc.
Tampa
01-Feb-06
Resurfacing
Hubbard Construction Company
$1,887,317.92
14-030-624
O
APAC-Southeast, Inc.
Wtr Haven
14-Dec-05
Resurfacing
Hubbard Construction Company
$367,899.00
14-027-009
O
APAC-Florida, Inc.
Medley
27-Feb-06
Court
Hughes Supply, Inc.
$29,585.58
14-000-010-0814
O
Ashburn & Gray
Huntsvill
05-Jun-02
New Construction
Huntsville-Madison County Airport Authority
$13,273,656.54
14-037-483
O
APAC-Southeast, Inc.
Huntsvill
22-May-06
New Construction
Huntsville-Madison County Airport Authority
$6,494,790.64
14-030-037
O
APAC-Southeast, Inc.
Huntsvill
27-Apr-05
New Construction
Huntsville-Madison County Airport Authority
$1,875,000.00
14-029-595
O
APAC-Southeast, Inc.
Huntsvill
09-Aug-04
New Construction
Huntsville-Madison County Airport Authority
$1,523,832.78
14-029-830
O
Coastal Carolina Division
Darlingto
24-Jan-06
New Construction
Independent Builders Development
$236,478.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location
Execution
Classification Obligee Bond Amount 
14-029-205
O
APAC-Kansas, Inc.
KS City
05-Apr-06
Payment Bond
International Union of Operating Engineers
$10,000.00
14-029-748
O
Coastal Carolina Division
Kinston
18-Oct-04
New Construction
Ironwood Development, Inc.
$2,273,014.03
14-030-477
O
APAC-Southeast, Inc.
Atlanta
17-Apr-06
Resurfacing
Jackson County Government, Georgia
$1,658,604.89
14-026-210
O
Wilkerson-Maxwell
KS City
14-Nov-03
New Construction
James Cape & Sons Company
$2,575,396.20
14-025-871
O
APAC-Mississippi, Inc.
Jackson
02-Jun-06
Court
James Lee Goodman
$500,000.00
14-026-693
O
APAC-Alabama, Inc.
Birminghm
05-Jan-06
Petroleum Tax
Jefferson County, Alabama
$1,000.00
14-029-946
O
APAC-Texas, Inc.
Beaumont
06-Sep-05
Resurfacing
Jefferson County, Texas
$462,391.18
14-000-060-0246
O
APAC-Texas, Inc.
Beaumont
12-Dec-02
New Construction
Jefferson County, Texas
$233,629.48
14-026-884
O
APAC-Southeast, Inc.
Huntsvill
08-Aug-06
Utility Deposit
Joe Wheeler EMC
$5,000.00
14-027-002
O
APAC-Southeast, Inc.
Wtr Haven
08-Jan-04
Resurfacing
Johnson Brothers Corporation
$1,213,672.55
14-000-020-0712
O
Macasphalt
Wtr Haven
07-Mar-02
Maintenance
Johnson Brothers Corporation
$160,236.28
14-026-222
O
APAC-Kansas, Inc.
Overland
22-Jun-05
Miscellaneous
Johnson County Unified Wastewater Districts
$1,200.00
14-000-020-0330
O
Ballenger Paving Co Inc
Greenv'l
05-Apr-02
New Construction
Jones Brothers, Inc.
$4,275,905.78
14-037-171
O
Kansas City Div., APAC-Kansas
KS City
29-Nov-05
Class B - Excavation
Kansas City Terminal Railway Company (KCT)
$167,200.00
14-026-858
O
Shears Division, APAC-Kansas
Hutchinsn
13-Mar-06
Closure Performance
Kansas Departmentt of Health & Environment
$11,010.00
14-037-320
O
Shears Division, APAC-Kansas
Hutchinsn
08-Feb-06
New Construction
Kansas DOT
$21,047,662.17
14-028-579
O
Shears Division, APAC-Kansas
Hutchinsn
17-Feb-04
New Construction
Kansas DOT
$15,908,221.28
14-028-571
O
Shears Division, APAC-Kansas
Hutchinsn
03-Feb-04
Resurfacing
Kansas DOT
$14,832,051.91
14-026-115
O
APAC-Kansas, Inc.
Overland
05-May-03
Resurfacing
Kansas DOT
$13,737,626.88
14-037-337
O
Shears Division, APAC-Kansas
Hutchinsn
15-Mar-06
New Construction
Kansas DOT
$10,749,599.02
14-030-013
O
Reno Branch, Div. APAC-Kansas
Overland
29-Jun-05
New Construction
Kansas DOT
$10,377,583.50
14-030-390
O
Shears Division, APAC-Kansas
Hutchinsn
05-Dec-05
New Construction
Kansas DOT
$9,403,351.70
14-030-012
O
Reno Branch, Div. APAC-Kansas
Overland
29-Jun-05
New Construction
Kansas DOT
$6,943,918.80
14-030-352
O
Shears Division, APAC-Kansas
Hutchinsn
03-Aug-05
New Construction
Kansas DOT
$6,906,309.86
14-030-351
O
Shears Division, APAC-Kansas
Hutchinsn
03-Aug-05
New Construction
Kansas DOT
$6,607,638.52
14-030-002
O
Shears Division, APAC-Kansas
Hutchinsn
03-Jun-05
Resurfacing
Kansas DOT
$6,084,970.38
14-037-322
O
Shears Division, APAC-Kansas
Hutchinsn
08-Feb-06
New Construction
Kansas DOT
$5,976,431.05
14-029-870
O
Shears Division, APAC-Kansas
Hutchinsn
09-Feb-05
New Construction
Kansas DOT
$5,402,773.84
14-028-574
O
Shears Division, APAC-Kansas
Hutchinsn
03-Feb-04
Resurfacing
Kansas DOT
$4,929,539.30
14-037-321
O
Shears Division, APAC-Kansas
Hutchinsn
08-Feb-06
New Construction
Kansas DOT
$3,975,033.51
14-029-561
O
Kansas City Div., APAC-Kansas
Overland
23-Aug-04
New Construction
Kansas DOT
$3,897,614.49
14-037-327
O
Shears Division, APAC-Kansas
Hutchinsn
08-Feb-06
Resurfacing
Kansas DOT
$3,506,855.86
14-037-292
O
Shears Division, APAC-Kansas
Hutchinsn
05-Dec-05
Resurfacing
Kansas DOT
$3,394,834.29
14-030-389
O
Shears Division, APAC-Kansas
Hutchinsn
14-Dec-05
New Construction
Kansas DOT
$3,018,811.74
14-037-299
O
Shears Division, APAC-Kansas
Hutchinsn
05-Dec-05
Resurfacing
Kansas DOT
$2,739,758.88

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-037-324
O
Shears Division, APAC-Kansas
Hutchinsn
08-Feb-06
Resurfacing
Kansas DOT
$2,693,508.04
14-037-293
O
Shears Division, APAC-Kansas
Hutchinsn
05-Dec-05
Resurfacing
Kansas DOT
$2,613,534.69
14-037-325
O
Shears Division, APAC-Kansas
Hutchinsn
08-Feb-06
Resurfacing
Kansas DOT
$2,325,578.34
14-037-326
O
Shears Division, APAC-Kansas
Hutchinsn
16-Feb-06
Resurfacing
Kansas DOT
$2,025,070.67
14-037-296
O
Shears Division, APAC-Kansas
Hutchinsn
05-Dec-05
Resurfacing
Kansas DOT
$1,942,848.68
14-037-297
O
Shears Division, APAC-Kansas
Hutchinsn
05-Dec-05
Resurfacing
Kansas DOT
$1,919,865.98
14-029-862
O
Shears Division, APAC-Kansas
Hutchinsn
14-Jan-05
New Construction
Kansas DOT
$1,860,171.05
14-037-301
O
Shears Division, APAC-Kansas
Hutchinsn
05-Dec-05
Resurfacing
Kansas DOT
$1,774,906.69
14-037-300
O
Shears Division, APAC-Kansas
Hutchinsn
05-Dec-05
Resurfacing
Kansas DOT
$1,746,238.20
14-029-852
O
Shears Division, APAC-Kansas
Hutchinsn
14-Dec-04
Resurfacing
Kansas DOT
$1,726,940.73
14-037-175
O
Wilkerson-Maxwell
KS City
07-Mar-06
New Construction
Kansas DOT
$1,707,425.50
14-037-328
O
Shears Division, APAC-Kansas
Hutchinsn
08-Feb-06
Resurfacing
Kansas DOT
$1,649,270.55
14-029-890
O
Reno Branch, Div. APAC-Kansas
Overland
02-Mar-05
New Construction
Kansas DOT
$1,511,742.15
14-037-295
O
Shears Division, APAC-Kansas
Hutchinsn
05-Dec-05
Resurfacing
Kansas DOT
$1,449,291.60
14-028-344
O
Reno Branch, Div. APAC-Kansas
KS City
16-Sep-03
New Construction
Kansas DOT
$1,313,987.43
14-029-849
O
Shears Division, APAC-Kansas
Hutchinsn
17-Nov-04
New Construction
Kansas DOT
$1,234,617.76
14-037-298
O
Shears Division, APAC-Kansas
Hutchinsn
05-Dec-05
Resurfacing
Kansas DOT
$1,230,452.11
14-029-858
O
Shears Division, APAC-Kansas
Hutchinsn
14-Dec-04
Resurfacing
Kansas DOT
$1,215,431.22
14-038-658
O
Reno Branch, Div. APAC-Kansas
Overland
17-Apr-06
Resurfacing
Kansas DOT
$1,074,623.68
14-029-871
O
Shears Division, APAC-Kansas
Hutchinsn
09-Feb-05
Resurfacing
Kansas DOT
$1,063,957.75
14-037-291
O
Shears Division, APAC-Kansas
Hutchinsn
05-Dec-05
Resurfacing
Kansas DOT
$998,644.75
14-037-338
O
Shears Division, APAC-Kansas
Hutchinsn
15-Mar-06
New Construction
Kansas DOT
$666,911.45
14-037-311
O
Shears Division, APAC-Kansas
Hutchinsn
05-Jan-06
Resurfacing
Kansas DOT
$525,269.10
14-030-377
O
Shears Division, APAC-Kansas
Hutchinsn
25-Oct-05
New Construction
Kansas DOT
$503,396.43
14-037-323
O
Shears Division, APAC-Kansas
Hutchinsn
23-Feb-06
Resurfacing
Kansas DOT
$454,243.00
14-037-339
O
Shears Division, APAC-Kansas
Hutchinsn
15-Mar-06
New Construction
Kansas DOT
$222,836.00
14-038-687
O
Shears Division, APAC-Kansas
Hutchinsn
13-Jul-06
Resurfacing
Kansas DOT
$80,956.53
14-037-294
O
Shears Division, APAC-Kansas
Hutchinsn
05-Dec-05
Resurfacing
Kansas DOT
$22,590.58
14-030-224
O
Shears Division, APAC-Kansas
Salina
05-Jun-06
New Construction
Kansas State University
$196,432.35
14-029-887
O
Shears Division, APAC-Kansas
Hutchinsn
01-Mar-05
Resurfacing
Kansas Turnpike Authority (Wichita)
$4,636,857.74
14-038-682
O
Shears Division, APAC-Kansas
Hutchinsn
20-Jun-06
New Construction
Key Construction, Inc. (Kansas)
$232,270.00
14-000-035-0575
O
APAC-Mississippi, Inc.
Jackson
01-Feb-01
New Construction
Key Constructors, Inc. (Mississippi)
$4,449,350.50
14-025-885
O
APAC-Mississippi, Inc.
Jackson
11-Nov-03
Resurfacing
Key, LLC
$4,405,043.00
14-030-419
O
Shears Division, APAC-Kansas
Hays
27-Apr-06
Resurfacing
King Construction Company, Inc
$218,235.58
14-030-218
O
Shears Division, APAC-Kansas
Salina
16-Jan-06
Resurfacing
King Construction Company, Inc
$95,250.80

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006


Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-038-674
O
Shears Division, APAC-Kansas
Hutchinsn
05-Jun-06
Resurfacing
Klaver Construction Company, Inc. (Kansas)
$221,966.20
14-028-381
O
APAC-Tennessee, Inc.
Alcoa
15-Aug-04
New Construction
Knox County, Tennessee
$4,712,115.53
14-000-055-0469
O
APAC-Tennessee, Inc.
Knoxville
06-May-02
New Construction
Knox County, Tennessee
$4,097,672.09
14-026-764
O
Coastal Carolina Division
Darlingto
30-Nov-03
Resurfacing
L. Dean Weaver Construction Company, Inc.
$4,606,508.15
14-029-315
O
Coastal Carolina Division
Kinston
01-Jun-05
Resurfacing
L. Dean Weaver Construction Company, Inc.
$1,052,727.15
14-030-258
O
APAC-Tennessee, Inc.
Alcoa
18-Nov-05
New Construction
Lake Developers II, LLC
$2,046,231.73
14-029-741
O
Coastal Carolina Division
Kinston
16-Sep-04
Resurfacing
Lanier Construction Company, Inc.
$2,598,617.00
14-030-560
O
APAC-Southeast, Inc.
Huntsvill
01-Oct-05
Resurfacing
Lauderdale County Commission, Alabama
$1,284,110.00
14-029-408
O
APAC-Southeast, Inc.
Huntsvill
29-Sep-04
Resurfacing
Lauderdale County Commission, Alabama
$1,284,110.00
14-038-659
O
Shears Division, APAC-Kansas
Hutchinsn
29-Mar-06
Resurfacing
Law Company, Inc.
$56,251.00
14-026-018
O
APAC-Southeast, Inc.
Ft Myers
31-Mar-04
New Construction & Maintenance
Lee County Commissioners, Florida
$7,828,438.34
14-026-016
O
APAC-Southeast, Inc.
Ft Myers
19-Mar-04
New Construction
Lee County Commissioners, Florida
$6,848,607.44
14-026-026
O
APAC-Southeast, Inc.
Ft Myers
19-Dec-05
Resurfacing
Lee County Commissioners, Florida
$2,526,640.05
14-026-012
O
APAC-Florida, Inc.
Sarasota
07-Jul-06
Highway Use/Excess Weight
Lee County Commissioners, Florida
$25,000.00
14-030-391
O
APAC-Southeast, Inc.
Birminghm
11-Oct-05
New Construction
Lee Land Development
$502,587.79
14-030-330
O
APAC-Tennessee, Inc.
Memphis
02-Aug-05
New Construction
Little Rock Municipal Airport Commission
$5,950,316.11
14-030-265
O
Harrison Div., APAC-Tennessee
Alcoa
11-May-06
New Construction
Loudon County, Tennessee
$205,724.07
14-025-881
O
APAC-Mississippi, Inc.
Jackson
02-Aug-05
Highway Use/Excess Weight
Louisiana DOT
$1,000.00
14-037-241
O
APAC-Missouri, Inc.
Columb,MO
12-Oct-05
New Construction
Lowe's Home Centers, Inc.
$1,490,570.70
14-030-177
O
APAC-Mississippi, Inc.
Jackson
04-May-06
Resurfacing
Lowndes County Supervisors, Mississippi
$753,512.08
14-000-065-0509
O
APAC-Virginia, Inc.
Stephensn
04-Mar-02
New Construction
Luray-Page County Airport Commission
$1,365,675.25
14-026-859
O
Shears Division, APAC-Kansas
Hutchinsn
31-Jan-06
Reclamation
Lyon County Planning Board, Kansas
$200,000.00
14-030-709
O
McClinton-Anchor
Fayett-AR
28-Jun-06
Resurfacing
M.J. Lee Construction Company
$2,581,732.80
14-030-157
O
APAC-Mississippi, Inc.
Jackson
19-Oct-05
Resurfacing
Magnolia Regional Health Center (Mississippi)
$218,665.17
14-030-175
O
APAC-Mississippi, Inc.
Jackson
14-Apr-06
Resurfacing
Marion County Supervisors, Mississippi
$91,850.00
14-028-404
O
APAC-Atlantic, Inc.
Manassas
28-Jan-04
New Construction
Martin & Gass, Inc.
$2,950,647.76
14-028-611
O
APAC-Southeast, Inc.
Wtr Haven
25-May-04
New Construction
Martin K. Eby Construction Company, Inc.
$1,811,056.64
14-028-598
O
APAC-Southeast, Inc.
Wtr Haven
09-Feb-04
Resurfacing
Martin K. Eby Construction Company, Inc.
$1,376,398.27
14-026-628
O
APAC-Tennessee, Inc.
Knoxville
27-Mar-06
New Construction
MCDR Inc.
$1,205,543.00
14-037-304
O
APAC-Oklahoma, Inc.
Tulsa
08-Dec-05
New Construction
McMaster Construction, Inc.
$1,140,405.47
14-029-042
O
APAC-Tennessee, Inc.
Memphis
09-Jul-04
New Construction
Memphis-Shelby Co Airport Auth & City of Memphis
$26,201,087.85
14-029-052
O
APAC-Tennessee, Inc.
Memphis
05-Oct-05
New Construction
Memphis-Shelby County Airport Authority
$27,298,436.55
14-027-045
O
APAC-Southeast, Inc.
Medley
20-Jan-06
Miscellaneous
Miami-Dade County Commission
$455,385.00
14-027-020
O
APAC-Florida, Inc.
Medley
20-Dec-05
License & Permit
Miami-Dade County Environmental Management
$4,600.00
14-030-145
O
APAC-Mississippi, Inc.
Jackson
30-Jun-06
Reclamation
Mississippi Department Environmental Quality
$227,800.00

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-029-256
O
APAC-Mississippi, Inc.
Jackson
11-Apr-06
Reclamation
Mississippi Department Environmental Quality
$78,000.00
14-025-896
O
APAC-Mississippi, Inc.
Jackson
19-Sep-05
Reclamation
Mississippi Department Environmental Quality
$54,000.00
14-028-444
O
APAC-Mississippi, Inc.
Columbus
22-Dec-05
Reclamation
Mississippi Department Environmental Quality
$40,500.00
14-028-443
O
APAC-Mississippi, Inc.
Columbus
30-Jan-06
Mining Leases & Misc.
Mississippi Department Environmental Quality
$13,750.00
14-025-891
O
APAC-Mississippi, Inc.
Jackson
08-Sep-05
Mining Leases & Misc.
Mississippi Department Environmental Quality
$2,150.00
14-025-892
O
APAC-Mississippi, Inc.
Jackson
08-Sep-05
Mining Leases & Misc.
Mississippi Department Environmental Quality
$1,650.00
14-029-252
O
APAC-Tennessee, Inc.
Memphis
10-Mar-05
New Construction
Mississippi DOT
$53,888,729.18
14-028-446
O
APAC-Tennessee, Inc.
Memphis
11-Mar-04
New Construction
Mississippi DOT
$38,562,670.91
14-030-178
O
APAC-MS & Superior Asphalt J/V
Jackson
15-May-06
Resurfacing
Mississippi DOT
$31,326,888.27
14-000-035-0606
O
APAC-MS & GA, J/V
Columbus
20-Aug-01
New Construction
Mississippi DOT
$31,030,446.27
14-000-035-0683
O
APAC-Mississippi, Inc.
Jackson
03-Mar-03
New Construction
Mississippi DOT
$13,993,511.07
14-025-858
O
APAC-Mississippi, Inc.
Jackson
11-Apr-03
New Construction
Mississippi DOT
$13,577,500.75
14-000-035-0583
O
APAC-MS & GA, J/V
Jackson
19-Mar-01
New Construction
Mississippi DOT
$12,524,771.80
14-029-248
O
APAC-Mississippi, Inc.
Jackson
09-Feb-05
Resurfacing
Mississippi DOT
$9,793,359.17
14-029-245
O
APAC-Mississippi, Inc.
Jackson
15-Dec-04
Resurfacing
Mississippi DOT
$8,178,315.60
14-030-174
O
APAC-Mississippi, Inc.
Jackson
20-Mar-06
Resurfacing
Mississippi DOT
$3,922,741.35
14-029-228
O
APAC-Mississippi, Inc.
Jackson
18-Aug-04
Resurfacing
Mississippi DOT
$3,910,570.75
14-029-259
O
APAC-Mississippi, Inc.
Jackson
14-Apr-05
Resurfacing
Mississippi DOT
$3,518,519.55
14-028-458
O
APAC-Mississippi, Inc.
Jackson
20-Apr-04
Resurfacing
Mississippi DOT
$3,109,557.00
14-029-223
O
APAC-Mississippi, Inc.
Jackson
24-Jun-04
Resurfacing
Mississippi DOT
$3,069,740.50
14-029-232
O
APAC-Mississippi, Inc.
Jackson
17-Sep-04
Resurfacing
Mississippi DOT
$2,348,731.00
14-029-249
O
APAC-Mississippi, Inc.
Jackson
09-Feb-05
Maintenance
Mississippi DOT
$2,000,000.00
14-030-148
O
APAC-Mississippi, Inc.
Jackson
14-Jul-05
Resurfacing
Mississippi DOT
$1,961,974.50
14-030-167
O
APAC-Mississippi, Inc.
Jackson
20-Feb-06
Resurfacing
Mississippi DOT
$1,870,990.68
14-030-170
O
APAC-Mississippi, Inc.
Jackson
20-Mar-06
Resurfacing
Mississippi DOT
$1,596,984.92
14-030-168
O
APAC-Mississippi, Inc.
Jackson
20-Feb-06
Resurfacing
Mississippi DOT
$1,494,526.00
14-028-453
O
APAC-Mississippi, Inc.
Jackson
11-Mar-04
New Construction
Mississippi DOT
$1,357,004.58
14-030-180
O
APAC-Mississippi, Inc.
Jackson
16-Jun-06
Resurfacing
Mississippi DOT
$1,304,033.90
14-029-227
O
APAC-Mississippi, Inc.
Jackson
09-Jul-04
Resurfacing
Mississippi DOT
$1,267,803.38
14-030-155
O
APAC-Mississippi, Inc.
Jackson
13-Oct-05
Resurfacing
Mississippi DOT
$1,193,199.45
14-030-146
O
APAC-Mississippi, Inc.
Jackson
14-Jul-05
Resurfacing
Mississippi DOT
$1,062,134.40
14-030-166
O
APAC-Mississippi, Inc.
Jackson
16-Feb-06
Resurfacing
Mississippi DOT
$1,002,473.90
14-030-185
O
APAC-Mississippi, Inc.
Jackson
13-Jul-06
Resurfacing
Mississippi DOT
$948,930.00
14-030-171
O
APAC-Mississippi, Inc.
Jackson
20-Mar-06
Resurfacing
Mississippi DOT
$596,884.00
14-030-160
O
APAC-Mississippi, Inc.
Jackson
15-Nov-05
Resurfacing
Mississippi DOT
$304,635.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-000-035-0684
O
APAC-Mississippi, Inc.
Jackson
17-Mar-03
Maintenance
Mississippi DOT
$200,000.00
14-025-874
O
APAC-Tennessee, Inc.
Memphis
01-Jul-06
Contractor's License/Tax
Mississippi Tax Commission
$10,000.00
14-026-158
O
APAC-Tennessee, Inc.
Memphis
05-May-05
Reclamation
Missouri Department of Natural Resources
$442,000.00
14-026-208
O
Wilkerson-Maxwell
KS City
02-Sep-03
New Construction
Missouri DOT
$50,054,733.34
14-037-265
O
APAC-Missouri, Inc.
Columb,MO
08-Mar-06
New Construction
Missouri DOT
$29,167,954.25
14-026-532
O
APAC-Missouri, Inc.
Springfld
04-Apr-03
New Construction
Missouri DOT
$23,223,361.33
14-000-075-0505
O
Central Missouri Division
Columb,MO
11-Jul-01
New Construction
Missouri DOT
$21,599,681.45
14-037-172
O
Kansas City Div., APAC-Kansas
Overland
07-Dec-05
New Construction
Missouri DOT
$19,871,800.94
14-037-251
O
APAC-Missouri, Inc.
Columb,MO
02-Dec-05
Resurfacing
Missouri DOT
$13,782,036.82
14-037-250
O
APAC-Missouri, Inc.
Columb,MO
02-Dec-05
New Construction
Missouri DOT
$12,800,663.37
14-029-522
O
APAC-Missouri, Inc.
Columb,MO
02-Feb-05
Resurfacing
Missouri DOT
$10,397,131.04
14-029-521
O
APAC-Missouri, Inc.
Columb,MO
02-Feb-05
Resurfacing
Missouri DOT
$10,194,884.82
14-030-109
O
APAC-Missouri, Inc.
Columb,MO
09-Sep-05
Resurfacing
Missouri DOT
$9,787,855.40
14-030-098
O
APAC-Missouri, Inc.
Columb,MO
12-Aug-05
New Construction
Missouri DOT
$9,692,586.17
14-026-227
O
Kansas City Div., APAC-Kansas
Overland
22-Aug-05
New Construction
Missouri DOT
$8,589,817.20
14-026-440
O
Reno Branch, Div. APAC-Kansas
Overland
24-Sep-03
New Construction
Missouri DOT
$8,127,406.48
14-029-324
O
APAC-Missouri, Inc.
Springfld
02-Jun-04
New Construction
Missouri DOT
$7,945,606.11
14-029-511
O
APAC-Missouri, Inc.
Columb,MO
10-Dec-04
Resurfacing
Missouri DOT
$7,611,509.63
14-030-112
O
APAC-Missouri, Inc.
Columb,MO
09-Sep-05
Resurfacing
Missouri DOT
$5,274,594.91
14-026-580
O
APAC-Missouri, Inc.
Springfld
03-Oct-03
New Construction
Missouri DOT
$4,944,871.54
14-030-088
O
APAC-Missouri, Inc.
Columb,MO
08-Jul-05
Resurfacing
Missouri DOT
$4,733,256.10
14-026-230
O
APAC-Kansas, Inc.
Overland
16-Sep-05
Resurfacing
Missouri DOT
$4,624,294.36
14-037-255
O
APAC-Missouri, Inc.
Columb,MO
07-Feb-06
Resurfacing
Missouri DOT
$4,420,299.74
14-026-539
O
APAC-Missouri, Inc.
Columb,MO
02-May-03
New Construction
Missouri DOT
$4,270,332.25
14-026-228
O
Kansas City Div., APAC-Kansas
Overland
22-Aug-05
Resurfacing
Missouri DOT
$4,174,726.93
14-029-520
O
APAC-Missouri, Inc.
Columb,MO
02-Feb-05
Resurfacing
Missouri DOT
$3,635,328.32
14-037-244
O
APAC-Missouri, Inc.
Columb,MO
09-Nov-05
Resurfacing
Missouri DOT
$3,413,184.93
14-029-507
O
APAC-Missouri, Inc.
Columb,MO
10-Dec-04
Resurfacing
Missouri DOT
$3,082,897.77
14-030-089
O
APAC-Missouri, Inc.
Columb,MO
08-Jul-05
New Construction
Missouri DOT
$3,037,069.26
14-037-170
O
Kansas City Div., APAC-Kansas
Overland
09-Nov-05
Resurfacing
Missouri DOT
$3,016,005.62
14-030-114
O
APAC-Missouri, Inc.
Columb,MO
09-Sep-05
Resurfacing
Missouri DOT
$2,849,573.73
14-030-111
O
APAC-Missouri, Inc.
Columb,MO
09-Sep-05
Resurfacing
Missouri DOT
$2,546,994.82
14-030-087
O
APAC-Missouri, Inc.
Columb,MO
08-Jul-05
Resurfacing
Missouri DOT
$2,538,706.52
14-029-528
O
APAC-Missouri, Inc.
Springfld
09-Mar-05
Resurfacing
Missouri DOT
$2,481,279.51
14-029-510
O
APAC-Missouri, Inc.
Columb,MO
10-Dec-04
Resurfacing
Missouri DOT
$2,160,591.42

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-037-262
O
APAC-Missouri, Inc.
Columb,MO
08-Mar-06
Resurfacing
Missouri DOT
$2,154,845.44
14-030-113
O
APAC-Missouri, Inc.
Columb,MO
09-Sep-05
Resurfacing
Missouri DOT
$2,106,700.62
14-030-078
O
APAC-Missouri, Inc.
Columb,MO
10-Jun-05
Resurfacing
Missouri DOT
$1,777,184.05
14-030-096
O
APAC-Missouri, Inc.
Columb,MO
12-Aug-05
New Construction
Missouri DOT
$1,774,273.32
14-026-444
O
APAC-Kansas, Inc.
Sugar Crk
14-Nov-03
New Construction
Missouri DOT
$1,762,550.69
14-029-535
O
APAC-Missouri, Inc.
Columb,MO
06-Apr-05
Resurfacing
Missouri DOT
$1,689,810.89
14-029-536
O
APAC-Missouri, Inc.
Columb,MO
06-Apr-05
New Construction
Missouri DOT
$1,684,167.88
14-029-519
O
APAC-Missouri, Inc.
Columb,MO
02-Feb-05
Resurfacing
Missouri DOT
$1,631,329.08
14-037-263
O
APAC-Missouri, Inc.
Columb,MO
08-Mar-06
New Construction
Missouri DOT
$1,501,944.39
14-028-727
O
APAC-Missouri, Inc.
Springfld
10-Mar-04
Resurfacing
Missouri DOT
$1,489,009.24
14-026-221
O
APAC-Kansas, Inc.
Overland
21-Jun-05
Resurfacing
Missouri DOT
$1,458,567.63
14-037-264
O
APAC-Missouri, Inc.
Columb,MO
08-Mar-06
Resurfacing
Missouri DOT
$1,400,831.67
14-037-256
O
APAC-Missouri, Inc.
Columb,MO
07-Feb-06
New Construction
Missouri DOT
$1,364,968.33
14-037-247
O
APAC-Missouri, Inc.
Columb,MO
09-Nov-05
Resurfacing
Missouri DOT
$1,336,761.43
14-026-220
O
APAC-Kansas, Inc.
Overland
21-Jun-05
Resurfacing
Missouri DOT
$1,248,614.77
14-030-090
O
APAC-Missouri, Inc.
Columb,MO
08-Jul-05
Resurfacing
Missouri DOT
$1,205,369.82
14-028-735
O
APAC-Missouri, Inc.
Columb,MO
14-Apr-04
Resurfacing
Missouri DOT
$1,190,868.68
14-029-530
O
APAC-Missouri, Inc.
Springfld
09-Mar-05
Resurfacing
Missouri DOT
$1,154,064.93
14-037-248
O
APAC-Missouri, Inc.
Columb,MO
09-Nov-05
Resurfacing
Missouri DOT
$1,058,057.04
14-037-261
O
APAC-Missouri, Inc.
Columb,MO
08-Mar-06
Resurfacing
Missouri DOT
$1,037,915.85
14-037-168
O
Kansas City Div., APAC-Kansas
Overland
09-Nov-05
Resurfacing
Missouri DOT
$959,923.80
14-037-245
O
APAC-Missouri, Inc.
Columb,MO
09-Nov-05
New Construction
Missouri DOT
$957,304.77
14-037-246
O
APAC-Missouri, Inc.
Columb,MO
09-Nov-05
Resurfacing
Missouri DOT
$766,599.70
14-037-169
O
Kansas City Div., APAC-Kansas
Overland
09-Nov-05
Resurfacing
Missouri DOT
$552,359.25
14-038-507
O
APAC-Missouri, Inc.
Columb,MO
14-Jul-06
New Construction
Missouri DOT
$542,144.92
14-037-249
O
APAC-Missouri, Inc.
Columb,MO
02-Dec-05
New Construction
Missouri DOT
$363,939.44
14-037-242
O
APAC-Missouri, Inc.
Columb,MO
27-Oct-05
Right-of-Way or Encroachment
Missouri DOT
$354,000.00
14-037-260
O
APAC-Missouri, Inc.
Columb,MO
08-Mar-06
Resurfacing
Missouri DOT
$327,062.80
14-037-524
O
APAC-Missouri, Inc.
Columb,MO
12-Apr-06
New Construction
Missouri DOT
$323,601.23
14-037-176
O
Kansas City Div., APAC-Kansas
KS City
15-Mar-06
New Construction
Missouri DOT
$294,997.60
14-037-529
O
APAC-Missouri, Inc.
Columb,MO
10-May-06
Resurfacing
Missouri DOT
$263,255.00
14-037-258
O
APAC-Missouri, Inc.
Columb,MO
27-Feb-06
Supply Bond
Missouri DOT
$16,435.00
14-037-259
O
APAC-Missouri, Inc.
Columb,MO
27-Feb-06
Supply Bond
Missouri DOT
$7,425.00
14-037-257
O
APAC-Missouri, Inc.
Columb,MO
27-Feb-06
Supply Bond
Missouri DOT
$6,000.00
14-029-505
O
APAC-Missouri, Inc.
Columb,MO
11-Nov-05
Right-of-Way or Encroachment
Missouri DOT
$5,000.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-037-173
O
Limpus Quarries
Harrison
20-Feb-06
Supply Bond
Missouri Highways & Transportation Commission
$11,340.00
14-037-528
O
APAC-Missouri, Inc.
Springfld
04-May-06
Class B - Excavation
Missouri State University
$86,965.00
14-028-456
O
APAC-Mississippi, Inc.
Columbus
06-Apr-06
Utility Deposit
Monroe County Electric Power Assoc., Mississippi
$14,000.00
14-030-556
O
APAC-Southeast, Inc.
Montgmry
23-Aug-05
New Construction
Montgomery County Commission, Alabama
$1,884,919.55
14-029-004
O
APAC-Atlantic, Inc.
Manassas
09-Jul-04
New Construction
Moore Brothers Company, Inc.
$10,885,261.19
14-028-410
O
APAC-Atlantic, Inc.
Manassas
03-Mar-04
New Construction
Moore Brothers Company, Inc.
$4,018,085.44
14-000-050-0217
O
APAC-Georgia, Inc.
Greenv'l
15-Sep-00
New Construction
Morgan Corp
$3,177,639.84
14-000-040-1907
O
APAC-Atlantic, Inc.
Concord
11-Apr-03
New Construction
Morgan Corporation
$2,548,900.00
14-030-579
O
APAC-Southeast, Inc.
Dothan
05-Dec-05
New Construction
Mrs. Willie Kathryn Roney
$252,954.50
14-000-030-0144
O
Wilkerson-Maxwell
KS City
08-Aug-01
New Construction
N.R. Hamm Contractors, Inc.
$7,626,347.50
14-030-667
O
Coastal Carolina Division
Kinston
12-Aug-05
Resurfacing
New Hanover Airport Authority, North Carolina
$1,180,614.35
14-026-460
O
APAC-Southeast, Inc.
Savannah
13-Jul-06
Resurfacing
New Riverside LLC
$2,088,832.15
14-029-732
O
APAC-Southeast, Inc.
Peachtree
10-Oct-05
Resurfacing
Newnan-Coweta County Airport Authority (Georgia)
$703,265.55
14-037-348
O
Coastal Carolina Division
Kinston
19-Apr-06
Right-of-Way or Encroachment
North Carolina DOT & E.Bryan English Builders Inc.
$21,863.25
14-029-442
O
APAC-Atlantic, Inc.
Asheville
19-Oct-04
New Construction
North Carolina DOT (Aberdeen)
$14,781,014.72
14-029-482
O
Thompson-Arthur Division
Greensbor
11-Jul-05
Resurfacing
North Carolina DOT (Aberdeen)
$1,159,842.70
14-037-145
O
Thompson-Arthur Division
Greensbor
06-Feb-06
New Construction
North Carolina DOT (Aberdeen)
$684,951.35
14-038-588
O
APAC-Atlantic, Inc.
Concord
26-Jun-06
New Construction
North Carolina DOT (Albemarle)
$485,983.30
14-000-040-1414
O
APAC-Carolina, Inc. (NC)
Asheville
06-Aug-01
Resurfacing
North Carolina DOT (Greensboro)
$34,762,625.23
14-000-040-1100
O
Thompson-Arthur Paving Company
Greensbor
10-Aug-99
New Construction
North Carolina DOT (Greensboro)
$33,518,001.84
14-000-040-1531
O
Papco/Central Division
Concord
16-Jan-02
New Construction
North Carolina DOT (Greensboro)
$23,311,462.12
14-000-040-1863
O
Thompson-Arthur Paving Company
Greensbor
24-Jul-02
New Construction
North Carolina DOT (Greensboro)
$22,160,302.83
14-000-040-1526
O
Thompson-Arthur Paving Company
Greensbor
17-Dec-01
New Construction
North Carolina DOT (Greensboro)
$20,158,690.59
14-000-040-0152
O
Barrus Construction Company
Kinston
08-Nov-00
New Construction
North Carolina DOT (Greensboro)
$17,020,141.89
14-000-040-1518
O
Thompson-Arthur Paving Company
Greensbor
11-Oct-01
New Construction
North Carolina DOT (Greensboro)
$15,795,435.70
14-000-040-1752
O
APAC-Carolina, Inc. (NC)
Asheville
02-Oct-02
Resurfacing
North Carolina DOT (Greensboro)
$5,994,737.48
14-000-040-1709
O
Barrus Construction Company
Kinston
14-Jan-03
Resurfacing
North Carolina DOT (Greensboro)
$3,798,303.26
14-000-040-1428
O
APAC-Carolina, Inc. (NC)
Asheville
10-Dec-01
Resurfacing
North Carolina DOT (Greensboro)
$2,929,916.89
14-000-040-1876
O
Papco/Central Division
Asheville
17-Oct-02
Resurfacing
North Carolina DOT (Greensboro)
$2,553,326.01
14-000-040-1489
O
Papco/Central Division
Concord
20-Mar-01
Resurfacing
North Carolina DOT (Greensboro)
$1,974,345.65
14-000-040-1771
O
APAC-Carolina, Inc. (NC)
Asheville
10-Mar-03
Resurfacing
North Carolina DOT (Greensboro)
$1,583,482.49
14-027-057
O
Barrus Construction Company
Kinston
08-Aug-05
Right-of-Way or Encroachment
North Carolina DOT (Greensboro)
$5,000.00
14-026-939
O
Thompson-Arthur Division
Greensbor
13-Aug-03
New Construction
North Carolina DOT (Raleigh)
$101,558,741.04
14-028-938
O
APAC-Atlantic, Inc.
Asheville
02-Sep-04
Resurfacing
North Carolina DOT (Raleigh)
$23,998,232.19
14-029-777
O
Coastal Carolina Division
Kinston
03-Jun-05
Resurfacing
North Carolina DOT (Raleigh)
$19,774,993.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

 Bond Number  Open/Final Principal Location Executed Classification Obligee Bond
Amount 
14-028-772
O
Coastal Carolina Division
Kinston
09-Mar-04
New Construction
North Carolina DOT (Raleigh)
$19,730,898.88
14-029-757
O
Coastal Carolina Division
Kinston
07-Jan-05
Resurfacing
North Carolina DOT (Raleigh)
$17,973,381.72
14-029-756
O
Coastal Carolina Division
Kinston
07-Jan-05
Resurfacing
North Carolina DOT (Raleigh)
$17,604,876.48
14-029-458
O
APAC-Atlantic, Inc.
Asheville
12-Jan-05
New Construction
North Carolina DOT (Raleigh)
$16,829,234.79
14-029-284
O
Coastal Carolina Division
Kinston
02-Sep-04
Resurfacing
North Carolina DOT (Raleigh)
$15,539,443.42
14-028-483
O
Thompson-Arthur Division
Greensbor
14-Jan-04
New Construction
North Carolina DOT (Raleigh)
$13,730,763.71
14-029-459
O
APAC-Atlantic, Inc.
Asheville
12-Jan-05
New Construction
North Carolina DOT (Raleigh)
$13,596,751.71
14-028-482
O
Thompson-Arthur Division
Greensbor
14-Jan-04
New Construction
North Carolina DOT (Raleigh)
$11,830,780.21
14-026-944
O
Thompson-Arthur Division
Greensbor
19-Sep-03
New Construction
North Carolina DOT (Raleigh)
$9,215,000.00
14-026-272
O
Coastal Carolina Division
Kinston
15-Jul-03
New Construction
North Carolina DOT (Raleigh)
$8,420,361.51
14-026-304
O
Harrison Construction Company
Alcoa
06-Oct-03
Resurfacing
North Carolina DOT (Raleigh)
$7,133,419.39
14-030-677
O
Coastal Carolina Division
Kinston
07-Oct-05
Resurfacing
North Carolina DOT (Raleigh)
$6,874,434.75
14-038-576
O
Thompson-Arthur Division
Greensbor
12-May-06
Resurfacing
North Carolina DOT (Raleigh)
$6,293,416.97
14-029-285
O
Coastal Carolina Division
Kinston
02-Sep-04
Resurfacing
North Carolina DOT (Raleigh)
$6,005,113.73
14-029-674
O
APAC-Atlantic, Inc.
Concord
08-Feb-05
Resurfacing
North Carolina DOT (Raleigh)
$5,995,000.00
14-028-779
O
Coastal Carolina Division
Kinston
02-Apr-04
Resurfacing
North Carolina DOT (Raleigh)
$5,606,174.08
14-028-929
O
APAC-Atlantic, Inc.
Asheville
08-Jul-04
Resurfacing
North Carolina DOT (Raleigh)
$5,214,834.74
14-029-454
O
Thompson-Arthur Division
Greensbor
12-Jan-05
Resurfacing
North Carolina DOT (Raleigh)
$5,001,971.51
14-028-783
O
Coastal Carolina Division
Kinston
07-May-04
Resurfacing
North Carolina DOT (Raleigh)
$4,802,728.10
14-037-394
O
APAC-Atlantic, Inc.
Asheville
08-Jun-06
Resurfacing
North Carolina DOT (Raleigh)
$4,286,850.00
14-037-158
O
Thompson-Arthur Division
Greensbor
08-Mar-06
Resurfacing
North Carolina DOT (Raleigh)
$4,173,734.46
14-028-513
O
APAC-Atlantic, Inc.
Asheville
12-Feb-04
Resurfacing
North Carolina DOT (Raleigh)
$4,170,951.24
14-029-778
O
Coastal Carolina Division
Kinston
03-Jun-05
Resurfacing
North Carolina DOT (Raleigh)
$3,649,000.00
14-037-151
O
Thompson-Arthur Division
Greensbor
06-Feb-06
Resurfacing
North Carolina DOT (Raleigh)
$3,624,915.67
14-029-762
O
Coastal Carolina Division
Kinston
07-Feb-05
Resurfacing
North Carolina DOT (Raleigh)
$3,220,339.85
14-000-040-1906
O
APAC-Atlantic, Inc.
Greensbor
11-Apr-03
Resurfacing
North Carolina DOT (Raleigh)
$3,045,703.42
14-029-678
O
APAC-Atlantic, Inc.
Asheville
08-Apr-05
Resurfacing
North Carolina DOT (Raleigh)
$2,978,256.36
14-029-758
O
Coastal Carolina Division
Kinston
07-Jan-05
Resurfacing
North Carolina DOT (Raleigh)
$2,942,743.15
14-028-957
O
Thompson-Arthur Division
Greensbor
12-Mar-04
Resurfacing
North Carolina DOT (Raleigh)
$2,918,186.46
14-028-784
O
Coastal Carolina Division
Kinston
07-May-04
Resurfacing
North Carolina DOT (Raleigh)
$2,812,166.40
14-029-773
O
Coastal Carolina Division
Kinston
06-May-05
Resurfacing
North Carolina DOT (Raleigh)
$2,699,769.80
14-028-928
O
Harrison Construction Company
Alcoa
13-Jul-04
Resurfacing
North Carolina DOT (Raleigh)
$2,622,811.34
14-029-455
O
Thompson-Arthur Division
Greensbor
12-Jan-05
Resurfacing
North Carolina DOT (Raleigh)
$2,426,314.90
14-000-040-1388
O
Harrison Construction Company
Alcoa
13-Mar-01
Resurfacing
North Carolina DOT (Raleigh)
$2,386,540.75
14-037-144
O
Thompson-Arthur Division
Greensbor
24-Jan-05
Resurfacing
North Carolina DOT (Raleigh)
$2,314,291.19

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final Principal Location Executed Classification Obligee Bond
Amount 
14-037-165
O
Thompson-Arthur Division
Greensbor
12-May-06
New Construction
North Carolina DOT (Raleigh)
$2,279,317.04
14-029-461
O
APAC-Atlantic, Inc.
Concord
12-Jan-05
Resurfacing
North Carolina DOT (Raleigh)
$2,220,123.50
14-029-456
O
Thompson-Arthur Division
Greensbor
12-Jan-05
Resurfacing
North Carolina DOT (Raleigh)
$2,207,700.15
14-029-672
O
Harrison Div., APAC-Tennessee
Alcoa
07-Feb-05
Resurfacing
North Carolina DOT (Raleigh)
$2,189,006.53
14-030-306
O
Harrison Div., APAC-Tennessee
Alcoa
03-Feb-06
Resurfacing
North Carolina DOT (Raleigh)
$2,186,984.04
14-029-675
O
APAC-Atlantic, Inc.
Asheville
18-Mar-05
Resurfacing
North Carolina DOT (Raleigh)
$2,128,758.33
14-030-309
O
APAC-Atlantic, Inc.
Asheville
08-Mar-06
Resurfacing
North Carolina DOT (Raleigh)
$2,117,363.07
14-028-925
O
APAC-Atlantic, Inc.
Asheville
25-Jun-04
New Construction
North Carolina DOT (Raleigh)
$2,098,923.19
14-030-308
O
APAC-Atlantic, Inc.
Asheville
07-Mar-06
Resurfacing
North Carolina DOT (Raleigh)
$2,074,464.42
14-028-966
O
Thompson-Arthur Division
Concord
09-Apr-04
New Construction
North Carolina DOT (Raleigh)
$2,015,213.12
14-028-771
O
Coastal Carolina Division
Kinston
09-Mar-04
Resurfacing
North Carolina DOT (Raleigh)
$1,943,357.10
14-028-955
O
Thompson-Arthur Division
Greensbor
12-Mar-04
Resurfacing
North Carolina DOT (Raleigh)
$1,894,663.85
14-030-305
O
Harrison Div., APAC-Tennessee
Alcoa
03-Feb-06
Resurfacing
North Carolina DOT (Raleigh)
$1,766,871.47
14-037-149
O
Thompson-Arthur Division
Greensbor
06-Feb-06
Resurfacing
North Carolina DOT (Raleigh)
$1,702,454.28
14-029-676
O
APAC-Atlantic, Inc.
Asheville
18-Mar-05
Resurfacing
North Carolina DOT (Raleigh)
$1,691,839.11
14-028-941
O
Thompson-Arthur Division
Concord
12-Feb-04
Resurfacing
North Carolina DOT (Raleigh)
$1,677,926.00
14-029-475
O
Thompson-Arthur Division
Greensbor
08-Jun-05
New Construction
North Carolina DOT (Raleigh)
$1,656,872.19
14-037-150
O
Thompson-Arthur Division
Greensbor
06-Feb-06
Resurfacing
North Carolina DOT (Raleigh)
$1,458,898.89
14-029-465
O
Thompson-Arthur Division
Greensbor
10-Feb-05
New Construction
North Carolina DOT (Raleigh)
$1,410,426.29
14-029-776
O
Coastal Carolina Division
Kinston
03-Jun-05
Resurfacing
North Carolina DOT (Raleigh)
$1,400,636.76
14-030-304
O
Harrison Div., APAC-Tennessee
Alcoa
03-Feb-06
Resurfacing
North Carolina DOT (Raleigh)
$1,378,973.67
14-030-307
O
APAC-Atlantic, Inc.
Asheville
07-Mar-06
Resurfacing
North Carolina DOT (Raleigh)
$1,232,388.17
14-029-447
O
Thompson-Arthur Division
Greensbor
10-Dec-04
Resurfacing
North Carolina DOT (Raleigh)
$1,213,078.21
14-029-462
O
APAC-Atlantic, Inc.
Concord
12-Jan-05
Resurfacing
North Carolina DOT (Raleigh)
$1,197,690.50
14-028-936
O
APAC-Atlantic, Inc.
Asheville
07-Sep-04
Resurfacing
North Carolina DOT (Raleigh)
$1,149,944.00
14-028-926
O
APAC-Atlantic, Inc.
Asheville
25-Jun-04
Resurfacing
North Carolina DOT (Raleigh)
$1,145,326.79
14-037-347
O
Coastal Carolina Division
Kinston
19-Apr-06
Resurfacing
North Carolina DOT (Raleigh)
$1,142,794.50
14-030-310
O
APAC-Atlantic, Inc.
Asheville
30-Mar-06
Resurfacing
North Carolina DOT (Raleigh)
$1,089,350.00
14-037-346
O
Coastal Carolina Division
Kinston
19-Apr-06
Resurfacing
North Carolina DOT (Raleigh)
$1,084,129.25
14-028-940
O
APAC-Atlantic, Inc.
Asheville
20-Sep-04
Resurfacing
North Carolina DOT (Raleigh)
$1,054,803.00
14-029-485
O
Thompson-Arthur Division
Greensbor
09-Aug-05
New Construction
North Carolina DOT (Raleigh)
$1,007,451.45
14-030-685
O
Coastal Carolina Division
Kinston
06-Mar-06
Resurfacing
North Carolina DOT (Raleigh)
$980,736.00
14-037-399
O
APAC-Atlantic, Inc.
Asheville
20-Jun-06
Resurfacing
North Carolina DOT (Raleigh)
$973,825.00
14-030-311
O
APAC-Atlantic, Inc.
Asheville
07-Apr-06
Resurfacing
North Carolina DOT (Raleigh)
$969,861.16
14-037-345
O
Coastal Carolina Division
Kinston
19-Apr-06
Resurfacing
North Carolina DOT (Raleigh)
$940,075.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-030-690
O
Coastal Carolina Division
Kinston
21-Mar-06
Resurfacing
North Carolina DOT (Raleigh)
$895,323.50
14-037-396
O
APAC-Atlantic, Inc.
Asheville
13-Jun-06
Resurfacing
North Carolina DOT (Raleigh)
$855,493.89
14-037-343
O
Coastal Carolina Division
Kinston
24-Mar-06
Resurfacing
North Carolina DOT (Raleigh)
$838,237.85
14-030-312
O
APAC-Atlantic, Inc.
Asheville
07-Apr-06
Resurfacing
North Carolina DOT (Raleigh)
$835,850.60
14-030-686
O
Coastal Carolina Division
Kinston
10-Mar-06
Resurfacing
North Carolina DOT (Raleigh)
$831,910.30
14-037-342
O
Coastal Carolina Division
Kinston
24-Mar-06
Resurfacing
North Carolina DOT (Raleigh)
$793,497.00
14-030-687
O
Coastal Carolina Division
Kinston
10-Mar-06
Resurfacing
North Carolina DOT (Raleigh)
$696,734.00
14-037-395
O
APAC-Atlantic, Inc.
Asheville
13-Jun-06
Resurfacing
North Carolina DOT (Raleigh)
$681,784.54
14-037-360
O
Coastal Carolina Division
Kinston
05-Jul-06
Resurfacing
North Carolina DOT (Raleigh)
$672,990.00
14-030-683
O
Coastal Carolina Division
Kinston
16-Feb-06
Resurfacing
North Carolina DOT (Raleigh)
$657,470.60
14-030-681
O
Coastal Carolina Division
Kinston
27-Jan-06
New Construction
North Carolina DOT (Raleigh)
$633,633.25
14-038-582
O
APAC-Atlantic, Inc.
Concord
01-Jun-06
Resurfacing
North Carolina DOT (Raleigh)
$519,360.30
14-030-689
O
Coastal Carolina Division
Kinston
10-Mar-06
Resurfacing
North Carolina DOT (Raleigh)
$498,344.00
14-030-688
O
Coastal Carolina Division
Kinston
10-Mar-06
Resurfacing
North Carolina DOT (Raleigh)
$468,577.00
14-037-159
O
APAC-Atlantic, Inc.
Concord
20-Mar-06
Resurfacing
North Carolina DOT (Raleigh)
$404,371.85
14-030-314
O
APAC-Atlantic, Inc.
Asheville
11-Apr-06
Resurfacing
North Carolina DOT (Raleigh)
$396,701.40
14-037-397
O
Harrison Div., APAC-Tennessee
Alcoa
15-Jun-06
Resurfacing
North Carolina DOT (Raleigh)
$355,558.07
14-030-684
O
Coastal Carolina Division
Kinston
16-Feb-06
Resurfacing
North Carolina DOT (Raleigh)
$333,759.10
14-037-398
O
APAC-Atlantic, Inc.
Asheville
19-Jun-06
Resurfacing
North Carolina DOT (Raleigh)
$328,571.15
14-038-581
O
Thompson-Arthur Division
Greensbor
23-May-06
New Construction
North Carolina DOT (Raleigh)
$270,710.00
14-037-392
O
APAC-Atlantic, Inc.
Asheville
22-May-04
Resurfacing
North Carolina DOT (Raleigh)
$259,760.50
14-037-344
O
Coastal Carolina Division
Kinston
06-Apr-06
Resurfacing
North Carolina DOT (Raleigh)
$138,561.50
14-030-679
O
Coastal Carolina Division
Kinston
23-Nov-05
Resurfacing
North Carolina DOT (Raleigh)
$122,265.00
14-037-359
O
Coastal Carolina Division
Kinston
05-Jul-06
New Construction
North Carolina DOT (Raleigh)
$112,400.00
14-026-274
O
Coastal Carolina Division
Kinston
07-Aug-06
Highway Use/Excess Weight
North Carolina DOT (Raleigh)
$100,000.00
14-026-275
O
Coastal Carolina Division
Kinston
08-Aug-06
Highway Use/Excess Weight
North Carolina DOT (Raleigh)
$100,000.00
14-026-276
O
Coastal Carolina Division
Kinston
07-Aug-06
Highway Use/Excess Weight
North Carolina DOT (Raleigh)
$100,000.00
14-037-164
O
Thompson-Arthur Division
Greensbor
01-May-06
Right-of-Way or Encroachment
North Carolina DOT (Raleigh)
$75,000.00
14-037-154
O
APAC-Atlantic, Inc.
Greensbor
21-Feb-06
Right-of-Way or Encroachment
North Carolina DOT (Raleigh)
$50,000.00
14-029-787
O
Coastal Carolina Division
Kinston
01-Aug-05
Right-of-Way or Encroachment
North Carolina DOT (Raleigh)
$15,000.00
14-038-578
O
APAC-Atlantic, Inc.
Danville
11-May-06
Right-of-Way or Encroachment
North Carolina DOT (Raleigh)
$10,000.00
14-037-147
O
Thompson-Arthur Division
Greensbor
06-Feb-06
Resurfacing
North Carolina DOT (Winston-Salem)
$60,000.00
14-037-148
O
Thompson-Arthur Division
Greensbor
06-Feb-06
Resurfacing
North Carolina DOT (Winston-Salem)
$40,000.00
14-037-146
O
Thompson-Arthur Division
Greensbor
06-Feb-06
Resurfacing
North Carolina DOT (Winston-Salem)
$40,000.00
14-030-530
O
APAC-Texas, Inc.
Dallas
14-Jun-06
Resurfacing & Maintenance
North Texas Tollway Authority
$5,692,486.80

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

 Bond Number Open/Final   Principal  Location  Executed  Classification  Obligee
Bond Amount 
14-030-531
O
APAC-Texas, Inc.
Dallas
14-Jun-06
Resurfacing & Maintenance
North Texas Tollway Authority
$5,274,444.20
14-026-005
O
APAC-Oklahoma, Inc.
Tulsa
01-Mar-06
Closure Performance
Oklahoma Department of Environmental Quality
$837,054.80
14-025-996
O
Arkhola Sand & Gravel
Ft Smith
25-Aug-05
Reclamation
Oklahoma Department of Mines
$64,250.00
14-025-983
O
APAC-Oklahoma, Inc.
Tulsa
24-Apr-06
Reclamation
Oklahoma Department of Mines
$60,000.00
14-000-045-0244
O
APAC-Oklahoma, Inc.
Shawnee
14-Sep-00
New Construction & Maintenance
Oklahoma DOT
$15,733,592.41
14-000-045-0249
O
APAC-Oklahoma, Inc.
Shawnee
16-Jan-01
New Construction & Maintenance
Oklahoma DOT
$7,465,182.22
14-000-045-0277
O
APAC-Oklahoma, Inc.
Shawnee
08-Nov-02
New Construction
Oklahoma DOT
$7,408,182.24
14-029-877
O
APAC-Oklahoma, Inc.
Tulsa
15-Feb-05
Resurfacing
Oklahoma DOT
$6,393,739.58
14-029-874
O
APAC-Oklahoma, Inc.
Tulsa
15-Feb-05
New Construction
Oklahoma DOT
$5,627,613.97
14-026-314
O
APAC-Oklahoma, Inc.
Tulsa
09-Apr-04
New Construction
Oklahoma DOT
$5,025,053.93
14-029-878
O
APAC-Oklahoma, Inc.
Tulsa
15-Feb-05
New Construction
Oklahoma DOT
$3,916,056.24
14-028-643
O
APAC-Oklahoma, Inc.
Tulsa
14-Jun-04
New Construction
Oklahoma DOT
$3,883,410.20
14-028-543
O
APAC-Oklahoma, Inc.
Tulsa
08-Dec-03
Resurfacing
Oklahoma DOT
$3,276,934.83
14-029-568
O
APAC-Oklahoma, Inc.
Tulsa
10-Sep-04
New Construction
Oklahoma DOT
$3,214,306.48
14-030-384
O
APAC-Oklahoma, Inc.
Tulsa
09-Nov-05
New Construction
Oklahoma DOT
$2,798,751.91
14-000-045-0281
O
APAC-Oklahoma, Inc.
Shawnee
12-Mar-03
Resurfacing
Oklahoma DOT
$2,420,431.10
14-030-355
O
APAC-Oklahoma, Inc.
Tulsa
05-Aug-05
Resurfacing & Maintenance
Oklahoma DOT
$1,919,154.00
14-037-303
O
APAC-Oklahoma, Inc.
Tulsa
07-Dec-05
New Construction
Oklahoma DOT
$1,906,891.16
14-029-969
O
APAC-Oklahoma, Inc.
Tulsa
10-Mar-05
Resurfacing
Oklahoma DOT
$1,288,131.45
14-026-110
O
APAC-Oklahoma, Inc.
Shawnee
16-Apr-03
New Construction
Oklahoma DOT
$1,245,485.53
14-038-678
O
APAC-Oklahoma, Inc.
Tulsa
09-Jun-06
New Construction
Oklahoma DOT
$611,142.68
14-038-692
O
APAC-Oklahoma, Inc.
Tulsa
17-Jul-06
Resurfacing & Maintenance
Oklahoma DOT
$154,700.00
14-038-691
O
APAC-Oklahoma, Inc.
Tulsa
17-Jul-06
Resurfacing & Maintenance
Oklahoma DOT
$110,484.00
14-030-011
O
APAC-Oklahoma, Inc.
Tulsa
21-Jun-05
Resurfacing & Maintenance
Oklahoma Transportation Authority
$12,057,251.81
14-029-979
O
APAC-Oklahoma, Inc.
Tulsa
29-Mar-05
Resurfacing & Maintenance
Oklahoma Transportation Authority
$6,534,640.50
14-038-661
O
APAC-Oklahoma, Inc.
Tulsa
05-Apr-06
Resurfacing & Maintenance
Oklahoma Turnpike Authority
$5,587,041.75
14-038-668
O
APAC-Oklahoma, Inc.
Tulsa
09-May-06
Resurfacing & Maintenance
Oklahoma Turnpike Authority
$4,290,000.00
14-028-606
O
APAC-Southeast, Inc.
Wtr Haven
01-Apr-04
Resurfacing & Maintenance
Orlando-Orange County Expressway Authority
$9,328,532.72
14-026-987
O
APAC-Southeast, Inc.
Wtr Haven
25-Aug-03
Resurfacing
Orlando-Orange County Expressway Authority
$1,716,371.04
14-000-010-0427
O
APAC-Florida, Inc.
Greenv'l
15-Mar-00
New Construction
Overstreet Electric Company, Inc.
$1,080,299.00
14-026-914
O
APAC-Southeast, Inc.
Medley
30-Sep-05
License & Permit
Palm Beach County, Florida
$2,000.00
14-026-340
O
APAC-Southeast, Inc.
Sarasota
20-Dec-04
New Construction
Palmer Ranch Holdings, Inc.
$2,624,811.15
14-028-614
O
APAC-Southeast, Inc.
Tampa
18-Jun-04
New Construction
Pasco County Commissioners, Florida
$2,500,644.08
14-037-336
O
Shears Division, APAC-Kansas
Hutchinsn
25-Feb-06
Resurfacing
Pavers, Inc. (Kansas)
$17,065.00
14-037-160
O
APAC-Atlantic, Inc.
Danville
12-Apr-06
Resurfacing
Person County, North Carolina
$616,484.00

 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-037-458
O
APAC-Southeast, Inc.
Dothan
14-Mar-06
Resurfacing
Pike County Board of Education (Alabama)
$498,000.00
14-030-669
O
Coastal Carolina Division
Kinston
16-Aug-05
New Construction
Pitt-Greenville Airport Authority
$1,059,831.65
14-038-583
O
APAC-Atlantic, Inc.
Danville
12-Jun-06
Resurfacing
Pittsylvania County Supervisor, Virginia
$1,457,648.30
14-028-750
O
APAC-Southeast, Inc.
Wtr Haven
25-May-05
New Construction
Polk County Commissioners, Florida
$5,053,000.00
14-028-623
O
APAC-Southeast, Inc.
Wtr Haven
01-Nov-04
Resurfacing
Polk County Commissioners, Florida
$3,000,000.00
14-026-490
O
APAC-Texas, Inc.
Beaumont
05-Apr-04
Resurfacing
Port of Beaumont, Texas
$85,500.00
14-029-904
O
APAC-Atlantic, Inc.
Manassas
08-Jun-05
New Construction
Prince William County Supervisors
$7,222,451.50
14-026-716
O
APAC-Southeast, Inc.
Wtr Haven
02-Jun-06
Utility Deposit
Progress Energy
$26,045.00
14-026-717
O
APAC-Southeast, Inc.
Tampa
02-Jun-06
Utility Deposit
Progress Energy
$6,615.00
14-029-406
O
APAC-Southeast, Inc.
Huntsvill
05-Oct-04
Resurfacing
Pryor Field Regional Airport Authority (Alabama)
$1,806,497.73
14-038-854
O
APAC-Southeast, Inc.
Huntsvill
14-Jul-06
Resurfacing
Pryor Field Regional Airport Authority (Alabama)
$133,030.99
14-037-530
O
APAC-Missouri, Inc.
Columb,MO
12-May-06
Class B - Excavation
Public Water Supply District #2
$151,142.93
14-030-471
O
APAC-Southeast, Inc.
Peachtree
21-Mar-06
New Construction
R. W. Smith Company
$30,529.80
14-030-682
O
Coastal Carolina Division
Kinston
25-Jan-06
New Construction
R.E. Goodson Construction Company, Inc.
$16,972,589.50
14-026-022
O
APAC-Southeast, Inc.
Ft Myers
01-Mar-05
New Construction
R.E. Jacobs Group, Inc.
$2,167,631.13
14-026-696
O
APAC-Southeast, Inc.
Birminghm
28-Apr-04
Resurfacing
Racon, Inc.
$1,639,515.69
14-030-226
O
Shears Division, APAC-Kansas
Salina
19-Jul-06
Resurfacing
Reece Construction Company, Inc. (Kansas)
$315,681.10
14-030-417
O
Shears Division, APAC-Kansas
Hays
30-Nov-05
New Construction
Reece Construction Company, Inc. (Kansas)
$64,610.00
14-030-629
O
APAC-Southeast, Inc.
Wtr Haven
24-Feb-06
Resurfacing & Maintenance
Reedy Creek Improvement District, Florida
$1,997,000.00
14-029-480
O
APAC-Atlantic, Inc.
Greensbor
27-Jun-05
New Construction
Reedy Fork East, LLC
$1,796,833.15
14-030-692
O
McClinton-Anchor
Fayett-AR
06-Dec-05
Class B - Excavation
Reeves Family Limited Partnership-PGRIV
$1,215,295.15
14-037-353
O
Coastal Carolina Division
Kinston
11-May-06
New Construction
Richmond County, North Carolina
$624,748.25
14-029-058
O
Harrison Div., APAC-Tennessee
Alcoa
28-Apr-06
Attachment/Garnishment
Rivers Run Properties, Inc.
$53,000.00
14-029-690
O
APAC-Atlantic, Inc.
Asheville
05-Aug-05
Resurfacing
Robins & Morton Group
$1,821,933.00
14-030-710
O
McClinton-Anchor
Fayett-AR
14-Jul-06
Maintenance
Rogers Water Utilities, Arkansas
$762,195.89
14-030-699
O
McClinton-Anchor
Fayett-AR
15-Mar-06
Maintenance
Rogers Water Utilities, Arkansas
$328,696.00
14-030-298
O
APAC-Atlantic, Inc.
Asheville
08-Sep-05
Resurfacing
Rutherford County, North Carolina
$1,215,112.00
14-027-075
O
Coastal Carolina Division
Kinston
28-Oct-03
Resurfacing
S.T. Wooten Corporation
$3,432,403.30
14-030-395
O
APAC-Southeast, Inc.
Birminghm
01-May-06
New Construction
Saint Clair County Commission, Alabama
$716,968.99
14-037-441
O
APAC-Southeast, Inc.
Jacksonvl
13-Jan-06
New Construction
Saint Johns County, Florida
$6,448,027.69
14-030-023
O
APAC-Southeast, Inc.
Jacksonvl
21-Mar-05
Resurfacing
Saint Johns County, Florida
$1,281,428.45
14-026-079
O
Shears Division, APAC-Kansas
Salina
04-Aug-05
Resurfacing
Salina Airport Authority
$4,213,529.65
14-030-225
O
Shears Division, APAC-Kansas
Salina
12-Jul-06
New Construction
Saline County, Kansas
$325,825.00
14-030-268
O
APAC-Southeast, Inc.
Augusta
03-Oct-05
Resurfacing
Saluda County Government, South Carollina
$281,626.54
14-029-424
O
APAC-Southeast, Inc.
Pensacola
22-Oct-04
New Construction
Santa Rosa Island Authority
$2,793,949.60

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-029-921
O
APAC-Southeast, Inc.
Sarasota
03-May-06
New Construction
Sarasota Board of County Commissioners
$7,434,361.84
14-029-920
O
APAC-Southeast, Inc.
Sarasota
03-May-06
Resurfacing & Maintenance
Sarasota Board of County Commissioners
$1,767,672.38
14-029-922
O
APAC-Southeast, Inc.
Sarasota
26-May-06
Resurfacing
Sarasota Board of County Commissioners
$935,106.01
14-026-362
O
APAC-Southeast, Inc.
Sarasota
03-Oct-05
Reclamation
Sarasota Board of County Commissioners
$109,200.00
14-026-363
O
APAC-Southeast, Inc.
Sarasota
26-Nov-05
Reclamation
Sarasota Board of County Commissioners
$10,000.00
14-030-385
O
Shears Division, APAC-Kansas
Hutchinsn
09-Nov-05
New Construction
Sedgwick County Commissioners, Kansas
$69,350.00
14-028-607
O
APAC-Southeast, Inc.
Wtr Haven
01-Apr-04
Resurfacing
Seminole County Commissioners, Florida
$3,284,503.00
14-030-472
O
APAC-Southeast, Inc.
Fortson
30-Mar-06
New Construction
Shannon,Strobel & Weaver Constructors & Engineers
$1,777,429.60
14-030-473
O
APAC-Southeast, Inc.
Atlanta
03-Apr-06
New Construction
Skanska USA Building, Inc.
$228,807.00
14-000-020-1076
O
APAC-Florida, Inc.
Medley
24-Jan-03
Resurfacing
Solo Construction
$3,743,890.90
14-026-775
O
APAC-Atlantic, Inc.
Darlingto
17-Nov-05
Reclamation
South Carolina Department of Health & Envir Contol
$87,000.00
14-026-756
O
APAC-Atlantic, Inc.
Maj Proj
08-May-03
New Construction & Maintenance
South Carolina DOT
$53,647,249.00
14-028-791
O
APAC-Southeast, Inc.
Mac Div
10-Feb-04
New Construction
South Carolina DOT
$24,750,434.94
14-029-715
O
APAC-Southeast, Inc.
Savannah
25-Apr-05
New Construction
South Carolina DOT
$16,130,583.35
14-000-050-0576
O
APAC-Georgia, Inc.
Mac Div
01-May-00
New Construction
South Carolina DOT
$13,631,642.35
14-000-050-0554
O
APAC-Georgia, Inc.
Mac Div
28-Jul-00
Resurfacing
South Carolina DOT
$12,441,728.53
14-029-824
O
APAC-Atlantic, Inc.
Darlingto
16-Aug-05
Resurfacing
South Carolina DOT
$12,427,400.03
14-000-050-0588
O
APAC-Georgia, Inc.
Augusta
30-Apr-03
Resurfacing
South Carolina DOT
$8,015,871.07
14-028-473
O
Thompson-Arthur Division
Concord
30-Dec-03
New Construction
South Carolina DOT
$7,459,639.35
14-029-834
O
APAC-Atlantic, Inc.
Darlingto
25-Jan-06
Resurfacing
South Carolina DOT
$4,722,461.60
14-029-818
O
APAC-Atlantic, Inc.
Darlingto
01-Jun-05
Resurfacing
South Carolina DOT
$4,032,850.80
14-000-050-0698
O
APAC-Carolina, Inc. (SC)
Darlingto
07-Apr-03
Resurfacing
South Carolina DOT
$4,031,518.71
14-029-309
O
APAC-Atlantic, Inc.
Darlingto
02-Nov-04
Resurfacing
South Carolina DOT
$3,313,217.65
14-029-302
O
APAC-Atlantic, Inc.
Concord
14-Sep-04
Resurfacing
South Carolina DOT
$3,252,583.15
14-026-948
O
Thompson-Arthur Division
Concord
25-Sep-03
Resurfacing
South Carolina DOT
$3,180,535.77
14-029-303
O
APAC-Atlantic, Inc.
Darlingto
14-Sep-04
Resurfacing
South Carolina DOT
$3,173,228.41
14-026-763
O
APAC-Atlantic, Inc.
Darlingto
07-Nov-03
Resurfacing
South Carolina DOT
$3,049,284.20
14-029-838
O
APAC-Atlantic, Inc.
Darlingto
25-Apr-06
New Construction
South Carolina DOT
$2,782,301.13
14-029-291
O
APAC-Atlantic, Inc.
Darlingto
23-Jun-04
Resurfacing
South Carolina DOT
$2,739,653.14
14-026-767
O
APAC-Atlantic, Inc.
Darlingto
14-Nov-03
Resurfacing
South Carolina DOT
$2,399,858.26
14-026-762
O
APAC-Atlantic, Inc.
Darlingto
05-Nov-03
Resurfacing
South Carolina DOT
$2,244,529.03
14-028-439
O
APAC-Southeast, Inc.
Savannah
06-Feb-04
Resurfacing
South Carolina DOT
$2,197,837.99
14-029-822
O
APAC-Atlantic, Inc.
Darlingto
03-Aug-05
Resurfacing
South Carolina DOT
$2,153,440.47
14-000-050-0704
O
APAC-Carolina, Inc. (SC)
Darlingto
14-May-03
Resurfacing
South Carolina DOT
$2,109,993.46
14-029-837
O
APAC-Atlantic, Inc.
Darlingto
25-Apr-06
New Construction
South Carolina DOT
$2,104,971.35

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number  Open/Final Principal Location Executed Classification Obligee Bond
Amount 
14-026-769
O
APAC-Atlantic, Inc.
Darlingto
15-Dec-03
Resurfacing
South Carolina DOT
$2,088,994.28
14-029-314
O
APAC-Atlantic, Inc.
Darlingto
25-Mar-05
Resurfacing
South Carolina DOT
$2,040,194.51
14-029-308
O
APAC-Atlantic, Inc.
Darlingto
02-Nov-04
Resurfacing
South Carolina DOT
$1,952,749.45
14-026-783
O
APAC-Southeast, Inc.
Greenv'l
22-Oct-04
New Construction
South Carolina DOT
$1,933,507.20
14-029-311
O
APAC-Atlantic, Inc.
Kinston
03-Nov-04
Resurfacing
South Carolina DOT
$1,910,958.52
14-029-825
O
APAC-Atlantic, Inc.
Darlingto
17-Aug-05
Resurfacing
South Carolina DOT
$1,876,224.75
14-029-828
O
APAC-Atlantic, Inc.
Darlingto
21-Nov-05
Resurfacing
South Carolina DOT
$1,734,196.32
14-029-816
O
APAC-Atlantic, Inc.
Darlingto
01-Jun-05
Resurfacing
South Carolina DOT
$1,647,861.41
14-029-312
O
APAC-Atlantic, Inc.
Kinston
01-Dec-04
Resurfacing
South Carolina DOT
$1,636,789.71
14-029-292
O
APAC-Atlantic, Inc.
Darlingto
23-Jun-04
Resurfacing
South Carolina DOT
$1,505,191.39
14-026-409
O
APAC-Southeast, Inc.
Augusta
19-Jan-04
Resurfacing
South Carolina DOT
$1,424,472.96
14-029-819
O
APAC-Atlantic, Inc.
Darlingto
29-Jul-05
Resurfacing
South Carolina DOT
$1,386,878.86
14-029-307
O
APAC-Atlantic, Inc.
Darlingto
02-Nov-04
Resurfacing
South Carolina DOT
$1,353,297.83
14-026-771
O
APAC-Atlantic, Inc.
Darlingto
15-Dec-03
Resurfacing
South Carolina DOT
$1,337,681.59
14-029-817
O
APAC-Atlantic, Inc.
Darlingto
01-Jun-05
Resurfacing
South Carolina DOT
$1,153,905.05
14-026-779
O
APAC-Atlantic, Inc.
Darlingto
25-May-04
Resurfacing
South Carolina DOT
$1,082,184.87
14-029-313
O
APAC-Atlantic, Inc.
Kinston
05-Jan-05
Resurfacing
South Carolina DOT
$1,055,551.64
14-038-627
O
APAC-Atlantic, Inc.
Darlingto
06-Jun-06
Resurfacing
South Carolina DOT
$638,655.12
14-029-833
O
APAC-Atlantic, Inc.
Darlingto
25-Jan-06
Resurfacing
South Carolina DOT
$564,730.35
14-029-840
O
APAC-Atlantic, Inc.
Darlingto
25-Apr-06
Resurfacing
South Carolina DOT
$479,329.39
14-038-626
O
APAC-Atlantic, Inc.
Darlingto
11-May-06
Resurfacing
South Carolina DOT
$338,279.12
14-029-839
O
APAC-Atlantic, Inc.
Darlingto
25-Apr-06
Resurfacing
South Carolina DOT
$304,974.06
14-029-827
O
APAC-Atlantic, Inc.
Darlingto
20-Oct-05
Resurfacing
South Carolina DOT
$291,382.35
14-029-835
O
APAC-Atlantic, Inc.
Darlingto
13-Feb-06
New Construction
South Carolina DOT
$287,043.14
14-029-829
O
APAC-Atlantic, Inc.
Darlingto
10-Jan-06
Resurfacing
South Carolina DOT
$256,515.15
14-029-832
O
APAC-Atlantic, Inc.
Darlingto
25-Jan-06
Resurfacing
South Carolina DOT
$50,169.96
14-030-641
O
Buster Paving Div., APAC-Texas
Brashear
05-Apr-06
New Construction
Southern Pavers, Inc. (Arkansas)
$1,029,215.60
14-030-712
O
McClinton-Anchor
Fayett-AR
21-Jul-06
Maintenance
Springdale Water & Sewer Commission (Arkansas)
$176,456.01
14-030-693
O
McClinton-Anchor
Fayett-AR
08-Dec-05
Maintenance
Springdale Water & Sewer Commission (Arkansas)
$170,000.00
14-030-548
O
APAC-Southeast, Inc.
Birminghm
12-Aug-06
Reclamation
State of Alabama (Industrial Relations)
$62,500.00
14-029-019
O
APAC-Southeast, Inc.
Dothan
18-Feb-06
Reclamation
State of Alabama (Industrial Relations)
$20,600.00
14-029-020
O
APAC-Southeast, Inc.
Dothan
18-Feb-06
Reclamation
State of Alabama (Industrial Relations)
$13,300.00
14-029-022
O
APAC-Southeast, Inc.
Dothan
12-Apr-06
Reclamation
State of Alabama (Industrial Relations)
$12,500.00
14-029-625
O
APAC-Southeast, Inc.
Dothan
18-Feb-06
Reclamation
State of Alabama (Industrial Relations)
$12,150.00
14-027-024
O
APAC-Southeast, Inc.
Dothan
18-Feb-06
Reclamation
State of Alabama (Industrial Relations)
$7,500.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006


Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-029-021
O
APAC-Southeast, Inc.
Dothan
12-Apr-06
Reclamation
State of Alabama (Industrial Relations)
$5,000.00
14-028-708
O
APAC-Southeast, Inc.
Montgmry
27-Feb-06
Reclamation
State of Alabama (Industrial Relations)
$2,250.00
14-029-018
O
APAC-Southeast, Inc.
Dothan
18-Feb-06
Reclamation
State of Alabama (Industrial Relations)
$2,100.00
14-030-024
O
APAC-Southeast, Inc.
Andalusia
23-Mar-06
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-028-677
O
APAC-Southeast, Inc.
Huntsvill
06-Mar-06
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-028-704
O
APAC-Southeast, Inc.
Montgmry
03-Feb-06
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-028-705
O
APAC-Southeast, Inc.
Montgmry
22-Jan-06
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-028-671
O
APAC-Southeast, Inc.
Birminghm
22-Feb-06
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-028-701
O
APAC-Southeast, Inc.
Montgmry
06-Dec-05
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-028-702
O
APAC-Southeast, Inc.
Montgmry
06-Dec-05
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-028-703
O
APAC-Southeast, Inc.
Montgmry
06-Dec-05
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-028-672
O
APAC-Southeast, Inc.
Birminghm
06-Feb-06
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-028-674
O
APAC-Southeast, Inc.
Birminghm
22-Feb-06
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-028-700
O
APAC-Southeast, Inc.
Montgmry
28-Feb-06
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-028-673
O
APAC-Southeast, Inc.
Birminghm
25-Feb-05
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-030-551
O
APAC-Southeast, Inc.
Birminghm
17-Aug-06
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-027-018
O
APAC-Southeast, Inc.
Fortson
01-May-06
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-028-679
O
APAC-Southeast, Inc.
Anniston
23-Mar-06
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-029-037
O
APAC-Southeast, Inc.
Montgmry
21-Mar-06
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-027-037
O
APAC-Alabama, Inc.
Dothan
10-Apr-05
Weighmaster's Bond
State of Alabama (Industrial Relations)
$1,000.00
14-037-454
O
APAC-Southeast, Inc.
Huntsvill
07-Mar-06
Notary Public
State of Alabama (Notary Commissions)
$10,000.00
14-030-046
O
APAC-Alabama, Inc.
Andalusia
20-May-05
Notary Public
State of Alabama (Notary Commissions)
$10,000.00
14-030-589
O
APAC-Southeast, Inc.
Birminghm
09-Jan-06
Notary Public
State of Alabama (Notary Commissions)
$10,000.00
14-030-027
O
APAC-Southeast, Inc.
Birminghm
29-Mar-05
Notary Public
State of Alabama (Notary Commissions)
$10,000.00
14-030-032
O
APAC-Southeast, Inc.
Huntsvill
01-May-05
Notary Public
State of Alabama (Notary Commissions)
$10,000.00
14-030-045
O
APAC-Alabama, Inc.
Andalusia
20-May-05
Notary Public
State of Alabama (Notary Commissions)
$10,000.00
14-029-607
O
APAC-Southeast, Inc.
Birminghm
25-Oct-04
Notary Public
State of Alabama (Notary Commissions)
$10,000.00
14-029-633
O
APAC-Southeast, Inc.
Birminghm
14-Feb-05
Notary Public
State of Alabama (Notary Commissions)
$10,000.00
14-030-017
O
APAC-Southeast, Inc.
Andalusia
09-Mar-05
Notary Public
State of Alabama (Notary Commissions)
$10,000.00
14-025-936
O
APAC-Tennessee, Inc.
Memphis
30-Oct-05
Reclamation
State of Arkansas
$2,582,000.00
14-025-928
O
McClinton-Anchor
Fayett-AR
13-Sep-05
Reclamation
State of Arkansas
$253,000.00
14-029-092
O
Arkhola Div, APAC-Arkansas
Ft Smith
27-Jul-06
Reclamation
State of Arkansas
$119,900.00
14-026-209
O
Wilkerson-Maxwell
KS City
30-Jun-06
Contractor's License/Tax
State of Arkansas
$10,000.00
14-026-831
O
APAC-Missouri, Inc.
Springfld
15-Mar-06
Contractor's License/Tax
State of Arkansas
$10,000.00
14-028-879
O
APAC-Arkansas, Inc.
Ft Smith
17-Apr-06
Contractor's License/Tax
State of Arkansas
$10,000.00




--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location  Executed Classification Obligee Bond
Amount 
14-028-874
O
McClinton-Anchor
Fayett-AR
18-Mar-05
Contractor's License/Tax
State of Arkansas
$10,000.00
14-028-875
O
APAC-Tennessee, Inc.
Memphis
18-Mar-05
Contractor's License/Tax
State of Arkansas
$10,000.00
14-025-919
O
APAC-Arkansas, Inc.
Fayett-AR
09-Aug-04
Right-of-Way or Encroachment
State of Arkansas
$5,000.00
14-030-696
O
APAC-Arkansas, Inc.
Fayett-AR
18-Jan-06
Notary Public
State of Arkansas (Notary)
$7,500.00
14-030-695
O
APAC-Arkansas, Inc.
Fayett-AR
11-Jan-06
Notary Public
State of Arkansas (Notary)
$7,500.00
14-028-711
O
APAC-Southeast, Inc.
Jacksonvl
12-Jan-06
Special Fuel/Motor Fuel Tax
State of Florida, Motor Carrier Compliance Office
$10,000.00
14-026-438
O
Reno Construction Company
Overland
06-Sep-05
Closure Performance
State of Kansas
$2,321,646.69
14-026-452
O
Reno Construction Company
Overland
11-May-06
Reclamation
State of Kansas
$59,100.00
14-000-005-4914
O
APAC-Kansas, Inc.
Hutchinsn
19-Sep-02
Notary Public
State of Kansas
$7,500.00
14-000-005-1502
O
Reno Construction Company
Overland
06-Feb-03
Notary Public
State of Kansas
$7,500.00
14-029-882
O
APAC-Kansas, Inc.
Hutchinsn
25-Feb-05
Notary Public
State of Kansas (Notary Public)
$7,500.00
14-038-660
O
APAC-Kansas, Inc.
Hutchinsn
31-Mar-06
Notary Public
State of Kansas (Notary Public)
$7,500.00
14-026-306
O
APAC-Kansas, Inc.
Hutchinsn
11-Mar-04
Notary Public
State of Kansas (Notary Public)
$7,500.00
14-028-590
O
APAC-Kansas, Inc.
Hutchinsn
11-Mar-04
Notary Public
State of Kansas (Notary Public)
$7,500.00
14-029-866
O
APAC-Kansas, Inc.
Hutchinsn
03-Jan-05
Notary Public
State of Kansas (Notary Public)
$7,500.00
14-030-420
O
Shears Division, APAC-Kansas
Hays
01-May-06
Resurfacing
State of Kansas, Division of Purchases
$185,000.00
14-037-315
O
APAC-Kansas, Inc.
Hutchinsn
31-Jan-06
Supply Bond
State of Kansas, Division of Purchases
$157.75
14-025-890
O
APAC-Mississippi, Inc.
Jackson
14-Sep-05
Contractor's License/Tax
State of Mississippi (Notary)
$200,000.00
14-028-457
O
APAC-Mississippi, Inc.
Columbus
28-Apr-06
Reclamation
State of Mississippi (Notary)
$82,500.00
14-025-873
O
APAC-Mississippi, Inc.
Jackson
21-Jul-06
Reclamation
State of Mississippi (Notary)
$12,000.00
14-025-882
O
APAC-Mississippi, Inc.
Jackson
09-Aug-05
Special Fuel/Motor Fuel Tax
State of Mississippi (Notary)
$10,000.00
14-000-005-0439
O
APAC-Mississippi, Inc.
Jackson
06-Jan-03
Notary Public
State of Mississippi (Notary)
$5,000.00
14-025-860
O
APAC-Mississippi, Inc.
Jackson
15-Apr-03
Notary Public
State of Mississippi (Notary)
$5,000.00
14-029-246
O
APAC-Mississippi, Inc.
Jackson
30-Jan-05
Notary Public
State of Mississippi (Notary)
$5,000.00
14-030-164
O
APAC-Mississippi, Inc.
Columbus
11-Jan-06
Notary Public
State of Mississippi (Notary)
$5,000.00
14-030-154
O
APAC-Mississippi, Inc.
Jackson
06-Oct-05
Notary Public
State of Mississippi (Notary)
$5,000.00
14-030-161
O
APAC-Mississippi, Inc.
Jackson
11-Nov-05
Notary Public
State of Mississippi (Notary)
$5,000.00
14-029-257
O
APAC-Mississippi, Inc.
Jackson
11-Apr-05
Notary Public
State of Mississippi (Notary)
$5,000.00
14-030-169
O
APAC-Mississippi, Inc.
Vicksburg
06-Mar-06
Notary Public
State of Mississippi (Notary)
$5,000.00
14-025-883
O
APAC-Mississippi, Inc.
Jackson
19-Aug-05
Reclamation
State of Mississippi (Notary)
$2,200.00
14-000-075-0584
O
Reno Construction Company
Sugar Crk
24-Jan-03
New Construction
State of Missouri
$12,526,453.07
14-028-537
O
APAC-Missouri, Inc.
Columb,MO
10-Feb-06
Reclamation
State of Missouri
$437,500.00
14-025-782
O
Limpus Quarries
Harrison
06-Aug-06
Reclamation
State of Missouri
$158,000.00
14-037-534
O
APAC-Missouri, Inc.
Springfld
05-Jun-06
Resurfacing
State of Missouri
$106,450.00
14-025-781
O
Limpus Quarries
Harrison
28-Jul-06
Reclamation
State of Missouri
$97,500.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-025-917
O
McClinton-Anchor
Fayett-AR
30-Jul-06
Reclamation
State of Missouri
$70,500.00
14-030-115
O
APAC-Missouri, Inc.
Springfld
29-Sep-05
Notary Public
State of Missouri
$10,000.00
14-037-252
O
APAC-Missouri, Inc.
Columb,MO
20-Dec-05
Notary Public
State of Missouri
$10,000.00
14-026-215
O
APAC-Kansas, Inc.
KS City
21-Jun-04
Notary Public
State of Missouri
$10,000.00
14-029-320
O
APAC-Missouri, Inc.
Columb,MO
16-Mar-04
Notary Public
State of Missouri
$10,000.00
14-029-516
O
APAC-Missouri, Inc.
Columb,MO
21-Jan-05
Notary Public
State of Missouri
$10,000.00
14-000-005-4018
O
APAC-Missouri, Inc.
Columb,MO
18-Nov-02
Notary Public
State of Missouri
$10,000.00
14-025-947
O
McClinton-Anchor
Fayett-AR
01-Jan-06
Miscellaneous Tax
State of Missouri
$5,000.00
14-037-254
O
APAC-Missouri, Inc.
Columb,MO
26-Jan-06
Notary Public
State of Missouri (Notary)
$10,000.00
14-037-518
O
APAC-Missouri, Inc.
Columb,MO
26-Mar-06
Notary Public
State of Missouri (Notary)
$10,000.00
14-026-262
O
Coastal Carolina Division
Kinston
26-Jun-06
Reclamation
State of North Carolina
$500,000.00
14-026-842
O
Thompson-Arthur Paving Company
Greensbor
28-Jun-06
Mining Leases & Misc.
State of North Carolina
$500,000.00
14-026-398
O
Harrison Construction Company
Alcoa
22-Jun-06
Mining Leases & Misc.
State of North Carolina
$500,000.00
14-038-586
O
APAC-Atlantic, Inc.
Greensbor
15-Jun-06
Resurfacing
State of North Carolina
$315,773.00
14-026-937
O
Thompson-Arthur Division
Kinston
21-Sep-05
Reclamation
State of North Carolina
$183,300.00
14-026-933
O
Thompson-Arthur Division
Fayette-C
20-Jul-06
Reclamation
State of North Carolina
$81,000.00
14-026-746
O
APAC-Carolina, Inc. (NC)
Fayette-C
01-May-06
Reclamation
State of North Carolina
$58,200.00
14-028-946
O
Thompson-Arthur Division
Kinston
29-Mar-06
Reclamation
State of North Carolina
$22,800.00
14-028-945
O
Thompson-Arthur Division
Kinston
04-Mar-06
Reclamation
State of North Carolina
$18,800.00
14-028-944
O
Thompson-Arthur Division
Kinston
23-Feb-06
Reclamation
State of North Carolina
$4,200.00
14-030-005
O
APAC-Oklahoma, Inc.
Tulsa
10-Jun-05
Notary Public
State of Oklahoma (Notary Public Division)
$1,000.00
14-028-544
O
APAC-Oklahoma, Inc.
Tulsa
01-Dec-03
Notary Public
State of Oklahoma (Notary Public Division)
$1,000.00
14-028-545
O
APAC-Oklahoma, Inc.
Tulsa
01-Dec-03
Notary Public
State of Oklahoma (Notary Public Division)
$1,000.00
14-025-999
O
Arkhola Sand & Gravel
Ft Smith
04-Dec-05
Reclamation
State of Oklahoma (Public Safety)
$185,250.00
14-025-994
O
APAC-Oklahoma, Inc.
Tulsa
29-Jun-06
Reclamation
State of Oklahoma (Public Safety)
$160,000.00
14-025-992
O
APAC-Oklahoma, Inc.
Tulsa
01-Jul-06
Reclamation
State of Oklahoma (Public Safety)
$154,865.00
14-025-998
O
Arkhola Sand & Gravel
Ft Smith
01-Oct-05
Reclamation
State of Oklahoma (Public Safety)
$94,500.00
14-025-993
O
APAC-Oklahoma, Inc.
Tulsa
01-Jul-06
Reclamation
State of Oklahoma (Public Safety)
$75,000.00
14-025-995
O
APAC-Oklahoma, Inc.
Tulsa
25-Jun-06
Reclamation
State of Oklahoma (Public Safety)
$60,000.00
14-026-002
O
APAC-Oklahoma, Inc.
Tulsa
15-Mar-06
Reclamation
State of Oklahoma (Public Safety)
$50,595.00
14-026-003
O
APAC-Oklahoma, Inc.
Tulsa
22-Sep-05
Highway Use/Excess Weight
State of Oklahoma (Public Safety)
$10,000.00
14-026-856
O
Shawnee Division
Shawnee
20-May-06
Highway Use/Excess Weight
State of Oklahoma (Public Safety)
$5,000.00
14-026-104
O
APAC-Texas, Inc.
Brashear
18-Feb-06
Highway Use/Excess Weight
State of Oklahoma (Public Safety)
$5,000.00
14-025-929
O
McClinton-Anchor
Fayett-AR
08-Sep-05
Highway Use/Excess Weight
State of Oklahoma (Public Safety)
$5,000.00
14-026-211
O
Wilkerson-Maxwell
KS City
31-Jan-06
Highway Use/Excess Weight
State of Oklahoma (Public Safety)
$5,000.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006


Bond Number Open/Final  Principal Location Executed  Classification Obligee Bond
Amount 
14-000-005-1626
O
APAC-Tennessee, Inc.
Memphis
30-Oct-02
Notary Public
State of Tennessee
$10,000.00
14-028-385
O
APAC-Tennessee, Inc.
Alcoa
01-Sep-04
Notary Public
State of Tennessee
$10,000.00
14-026-622
O
APAC-Tennessee, Inc.
Knoxville
04-May-05
Notary Public
State of Tennessee
$10,000.00
14-029-166
O
APAC-Mississippi, Inc.
Columbus
10-Jun-04
Notary Public
State of Tennessee
$10,000.00
14-028-375
O
APAC-Tennessee, Inc.
Alcoa
13-Jun-04
Notary Public
State of Tennessee
$10,000.00
14-026-614
O
APAC-Tennessee, Inc.
Knoxville
24-May-04
Notary Public
State of Tennessee
$10,000.00
14-000-005-2912
O
APAC-Tennessee, Inc.
Knoxville
30-Sep-02
Notary Public
State of Tennessee
$10,000.00
14-000-005-1628
O
APAC-Tennessee, Inc.
Memphis
26-Nov-02
Notary Public
State of Tennessee
$10,000.00
14-000-005-1627
O
APAC-Tennessee, Inc.
Memphis
06-Nov-02
Notary Public
State of Tennessee
$10,000.00
14-029-059
O
APAC-Tennessee, Inc.
Memphis
15-May-06
Weighmaster's Bond
State of Tennessee
$5,000.00
14-029-055
O
APAC-Tennessee, Inc.
Memphis
03-Feb-06
Notary Public
State of Tennessee, Secretary of State (Notary)
$10,000.00
14-026-630
O
APAC-Tennessee, Inc.
Knoxville
03-May-06
Notary Public
State of Tennessee, Secretary of State (Notary)
$10,000.00
14-029-054
O
APAC-Tennessee, Inc.
Memphis
03-Feb-06
Notary Public
State of Tennessee, Secretary of State (Notary)
$10,000.00
14-030-575
O
APAC-Southeast, Inc.
Medley
22-Nov-05
New Construction
Stiles Construction Company
$831,387.00
14-037-525
O
APAC-Missouri, Inc.
Springfld
24-Apr-06
Resurfacing
Stone County Commission, Missouri
$300,000.00
14-037-391
O
APAC-Atlantic, Inc.
Asheville
19-May-06
New Construction
Summers-Taylor, Inc.
$1,758,971.10
14-037-340
O
Shears Division, APAC-Kansas
Hutchinsn
01-Mar-06
New Construction
Sumner County Commissioners, Kansas
$2,560,794.27
14-030-179
O
APAC-Mississippi, Inc.
Jackson
06-Jun-06
Resurfacing
Sunflower County Supervisors, Mississippi
$1,237,564.34
14-030-632
O
APAC-Southeast, Inc.
Wtr Haven
19-Apr-06
Utility Deposit
Tampa Electric Company
$24,000.00
14-028-595
O
APAC-Southeast, Inc.
Tampa
18-Sep-05
Utility Deposit
Tampa Electric Company
$22,700.00
14-030-595
O
APAC-Southeast, Inc.
Tampa
18-Jul-06
Utility Deposit
Tampa Electric Company
$16,950.00
14-028-596
O
APAC-Southeast, Inc.
Tampa
18-Sep-05
Utility Deposit
Tampa Electric Company
$15,650.00
14-037-401
O
APAC-Atlantic, Inc.
Asheville
28-Jun-06
Resurfacing
Taylor & Murphy Construction Company, Inc.
$10,714,764.00
14-037-491
O
APAC-Tennessee, Inc.
Knoxville
05-Jun-06
New Construction
Tennessee Board of Regents
$584,181.00
14-029-045
O
APAC-Tennessee, Inc.
Memphis
17-Aug-06
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-188
O
APAC-Mississippi, Inc.
Jackson
14-Jul-06
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-185
O
APAC-Tennessee, Inc.
Knoxville
30-Jun-06
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-186
O
APAC-Tennessee, Inc.
Knoxville
30-Jun-06
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-863
O
APAC-Tennessee, Inc.
Alcoa
12-Jun-06
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-160
O
APAC-Tennessee, Inc.
Memphis
30-Jun-06
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-161
O
APAC-Tennessee, Inc.
Memphis
30-Jun-06
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-184
O
APAC-Tennessee, Inc.
Knoxville
30-Jun-06
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-177
O
APAC-Tennessee, Inc.
Memphis
18-Feb-06
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-029-049
O
APAC-Tennessee, Inc.
Memphis
28-Mar-06
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-159
O
APAC-Tennessee, Inc.
Memphis
24-Apr-06
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006

Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-028-389
O
APAC-Tennessee, Inc.
Alcoa
07-Oct-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-165
O
APAC-Tennessee, Inc.
Memphis
06-Sep-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-195
O
APAC-Mississippi, Inc.
Columbus
22-Sep-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-028-383
O
APAC-Tennessee, Inc.
Alcoa
24-Aug-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-028-384
O
APAC-Tennessee, Inc.
Alcoa
24-Aug-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-028-388
O
APAC-Tennessee, Inc.
Alcoa
07-Oct-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-963
O
Harrison Construction Company
Alcoa
09-Aug-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-964
O
Harrison Construction Company
Alcoa
09-Aug-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-970
O
APAC-Tennessee, Inc.
Alcoa
10-Sep-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-962
O
APAC-Tennessee, Inc.
Alcoa
25-Jul-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-959
O
APAC-Tennessee, Inc.
Alcoa
23-Jul-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-960
O
APAC-Tennessee, Inc.
Alcoa
23-Jul-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-961
O
APAC-Tennessee, Inc.
Alcoa
25-Jul-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-396
O
Harrison Construction Company
Alcoa
21-Jun-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-403
O
Harrison Construction Company
Alcoa
30-Jun-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-404
O
Harrison Construction Company
Alcoa
30-Jun-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-393
O
Harrison Construction Company
Alcoa
21-Jun-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-394
O
Harrison Construction Company
Alcoa
21-Jun-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-395
O
Harrison Construction Company
Alcoa
21-Jun-04
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-388
O
Harrison Construction Company
Alcoa
21-Jun-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-389
O
Harrison Construction Company
Alcoa
21-Jun-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-392
O
Harrison Construction Company
Alcoa
21-Jun-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-385
O
Harrison Construction Company
Alcoa
21-Jun-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-386
O
Harrison Construction Company
Alcoa
05-Jun-04
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-026-387
O
Harrison Construction Company
Alcoa
21-Jun-05
Weighmaster's Bond
Tennessee Department of Agriculture
$5,000.00
14-029-167
O
APAC-Tennessee, Inc.
Memphis
20-Jul-04
Resurfacing
Tennessee DOT
$1,915,860.50
14-030-262
O
APAC-Tennessee, Inc.
Alcoa
31-Mar-06
Resurfacing
Tennessee DOT
$1,542,500.86
14-029-793
O
APAC-Tennessee, Inc.
Knoxville
01-Mar-05
Resurfacing
Tennessee DOT
$1,265,257.65
14-030-261
O
APAC-Tennessee, Inc.
Alcoa
08-Mar-06
Resurfacing
Tennessee DOT
$1,147,548.84
14-037-416
O
APAC-Tennessee, Inc.
Alcoa
17-May-06
Resurfacing
Tennessee DOT
$1,080,022.75
14-037-418
O
APAC-Tennessee, Inc.
Alcoa
26-Jun-06
Resurfacing
Tennessee DOT
$872,905.49
14-029-062
O
APAC-Tennessee, Inc.
Memphis
27-Jun-06
New Construction
Tennessee DOT
$808,119.00
14-029-056
O
APAC-Tennessee, Inc.
Memphis
03-Apr-06
Resurfacing
Tennessee DOT
$750,632.63
14-030-259
O
APAC-Tennessee, Inc.
Alcoa
20-Feb-06
New Construction
Tennessee DOT
$283,085.75
14-030-263
O
APAC-Tennessee, Inc.
Alcoa
31-Mar-06
Resurfacing
Tennessee DOT
$247,987.47

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006


Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-026-196
O
APAC-Tennessee, Inc.
Nashville
05-Nov-05
Right-of-Way or Encroachment
Tennessee DOT
$15,000.00
14-029-792
O
Harrison Div., APAC-Tennessee
Alcoa
20-Jan-05
New Construction
Tennessee National LLC
$2,151,632.19
14-030-253
O
APAC-Tennessee, Inc.
Alcoa
01-Aug-05
New Construction
Tennessee National LLC
$2,015,542.14
14-029-791
O
Harrison Div., APAC-Tennessee
Alcoa
20-Jan-05
New Construction
Tennessee National LLC
$1,937,587.00
14-030-254
O
APAC-Tennessee, Inc.
Alcoa
14-Sep-05
New Construction
Tennessee National LLC
$1,436,923.03
14-030-264
O
APAC-Tennessee, Inc.
Alcoa
17-Apr-06
New Construction
Tennessee National LLC
$650,093.73
14-029-072
O
APAC-Texas, Inc.
Dallas
20-Sep-04
Weighmaster's Bond
Texas Department of Agriculture
$2,500.00
14-029-073
O
APAC-Texas, Inc.
Dallas
22-Sep-04
Weighmaster's Bond
Texas Department of Agriculture
$2,500.00
14-029-074
O
APAC-Texas, Inc.
Dallas
22-Sep-04
Weighmaster's Bond
Texas Department of Agriculture
$2,500.00
14-026-488
O
APAC-Texas, Inc.
Beaumont
21-Nov-03
New Construction
Texas DOT
$24,780,295.50
14-028-893
O
APAC-Texas, Inc.
Brashear
20-Apr-04
New Construction
Texas DOT
$17,025,108.36
14-029-665
O
APAC-Texas, Inc.
Brashear
21-Feb-06
New Construction
Texas DOT
$15,508,323.26
14-026-500
O
APAC-Texas, Inc.
Beaumont
09-Feb-05
Resurfacing
Texas DOT
$11,643,744.88
14-029-660
O
APAC-Texas, Inc.
Brashear
13-Jul-05
New Construction
Texas DOT
$9,549,633.68
14-029-948
O
APAC-Texas, Inc.
Beaumont
13-Sep-05
New Construction
Texas DOT
$8,379,064.30
14-029-085
O
APAC-Texas, Inc.
Dallas
01-Jul-05
Resurfacing
Texas DOT
$7,870,575.92
14-029-949
O
APAC-Texas, Inc.
Beaumont
01-Dec-05
Resurfacing
Texas DOT
$5,906,499.26
14-029-945
O
APAC-Texas, Inc.
Beaumont
11-Aug-05
Resurfacing
Texas DOT
$5,590,403.55
14-029-645
O
APAC-Texas, Inc.
Brashear
05-Nov-04
New Construction
Texas DOT
$4,936,808.77
14-029-082
O
APAC-Texas, Inc.
Dallas
04-Jun-05
New Construction
Texas DOT
$4,734,356.63
14-029-942
O
APAC-Texas, Inc.
Beaumont
01-Jun-05
Resurfacing
Texas DOT
$4,455,462.54
14-026-509
O
APAC-Texas, Inc.
Dallas
05-Jun-03
Resurfacing
Texas DOT
$3,880,412.80
14-030-518
O
APAC-Texas, Inc.
Dallas
06-Apr-06
Resurfacing
Texas DOT
$3,821,629.86
14-030-517
O
APAC-Texas, Inc.
Dallas
06-Apr-06
Resurfacing
Texas DOT
$3,821,387.20
14-029-641
O
APAC-Texas, Inc.
Brashear
05-Nov-04
New Construction
Texas DOT
$3,261,100.45
14-030-526
O
APAC-Texas, Inc.
Dallas
07-Jun-06
Resurfacing
Texas DOT
$2,934,426.55
14-029-081
O
APAC-Texas, Inc.
Dallas
15-Apr-05
Resurfacing
Texas DOT
$2,885,038.80
14-029-078
O
APAC-Texas, Inc.
Dallas
07-Apr-05
Resurfacing
Texas DOT
$2,791,796.98
14-029-076
O
APAC-Texas, Inc.
Dallas
23-Dec-04
New Construction & Maintenance
Texas DOT
$2,676,159.23
14-030-524
O
APAC-Texas, Inc.
Dallas
07-Jun-06
New Construction
Texas DOT
$2,622,637.70
14-030-519
O
APAC-Texas, Inc.
Dallas
10-Apr-06
New Construction
Texas DOT
$2,439,943.72
14-028-909
O
APAC-Texas, Inc.
Brashear
26-Jul-04
New Construction
Texas DOT
$2,212,467.06
14-029-089
O
APAC-Texas, Inc.
Dallas
09-Sep-05
New Construction
Texas DOT
$2,151,212.06
14-029-071
O
APAC-Texas, Inc.
Dallas
14-Sep-04
Resurfacing & Maintenance
Texas DOT
$1,662,820.53
14-026-095
O
APAC-Texas, Inc.
Brashear
03-Oct-03
New Construction
Texas DOT
$1,562,683.74

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006


Bond Number  Open/Final Principal Location Executed Classification Obligee
Bond Amount 
14-030-522
O
APAC-Texas, Inc.
Dallas
06-May-06
Resurfacing
Texas DOT
$1,560,919.93
14-030-516
O
APAC-Texas, Inc.
Dallas
27-Feb-06
New Construction & Maintenance
Texas DOT
$1,546,444.72
14-028-901
O
APAC-Texas, Inc.
Brashear
16-Jun-04
New Construction
Texas DOT
$1,525,558.19
14-029-944
O
APAC-Texas, Inc.
Beaumont
10-Aug-05
New Construction
Texas DOT
$1,505,379.97
14-030-528
O
APAC-Texas, Inc.
Dallas
10-May-06
Resurfacing
Texas DOT
$1,349,365.50
14-029-642
O
APAC-Texas, Inc.
Brashear
05-Nov-04
New Construction
Texas DOT
$1,265,704.42
14-029-090
O
APAC-Texas, Inc.
Dallas
12-Oct-05
Resurfacing
Texas DOT
$1,162,307.50
14-029-947
O
APAC-Texas, Inc.
Beaumont
09-Sep-05
New Construction
Texas DOT
$1,060,328.75
14-026-495
O
APAC-Texas, Inc.
Beaumont
09-Jun-04
Resurfacing
Texas DOT
$871,241.53
14-026-491
O
APAC-Texas, Inc.
Beaumont
07-Apr-04
Resurfacing
Texas DOT
$777,195.65
14-029-950
O
APAC-Texas, Inc.
Beaumont
08-May-06
New Construction
Texas DOT
$776,757.22
14-026-494
O
APAC-Texas, Inc.
Beaumont
10-May-04
Resurfacing
Texas DOT
$767,606.00
14-026-101
O
APAC-Texas, Inc.
Brashear
19-Feb-04
New Construction
Texas DOT
$529,518.98
14-029-951
O
APAC-Texas, Inc.
Beaumont
10-May-06
Resurfacing
Texas DOT
$450,794.35
14-030-527
O
APAC-Texas, Inc.
Dallas
07-Jun-06
Financial Guaranty
Texas DOT
$293,442.66
14-028-894
O
APAC-Texas, Inc.
Brashear
27-Apr-04
New Construction
Texas DOT
$283,066.35
14-026-489
O
APAC-Texas, Inc.
Beaumont
04-Mar-04
Resurfacing
Texas DOT
$264,376.02
14-030-525
O
APAC-Texas, Inc.
Dallas
07-Jun-06
Financial Guaranty
Texas DOT
$262,263.77
14-029-661
O
APAC-Texas, Inc.
Brashear
17-Aug-05
New Construction
Texas DOT
$250,853.00
14-030-523
O
APAC-Texas, Inc.
Dallas
06-May-06
Financial Guaranty
Texas DOT
$156,092.00
14-029-087
O
APAC-Texas, Inc.
Ft Worth
24-Aug-05
Resurfacing & Maintenance
Texas DOT
$144,157.38
14-030-529
O
APAC-Texas, Inc.
Dallas
10-Jun-06
Financial Guaranty
Texas DOT
$134,936.55
14-029-952
O
APAC-Texas, Inc.
Beaumont
10-May-06
Release of Retainage
Texas DOT
$45,076.43
14-029-662
O
APAC-Texas, Inc.
Brashear
01-Sep-05
Highway Use/Excess Weight
Texas DOT
$9,000.00
14-028-408
O
APAC-Atlantic, Inc.
Manassas
11-Feb-04
New Construction
Tidewater Skanska, Inc.
$14,572,926.14
14-026-781
O
APAC-Southeast, Inc.
Greenv'l
29-Jan-04
New Construction
Tidewater Skanska, Inc.
$11,368,420.00
14-029-464
O
APAC-Atlantic, Inc.
Charlot
28-Jan-05
New Construction
Tidewater Skanska, Inc.
$7,402,159.50
14-000-040-1224
O
Barrus Construction Company
Kinston
12-Jul-01
New Construction
Tidewater Skanska, Inc.
$1,569,383.50
14-030-158
O
APAC-Mississippi, Inc.
Jackson
15-Nov-05
Resurfacing
Tishomingo County Supervisors, Mississippi
$427,842.84
14-038-580
O
APAC-Atlantic, Inc.
Danville
23-May-06
Resurfacing
Town of Altavista, Virginia
$177,239.00
14-000-020-1059
O
APAC-Florida, Inc.
Medley
31-Jul-02
Resurfacing
Town of Bay Harbor Islands, Florida
$2,605,288.50
14-037-452
O
APAC-Southeast, Inc.
Huntsvill
28-Feb-06
New Construction
Town of Brilliant, Alabama
$64,999.73
14-037-142
O
Thompson-Arthur Division
Greensbor
14-Oct-05
Resurfacing
Town of Elon College, North Carolina
$216,787.50
14-030-678
O
Coastal Carolina Division
Kinston
26-Oct-05
Resurfacing
Town of Hope Mills, North Carolina
$257,524.50
14-038-579
O
Thompson-Arthur Division
Greensbor
23-May-06
New Construction
Town of Kernersville, North Carolina
$1,173,727.60

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006


Bond Number Open/Final Principal Location Executed Classification Obligee Bond
Amount
14-037-341
O
Coastal Carolina Division
Kinston
22-Mar-06
Resurfacing
Town of Kure Beach, North Carolina
$243,962.10
14-030-313
O
APAC-Atlantic, Inc.
Asheville
11-Apr-06
Resurfacing
Town of Montreat, North Carolina
$65,504.75
14-038-577
O
APAC-Atlantic, Inc.
Greensbor
12-May-06
Resurfacing
Town of Pulaski, Virginia
$302,498.07
14-037-351
O
Coastal Carolina Division
Kinston
08-May-06
Resurfacing
Town of Smithfield, North Carolina
$153,005.60
14-030-421
O
Shears Division, APAC-Kansas
Hays
02-May-06
Resurfacing
Trego County, Kansas
$33,966.00
14-026-780
O
Coastal Carolina Division
Darlingto
02-Jun-04
Resurfacing
U.S. Constructors, Inc.
$1,261,075.40
14-026-206
O
Wilkerson-Maxwell
KS City
31-Dec-05
License & Permit
Unified Government of Wyandotte Co & Kansas City
$5,000.00
14-030-176
O
APAC-Mississippi, Inc.
Jackson
28-Apr-06
Resurfacing
United States Department of Agriculture Forest Svc
$39,143.58
14-025-817
O
MacDougald Construction
Mac Div
25-May-06
Closure Performance
United States Environmental Protection Agency
$2,203,181.55
14-025-816
O
MacDougald Construction
Mac Div
25-May-06
Closure Performance
United States Environmental Protection Agency
$39,616.00
14-029-235
O
APAC-Mississippi, Inc.
Jackson
28-Sep-04
New Construction
United States of America (Camp Shelby)
$7,850,396.50
14-027-080
O
Coastal Carolina Division
Kinston
09-Jan-04
Resurfacing
United States of America (Cherry Point)
$3,182,929.00
14-029-277
O
Coastal Carolina Division
Kinston
13-Aug-04
Resurfacing
United States of America (Fort Bragg)
$1,844,100.00
14-030-671
O
Coastal Carolina Division
Kinston
22-Aug-05
Resurfacing
United States of America (Fort Bragg)
$1,040,944.43
14-037-355
O
Coastal Carolina Division
Kinston
02-Jun-06
Resurfacing
United States of America (Fort Bragg)
$552,457.13
14-030-676
O
Coastal Carolina Division
Kinston
03-Oct-05
Resurfacing
United States of America (Fort Bragg)
$275,478.49
14-030-566
O
APAC-Southeast, Inc.
Dothan
23-Sep-05
Resurfacing
United States of America (Fort Rucker)
$1,250,000.00
14-029-091
O
Arkhola Sand & Gravel
Ft Smith
01-May-06
Mining Leases & Misc.
United States of America (Indian Affairs-Muskogee)
$10,000.00
14-029-691
O
APAC-Southeast, Inc.
Mac Div
27-Sep-04
New Construction
United States of America (Louisville)
$4,800,000.00
14-030-492
O
APAC-Southeast, Inc.
Pensacola
27-Feb-06
New Construction
United States of America (NAS Pensacola)
$2,088,184.06
14-030-495
O
APAC-Southeast, Inc.
Pensacola
24-Mar-06
New Construction
United States of America (NAS Pensacola)
$340,403.27
14-029-438
O
APAC-Southeast, Inc.
Pensacola
29-Sep-05
Resurfacing
United States of America (NAS Pensacola)
$194,721.74
14-029-439
O
APAC-Southeast, Inc.
Pensacola
29-Sep-05
Resurfacing
United States of America (NAS Pensacola)
$126,230.00
14-030-499
O
APAC-Southeast, Inc.
Pensacola
25-May-06
Class B - Excavation
United States of America (NAS Pensacola)
$101,905.31
14-030-496
O
APAC-Southeast, Inc.
Pensacola
24-Mar-06
New Construction
United States of America (NAS Pensacola)
$44,827.49
14-030-494
O
APAC-Southeast, Inc.
Pensacola
23-Mar-06
New Construction
United States of America (NAS Pensacola)
$41,121.36
14-030-496
O
APAC-Southeast, Inc.
Pensacola
24-Mar-06
New Construction
United States of America (NAS Pensacola)
$38,536.28
14-030-493
O
APAC-Southeast, Inc.
Pensacola
23-Mar-06
New Construction
United States of America (NAS Pensacola)
$32,759.37
14-030-500
O
APAC-Southeast, Inc.
Pensacola
14-Jun-06
Class B - Excavation
United States of America (NAS Pensacola)
$29,811.01
14-028-617
O
APAC-Southeast, Inc.
Wtr Haven
16-Aug-04
New Construction
United States of America (Patrick AFB)
$1,602,975.22
14-030-608
O
APAC-Southeast, Inc.
Wtr Haven
04-Oct-05
Resurfacing
United States of America (Patrick AFB)
$188,152.23
14-030-609
O
APAC-Southeast, Inc.
Wtr Haven
06-Oct-05
Resurfacing
United States of America (Patrick AFB)
$66,000.00
14-030-303
O
APAC-Tennessee, Inc.
Alcoa
16-Dec-05
Resurfacing
United States of America (Sevierville, TN)
$15,039,853.09
14-030-585
O
APAC-Southeast, Inc.
Huntsvill
12-Jan-06
Class B - Excavation
Universal Construction Company (Alabama)
$5,275,182.00
14-030-554
O
APAC-Southeast, Inc.
Huntsvill
22-Aug-05
New Construction
Universal Construction Company (Alabama)
$2,948,878.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006


Bond Number Open/Final Principal Location Executed Classification Obligee Bond
Amount 
14-000-055-0503
O
Ballenger Paving Co Inc
Greenv'l
06-Jul-00
Resurfacing
Universal Construction Company (Alabama)
$2,015,119.00
14-030-565
O
APAC-Southeast, Inc.
Huntsvill
22-Sep-05
Class B - Excavation
Universal Construction Company (Alabama)
$1,660,252.00
14-037-532
O
APAC-Missouri, Inc.
Columb,MO
24-May-06
Resurfacing
University of Missouri-Columbia
$1,056,880.00
14-038-705
O
APAC-Southeast, Inc.
Atlanta
16-Jun-06
New Construction
University System of Georgia Board of Regents
$83,970.00
14-030-116
O
APAC-Southeast, Inc.
Greenv'l
30-Aug-05
New Construction
US Group, Inc.
$3,778,076.00
14-029-823
O
Coastal Carolina Division
Kinston
28-Oct-05
Resurfacing
US Group, Inc.
$1,036,491.70
14-038-690
O
Shears Division, APAC-Kansas
Hutchinsn
13-Jul-06
New Construction
USD #465, Winfield, Kansas
$613,318.00
14-030-625
O
APAC-Southeast, Inc.
Wtr Haven
27-Dec-05
New Construction & Maintenance
Viera Company & Brevard County Commissioners
$14,539,503.82
14-037-519
O
APAC-Missouri, Inc.
Columb,MO
22-Mar-06
Resurfacing
Village of Renick, Missouri
$109,628.60
14-000-065-0544
O
APAC-Virginia, Inc.
Manassas
18-Jul-02
New Construction
Virginia DOT
$15,186,546.60
14-000-065-0545
O
APAC-Virginia, Inc.
Manassas
18-Jul-02
New Construction
Virginia DOT
$8,085,236.89
14-000-065-0548
O
APAC-Virginia, Inc.
Stephensn
15-Aug-02
New Construction
Virginia DOT
$5,117,261.94
14-030-192
O
APAC-Atlantic, Inc.
Manassas
20-Jun-06
Resurfacing
Virginia DOT
$3,443,296.40
14-037-153
O
APAC-Atlantic, Inc.
Danville
21-Feb-06
Resurfacing
Virginia DOT
$3,093,170.40
14-029-896
O
APAC-Atlantic, Inc.
Manassas
14-Feb-05
Resurfacing
Virginia DOT
$3,074,009.04
14-029-467
O
APAC-Atlantic, Inc.
Danville
23-Feb-05
Resurfacing
Virginia DOT
$2,500,220.69
14-029-895
O
APAC-Atlantic, Inc.
Manassas
14-Feb-05
Resurfacing
Virginia DOT
$2,371,938.68
14-029-899
O
APAC-Atlantic, Inc.
Manassas
14-Feb-05
Resurfacing
Virginia DOT
$2,293,746.37
14-029-898
O
APAC-Atlantic, Inc.
Manassas
14-Feb-05
Resurfacing
Virginia DOT
$1,999,878.43
14-029-471
O
APAC-Atlantic, Inc.
Danville
08-Mar-05
Resurfacing
Virginia DOT
$1,995,831.91
14-029-897
O
APAC-Atlantic, Inc.
Manassas
14-Feb-05
Resurfacing
Virginia DOT
$1,671,110.84
14-029-900
O
APAC-Tennessee, Inc.
Alcoa
23-Feb-05
Resurfacing
Virginia DOT
$1,613,460.95
14-029-915
O
APAC-Atlantic, Inc.
Manassas
28-Feb-06
Resurfacing
Virginia DOT
$1,505,353.98
14-029-470
O
APAC-Atlantic, Inc.
Danville
08-Mar-05
Resurfacing
Virginia DOT
$1,372,724.12
14-038-585
O
APAC-Atlantic, Inc.
Danville
15-Jun-06
Right-of-Way or Encroachment
Virginia DOT
$800,000.00
14-037-156
O
APAC-Atlantic, Inc.
Danville
24-Feb-06
Resurfacing
Virginia DOT
$421,664.80
14-037-155
O
APAC-Atlantic, Inc.
Danville
24-Feb-06
Resurfacing
Virginia DOT
$403,680.89
14-029-914
O
APAC-Atlantic, Inc.
Manassas
28-Feb-06
New Construction
Virginia DOT
$397,630.11
14-028-366
O
APAC-Tennessee, Inc.
Knoxville
03-Feb-06
Weighmaster's Bond
Virginia DOT
$10,000.00
14-029-907
O
APAC-Atlantic, Inc.
Manassas
21-Jun-06
Right-of-Way or Encroachment
Virginia DOT
$10,000.00
14-028-999
O
APAC-Atlantic, Inc.
Midlothia
21-Apr-04
Resurfacing
VMS, Inc.
$2,422,940.79
14-028-964
O
APAC-Atlantic, Inc.
Greensbor
29-Mar-04
Resurfacing
VMS, Inc.
$1,775,685.00
14-000-065-0510
O
APAC-Virginia, Inc.
Manassas
21-Mar-02
New Construction
W.C. English, Inc.
$1,139,874.80
14-030-449
O
APAC-Southeast, Inc.
Atlanta
16-Sep-05
New Construction
W.G. Yates & Sons Construction Co & FedEx Ground
$2,197,003.00
14-030-271
O
APAC-Southeast, Inc.
Augusta
19-Jun-06
New Construction
W.H. Bass, Inc.
$757,320.00

 

--------------------------------------------------------------------------------

Table of Contents
 
ALL OPEN APAC SURETY BONDS
AS OF AUGUST 16, 2006


Bond Number Open/Final  Principal Location Executed Classification Obligee Bond
Amount 
14-037-393
O
APAC-Atlantic, Inc.
Asheville
26-May-06
Resurfacing
Wal-Mart Stores, Inc. (North Carolina)
$1,413,011.47
14-000-025-0152
O
MacDougald Warren
GA Div.
24-Jan-97
Maintenance
Wal-Mrt Stores, Inc.
$30,000.00
14-029-423
O
APAC-Southeast, Inc.
Pensacola
22-Oct-04
New Construction
Walton County Commissioners, Florida
$1,714,862.75
14-030-498
O
Gulf Coast Division, APAC-SE
Pensacola
31-Mar-06
Resurfacing
Walton County Commissioners, Florida
$502,879.80
14-030-186
O
APAC-Mississippi, Inc.
Vicksburg
14-Jul-06
Resurfacing
Warren County Supervisors, Mississippi
$663,512.15
14-026-603
O
APAC-Atlantic, Inc.
Manassas
03-Sep-06
Financial Guaranty
West Virginia Division of Labor
$265,000.00
14-000-077-0023
O
APAC-Virginia, Inc.
Stephensn
06-Oct-00
New Construction
West Virginia DOT, Division of Highways
$7,753,885.20
14-000-077-0019
O
APAC-Virginia, Inc.
Stephensn
25-Oct-99
New Construction
West Virginia DOT, Division of Highways
$5,918,956.99
14-000-077-0021
O
APAC-Virginia, Inc.
Stephensn
17-Mar-00
New Construction
West Virginia DOT, Division of Highways
$5,194,129.09
14-028-396
O
APAC-Atlantic, Inc.
Stephensn
01-Jan-06
Highway Use/Excess Weight
West Virginia DOT, Division of Highways
$4,000.00
14-037-459
O
APAC-Southeast, Inc.
Jacksonvl
24-Mar-06
Resurfacing
Westfield Insurance Company
$6,681,637.83
14-029-908
O
APAC-Atlantic, Inc.
Manassas
16-Jun-05
New Construction
Whiting Turner Contracting Company
$2,522,523.30
14-038-680
O
Shears Division, APAC-Kansas
Hutchinsn
14-Jun-06
New Construction
Wild West World, LLC & City of Park City, Kansas
$651,815.90
14-030-392
O
APAC-Southeast, Inc.
Birminghm
13-Oct-05
New Construction
Winston Contracting, LLC
$320,751.16
14-026-726
O
APAC-Southeast, Inc.
Tampa
17-May-06
Utility Deposit
Withlacoochee River Electric Cooperative
$3,800.00
14-037-312
O
APAC-Oklahoma, Inc.
Tulsa
05-Jan-06
Resurfacing
Wittwer Construction Company, Inc.
$4,017,045.28
14-029-679
O
Harrison Div., APAC-Tennessee
Alcoa
21-Apr-05
Resurfacing
Wright Bros Construction Company, Inc.
$3,021,425.00
14-025-880
O
APAC-Mississippi, Inc.
Jackson
21-Aug-05
Utility Deposit
Yazoo City Public Service Commission
$16,000.00
14-030-183
O
APAC-Mississippi, Inc.
Vicksburg
28-Jun-06
Resurfacing
Yazoo County Supervisors
$258,150.00
14-028-445
O
APAC-Mississippi, Inc.
Green, MS
26-Feb-06
Utility Deposit
Yazoo Valley Electric Power Association, MS
$13,000.00
14-029-943
O
APAC-Texas, Inc. Beaumont 02-Jun-05 Resurfacing Zachry Construction Corporation
$183,765.00
14-028-741
O
APAC-Southeast, Inc.
Tampa
24-Mar-05
Maintenance
ZEP Construction, Inc.
$1,111,611.00

 

66

--------------------------------------------------------------------------------

Table of Contents

 
Schedule 5.16(a):
Certain Contracts
 


1)
See the contracts listed under Category 3 of Schedule 3.17(b).

 
2)
See the contracts listed under Category 2 of Schedule 3.17(b).

 
 
66

--------------------------------------------------------------------------------

Table of Contents

 
Schedule 5.18:
No Use of the Ashland Name
 


Ashland Paving And Construction, Inc.
 
Ashland Construction Communications Company
 
 
 
 
67

--------------------------------------------------------------------------------

Table of Contents

 
 